 



Exhibit 10.1

 



SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

dated as of November 21, 2017

 

among

 

PATTERN US FINANCE COMPANY LLC

 

PATTERN CANADA FINANCE COMPANY ULC

 

CERTAIN SUBSIDIARIES OF PATTERN US FINANCE COMPANY LLC



 

CERTAIN SUBSIDIARIES OF PATTERN CANADA FINANCE COMPANY ULC



 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

ROYAL BANK OF CANADA

(ACTING THROUGH ITS NEW YORK BRANCH)

as Swingline Lender

 

ROYAL BANK OF CANADA

(ACTING THROUGH ITS NEW YORK BRANCH)
as Administrative Agent

 

ROYAL BANK OF CANADA

(ACTING THROUGH ITS NEW YORK BRANCH)
as Collateral Agent

 

ROYAL BANK OF CANADA, BANK OF MONTREAL, MORGAN STANLEY BANK, N.A., CITIBANK,
N.A. AND BANK OF AMERICA, N.A.
each as LC Issuing Bank

 

BANK OF MONTREAL, CHICAGO BRANCH

as Syndication Agent

 

and

 

CITIBANK, N.A.

as Documentation Agent

________________________________________________________

 

$440,000,000 Revolving Credit Facilities

________________________________________________________

 

ROYAL BANK OF CANADA, ACTING THROUGH ITS NEW YORK BRANCH,
BANK OF MONTREAL, CHICAGO BRANCH, MORGAN STANLEY SENIOR FUNDING, INC.,
CITIBANK, N.A., BANK OF AMERICA, N.A., KEYBANK NATIONAL ASSOCIATION, MUFG UNION
BANK, N.A., SUMITOMO MITSUI BANKING CORPORATION, SOCIÉTÉ GÉNÉRALE, GOLDMAN SACHS
BANK USA AND WELLS FARGO SECURITIES, LLA
as Joint Bookrunners

 





 

TABLE OF CONTENTS

 

Page

 



Section 1.   DEFINITIONS AND INTERPRETATION 2 1.1   Definitions 2
1.2   Accounting Terms 45 1.3   Terms Generally 46 1.4   Exchange Rates;
Currency Equivalents 46 1.5   Letter of Credit Amounts 47 1.6   Calculations 47
1.7   Limited Conditionality 47 1.8   Alternative Currencies 48 Section
2.   LOANS AND LETTERS OF CREDIT 49 2.1   Revolving Loans 49 2.2   Swingline
Loans 51 2.3   Letters of Credit 52 2.4   Pro Rata Shares 63 2.5   Use of
Proceeds 63 2.6   Evidence of Debt; Lenders’ Books and Records; Notes 63
2.7   Interest on Loans 64 2.8   Conversion/Continuation 66 2.9   Default
Interest 67 2.10   Fees 67 2.11   Voluntary Prepayments/Commitment Reductions 68
2.12   Mandatory Prepayments 69 2.13   Application of Prepayments 72
2.14   General Provisions Regarding Payments 73 2.15   Ratable Sharing 76
2.16   Making or Maintaining Eurodollar Rate Loans or CDOR Loans 76
2.17   Increased Costs; Capital or Liquidity Adequacy 78 2.18   Taxes;
Withholding, Etc 80 2.19   Obligation to Mitigate 84 2.20   Defaulting Lenders
85 2.21   Removal or Replacement of a Lender 88 2.22   Additional Indebtedness
90 2.23   Extensions of Loan Terms 93 2.24   Refinancing Facilities 96 Section
3.   CONDITIONS PRECEDENT 98 3.1   Closing Date 98 3.2   Conditions to Each
Credit Extension 100     Section 4.   REPRESENTATIONS AND WARRANTIES 102

 



 iCREDIT AGREEMENT (PATTERN REVOLVER)





 

4.1   Organization; Requisite Power and Authority; Qualification 102
4.2   Subsidiaries; Capital Stock and Ownership 102 4.3   Due Authorization 103
4.4   No Conflict 103 4.5   Governmental Authorizations 103 4.6   Binding
Obligation 104 4.7   Historical Financial Statements 104 4.8   Projections 104
4.9   Adverse Proceedings, Etc. 105 4.10   Payment of Taxes 105
4.11   Properties 105 4.12   Environmental Matters 105 4.13   No Defaults 106
4.14   Liens 106 4.15   Compliance with Laws 106 4.16   Governmental Regulation
106 4.17   Margin Stock 107 4.18   Employee Matters 107 4.19   Solvency 107
4.20   Disclosure 107 4.21   Sanctions, Patriot Act, FCPA 107 4.22   OFAC 108
4.23   Canadian Pension and Benefit Plans 108 Section 5.   AFFIRMATIVE COVENANTS
108 5.1   Financial Statements and Other Reports 108 5.2   Existence 111
5.3   Payment of Indebtedness, Taxes and Claims 111 5.4   Maintenance of
Properties and Assets 112 5.5   Insurance 112 5.6   Books and Records;
Inspections 112 5.7   Compliance with Laws 112 5.8   Environmental 112
5.9   Subsidiaries 113 5.10   Non-Wholly Owned Subsidiaries; Other Restricted
Subsidiaries 114 5.11   Maintenance of Liens; Further Assurances 114
5.12   Separateness 115 5.13   [Reserved.] 115 Section 6.   NEGATIVE COVENANTS
115 6.1   Indebtedness 115 6.2   Liens 118 6.3   Burdensome Agreements 120
6.4   Restricted Payments 121 6.5   Investments 122

 



 iiCREDIT AGREEMENT (PATTERN REVOLVER)





 

6.6   Financial Covenants 123 6.7   Disposition of Assets 124 6.8   Transactions
with Affiliates 125 6.9   Conduct of Business 126 6.10   Amendments of
Organizational Documents; Accounting Changes 126 6.11   Fundamental Changes 126
6.12   Hedge Agreements 127 6.13   Sanctions 127 6.14   No Employees 127
6.15   [Reserved.] 127 6.16   Disqualified Stock 127 6.17   Project Financing
Documents 127 6.18   Subsidiaries 127 Section 7.   GUARANTY 128 7.1   Guaranty
of the Obligations 128 7.2   Payment by Guarantors 128 7.3   Liability of
Guarantors Absolute 128 7.4   Waivers by Guarantors 130 7.5   Guarantors’ Rights
of Subrogation, Contribution, Etc. 131 7.6   Subordination of Other Obligations
131 7.7   Continuing Guaranty 132 7.8   Authority of Guarantors or Borrowers 132
7.9   Financial Condition of Borrowers 132 7.10   Bankruptcy, Etc. 132
7.11   Guarantors, Defined; Discharge of Guaranty 133 Section 8.   EVENTS OF
DEFAULT 134 8.1   Events of Default 134 8.2   Right to Cure 138 Section
9.   AGENTS 139 9.1   Appointment of Agents 139 9.2   Powers and Duties 140
9.3   General Immunity 140 9.4   Agents Entitled to Act as Lender 142
9.5   Lenders’ Representations, Warranties and Acknowledgment 142
9.6   Resignation of Administrative Agent 142 9.7   Collateral Documents and
Guaranty 144 9.8   No Other Duties, Etc. 145 Section 10.   MISCELLANEOUS 145
10.1   Notices 145 10.2   Expenses 147

 



 iiiCREDIT AGREEMENT (PATTERN REVOLVER)





 

10.3   Indemnity 148 10.4   Set-Off 149 10.5   Amendments and Waivers 150
10.6   Successors and Assigns; Participations; Sale and Transfer Limitations 152
10.7   Independence of Covenants 157 10.8   Survival of Representations,
Warranties and Agreements 157 10.9   No Waiver; Remedies Cumulative 157
10.10   Marshalling; Payments Set Aside 158 10.11   Severability 158
10.12   Obligations Several; Independent Nature of Lenders’ Rights 158
10.13   No Advisory or Fiduciary Responsibility 159 10.14   Headings 159
10.15   APPLICABLE LAW 159 10.16   CONSENT TO JURISDICTION 159 10.17   WAIVER OF
JURY TRIAL 160 10.18   Usury Savings Clause 161 10.19   Counterparts 162
10.20   Effectiveness 162 10.21   Patriot Act 162 10.22   Canadian AML
Legislation 162 10.23   Electronic Execution of Assignments 162 10.24   Judgment
Currency 163 10.25   ENTIRE AGREEMENT 163 10.26   No Recourse to Sponsor or
Pledgors 163 10.27   Disclaimer 164 10.28   Treatment of Certain Information;
Confidentiality 164 10.29   Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 165 10.30   Amendment and Restatement 165



 

 ivCREDIT AGREEMENT (PATTERN REVOLVER)





 



APPENDICES: A Revolving Commitments   B Notice Addresses       SCHEDULES: 1.1(a)
Existing Letters of Credit   1.1(b) Closing Date Management   1.1(c) Projects  
1.1(d) Project PPAs   2.1(a)(i) Existing Closing Date Loans   3.1(e) UCC or PPSA
Financing Statements To Be Terminated   4.1 Jurisdictions of Organization   4.2
Subsidiaries; Capital Stock and Ownership   4.8 Base Case Model   5.12
Separateness   6.1(d) Form of Subordination Agreement   6.8 Affiliate
Transactions       EXHIBITS: A-1 Borrowing Notice And Certificate   A-2
Conversion/Continuation Notice   A-3 Notice of LC Activity and Certificate   B-1
US Dollar Denominated Revolving Loan Note   B-2 Canadian Dollar Denominated
Revolving Loan Note   C-1 Closing Date Certificate   C-2 Compliance Certificate
  D-1 Opinion of Davis Polk & Wardwell LLP   D-2 Opinion of Blake, Cassels &
Graydon LLP   D-3 Opinion of McInnes Cooper LLP   D-4 Opinion of Morris,
Nichols, Arsht & Tunnell LLP   E Assignment and Assumption Agreement   F-1-F-4
US Tax Compliance Certificates   G Solvency Certificate   H Counterpart
Agreement   I-1 US Pledge and Security Agreement   I-2 US Pledge Agreement   I-3
Canada Pledge and Security Agreement   I-4 Canada Pledge Agreement   K
Subsidiaries

 

 vCREDIT AGREEMENT (PATTERN REVOLVER)





 

SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of
November 21, 2017, is entered into by and among PATTERN US FINANCE COMPANY LLC,
a Delaware limited liability company (“US Borrower”), PATTERN CANADA FINANCE
COMPANY ULC, a Nova Scotia unlimited company (“Canada Borrower”; and together
with US Borrower, “Borrowers”), CERTAIN SUBSIDIARIES OF BORROWERS, THE LENDERS
PARTY HERETO FROM TIME TO TIME, ROYAL BANK OF CANADA (“Royal Bank”), acting
through its New York Branch, as swingline lender (together with its permitted
successors in such capacity, the “Swingline Lender”), ROYAL BANK OF CANADA,
acting through its New York Branch, as Administrative Agent (together with its
permitted successors in such capacity, “Administrative Agent”), ROYAL BANK OF
CANADA, acting through its New York Branch, as Collateral Agent (together with
its permitted successors in such capacity, the “Collateral Agent”) and ROYAL
BANK OF CANADA, acting through its New York Branch, BANK OF MONTREAL, Chicago
Branch, MORGAN STANLEY BANK, N.A., CITIBANK, N.A., AND BANK OF AMERICA, N.A.,
each together with its permitted successors in such capacity, as LC Issuing
Bank.

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof.

 

WHEREAS, the Borrowers, certain lenders, certain letter of credit issuing banks,
the Administrative Agent and the Collateral Agent are party to that certain
Amended and Restated Credit and Guaranty Agreement, dated as of December 17,
2014 (as amended prior to the date hereof, the “Existing Credit Agreement”),
which amended and restated that certain Credit and Guaranty Agreement, dated as
of November 15, 2012, as amended prior to the date of the Existing Credit
Agreement, and pursuant to which such lenders made revolving loans and other
extensions of credit to the Borrower pursuant to the terms thereof.

 

WHEREAS, the parties hereto wish to amend and restate the Existing Credit
Agreement on the terms and subject to the conditions set forth herein, and to
increase the revolving credit facilities to be made available pursuant to this
Agreement to four hundred and forty million Dollars ($440,000,000).

 

WHEREAS, Borrowers and certain Restricted Holding Company Subsidiaries have
agreed to secure all of the Obligations by granting to Collateral Agent, for the
benefit of Secured Parties, a First Priority Lien in accordance with the
Collateral Documents, on certain of their respective assets as described
therein.

 

WHEREAS, subject to the limitations set forth herein, Guarantors have agreed to
guarantee the obligations of Borrowers hereunder and to secure their respective
Obligations by granting to Collateral Agent, for the benefit of Secured Parties,
a First Priority Lien on certain of their respective assets as described herein
and in the Collateral Documents.

 



 CREDIT AGREEMENT (PATTERN REVOLVER)





 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1.DEFINITIONS AND INTERPRETATION

 

1.1          Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

 

“Abandonment” means any willful and voluntary suspension or cessation of the
operations of one or more Projects owned by one or more Restricted Operating
Company Subsidiaries, but only to the extent that each such suspension or
cessation (a) is expected to be permanent and (b) has continued for a period of
more than sixty (60) consecutive days (other than force majeure and excluding
any period of forced outage or scheduled outage, maintenance or repair to such
Project).

 

“Acceptable Bank” means any bank, trust company or other financial institution
that has a tangible net worth of at least five hundred million Dollars
($500,000,000) and has outstanding unguaranteed and unsecured long-term
indebtedness which is rated “A-” or better by S&P, “A3” or better by Moody’s or
“A-” or better by Fitch.

 

“Act” as defined in Section 4.21.

 

“Administrative Agent” as defined in the preamble hereto.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of an
Authorized Representative of any Credit Party, threatened in writing against or
affecting a Credit Party, any Restricted Operating Company Subsidiary or any
Project.

 

“Affected Lender” as defined in Section 2.16(b).

 

“Affected Loans” as defined in Section 2.16(b).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

 

“Agent” means each of Administrative Agent and Collateral Agent.

 

“Aggregate Amounts Due” as defined in Section 2.15.

 



 -2-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

“Agreement” means this Second Amended and Restated Credit and Guaranty
Agreement, dated as of November 21, 2017 as it may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Agreement Currency” as defined in Section 10.24.

 

“Applicable Margin” means, in respect of (x) Revolving Loans (including pursuant
to any Increased Commitment), the percentage per annum determined by reference
to the Leverage Ratio in effect from time to time as set forth below and (y) any
Incremental Term Loans, the applicable percentages per annum set forth in the
relevant Incremental Amendment.

 

Pricing Level Leverage Ratio Applicable Margin for Eurodollar Rate/CDOR Loans
and Letter of Credit Fees Applicable Margin for Base Rate/Canadian Prime Rate
Loans 1 < 3.50:1.00 1.625% 0.625% 2

≥ 3.50:1.00 but

< 4.50:1.00

1.75% 0.75% 3 ≥ 4.50:1.00 1.875% 0.875%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
5.1(c); provided, however, that (i) if a Compliance Certificate is not delivered
when due in accordance with Section 5.1(c) or (ii) while any Event of Default
exists, then in each case, upon the request of the Required Revolving Lenders
with notice to the Borrowers from the Administrative Agent, Pricing Level 3
shall apply in respect of clause (x) above (in the case of clause (i), as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered, and such Pricing Level shall remain in effect
until the date on which such Compliance Certificate is delivered).

 

For purposes of the foregoing, the Leverage Ratio shall be determined as of the
end of each Fiscal Quarter based upon the Borrowers’ financial statements
delivered pursuant to Section 5.1(a) or (b) (as applicable), or, until such
financial statements have been delivered hereunder, based upon the Borrowers’
financial statements delivered pursuant to Section 5.1(a) or (b) (as applicable)
of the Existing Credit Agreement. The calculation of Leverage Ratio shall be
subject in all respects to Section 1.6.

 

For the avoidance of doubt, on the Closing Date, the Pricing Level shall be
Pricing Level 1.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), or other
Transfer, of all or any part of Borrowers’ or the Restricted Subsidiaries’
assets or properties of any kind,

 



 -3-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

whether real, personal, or mixed and whether tangible or intangible, whether now
owned or hereafter acquired, including the Capital Stock of any of the
Restricted Subsidiaries, other than sales, leases, sub-leases, sale and
leasebacks, Transfers and other transactions permitted by or otherwise provided
for in Section 6.7, but in the case of Transfers made pursuant to Section 6.7(d)
only to the extent the Net Asset Sale Proceeds received by the Credit Parties do
not exceed the thresholds set forth in clause (iii) thereof.

 

“Assignee” as defined in Section 10.6(d)(i).

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent and Borrowers.

 

“Assignment Effective Date” as defined in Section 10.6(d)(i).

 

“Authorized Representative” means, as applied to any Person, any authorized
signatory or officer appointed or designated in accordance with such Person’s
Organizational Documents.

 

“Auto-Extension Letters of Credit” as defined in Section 2.3(b)(iv).

 

“Available Cash” means, for any specified period and without duplication,
Internally Generated Cash and Qualifying Cash actually received by a Borrower or
any Restricted Holding Company Subsidiary from any Restricted Operating Company
Subsidiary or any Permitted Minority Investment Company as and when deposited
into a Deposit Account (which Deposit Account shall be in the name of a Credit
Party and fully pledged to Collateral Agent for the benefit of the Secured
Parties); provided that, notwithstanding the foregoing, for purposes of
calculating Borrower Cash Flow from non-U.S. and non-Canada Restricted Operating
Company Subsidiaries (or non-U.S. and non-Canada Permitted Minority Investment
Companies), “Available Cash” shall mean Internally Generated Cash and Qualifying
Cash permitted to be distributed pursuant to the applicable Project Financing
Documents and available for distribution (and without counting any such Cash
actually received by a Borrower or any Restricted Holding Company Subsidiary),
net of all withholding taxes and other applicable taxes that would be payable
(at then-applicable rates) if such amounts were distributed to a Borrower or
Restricted Holding Company Subsidiary, as reasonably determined by the US
Borrower. Without limiting the foregoing, Available Cash shall exclude, with
respect to such period, such net Cash proceeds received from (a) payments in
respect of federal, state, provincial or local cash grants (or payments in lieu
of tax credits), (b) Net Asset Sale Proceeds that constitute extraordinary
receipts, (c) disbursements from Project or Permitted Minority Investment
Project reserve accounts of Cash replaced with Letters of Credit, (d) the
Transfer of any Restricted Operating Company Subsidiary or Permitted Minority
Investment Company by a Borrower or any Restricted Holding Company Subsidiary,
(e) Net Insurance/Condemnation Proceeds (excluding, for the avoidance of doubt,
proceeds received from business interruption insurance) received by the Borrower
or a Restricted Holding Company Subsidiary, but only to the extent such Net
Insurance/Condemnation Proceeds are remuneration received by such Borrower or
Restricted Holding Company Subsidiary for the diminished cash generating
capacity of a Restricted Operating Company Subsidiary’s or Permitted  



 -4-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 



Minority Investment Company’s assets, (f) any incurrence of Indebtedness by any
Restricted Operating Company Subsidiary or Permitted Minority Investment
Company, (g) any issuance of Capital Stock by any Restricted Subsidiary or
Permitted Minority Investment Company, or (h) any capital contribution to any
Restricted Subsidiary or Permitted Minority Investment Company.

 

“Available Incremental Amount” as defined in Section 2.22(a).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Case Model” as defined in Section 4.8.

 

“Base Rate” means, for any day, the rate of interest per annum equal to the
greater of (i) the rate determined by the Administrative Agent from time to time
as its prime commercial lending rate for U.S. Dollar loans in the United States
for such day (such rate is not necessarily the lowest rate that the
Administrative Agent is charging any corporate customer (any change in the prime
rate determined by the Administrative Agent shall take effect at the opening of
business on the date of such determination)); (ii) 0.5% per annum above the
Federal Funds Rate; and (iii) 1% per annum above the LIBOR Rate having a term of
one (1) month.  Each interest rate based upon the Base Rate shall be adjusted
simultaneously with any change in the Base Rate.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Beneficiary” means each Agent, LC Issuing Bank and Lender, and shall include
all former Agents, LC Issuing Banks and Lenders to the extent that any
Obligations owing to such Persons were incurred while such Persons were Agents,
LC Issuing Banks or Lenders and such Obligations have not been paid or satisfied
in full.

 

“Borrower Cash Flow” means, for any period, an amount equal to (a) Available
Cash during such period, minus (b) the sum, without duplication, of: (i) the
aggregate amount of expenditures actually made by the Credit Parties in Cash
during such period and (ii) the amount of Cash taxes actually paid by the Credit
Parties during such period. For the avoidance of doubt, the foregoing
calculation is subject to the adjustments described in Section 6.6(c).

 

“Borrower Debt” means, as of any date of determination, the aggregate stated
balance sheet amount of all Indebtedness and other amounts that, in accordance
with GAAP, would be classified as indebtedness on a stand-alone balance sheet of
each Borrower (including all L/C

 



 -5-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Obligations but excluding (i) any unused Revolving Commitments and (ii) any
Permitted Subordinated Indebtedness). For the avoidance of doubt, “Borrower
Debt” shall not include any Permitted Project Debt (including any guarantees or
indemnities with respect to such Permitted Project Debt) for which there is no
recourse to either Borrower.

 

“Borrower Interest Expense” means, (a) the sum of (i) total cash interest
expense of each Borrower on a stand-alone basis with respect to all outstanding
Borrower Debt and (ii) all Transaction Costs (excluding any upfront or other
amounts payable only on the Closing Date); less (b) any cash interest income
received by either Borrower on a stand-alone basis, in the case of each of (a)
and (b), during the relevant measurement period.

 

“Borrowing” means the borrowing of the same Type of Revolving Loans by the
applicable Borrower (or resulting from a conversion or conversions on such
date), having in the case of Eurodollar Rate Loans or CDOR Loans, the same
Interest Period.

 

“Borrowing Notice And Certificate” means a notice substantially in the form of
Exhibit A-1.

 

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the Governmental Rules of the State of New York or is a
day on which banking institutions located in such state are authorized or
required by Governmental Rules to close, (b) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, the term “Business Day” means any day which is a
Business Day described in clause (a) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market, (c) with
respect to all notices and determinations in connection with, and issuances,
payments of principal and interest on or with respect to, Canadian Dollar
Denominated Letters of Credit, Canadian Dollar Denominated Loans or the CDOR
Rate or Canadian Prime Rate, any day which is a Business Day described in
clauses (a) and (b) and which is also a day which is not a legal holiday under
the Governmental Rules of Canada or is a day on which banking institutions are
not authorized or required by Governmental Rules to close in Toronto, Canada.

 

“Canada Borrower” as defined in the preamble hereto.

 

“Canada Pledge and Security Agreement” means that certain Second Amended and
Restated Canada Limited Recourse Guarantee and Pledge Agreement, dated as of the
date hereof, by and between Canada Borrower and Collateral Agent, as it may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Canada Pledge Agreement” means that certain Amended and Restated Canada Limited
Recourse Guarantee and Pledge Agreement, dated as of December 17, 2014, by and
between Canada Pledgor and Collateral Agent, as it may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Canada Pledgor” means Pattern Canada Operations Holdings ULC.

 

“Canada Restricted Holding Company Subsidiary” means any Restricted Holding
Company Subsidiary that is a Canadian Subsidiary.

 







 -6-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 







“Canada Restricted Operating Company Subsidiary” means any Restricted Operating
Company Subsidiary that is a Canadian Subsidiary.

 

“Canadian AML Legislation” as defined in Section 10.22.

 

“Canadian Benefit Plans” means all employee benefit plans of any nature or kind
whatsoever including all plans or arrangements which provide or promise
post-employment health, dental or any other benefits (other than of any Borrower
Canadian Pension Plans and any statutory plans with which any Borrower or
Subsidiary is required to comply, including the Canada/Quebec Pension Plan and
plans administered pursuant to applicable provincial health tax, workers’
compensation and workers’ safety and employment insurance legislation) that are
governed by Governmental Rules of Canada and are maintained or contributed to by
any Borrower or Subsidiary of any Borrower or for which any Borrower or
Subsidiary of any Borrower has any obligations, rights or liabilities,
contingent or otherwise.

 

“Canadian Dollar Denominated Letter of Credit” means each Letter of Credit
denominated in Canadian Dollars at the time of issuance thereof.

 

“Canadian Dollar Denominated Loans” means Revolving Loans denominated in
Canadian Dollars at the time of the incurrence thereof.

 

“Canadian Dollar Denominated Revolving Loan Note” means a promissory note in the
form of Exhibit B-2, as it may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Canadian Dollar Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Canadian Dollars as
determined by Administrative Agent or the applicable LC Issuing Bank, as the
case may be, using the Spot Rate at such time for the purchase of such Canadian
Dollars with Dollars.

 

“Canadian Dollars” means freely transferable lawful money of Canada (expressed
in Canadian Dollars).

 

“Canadian Insolvency Legislation” means any bankruptcy or insolvency
Governmental Rules of Canada now or hereafter in effect, including the
Bankruptcy and Insolvency Act (Canada) and the Companies’ Creditors Arrangement
Act (Canada) and the Winding-Up and Restructuring Act (Canada).

 

“Canadian Multiemployer Pension Plan” means any multiemployer pension plan as
defined under applicable Governmental Rules of Canada for which any Borrower or
Subsidiary of any Borrower has any rights, obligations or liabilities,
contingent or otherwise.

 

“Canadian Pension Plans” means all Canadian defined benefit or defined
contribution pension plans that are considered to be pension plans for the
purposes of, and are required to be registered under, the ITA or any applicable
pension benefits standards or Governmental Rules in Canada and that are
established, maintained or contributed to by any Borrower or Subsidiary of any
Borrower or for which any Borrower or Subsidiary of any Borrower has any rights,
obligations or liabilities, contingent or otherwise.

 



 



 -7-CREDIT AGREEMENT (PATTERN REVOLVER)



 



 

“Canadian Prime Rate” means for any day a fluctuating rate per annum equal to
the greater of (a) the per annum rate of interest quoted or established as the
Canadian Dollar “prime rate” of the Administrative Agent which it quotes or
establishes for such day as its reference rate of interest in order to determine
interest rates for commercial loans in Canadian Dollars in Canada to its
Canadian borrowers; and (b) the average CDOR Rate for a 30-day term plus ½ of 1%
per annum adjusted automatically with each quoted or established change in
either such rate, all without the necessity of any notice to any Borrower or any
other Person.  The “prime rate” is a rate set by the Administrative Agent based
upon various factors including the Administrative Agent’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

“Canadian Prime Rate Loan” means each Loan bearing interest at the rate
determined by reference to the Canadian Prime Rate that is designated or deemed
designated as such by Canada Borrower at the time of the incurrence thereof or
conversion thereto.

 

“Canadian Subsidiary” means any Subsidiary of a Borrower organized under the
Governmental Rules of Canada or any province or territory thereof.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent voting and economic ownership interests in a Person (other than a
corporation), including partnership interests and membership interests, and any
and all warrants, rights or options to purchase or other arrangements or rights
to acquire any of the foregoing from the issuer thereof; provided that “Capital
Stock” shall not include any tax equity financing.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

 

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) Cash or deposit account
balances, at a location and pursuant to documentation (including an acceptable
Control Agreement) in form and substance satisfactory to Administrative Agent
and the applicable LC Issuing Bank (and “Cash Collateralization” has a
corresponding meaning). “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support. Obligations in Dollars shall be Cash Collateralized in Dollars
and Obligations in Canadian Dollars shall be Cash Collateralized in Canadian
Dollars.

 

“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States or Canada or (ii) issued by
any agency of the United States or Canada the obligations of which are backed by
the full faith and credit of the United States or Canada, in each case maturing
within one (1) year after such date; (b) marketable direct

 



 -8-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

obligations issued by any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one (1) year after such date and having, at the time of the
acquisition thereof, a rating of at least “A-1” from S&P, at least “P-1” from
Moody’s or “A-1” from Fitch; (c) commercial paper maturing no more than one (1)
year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least “A-1” from S&P, at least “P-1” from
Moody’s or “A-1” from Fitch; (d) certificates of deposit, bankers acceptances
and other “money market instruments” issued by any bank having capital and
surplus in an aggregate amount of not less than five hundred million Dollars
($500,000,000) and rated “A” or better by S&P, “A2” or better by Moody’s or
“A-1” or better by Fitch, and, in each case, maturing or being due or payable in
full not more than one (1) year after such date (or, in the case of any
investments using Cash Collateral to be posted hereunder, three (3) months after
such date); (e) tax exempt short-term securities rated “A” or better by S&P or
“Prime” or better by Moody’s or tax exempt long-term securities rated “A” or
better by S&P, “A2” or better by Moody’s or “A-1” or better by Fitch, in each
case, maturing or being due or payable in full not more than one (1) year after
such date (or, in the case of any investments using Cash Collateral to be posted
hereunder, three (3) months after such date); (f) money market funds comprised
of at least 95% of the assets which constitute the types of investments referred
to in clauses (a) through (e) above; and (g) instruments equivalent to those
referred to in clauses (a) through (f) above denominated in any currency, other
than Dollars or Canadian Dollars, comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States and Canada to the extent
reasonably required in connection with any business conducted by any Restricted
Subsidiary organized in such jurisdiction or controlling other Restricted
Subsidiaries organized in such jurisdiction.

 

“CDOR Loan” means each Loan bearing interest at the rate determined by reference
to the CDOR Rate, designated as such by Canada Borrower at the time of
incurrence thereof or conversion thereto.

 

“CDOR Rate” means, on any day, the annual rate of interest determined by the
Administrative Agent which is equal to the average of the yield rates per annum
(calculated on the basis of a year of 365 days) applicable to Canadian Dollar
bankers’ acceptances having, where applicable, identical issue and comparable
maturity dates as the Bankers’ Acceptances proposed to be issued by the Borrower
displayed and identified as such on the “CDOR Page” (or any display substituted
therefor) of Reuters Monitor Money Rates Service at approximately 10:00 a.m.
(Toronto time) on that day or, if that day is not a Business Day, then on the
immediately preceding Business Day (as adjusted by the Administrative Agent
after 10:00 a.m. (Toronto time) to reflect any error in a posted rate of
interest or in the posted average annual rate of interest); provided, however,
if those rates do not appear on that CDOR Page, then the CDOR Rate shall be the
discount rate (expressed as a rate per annum on the basis of a year of 365 day)
applicable to those Canadian Dollar bankers’ acceptances in a comparable amount
to the Bankers’ Acceptances proposed to be issued by the Borrower quoted by the
Administrative Agent as of 10:00 a.m. (Toronto time) on that day or, if that day
is not a Business Day, then on the immediately preceding Business Day; and
further provided that if any such rate is below zero, the CDOR Rate will be
deemed to be zero. Each determination of the CDOR Rate by the Administrative
Agent shall be conclusive and binding, absent manifest error.

 



 -9-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Internal Revenue Code.

 

“Change in Law” means the becoming effective, after the date of this Agreement,
of any of the following: (a) any Governmental Rule, (b) any change in any
Governmental Rule or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                any Person or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act, but excluding any employee benefit plan of any
Borrower or its Restricted Subsidiaries and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than PEG LP or PEG LP II, acquires or otherwise obtains Control,
directly or indirectly, of at least 35% of the equity securities of Sponsor
entitled to vote for members of the board of directors or equivalent governing
body of Sponsor on a fully-diluted basis (and taking into account all such
securities that such Person or group has the right to acquire pursuant to any
option right); or

 

(b)               PEG LP or PEG LP II, holds, acquires or otherwise obtains
Control, directly or indirectly, of greater than 40% of the equity securities of
Sponsor entitled to vote for members of the board of directors or equivalent
governing body of Sponsor on a fully-diluted basis (and taking into account all
such securities that Pattern Development has the right to acquire pursuant to
any option right), at a time when none of (together or individually) (i)
Riverstone, by itself or through funds managed by it, (ii) direct investors in
PEG LP II that are otherwise investors in Riverstone or its affiliated funds,
(iii) investors (other than the investors set forth in clause (ii) of this
definition) in PEG LP II on the Closing Date or (iv) Management, Control PEG LP
or PEG LP II (as applicable); or

 

(c)                Sponsor shall cease to, directly or indirectly, own and
Control legally and beneficially all of the equity interests in the Pledgors; or

 

(d)               the Pledgors shall cease to directly own and Control legally
and beneficially all of the equity interests in the US Borrower or the Canada
Borrower, as applicable (other than in connection with any transaction whereby
any such Pledgor shall be dissolved or merged with or into the Sponsor as the
surviving entity; provided that, in each such case, the Sponsor shall have
acceded to Pledgors’ role(s) and shall have expressly and unconditionally
assumed Pledgors’ obligations under the Credit Documents).

 



 -10-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

“Class” means (i) with respect to Revolving Lenders, Revolving Lenders with
Revolving Commitments and Revolving Loans that expire on the same maturity date,
(ii) with respect to Incremental Term Loan Lenders, Incremental Term Loan
Lenders with Incremental Term Loan Commitments and Incremental Term Loans that
expire on the same maturity date, (iii) with respect to the Lenders under any
Extended Facility, Lenders with (x) Extended Revolving Commitments and Extended
Revolving Loans that expire on the same maturity date or (y) Extended
Incremental Term Loan Commitments and Extended Incremental Loans that expire on
the same maturity date, (iv) with respect to Refinancing Lenders, Refinancing
Lenders with Refinancing Loans that expire on the same maturity date, (v) with
respect to Revolving Commitments and Revolving Loans, respectively, Revolving
Commitments and Revolving Loans (as applicable) that mature on the same maturity
date, (vi) with respect to Incremental Term Loan Commitments and Incremental
Term Loans, respectively, Incremental Term Loan Commitments and Incremental Term
Loans (as applicable) that mature on the same maturity date, (vii) with respect
to Extended Revolving Commitments and Extended Revolving Loans, respectively,
Extended Revolving Commitments and Extended Revolving Loans (as applicable) that
mature on the same maturity date, (viii) with respect to Extended Incremental
Term Loan Commitments and Extended Incremental Term Loans, respectively,
Extended Incremental Term Loan Commitments and Extended Incremental Term Loans
(as applicable) that mature on the same maturity date and (ix) with respect to
Refinancing Loans, Refinancing Loans that mature on the same maturity date.

 

“Closing Date” means the date on which the Revolving Commitments become
available, which date shall be November 21, 2017.

 

“Closing Date Certificate” means a Closing Date Certificate executed and
delivered by an Authorized Representative of Borrowers substantially in the form
of Exhibit C-1.

 

“Collateral” means, collectively, all of the personal and mixed property
(including Capital Stock) of the Credit Parties in which Liens are granted
pursuant to the Collateral Documents as security for the Obligations.

 

“Collateral Agent” as defined in the preamble hereto.

 

“Collateral Documents” means the Pledge Agreements, Control Agreements and all
other instruments, documents and agreements delivered by any Credit Party
pursuant to this Agreement or any of the other Credit Documents in order to
grant to Collateral Agent, for the benefit of Secured Parties, a Lien on any
real, personal or mixed property of that Credit Party as security for the
Obligations.

 

“Commitment” means a Revolving Commitment, an Increased Commitment, an Extended
Commitment or an Incremental Term Loan Commitment, as the context may require.

 

“Commitment Fee Rate” means the percentage per annum determined by reference to
the Leverage Ratio in effect from time to time as set forth below.

 

Commitment Fee Level Leverage Ratio Commitment Fee Rate

 



 -11-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

1 < 3.50:1.00 0.30% 2

≥ 3.50:1.00 but

< 4.50:1.00 

0.40% 3 ≥ 4.50:1.00 0.50%

 

Any increase or decrease in the Commitment Fee Rate resulting from a change in
the Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 5.1(c); provided, however, that (i) if a Compliance Certificate is not
delivered when due in accordance with Section 5.1(c) or (ii) while any Event of
Default exists, then in each case, upon the request of the Required Revolving
Lenders with notice to the Borrowers from the Administrative Agent, Commitment
Fee Level 3 shall apply (in the case of clause (i), as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered, and such Commitment Fee Level shall remain in effect until the date
on which such Compliance Certificate is delivered).

 

For purposes of the foregoing, the Leverage Ratio shall be determined as of the
end of each Fiscal Quarter based upon the Borrowers’ financial statements
delivered pursuant to Section 5.1(a) or (b) (as applicable), or, until such
financial statements have been delivered hereunder, based upon the Borrowers’
financial statements delivered pursuant to Section 5.1(a) or (b) (as applicable)
of the Existing Credit Agreement. The calculation of Leverage Ratio shall be
subject in all respects to Section 1.6.

 

For the avoidance of doubt, on the Closing Date, the Commitment Fee Level shall
be Commitment Fee Level 1.

 

“Compliance Certificate” means a Compliance Certificate executed and delivered
by an Authorized Representative of Borrowers substantially in the form of
Exhibit C-2, with such amendments or modifications as may be approved by
Administrative Agent and Borrowers.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means, as the context may require, a
Conversion/Continuation Notice substantially in the form of Exhibit A-2-A or
Exhibit A-2-B.

 



 -12-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Restricted Subsidiary of a Borrower pursuant to
Section 5.9.

 

“Covered Parties” as defined in Section 10.28.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Document” means any of this Agreement, the Notes, (if any), the
Subordination Agreements (if any), the Collateral Documents, any Letter of
Credit Applications or reimbursement agreements or other documents or
certificates requested by an LC Issuing Bank executed by Borrowers in favor of
an LC Issuing Bank relating to Letters of Credit, and all other certificates,
instruments or agreements executed and delivered by a Credit Party for the
benefit of any Agent, any LC Issuing Bank or any Lender in connection herewith.

 

“Credit Extension” means (a) the making (but not the conversion or continuation)
of a Revolving Loan, Swingline Loan or Incremental Term Loan, (b) the issuance,
amendment, extension or renewal of a Letter of Credit (other than Auto-Extension
Letters of Credit that renew in accordance with their terms) or (c) any increase
in the Revolving Commitments.

 

“Credit Facility” means a Revolving Credit Facility, an Incremental Term Loan
Facility, an Extended Facility or a Refinancing Facility, as the context may
require.

 

“Credit Party” means Borrowers, each Restricted Holding Company Subsidiary and
each Guarantor.

 

“Cure Amount” as defined in Section 8.2.

 

“Cure Period” as defined in Section 8.2.

 

“Cure Right” as defined in Section 8.2.

 

“Debtor Relief Laws” means the Bankruptcy Code, the Canadian Insolvency
Legislation and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Governmental Rules of the
United States, Canada or other applicable jurisdictions from time to time in
effect.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Defaulting Lender” means, as of a specified date and subject to Section
2.20(b), any Lender that (a) has failed to (i) fund all or any portion of its
Revolving Loans within two (2) Business Days of the date such Revolving Loans
were required to be funded hereunder unless such Lender notifies Administrative
Agent and Borrowers in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to
Administrative Agent, any LC Issuing Bank or any other Lender any other amount
required to be paid by it hereunder (including in respect of its

 



 -13-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

participation in Letters of Credit or Swingline Loans) within two (2) Business
Days of the date when due, (b) has notified (without having subsequently
withdrawn such notice) Borrowers, Administrative Agent, any LC Issuing Bank or
any other Lender in writing that it does not intend to comply with its funding
obligations hereunder (unless such notice relates to such Lenders’ obligation to
fund a Revolving Loan hereunder and states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default shall be specifically identified
in such writing or public statement) has not been satisfied), (c) has (i) become
the subject of a proceeding under any Debtor Relief Law, (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state, provincial or federal regulatory authority
acting in such a capacity, or (iii) taken any action in furtherance of, or
indicating its consent to or acquiescence in, any such proceeding or
appointment, (d) (i) admits in writing its inability to pay its debts as they
become due, or (ii) makes a general assignment for the benefit of its creditors,
or (e) becomes (or any parent company thereof has become) the subject of a
Bail-In Action; provided that no Lender shall be deemed to be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Capital Stock in
such Lender or its parent by any Governmental Authority; provided that such
action does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contract
or agreement to which such Lender is a party. Any determination by
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.20(b)) upon delivery of written notice of such determination to
Borrowers, each LC Issuing Bank and each Lender.

 

“Default Rate” means (a) with respect to the principal of a Loan, an interest
rate equal to (i) the Base Rate, Canadian Prime Rate, CDOR Rate or the
Eurodollar Rate (as applicable to such Loan), plus (ii) the Applicable Margin
applicable to such Loan, plus (iii) 2.00% and (b) with respect to any Obligation
not referred to in clause (a), (i) the Base Rate or Canadian Prime Rate (as
applicable), plus (ii) the Applicable Margin applicable to Base Rate Loans or
Canadian Prime Rate Loans (as applicable), plus (iii) 2.00%.

 

“Deposit Account” means any demand, time, savings, passbook or like account,
which if owned by a Grantor is in compliance with the terms of the applicable
Collateral Document with respect to perfection of the Collateral Agent security
interest therein.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:
(a) matures or is mandatorily

 



 -14-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

redeemable pursuant to a sinking fund obligation or otherwise prior to the 91st
date prior to the latest Revolving Loan Termination Date in effect at such time
of issuance; (b) is convertible or exchangeable for Indebtedness or Disqualified
Stock (excluding Capital Stock which is convertible or exchangeable solely at
the option of either Borrower or convertible into or exchangeable for Qualified
Stock) on or prior to the 91st date prior to the latest Revolving Loan
Termination Date in effect at such time of issuance; (c) is redeemable at the
option of the holder of the Capital Stock in whole or in part on or prior to the
91st date prior to the latest Revolving Loan Termination Date in effect at such
time of issuance (excluding customary put rights upon a change of control) or
(d) requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital (other than payments solely consisting of
Qualified Stock) on or prior to the 91st date prior to the latest Revolving Loan
Termination Date in effect at such time of issuance.

 

“Disregarded US Subsidiary” means any US Subsidiary (a) that has no material
assets other than Capital Stock or Indebtedness of one or more Subsidiaries that
are Japan Subsidiaries and other incidental assets related thereto (including
other interests in Japanese Projects) or (b) that has no material assets other
than Capital Stock or Indebtedness of one or more Subsidiaries that are Japan
Subsidiaries or one or more Disregarded US Subsidiaries and other incidental
assets related thereto (including other interests in Japanese Projects).

 

“Documentation Agent” as defined in the preamble hereto.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent amount thereof in Dollars as
determined by Administrative Agent or an LC Issuing Bank, as the case may be,
using the Spot Rate at such time for the purchase of Dollars with Canadian
Dollars.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) any Lender, Affiliate of any Lender or Approved
Fund; provided that, in the case of an Approved Fund, for purposes of the
assignment or establishment of Revolving Loans or Revolving Commitments, (i) the
Revolving Commitments have expired or been terminated, and (ii) all Letters of
Credit have been cancelled or have expired or have

 



 -15-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

been Cash Collateralized in a maximum amount equal to not less than one hundred
two percent (102%) of the face amount of such Letter of Credit on such date,
(b) any Acceptable Bank that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and which extends credit or buys loans in
the ordinary course; provided such Person extends credit on a revolving basis as
one of its businesses, (c) any other lender approved in writing by the Borrowers
or (d) (i) with respect to Assignments executed in accordance with section
10.6(c), at any time when an Event of Default pursuant to Sections 8.1(a) has
occurred and is continuing, or (ii) with respect to Participations executed in
accordance with section 10.6(f), at any time when an Event of Default pursuant
to Sections 8.1(a), (f) or (g) has occurred and is continuing, any bank, trust
company or other financial institution; provided, further, that no natural
person, Defaulting Lender, Borrower, Pledgor, Sponsor nor any Affiliate of
Borrowers shall be an Eligible Assignee (including a participant) of Revolving
Loans.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA that is sponsored, maintained or contributed to by, or
required to be contributed to by, Borrowers or any of their Subsidiaries.

 

“Energy Project” means a wind, natural gas, solar (including distributed
residential, commercial and industrial), transmission, energy storage or other
similar power asset or project.

 

“Engagement Letter” means that certain Senior Secured Credit Facility Engagement
Letter by and among the Borrowers and Royal Bank dated as of October 7, 2014.

 

“Environmental Claim” means any notice of violation, claim, action, suit,
proceeding, demand, abatement order or other order or directive by or before any
Governmental Authority or in written form by any other Person arising
(a) pursuant to or in connection with any actual or alleged violation of or
failure to comply with any Environmental Law; (b) in connection with any Release
or threatened Release of, or exposure to, Hazardous Material; (c) in connection
with any actual or alleged damage, injury, threat or harm to health, safety,
natural resources, wildlife or the environment; or (d) otherwise in connection
with any Environmental Liability.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal, regional, provincial, state or local (or any subdivision of either of
them) Governmental Rules relating to (a) environmental matters, including those
relating to pollution or any Release or threatened Release of Hazardous
Materials; (b) the generation, use, storage, transportation, treatment,
processing, removal, remediation or disposal of, or exposure to, Hazardous
Materials; or (c) the protection of natural resources, wildlife or the
environment, in any manner applicable to Borrowers or any of their Subsidiaries
or any Project.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of Borrowers or any of their Subsidiaries directly or
indirectly resulting from or based upon (a) any violation of or failure to
comply with any Environmental Law; (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials;
(c) exposure to any Hazardous Materials; (d) the Release or threatened Release
of any Hazardous Materials; (e) any actual or alleged damage, injury, threat or
harm to natural resources, wildlife or the environment

 



 -16-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

or (f) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (c) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member. Any former ERISA Affiliate of Borrowers or any of
their Subsidiaries shall continue to be considered an ERISA Affiliate of
Borrowers or any such Subsidiary within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of Borrowers or such
Subsidiary and with respect to liabilities arising after such period for which
Borrowers or such Subsidiary could be liable under the Internal Revenue Code or
ERISA.

 

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation); (b) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code or Section 302 of ERISA
with respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA) or the
failure to make by its due date a required installment under Section 430(j) of
the Internal Revenue Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (c) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (d) the withdrawal by Borrowers, any of their
Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability to Borrowers, any of their Subsidiaries or any of
their respective Affiliates pursuant to Section 4063 or 4064 of ERISA; (e) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (f) the imposition of liability on Borrowers, any of their
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the withdrawal of Borrowers, any of their
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan, if there is any potential material liability therefor,
or the receipt by Borrowers, any of their Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is
insolvent pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4042 of ERISA; (h) the occurrence of
an act or omission which could give rise to the imposition on Borrowers or any
of their Subsidiaries of fines, penalties, taxes or related charges under
Chapter 43 of the

 



 -17-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (i) the assertion
of a material claim (other than routine claims for benefits) against any
Employee Benefit Plan other than a Multiemployer Plan or the assets thereof, or
against Borrowers, any of their Subsidiaries in connection with any Employee
Benefit Plan; (j) receipt from the IRS of notice of the failure of any Pension
Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan (or any other Employee Benefit Plan) to qualify for exemption from
taxation under Section 501(a) of the Internal Revenue Code; (k) the imposition
of a Lien pursuant to Section 430(k) of the Internal Revenue Code or pursuant to
ERISA with respect to any Pension Plan; or (l) the determination that any
Pension Plan is considered an at-risk plan or any Multiemployer Plan is in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Internal Revenue Code or Sections 303, 304 and 305 of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means, with respect to an Interest Period for a Eurodollar
Rate Loan, the rate per annum equal to (a) the rate per annum equal to the rate
determined by Administrative Agent to be the London interbank offered rate
administered by the ICE Benchmark Administration (or any other person which
takes over the administration of that rate) for deposits (for delivery on the
first day of such period) with a term equivalent to such period in Dollars
displayed on the ICE LIBOR USD page of the Reuters Screen (or any replacement
Reuters page which displays that rate) or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Reuters, determined as of approximately 11:00 a.m. (London, England time) on the
applicable Interest Rate Determination Date, or (b) in the event the rate
referenced in the preceding clause (a) does not appear on such page or services
or if such page or services shall cease to be available, the rate per annum
determined by Administrative Agent to be the rate at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Administrative Agent’s London Branch to major banks in the London interbank
Eurodollar market at their request on such Interest Rate Determination Date;
provided that if the rate determined above shall ever be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. If at any time
the Required Lenders determine (which determination shall be conclusive absent
manifest error) that the Eurodollar Rate shall cease to exist, then the Required
Lenders and the Borrower shall endeavor to establish an alternate rate of
interest to the Eurodollar Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable.

 

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Eurodollar Rate. Eurodollar Rate Loans may be denominated in
Dollars only.

 



 -18-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

“Event of Abandonment” means an Abandonment with respect to Projects accounting
for thirty percent (30%) or more of Available Cash during the most recently
completed Measurement Period.

 

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Beneficiary or required to be withheld or deducted from a payment to a
Beneficiary, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and Taxes on branch profits and similar Taxes, in
each case, (i) imposed as a result of such Beneficiary being organized under the
Governmental Rules of, or having its principal office or, in the case of any
Lender, its applicable lending office located in, the jurisdiction imposing such
Tax (or any political subdivision thereof) or (ii) that are Other Connection
Taxes, (b) withholding Taxes imposed on amounts payable to or for the account of
such Beneficiary pursuant to a Governmental Rule in effect on the date on which
(i) such Beneficiary becomes a party hereto (or in the case of a Lender,
acquires the applicable interest in a Loan or Commitment) (other than pursuant
to an assignment request by any Borrower under Section 2.21) or (ii) in the case
of a Lender, such Lender changes its lending office, except in each case with
respect to a Lender to the extent that, pursuant to Section 2.18, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Beneficiary’s failure
to comply with Section 2.18(g) or (d) any withholding Taxes imposed pursuant to
FATCA.

 

“Existing Class” as defined in Section 2.23(a).

 

“Existing Credit Agreement” as defined in the recitals.

 

“Existing Commitments” means, as applicable, any Existing Revolving Commitments
or Existing Incremental Term Loan Commitments.

 

“Existing Incremental Term Loans” as defined in Section 2.23(c)(i).

 

“Existing Incremental Term Loan Commitments” as defined in Section 2.23(c)(i).

 

“Existing Letters of Credit” means the Letters of Credit listed on Schedule
1.1(a) hereto.

 

“Existing Loans” means, as applicable, any Existing Revolving Loans or Existing
Incremental Term Loans.

 

“Existing Revolving Commitments” as defined in Section 2.23(c)(i).

 

“Existing Revolving Loans” as defined in Section 2.23(c)(i).

 



 -19-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

“Extended Commitments” means, as applicable, any Extended Revolving Commitments
or Extended Incremental Term Loan Commitments.

 

“Extended Facility” means, at any time, as the context may require, the
aggregate amount of the Lenders’ Extended Commitments of Extended Loans of a
given Class at such time and, in each case, but without duplication, the Credit
Extensions made thereunder.

 

“Extended Incremental Term Loans” as defined in Section 2.23(c)(i).

 

“Extended Incremental Term Loan Commitments” as defined in Section 2.23(c)(i).

 

“Extended Loans” means, as applicable, any Extended Revolving Loans or Extended
Incremental Term Loans.

 

“Extended Maturity Date” as defined in Section 2.23(a).

 

“Extended Revolving Commitments” as defined in Section 2.23(c)(i).

 

“Extended Revolving Loans” as defined in Section 2.23(c)(i).

 

“Extension” as defined in Section 2.23(a).

 

“Extension Amendments” as defined in Section 2.23(d).

 

“Extension Offer” as defined in Section 2.23(a).

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrowers or their Restricted Subsidiaries or any of their
respective predecessors or Affiliates.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future Treasury Regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreements entered into in connection with the
implementation of such current Sections of the Internal Revenue Code (or any
such amended or successor version described above), and any laws, fiscal or
regulatory legislation, rules, guidance notes and practices adopted to implement
the foregoing.

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of  one
percent (0.01%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided that (a) if such
day is not a Business Day, the Federal Funds Effective Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average (rounded

 



 -20-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

upwards, if necessary, to a whole multiple of 1/100 of  one percent (0.01%))
charged to Administrative Agent on such day on such transactions as determined
by Administrative Agent.

 

“Fee Letter” means that certain Senior Secured Credit Facility Fee Letter by and
among the Borrowers and Royal Bank dated as of October 7, 2014.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that no other Liens, except
Permitted Liens or except to the extent provided by Governmental Rules (other
than common law), are senior in right of payment or priority to such Liens.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Borrowers and their respective Restricted
Subsidiaries, which as of the Closing Date ends on December 31 of each calendar
year. Borrowers and their respective Restricted Subsidiaries may change any
Fiscal Year at any time; provided that they furnish annual financial statements
pursuant to Section 5.1(b) at least one time per twelve (12) month period and,
in the initial annual financial statements delivered in the year following the
change in Fiscal Year, reconciliation statements provided for in Section 5.1(d).

 

“Fitch” means Fitch Investor’s Service, Inc. and any successor thereto.

 

“Foreign Subsidiary” means a Subsidiary of a Borrower that is neither a Canadian
Subsidiary nor a US Subsidiary.

 

“Fronting Exposure” means (a) with respect to any LC Issuing Bank, the
Defaulting Lender’s Pro Rata Share of all L/C Obligations with respect to any
Letters of Credit issued by such LC Issuing Bank (except in such cases where the
LC Issuing Bank or an Affiliate of such LC Issuing Bank is also a Defaulting
Lender with respect to Letters of Credit it issues hereunder) other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof and (b) with respect to the Swingline Lender, the Defaulting
Lender’s Pro Rata Share of outstanding Swingline Loans made by the Swingline
Lender, other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

 

“FSHCO” means any Subsidiary, in the good faith determination of the Sponsor,
substantially all of the assets of which constitute the equity or indebtedness
of CFCs (or other FSHCOs).

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means, subject to the limitations on the application thereof and
requirement to consolidate in GAAP applicable in the United States as set forth
in Section 1.2, (a) in respect of any Person organized under the Governmental
Rules of the United States or a state thereof, Canada Borrower and the Canada
Restricted Holding Company Subsidiaries, United States generally accepted
accounting principles in effect as of the date of determination thereof (“US

 



 -21-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

GAAP”), (b) except for Canada Borrower and the Canada Restricted Holding Company
Subsidiaries, in respect of any Person organized under the Governmental Rules of
Canada or a province or territory thereof generally accepted accounting
principles in effect from time to time in Canada, being those accounting
principles set forth in the CPA Canada Handbook or other official record of
accounting principles in Canada from time to time published by the Institute of
Chartered Accountants in Canada, including International Financial Reporting
Standards (IFRS) then in effect and generally accepted in Canada and adopted or
required to have been adopted, as consistently applied, and (c) in respect of
any Person organized under the Governmental Rules of a jurisdiction other than
as provided in clauses (a) and (b), generally accepted accounting principles in
the jurisdiction of such Person’s organization.

 

“Governmental Authority” means any foreign or domestic, federal, regional,
provincial, state, municipal, local, national or other government, governmental
ministry or department, commission, board, bureau, court, agency or
instrumentality, political subdivision or any entity or officer thereof
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of any government or any court.

 

“Governmental Authorization” means any permit, license, authorization,
certification, approval, registration, plan, directive, consent order or consent
decree of, from or issued by any Governmental Authority.

 

“Governmental Rule” means any applicable statute, law (including Environmental
Law), regulation, by-law, ordinance, rule, treaty, judgment, order, decree,
Governmental Authorization, concession, grant, franchise, agreement, requirement
of, or other governmental restriction or any binding decision of or
determination by, or any binding interpretation or administration of any of the
foregoing by, any Governmental Authority, including all common law, whether now
or hereafter in effect.

 

“Grantor” as defined in the US Pledge and Security Agreement or the Canada
Pledge and Security Agreement, as the case may be.

 

“Guaranteed Obligations” as defined in Section 7.1.

 

“Guarantor” as defined in Section 7.11.

 

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

 

“Hazardous Materials” means any explosive, radioactive, hazardous or toxic
chemicals, materials, substances or wastes, contaminants or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other materials, substances or wastes of any nature prohibited, limited
or regulated by any Governmental Authority due to their actual or potential
adverse impact to the indoor or outdoor environment.

 

“Hedge Agreements” means all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements providing for protection against fluctuations in interest rates,
currency exchange rates,

 



 -22-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the Governmental Rules applicable to any Lender which are presently in effect
or, to the extent allowed by Governmental Rules, under such applicable
Governmental Rules which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable Governmental Rules now allow.

 

“Historical Financial Statements” means as of the Closing Date, and to the
extent available (a)  the audited financial statements of Sponsor for the Fiscal
Years 2015 and 2016, the Borrowers, for the Fiscal Years 2015 and 2016, in each
case consisting of balance sheet and the related statements of income,
stockholders’ equity and cash flows for such Fiscal Years and (b) the unaudited
financial statements of the Sponsor and the Borrowers, as at the most recently
ended Fiscal Quarter ending after the date of the most recent financial
statements referenced in clause (a) hereof and more than forty-five (45) days
prior to the Closing Date, consisting of a balance sheet and the related
statements of income, stockholders’ equity and cash flows for the three-(3),
six-(6) or nine-(9) month period, as applicable, ending on such date.

 

“Honor Date” as defined in Section 2.3(c)(i).

 

“Increased Amount Date” as defined in Section 2.22(a).

 

“Increased Commitments” as defined in Section 2.22(a).

 

“Increased Commitment Lender” as defined in Section 2.22(b).

 

“Increased-Cost Lender” as defined in Section 2.21.

 

“Incremental Amendment” means an amendment to this Agreement, executed by the
Borrower and each Incremental Term Loan Lender or Increased Commitment Lender
(as applicable) providing Incremental Term Loan Commitments or Increased
Commitments (as applicable), and the Administrative Agent.

 

“Incremental Equivalent Debt” as defined in Section 6.1(f).

 

“Incremental Facilities” as defined in Section 2.22(a).

 

“Incremental Term Loan” as defined in Section 2.22(e).

 

“Incremental Term Loan Commitments” as defined in Section 2.22(a).

 

“Incremental Term Loan Exposure” means, with respect to any Incremental Term
Loan Lender, as of any date of determination, without duplication, the sum of
(i) the aggregate amount of such Incremental Term Loan Lender’s Incremental Term
Loan Commitments (to the extent not terminated) and (ii) the aggregate principal
amount outstanding of such Incremental Term Loan Lender’s Incremental Term
Loans.

 



 -23-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

“Incremental Term Loan Facility” means, at any time, the aggregate amount of the
Incremental Term Loan Lenders’ Incremental Term Loan Commitments of a given
Series at such time.

 

“Incremental Term Loan Lender” as defined in Section 2.22(b).

 

“Indebtedness” means, as applied to any Person, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(d) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business, having a term of less than ninety (90) days and paid in accordance
with customary trade practices); (e) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (f) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings (but only to the extent such
Letter of Credit has not been Cash Collateralized); and (g) the direct or
indirect payment or performance guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another with respect to indebtedness set out in clauses (a) through (f)
above; provided that the amount of Indebtedness of any Person for purposes of
clause (e) shall be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness (or such lesser amount of maximum liability as is
expressly provided for under the documentation pursuant to which the respective
Lien is granted) and (B) the fair market value of the property encumbered
thereby as determined by such Person in good faith.

 

“Indemnified Liabilities” means, collectively, any and all liabilities
(including Environmental Liabilities), obligations, losses, damages (including
natural resource damages), penalties, claims (including Environmental Claims),
reasonable out-of-pocket costs (including costs related to any Remedial Action),
and reasonable out-of-pocket expenses of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign Governmental
Rules or equitable cause or on contract or otherwise, that may be imposed on or
incurred by any such Indemnitee, in any manner relating to or arising out of
(a) this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby (including the Lenders’ agreement to make the
Credit Extensions or the use or intended use of the proceeds thereof, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); (b) any Revolving Loan or Letter of Credit or the use or proposed
use of the proceeds therefrom (including any refusal by an LC Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not comply with the terms of such Letter of
Credit); (c) any actual or prospective claim, litigation,

 



 -24-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party, and regardless of whether any Indemnitee is a party thereto, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; or (d) any
Environmental Claim, any Environmental Liability or any actual or alleged
presence or Release or threatened Release of Hazardous Materials, in each case
of this clause (d) related in any way to any Facility or to Borrowers or any of
their Affiliates, including those arising from any past or present activity,
operation, land ownership, or practice of Borrowers or any of their Affiliates.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitee” as defined in Section 10.3(a).

 

“Information” as defined in Section 10.28.

 

“Interest Coverage Ratio” means, for any Measurement Period, the ratio of
(a) Borrower Cash Flow for such Measurement Period to (b) Borrower Interest
Expense for such Measurement Period.

 

“Interest Payment Date” means with respect to (a) any Base Rate Loan or Canadian
Prime Rate Loan, each March 31, June 30, September 30 and December 31 of each
year, commencing on the first such date to occur after the Closing Date and the
final maturity date of such Loan; and (b) any Eurodollar Rate Loan or CDOR Loan,
the last day of each Interest Period applicable to such Loan and the final
maturity date of such Loan; provided, in the case of each Interest Period of
longer than three (3) months “Interest Payment Date” shall also include each
date that is three (3) months, or an integral multiple thereof, after the
commencement of such Interest Period.

 

“Interest Period” means, in connection with a Eurodollar Rate Loan or CDOR Loan,
an interest period of one- (1), two- (2), three- (3) or six- (6) months, as
selected by Borrowers in the applicable Borrowing Notice And Certificate or
Conversion/Continuation Notice, (a) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (b) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided (1) if an Interest Period would otherwise expire on a day that
is not a Business Day, such Interest Period shall expire on the next succeeding
Business Day unless no further Business Day occurs in such month, in which case
such Interest Period shall expire on the immediately preceding Business Day;
(2) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clause (3) of this
definition, end on the last Business Day of a calendar month; and (3) no
Interest Period with respect to any portion of the Revolving Loans shall extend
beyond the Revolving Commitment Termination Date. Notwithstanding the foregoing,
Borrowers may request irregular Interest Periods with a duration other than a
one- (1), two- (2), three- (3) or six- (6) month Interest Period in order to
consolidate outstanding Interest Periods and payment dates. Upon receipt of a
Borrowing Notice

 



 -25-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

And Certificate or Conversion/Continuation Notice from Borrowers which includes
a request for such an irregular Interest Period, the Administrative Agent and
Lenders shall use commercially reasonable efforts to provide Borrowers with such
irregular Interest Period as long as such Interest Period does not exceed the
Revolving Commitment Termination Date and is available to Lenders in the
applicable interbank market, in the reasonable judgment of the Administrative
Agent and the Lenders.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the Closing Date and from time to time thereafter, and any successor statute.

 

“Internally Generated Cash” means Cash that is recurring or reasonably expected
to recur and generated in the ordinary course of operations or business of a
Restricted Operating Company Subsidiary or Permitted Minority Investment
Company.

 

“Intralinks” means the online digital workspace owned by Intralinks, Inc., which
provides for the exchange of documents and other information over the internet
and to which the Secured Parties are granted access (and any other service
performing substantially the same function which is reasonably satisfactory to
Administrative Agent and, so long as no Default or Event of Default shall have
occurred and be continuing, the Borrowers and agreed to be treated as
“Intralinks” for purposes of this Agreement).

 

“Investment” means (a) any direct or indirect purchase or other acquisition by
Borrowers or any of their Restricted Subsidiaries of, or of a beneficial
interest in, any of the Securities of any other Person (other than Borrowers or
another Restricted Subsidiary); (b) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by any Restricted
Subsidiary or Borrowers from any Person (other than Borrowers or any Restricted
Subsidiary), of any Capital Stock of such Person; and (c) any direct or indirect
loan, advance (other than advances to employees for moving, relocation,
business, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contribution by
Borrowers or any of their Restricted Subsidiaries to any other Person (other
than Borrowers or any Restricted Subsidiary), including Permitted Project
Acquisitions and all Indebtedness and accounts receivable from that other Person
but only to the extent that the same are not current assets or did not arise
from sales to that other Person in the ordinary course of business. The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“ITA” means the Income Tax Act (Canada), as amended from time to time and any
successor thereto.

 



 -26-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

“Japan Subsidiary” means a Subsidiary of a Borrower organized under the laws of
the Governmental Rules of Japan.

 

“Joint Bookrunners” means Royal Bank Of Canada, Acting Through Its New
York Branch, Bank of Montreal, Chicago Branch, Morgan Stanley Senior Funding,
Inc., Citibank, N.A., Bank of America, N.A., Keybank National Association,
MUFG Union Bank, N.A., Sumitomo Mitsui Banking Corporation, Société Générale,
Goldman Sachs Bank USA and Wells Fargo Securities, LLA.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in partnership or other legal form.

 

“Judgment Currency” as defined in Section 10.24.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Revolving Commitment hereunder at
such time.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share. L/C
Advances shall be denominated in Dollars or Canadian Dollars (as applicable).

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan. All L/C Borrowings shall be denominated in
Dollars or Canadian Dollars, as applicable.

 

“L/C Obligation” means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit as of such date of
determination plus the aggregate of all Reimbursement Amounts as of such date of
determination. For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.5. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“L/C Sublimit” means no more than the Revolving Commitments based upon the
Dollar Equivalent for the stated amount of all Letters of Credit issued and
outstanding at such time.

 

“LC Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any LC Issuing Bank and US Borrower or in favor of such LC Issuing Bank
and relating to such Letter of Credit.

 

“LC Issuing Banks” means, collectively, the (i) banks or financial institutions
listed as such on Appendix A or in the applicable Assignment Agreement (as such
Appendix A may be amended from time to time) (together with their respective
permitted successors and assigns in such capacity) and (ii) the issuing banks or
financial institutions with respect to all Existing Letters of Credit. As of the
Closing Date, each of Royal Bank, Bank of Montreal, Chicago

 



 -27-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Branch, Morgan Stanley Bank, N.A., Bank of America, N.A. and Citibank, N.A.
shall be an LC Issuing Bank.

 

“Lender” means each financial institution with a Revolving Commitment listed on
the signature pages hereto as a Lender and any other Person that becomes a party
hereto pursuant to an Assignment Agreement, an Incremental Amendment or a
Refinancing Amendment. Unless the context otherwise requires, the term “Lender”
includes the Swingline Lender.

 

“Lender Sublimit” means, with respect to each Lender, the amount obtained by
multiplying (a) such Lender’s Pro Rata Share by (b) the aggregate Revolving
Commitments of all Lenders then in effect (after giving effect to any
availability limitation as of the date of determination).

 

“Letter of Credit” means a standby letter of credit in substantially the form
attached to Exhibit A-3 (or as otherwise agreed by US Borrower and the
applicable LC Issuing Bank) issued or to be issued by an LC Issuing Bank
pursuant to Section 2.3 of this Agreement and shall include each Existing Letter
of Credit. Letters of Credit may be issued in Dollars or Canadian Dollars,
subject to the L/C Sublimit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an LC Issuing Bank.

 

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Revolving Commitment Termination Date.

 

“Letter of Credit Fees” as defined in Section 2.10(b)(ii).

 

“Leverage Ratio” means, as of any date of determination, the ratio of (a)
Borrower Debt as of such date of determination (and giving effect to any Credit
Extension to Borrowers on such date) to (b) Borrower Cash Flow for the
Measurement Period ending immediately prior to such date of determination.

 

“Lien” means any lien, mortgage, pledge, collateral assignment, security
interest, hypothec, debenture, statutory deemed trust, charge or encumbrance of
any kind (including any agreement to give any of the foregoing, any conditional
sale or other title retention agreement, and any lease in the nature thereof)
and any option, trust or other preferential arrangement having the practical
effect of any of the foregoing.

 

“Limited Conditionality Transaction” means any acquisition or Investment not
prohibited hereunder by a Borrower or any Restricted Subsidiary of any assets,
business or Person that such Borrower or Restricted Subsidiary is contractually
committed (in the good faith determination of the Borrowers) to consummate (it
being understood that such commitment may be subject to conditions precedent,
which conditions precedent may be amended, satisfied or waived in accordance
with the terms of the applicable agreement).

 

“Limited Recourse Collateral” as defined in Section 7.11(a).

 



 -28-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

“Loans” means the loans made by (i) the Revolving Lenders to any Borrower
pursuant to this Agreement and any Incremental Amendment in the form of a
Revolving Loan, (ii) the Swingline Lender to any Borrower pursuant to this
Agreement in the form of a Swingline Loan and (iii) the Incremental Term Loan
Lenders to any Borrower pursuant to this Agreement and any Incremental Amendment
in the form of an Incremental Term Loan.

 

“Management” means (a) as of the Closing Date, the individuals who are listed on
Schedule 1.1(b) together with their titles and roles, or (b) after the Closing
Date, at least 4 of such individuals; provided that, at all times, the roles
listed on Schedule 1.1(b) are filled with qualified individuals employed or
engaged in the ordinary course of business.

 

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, liabilities or condition (financial or otherwise) of the
Credit Parties, taken as a whole, (b) the ability of the Credit Parties, taken
as a whole, to fully and timely perform their respective Obligations, or (c) the
material rights, remedies, benefits and the enforceability and priority of
security available to, or conferred upon, the Secured Parties under the Credit
Documents.

 

“Measurement Period” means, with respect to any date, the period of the most
recently completed four Fiscal Quarters of the Borrowers ended on or prior to
such date.

 

“Moody’s” means Moody’s Investor Services, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrowers or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a “single employer plan” as defined in Section
4001(a)(15) of ERISA, which has two or more contributing sponsors (including
Borrowers or any ERISA Affiliate) at least two of whom are not under common
control, as such a plan is described in Section 4064 of ERISA.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (a) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Borrowers or any of the Restricted Holding
Company Subsidiaries from such Asset Sale, minus (b) any reasonable costs, fees,
commissions, premiums and expenses incurred in connection with such Asset Sale
(or if such costs have not then been incurred or invoiced, Borrowers’ good faith
estimate thereof), including (i) income taxes, stamp taxes, other taxes, duties
or gains taxes payable or reasonably estimated to be payable by the seller or by
any entity whose tax return includes the results of such sale either because the
seller is a flow-through entity for tax purposes or because the seller is
included in a consolidated tax filing by an upper tier affiliate, as a result of
any gain recognized in connection with such Asset Sale, (ii) payment of the
outstanding principal amount of, premium or penalty, if any, and interest,
breakage costs or other amounts

 



 -29-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

payable on any Indebtedness (other than the Revolving Loans) that is secured by
a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale, (iii) other taxes
actually payable upon or in connection with the closing of such Asset Sale
(including any transfer taxes or taxes on gross receipts), (iv) any taxes
payable or reasonably estimated to be payable in connection with any
transactions effected (or deemed effected) to make prepayments (e.g., taxes
payable upon repatriation of funds to Borrowers), and (v) actual, reasonable and
documented out-of-pocket fees and expenses (including legal fees, fees to
advisors and severance costs that are due (pursuant to a Contractual Obligation)
paid to Persons other than Borrowers and the Restricted Holding Company
Subsidiaries and their respective Affiliates in connection with such Asset Sale
(including fees necessary to obtain any required consents of such Persons to
such Asset Sale).

 

“Net Cash Proceeds” means, in connection with any incurrence or issuance of
Indebtedness by Borrowers or any Restricted Holding Company Subsidiary (other
than any incurrence or issuance of Permitted Indebtedness), the cash proceeds
received from any such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions or other similar payments, and other direct reasonable fees, costs,
commissions, stamp taxes, duties, premiums and expenses actually incurred in
connection therewith; provided that if any such commissions, costs or expenses
have not been incurred or invoiced at such time, Borrowers may deduct its good
faith estimate thereof to the extent subsequently paid.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or proceeds received by Borrowers or any Restricted Holding Company
Subsidiary (i) under any insurance policy (to the extent constituting
compensation for the loss of assets or property associated with the Projects)
occurring after the Closing Date (but excluding any such amounts used for
restoration or repair and excluding any such payments or proceeds received from
business interruption insurance) or (ii) as a result of the taking of any assets
of Borrowers or the Restricted Holding Company Subsidiaries by any Person
pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking (but excluding any such amounts used for restoration or repair and any
such payments or proceeds received from business interruption insurance), minus
(b) (i) any actual and reasonable costs incurred by Borrowers or the Restricted
Holding Company Subsidiaries in connection with the adjustment or settlement of
any claims of Borrowers or such Restricted Subsidiary in respect thereof,
(ii) any reasonable costs, fees, commissions, premiums and expenses incurred in
connection with any adjustment or settlement or any such sale as referred to in
clause (a)(ii) of this definition, including taxes payable as a result of any
gain recognized in connection therewith and any actual, reasonable and
documented out-of-pocket fees and expenses (including legal fees, fees to
advisors and severance costs that are due to Persons other than Borrowers and
the Restricted Holding Company Subsidiaries and their respective Affiliates in
connection with such event, and (iii) payment of the outstanding principal
amount of, premium or penalty, if any, and interest, to the extent such
Indebtedness is required to be repaid as a result of a loss of assets or
property or a taking of assets referred to in clause (a)(i) or (a)(ii) of this
definition, breakage cost or other amounts payable on any Indebtedness that is
secured by a Lien; provided that if any costs, fees or expenses that may be
deducted under this clause (ii) have not been incurred or invoiced at the time
of any determination of Net Insurance/Condemnation Proceeds, Borrowers may
deduct its good faith estimate thereof to the

 



 -30-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

extent actually subsequently so paid.

 

“New Restricted Holding Company Subsidiaries” means each Restricted Holding
Company Subsidiary identified as such in Exhibit K.

 

“Non-Consenting Lender” as defined in Section 2.21.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extending Lender” as defined in Section 2.21.

 

“Non-Extension Notice Date” as defined in Section 2.3(b)(iv).

 

“Non-Recourse Parties” as defined in Section 10.26.

 

“Non-Refinanced Commitments” as defined in Section 2.24.

 

“Non-Refinanced Loans” as defined in Section 2.24.

 

“Non-US Agent” means each Agent that is not a US Person.

 

“Non-US Lender” means each Lender and each LC Issuing Bank that is not a US
Person.

 

“Non-Wholly Owned Subsidiary” means any Subsidiary that is not a Wholly-Owned
Subsidiary.

 

“Note” means a Revolving Loan Note.

 

“Notice” means a Borrowing Notice And Certificate, an Notice of LC Activity and
Certificate, or a Conversion/Continuation Notice.

 

“Notice of LC Activity and Certificate” means a notice substantially in the form
of Exhibit A-3.

 

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), the Lenders or any of
them, the Swingline Lender and the LC Issuing Banks under any Credit Document,
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Credit Party, would have accrued
on any Obligation, whether or not a claim is allowed against such Credit Party
for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under Letters of Credit, and payments for fees (including fees
related to unused Revolving Commitments and issued but undrawn Letters of
Credit), expenses, indemnification or otherwise.

 

“Obligee Guarantor” as defined in Section 7.6.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 



 -31-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation, organization or amalgamation, as
amended, and its by-laws, as amended, (b) with respect to any limited
partnership, its certificate of limited partnership, as amended, and its
partnership agreement, as amended, (c) with respect to any general partnership,
its partnership agreement, as amended, (d) with respect to any limited liability
company, its articles of organization, as amended, and its operating agreement,
as amended, and (e) with respect to any unlimited company, its memorandum of
association, as amended, and its articles of association, as amended. In the
event any term or condition of this Agreement or any other Credit Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official.

 

“Other Connection Taxes” means, with respect to any Beneficiary, Taxes imposed
as a result of a present or former connection between such Beneficiary and the
jurisdiction imposing such Tax (other than connections arising from such
Beneficiary having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21).

 

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by Administrative Agent or
the LC Issuing Banks, in accordance with banking industry rules on interbank
compensation.

 

“Panhandle B Member 2 Pledge Agreement” means that certain Pledge Agreement,
dated as of December 20, 2013, by and among Panhandle B Member 2 LLC, a Delaware
limited liability company, Pattern Panhandle Wind 2 LLC, a Delaware limited
liability company, and Morgan Stanley Capital Group Inc.

 

“Participant Register” as defined in Section 10.6(f).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“PEG LP” means Pattern Energy Group, LP, a Delaware limited partnership (and any
successor thereof).

 

“PEG LP II” means Pattern Energy Group Holdings 2 LP, a Delaware limited
partnership (and any successor thereof).

 

“Pension Plan” means any employee benefit plan (including a Multiple Employer
Plan, but not including a Multiemployer Plan) which is subject to Title IV of
ERISA, Section 412 of the Internal Revenue Code or Section 302 of ERISA which is
sponsored, maintained or

 



 -32-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

contributed to by, or required to be contributed to by, Borrowers, any of their
Subsidiaries or any of their respective ERISA Affiliates.

 

“Permitted Indebtedness” as defined in Section 6.1.

 

“Permitted Investments” means investments in Cash and Cash Equivalents.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

“Permitted Minority Investment” means any Investment permitted pursuant to the
terms of Section 6.5 pursuant to which a Borrower or Restricted Subsidiary
acquires less than the total amount of Capital Stock or other ownership
interests in any Person and after giving effect such Investment, such Person is
not a “Subsidiary” of such Borrower or Restricted Subsidiary.

 

“Permitted Minority Investment Company” means a Person in which a Borrower or
Restricted Subsidiary has made a Permitted Minority Investment.

 

“Permitted Minority Investment Project” means an Energy Project owned by a
Permitted Minority Investment Company.

 

“Permitted Project Acquisitions” as defined in Section 6.5(i).

 

“Permitted Project Debt” means (a) all Indebtedness incurred, or permitted to be
incurred, by any Restricted Operating Company Subsidiary or any other Restricted
Subsidiary or any Borrower (but, in the case of a Borrower (except as otherwise
permitted by Section 6.1(e)) or a Restricted Subsidiary that is not (x) a
Restricted Operating Company Subsidiary or (y) the general partner of a
Restricted Operating Company Subsidiary that was created for the purpose of
being such Restricted Operating Company Subsidiary’s general partner, the
recourse of such Indebtedness against assets of such Borrower or such Restricted
Subsidiary shall be limited solely to any pledge by such Borrower or such
Restricted Subsidiary of (i) Capital Stock (including tax equity interests) in a
Restricted Operating Company Subsidiary (or other Restricted Subsidiary that is
(A) solely in the case of such pledging Restricted Subsidiary, a direct or
indirect parent company or (B) in the case of such Borrower or such pledging
Restricted Subsidiary, the general partner of such Restricted Operating Company
Subsidiary) or Permitted Minority Investment Company (or the general partner of
such Permitted Minority Investment Company), and any proceeds thereof, or (ii)
intercompany debt) pursuant to a Project Financing Document, (b) the incurrence
by any Restricted Subsidiary or Restricted Subsidiaries of Indebtedness or
Disqualified Stock to finance a dividend, distribution, return of capital or
loan to, Investment in or acquisition of, a Borrower or any Restricted
Subsidiary (or Person that upon completion of an acquisition, will become a
Restricted Subsidiary); provided that such amounts are not used (at the time of
the incurrence of such Indebtedness, the making of such dividend, distribution,
return of capital, loan or Investment, or at any other time) to make Restricted
Payments or an extension of credit (in the form of Permitted Subordinated
Indebtedness or otherwise) to the Sponsor or a Pledgor, and (c) Permitted
Refinancings of Permitted Project Debt set forth in clauses (a) and (b) of this
definition.

 



 -33-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

“Permitted Project Liens” means the Liens securing the Permitted Project Debt
and any other Liens permitted under the Project Financing Documents, including
the Panhandle B Member 2 Pledge Agreement.

 

“Permitted Refinancing” means, with respect to any Person, any refinancing,
replacement, refunding, renewal or extension of any Indebtedness of such Person
in whole or in part; provided that (a) the principal amount (or accreted value,
if applicable) thereof does not exceed the principal amount (or accreted value,
if applicable) of the Indebtedness so refinanced, replaced, renewed or extended
except by an amount equal to the sum of any reasonable and customary transaction
costs and fees and any premium on the Indebtedness required to be paid in
connection with such refinancing, replacement, renewal or extension unless the
increase in the principal amount of such Indebtedness is permitted under
Section 6.1; provided that, such refinancing shall not exceed one hundred
percent (100%) of the Indebtedness so refinanced, plus any applicable premiums,
transaction costs, expenses, fees and interest, plus other amounts to the extent
independently permitted to be incurred pursuant to exceptions to Section 6.1
(which shall count as usage thereof), (b) the maturity date for such
refinancing, replacement, renewal or extension must not be set at a date that,
the good faith judgment of the Borrowers, would impair the ability of the
Borrowers to repay the Revolving Loans based on updated pro forma projections
prepared by the Borrowers and supplied to the Administrative Agent, (c) such
refinancing, replacement, renewal or extension is incurred solely by the
Person(s) who is an obligor under the Indebtedness being refinanced, replaced,
refunded, renewed or extended and no other Person is an obligor thereunder, and
(d) following such refinancing, replacement, renewal or extension of any
Indebtedness, the terms of such refinanced, replaced, renewed or extended
Indebtedness shall not preclude the Lenders from foreclosing or otherwise
exercising remedies pursuant to the Credit Documents, except with respect to any
preclusion that existed prior to the effectiveness of such refinanced, replaced,
renewed or extended Indebtedness.

 

“Permitted Subordinated Indebtedness” means all unsecured Indebtedness of
Borrowers or the Restricted Subsidiaries (a) that is incurred pursuant to
Section 6.1(d) and subordinated pursuant to the Subordination Agreement (or
another subordination agreement reasonably acceptable to the Administrative
Agent), (b) the maturity date of which shall be later by at least ninety (90)
days than the Latest Maturity Date (as determined on the date of incurrence of
such intercompany Indebtedness), (c) that has no rights of acceleration at any
time prior to the earlier of (x) such Latest Maturity Date (in effect at such
time of issuance) and (y) the termination of the Revolving Commitments or the
acceleration of the Obligations in accordance with Section 8.1 (in which case
the payment priority set forth in Section 4(a) of the Subordination Agreement
shall apply), (d) that shall at all times be held by Sponsor, a Pledgor, a
Borrower or a Restricted Subsidiary, as the case may be, and (e) that subject to
the first proviso to Section 6.1(d), to the extent owed to any Pledgor, Borrower
or Restricted Subsidiary that is a party to a Pledge Agreement, are pledged to
the Collateral Agent (for the benefit of the Secured Parties) in accordance with
the applicable Pledge Agreement (but subject to any limitations and exclusions
contained therein).

 

“Permitted Swingline Use” means any legally permissible use by the Borrowers and
their Restricted Subsidiaries (including to make Restricted Payments in
accordance with this Agreement).

 



 -34-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

“Permitted Uses” means any legally permissible use by the Borrowers and their
Restricted Subsidiaries, including to fund general working capital and expenses
of Borrowers and their Restricted Subsidiaries, the issuance of Letters of
Credit (subject to the terms and conditions of this Agreement) and draws made
thereunder, the Cash Collateralization of any Letter of Credit, Transaction
Costs, reserves (whether required by any Credit Document or the Project
Financing Documents), Investments in Restricted Operating Company Subsidiaries
(as determined in the sole discretion of Borrowers), Permitted Project
Acquisitions, distributions to Pledgors and Sponsor (including issuing Letters
of Credit on behalf of a Pledgor, Sponsor or any of their Affiliates, subject to
the terms and conditions of this Agreement regarding Restricted Payments and
Letters of Credit), and other general and lawful business purposes of Borrowers.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
unlimited liability companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and
Governmental Authorities.

 

“Personal Information” as defined in Section 10.22.

 

“Pledge Agreements” means the US Pledge and Security Agreement, the US Pledge
Agreement, the Canada Pledge and Security Agreement, the Canada Pledge
Agreement, and after the Closing Date, any other pledge or security agreement
entered into pursuant to Section 5.9.

 

“Pledgors” means the US Pledgor and the Canada Pledgor.

 

“PPSA” means the Personal Property Security Act (Ontario), as amended from time
to time, together with all regulations made thereunder; provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
security interest in any Collateral is governed by (a) personal property
security legislation as in effect in a Canadian jurisdiction other than Ontario,
or (b) the Civil Code of Quebec, “PPSA” means the personal property security or
corresponding legislation as in effect from time to time in such other
jurisdiction or the Civil Code of Quebec, as applicable, for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority in such Collateral.

 

“Principal Office” means, for each of Administrative Agent and the LC Issuing
Banks, such Person’s “Principal Office” as set forth on Appendix B, or such
other office or office of a third party or sub-agent, as appropriate, as such
Person may from time to time designate in writing to Borrowers, Administrative
Agent and each Lender.

 

“Project” means any of the Energy Projects owned by the Restricted Operating
Company Subsidiaries, including all of the real, personal and mixed property
related thereto. Subject to the terms of this Agreement and the other Credit
Documents, a Project shall cease to be a Project at such time that Borrowers and
any of their Restricted Subsidiaries cease to have any existing or future
interests, rights or obligations (whether direct or indirect, contingent or
matured) associated therewith. Schedule 1.1(c) sets forth the Projects as of the
Closing Date as such Schedule may be amended and modified by the Lenders and the
Borrower as appropriate.

 



 -35-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

“Project Financing Documents” means any credit agreement, loan or credit
document, indenture, letter of credit reimbursement agreement, promissory note,
letter of credit, security agreement, pledge agreement, collateral assignment,
consent and agreement, guaranty, financing statement, indemnity agreement,
formation document, Organizational Document, letter agreement or other document,
agreement, or instrument entered into or executed by any Restricted Operating
Company Subsidiary or any other Restricted Subsidiary or any Borrower or
Permitted Minority Investment Company, in connection with any Indebtedness, any
tax equity, lease financing or joint venture, in each case incurred to finance
or govern the construction, acquisition, development, expansion, operation,
ownership or maintenance of a Project or Permitted Minority Investment Project.

 

“Project-Level Default” means either (a) the failure of a Restricted Operating
Company Subsidiary to pay when due any principal of, or interest on, or
regularly occurring fees in respect of, one or more items under the Project
Financing Documents or any termination payments owing under interest rate hedge
agreements entered into in connection with the Project Financing Documents, in
each case beyond the grace period, if any, provided therefor, or (b) the default
by a Restricted Operating Company Subsidiary in the performance of, or
compliance with, any term contained in any Project Financing Document (other
than any such term referred to clause (a) of this definition) and such default
or noncompliance shall remain unremedied beyond the grace period, if any,
provided therefor.

 

“Project Non- Payment Acceleration” as defined in Section 8.1(b)(ii).

 

“Project Payment Default” as defined in Section 8.1(b)(ii).

 

“Project PPA” means each of the agreements listed in Schedule 1.1(d) and any
replacement thereof entered into pursuant to the applicable Project Financing
Documents.

 

“Projections” as defined in Section 4.8.

 

“Pro Rata Share” means, at any time,  with respect to all payments, computations
and other matters or amounts relating to the Revolving Commitment or Revolving
Loans of any Lender or any Letters of Credit issued, any Swingline Loans made or
participations purchased therein by any Lender, the percentage obtained by
dividing (a) the Revolving Commitment of that Lender at such time by (b) the
aggregate Revolving Commitments of all Lenders at such time.

 

“Qualified Stock” means any Capital Stock that is not Disqualified Stock.

 

“Qualifying Cash” means, with respect to any Project or Permitted Minority
Investment Project, Cash (other than Internally Generated Cash) distributed by
the relevant Restricted Operating Company Subsidiary or Permitted Minority
Investment Company to a Credit Party (or, for purposes of calculating Borrower
Cash Flow from non-U.S. and non-Canada Restricted Operating Company Subsidiaries
(or non-U.S. and non-Canada Permitted Minority Investment Companies), permitted
and available for distribution as provided in the definition of Available Cash)
during the Ramp-up Phase for such Project or Permitted Minority Investment
Project that is not excluded pursuant to clauses (a) through (h) of the final
sentence of the definition of

 



 -36-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Available Cash and that does not exceed $5,000,000 in the aggregate in respect
of such Project or Permitted Minority Investment Project.

 

“Ramp-up Phase” means, with respect to any Project or Permitted Minority
Investment Project, the twelve (12) month period commencing on the later of (i)
the month in which such Project or Permitted Minority Investment Project has
reached commercial operation and (ii) the month in which the initial
distribution of Cash is made by the relevant Restricted Operating Company
Subsidiary or Permitted Minority Investment Company to a Credit Party following
commercial operation.

 

“Refinancing Amendment” as defined in Section 2.24(c).

 

“Refinancing Commitments” as defined Section 2.24.

 

“Refinancing Effective Date” as defined in Section 2.24.

 

“Refinancing Facility” means, at any time, as the context may require, the
aggregate amount of the Refinancing Lenders’ Refinancing Loans at such time and,
in each case, but without duplication, the Credit Extensions made thereunder.

 

“Refinancing Lender” as defined in Section 2.24(b).

 

“Refinancing Loans” as defined in Section 2.24(a).

 

“Register” as defined in Section 10.6(b).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Amount” as defined in Section 2.3(c)(i).

 

“Reimbursement Date” as defined in Section 2.3(c)(i).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the Representatives of such Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the air, soil, surface water or groundwater.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, investigate, study, sample, test or
abate, or in any other way perform a response action or otherwise address, the
presence or Release of Hazardous Materials in the environment; (b) in connection
with the presence or Release of Hazardous Materials in the environment, perform
pre-remedial studies and investigations and post-remedial operation and

 



 -37-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

maintenance activities; or (c) any “response” as defined by 42 U.S.C. 9601(25)
or any similar terms as defined by equivalent state law.

 

“Removal Effective Date” as defined in Section 9.6(b).

 

“Replacement Lender” as defined in Section 2.21.

 

“Representative” means, as to any Person, its officers, directors, managers,
employees, partners, members, stockholders, counsel, accountants, advisors,
engineers, consultants, agents, trustees, administrators, and any other
representatives.

 

“Required Incremental Term Loan Lenders” means, as of any date of determination,
with respect to each Series of Incremental Term Loans, Incremental Term Loan
Lenders holding more than 50% of such Series on such date; provided that the
portion of such Series of Incremental Term Loans held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Incremental Term Loan Lenders.

 

“Required Lenders” means Lenders having more than fifty percent (50%) of the
aggregate Total Exposure of all Lenders; provided that such amount shall be
determined with respect to any Defaulting Lender by disregarding the Revolving
Exposure and any Incremental Term Loan Exposure of such Defaulting Lender;
provided, further, that with respect to any waiver or amendment of the
conditions set forth in Section 3.2 with respect to any Revolving Loan (but not
with respect to any waiver, consent or amendment with respect to any other
provision hereof, including any covenant, Default or Event of Default),
“Required Lenders” shall mean only the “Required Revolving Lenders.”

 

“Required Revolving Lenders” means, as of any date of determination, with
Revolving Lenders and Increased Commitment Lenders holding more than fifty
percent (50%) of the sum of the (a) Total Utilization of Revolving Commitments
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations and in Swingline Loans, as applicable,
being deemed “held” by such Revolving Lender for purposes of this definition)
and (b) aggregate unused Revolving Commitments and Increased Commitments;
provided that the unused Revolving Commitments of, and the portion of the Total
Utilization of Revolving Commitments or Increased Commitments (as applicable)
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Lenders.

 

“Resignation Effective Date” as defined in Section 9.6(a).

 

“RCRA” as defined in Section 4.12.

 

“Restricted Holding Company Subsidiaries” means each Subsidiary of a Borrower
that is identified as a “Restricted Holding Company Subsidiary” on Exhibit K (as
it may be amended, restated, supplemented or otherwise modified from time to
time as provided under Section 5.9).

 

“Restricted Operating Company Subsidiaries” means each Subsidiary of a Borrower
that is identified as a “Restricted Operating Company Subsidiary” on Exhibit K
(as it may be

 



 -38-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

amended, restated, supplemented or otherwise modified from time to time as
provided under Section 5.9).

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any Capital Stock of a Borrower or a
Restricted Subsidiary, as applicable, now or hereafter outstanding; (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any Capital Stock of
a Borrower or a Restricted Subsidiary, as applicable, now or hereafter
outstanding; (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any Capital
Stock of a Borrower or a Restricted Subsidiary, as applicable, now or hereafter
outstanding; (d) management or similar fees payable to a Pledgor, Sponsor or any
of their Affiliates; (e) repayment of principal or interest in respect of any
Permitted Subordinated Indebtedness; or (f) any issuance of a Letter of Credit
issued to any beneficiary that is an Affiliate of a Borrower that is not a
Subsidiary of a Borrower.

 

“Restricted Subsidiaries” means, collectively, the Restricted Operating Company
Subsidiaries, the Restricted Holding Company Subsidiaries and all other direct
or indirect Subsidiaries of a Borrower identified as a Restricted Subsidiary on
Exhibit K (as it may be amended, restated, supplemented or otherwise modified
from time to time as provided under Section 5.9).

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Canadian Dollar Denominated Loan, (ii) each
date of continuation of a CDOR Loan that is a Canadian Dollar Denominated Loan
and (iii) the last Business Day of each Fiscal Quarter if there is a Canadian
Dollar Denominated Loan outstanding; (b) with respect to any Letter of Credit,
each of the following:  (i) each date of issuance of a Canadian Dollar
Denominated Letter of Credit, (ii) each date of an amendment of any such Letter
of Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the applicable LC Issuing Bank under any Canadian Dollar
Denominated Letter of Credit and (iv) the last Business Day of each Fiscal
Quarter if there is a Canadian Dollar Denominated Letter of Credit outstanding,
in each case for purposes of determining whether such outstanding Canadian
Dollar Denominated Loan or outstanding Canadian Dollar Denominated Letter of
Credit causes the Revolving Commitment to be exceeded as of such date; and (c)
with respect to any Canadian Dollar Denominated Loan and any Canadian Dollar
Denominated Letter of Credit, each date on which an Event of Default has
occurred or is continuing.

 

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan pursuant to Section 2.1(a) or acquire participations in
Swingline Loans pursuant to Section 2.2(e) or in Letters of Credit pursuant to
Section 2.3(c), and the commitment of the Swingline Lender to make Swingline
Loans pursuant to Section 2.2(a). “Revolving Commitments” means such commitments
of all Lenders in the aggregate. The amount of each Lender’s Revolving
Commitment, if any, is set forth on Appendix A or in the applicable Assignment
Agreement, subject to any availability limitation as of the date of
determination or other adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Revolving Commitments as of
November 21, 2017 is four hundred and forty million Dollars ($440,000,000),
which amount may be adjusted pursuant to Sections 2.11(b) or increased pursuant
to Section 2.22.

 



 -39-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

 

“Revolving Commitment Termination Date” means the earliest to occur of (a) the
fifth anniversary of the Closing Date, (b) the date the Revolving Commitments
are permanently reduced to zero in accordance with the Revolving Commitment
reduction provisions set forth in this Agreement, and (c) the date of the
termination of the Revolving Commitments pursuant to Section 8.1.

 

“Revolving Credit Facility” means at any time, the aggregate amount of the
Revolving Lenders’ Revolving Commitments at such time.

 

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, without duplication, (a) prior to the termination of the
Revolving Commitments, that Lender’s Revolving Commitment; and (b) after the
termination of the Revolving Commitments, the sum of (i) the aggregate
outstanding principal amount of the Revolving Loans of that Lender, (ii) in the
case of an LC Issuing Bank, the aggregate L/C Obligation in respect of all
Letters of Credit issued by that LC Issuing Bank (net of any participations by
Lenders in such Letters of Credit), and (iii) the aggregate amount of all
participations by that Lender in any outstanding Letters of Credit or Swingline
Loan or any Unreimbursed Amount under any Letter of Credit.

 

“Revolving Lender” means each financial institution that has made a Revolving
Commitment pursuant to Section 2.1(a), listed on the signature pages hereto as a
Lender.

 

“Revolving Loan” means a loan made by a Lender to Borrowers pursuant to
Section 2.1(a) or any Increased Commitment.

 

“Revolving Loan Note” means a Canadian Dollar Denominated Revolving Note or a US
Dollar Denominated Revolving Note.

 

“Riverstone” means Riverstone Holdings LLC (or any of its Affiliates, affiliated
funds or funds managed by it).

 

“Royal Bank” as defined in the preamble hereto.

 

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the U.S. Department of State or the Department of Foreign Affairs and
International Trade (Canada).

 

“S&P” means Standard & Poor’s, a Division of The McGraw Hill Companies, Inc.,
and any successor thereto.

 

“Secured Parties” means the Agents, LC Issuing Banks, the Swingline Lender, the
other Lenders and any other Persons the Obligations owing to which are purported
to be secured by the Collateral under the Collateral Documents.

 



 -40-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of Indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Series” as defined in Section 2.22(b).

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Sponsor and Pledgors substantially in the form of Exhibit G.

 

“Solvent” means, with respect to any Person, that as of the date of
determination, both (a) (i) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of the present
assets of such Person and its Subsidiaries; (ii) the capital of such Person and
its Subsidiaries is not unreasonably small in relation to its business as
contemplated on any determination date; and (iii) such Person and its
Subsidiaries have not incurred and do not intend to incur, or believe that they
will incur, debts beyond their ability to pay such debts as they become due and
payable (whether at maturity or otherwise); and (b) such Person is “solvent”
within the meaning given that term and similar terms under applicable
Governmental Rules relating to fraudulent transfers and conveyances. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standards No. 5).

 

“Sponsor” means Pattern Energy Group Inc., a Delaware corporation.

 

“Sponsor G&A Amount” means twenty-five million Dollars ($25,000,000).

 

“Sponsor G&A Expenses” means operating expenses of Sponsor that shall be limited
to salaries, direct overhead and other general and administrative expense of
Sponsor to maintain its business and which shall, for the avoidance of doubt,
exclude Project-related expenses, development costs, security deposits and any
other discretionary or other items.

 

“Spot Rate” means, with respect to the conversion of one currency into another
currency, the spot rate of exchange for such conversion as quoted by the Bank of
Canada at 4:30 p.m. (Toronto time) on the Business Day that such conversion is
to be made (or, if such conversion is to be made before 4:30 p.m. (Toronto time)
on such Business Day, then at approximately close of business on the immediately
preceding Business Day), and, in either case, if no such rate is

 



 -41-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

quoted, the spot rate of exchange quoted for wholesale transactions by the
Administrative Agent on the Business Day such conversion is to be made in
accordance with its normal practice.

 

“Subject Transaction” as defined in Section 6.6(c).

 

“Subordination Agreement” means a Subordination Agreement substantially in the
form of Schedule 6.1(d), with such amendments or modifications as may be
approved by Required Lenders and Borrowers.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which  fifty percent (50%) or more of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
Representatives or other Persons performing similar functions) having the power
to direct or cause the direction of the management and policies thereof is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person or a combination thereof;
provided, in determining the percentage of ownership interests of any Person
controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Borrowers.

 

“Swingline Lender” as defined in the preamble hereto.

 

“Swingline Loan” means a Loan made pursuant to Section 2.2(a) hereto.

 

“Syndication Agent” as defined in the preamble hereto.

 

“Tax” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Terminated Lender” as defined in Section 2.21.

 

“Termination Date” means the date on which (a) the Revolving Commitment
Termination Date has occurred, (b) the principal amount of all Revolving Loans
and all other Obligations then due and payable have been paid in full (other
than contingent indemnification and reimbursement obligations for which no claim
has been made) and (c) all Letters of Credit have been cancelled or have expired
or have been Cash Collateralized in a maximum amount equal to not less than one
hundred two percent (102%) of the face amount of such Letter of Credit on such
date or otherwise secured to the satisfaction of the LC Issuing Bank thereof.

 

“Total Exposure” means, as at any date of determination, the sum of (a) the
Total Utilization of Revolving Commitments and (b) all outstanding Incremental
Term Loans.

 

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (a) the aggregate principal amount of all outstanding
Revolving Loans, (b) the L/C

 



 -42-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Obligation and (c) the aggregate principal amount of all outstanding Swingline
Loans as of such date of determination.



 

“Transaction Costs” means the fees, costs and expenses (including any Revolving
Commitment fees, original issue discount or upfront fees) payable by Borrowers
in connection with the Transactions.

 

“Transaction Documents” means each Credit Document, each Project Financing
Document and each Project PPA.

 

“Transactions” means entering into the Credit Documents.

 

“Transfer” means to convey, sell, lease, sub-lease, assign, exchange, transfer
or otherwise dispose of, in one transaction or a series of transactions, any
specified property (whether real, personal or mixed).

 

“Treasury Regulations” means the final and temporary (but not proposed) income
tax regulations promulgated under the Internal Revenue Code or the ITA, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

 

“Type of Loan” means the type of Loan determined with regard to the interest
option applicable thereto, i.e., whether a Base Rate Loan, Eurodollar Rate Loan,
Canadian Prime Rate Loan or CDOR Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 

“Unreimbursed Amount” as defined in Section 2.3(c)(i).

 

“US Borrower” as defined in the preamble hereto.

 

“US Dollar Denominated Revolving Loan Note” means a promissory note in the form
of Exhibit B-1, as it may be amended, restated, supplemented or otherwise
modified from time to time.

 

“US Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“US Pledge Agreement” means that certain Amended and Restated Pledge Agreement,
dated as of December 17, 2014, by and between US Pledgor and Collateral Agent,
as it may be amended, restated, supplemented or otherwise modified from time to
time.

 

“US Pledge and Security Agreement” means that certain Second Amended and
Restated Pledge and Security Agreement, dated as of the date hereof, by and
between US  



 -43-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Borrower, each US Restricted Holding Company Subsidiary and the Collateral
Agent, as it may be amended, restated, supplemented or otherwise modified from
time to time.

 

“US Pledgor” means Pattern US Operations Holdings LLC.

 

“US Restricted Holding Company Subsidiary” means any Restricted Holding Company
Subsidiary that is a US Subsidiary.

 

“US Restricted Operating Company Subsidiary” means any Restricted Operating
Company Subsidiary that is a US Subsidiary.

 

“US Subsidiary” means a Subsidiary of a Borrower organized under the laws of the
Governmental Rules of the United States or any state thereof.

 

“US Tax Compliance Certificates” means each of the certificates substantially in
the form of Exhibits F-1 through F-4, as applicable.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly-Owned Subsidiary” means from time to time, with respect to any Person,
(i) any corporation in which such Person or one or more Wholly-Owned
Subsidiaries of such Person owns one hundred percent (100%) of the Capital Stock
at such time and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person or one or more Wholly-Owned
Subsidiaries of such Person owns one hundred percent (100%) of the Capital Stock
at such time.

 

“Withholding Agent” means any Credit Party and Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2              Accounting Terms. Except as otherwise expressly provided
herein, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP. Financial statements and
other information required to be delivered by Borrowers to Lenders pursuant to
Sections 5.1(a) and 5.1(b) shall be prepared in accordance with GAAP as in
effect at the time of such preparation and, where financial statements are
required to be consolidated, GAAP applicable in the United States shall apply.
Subject to the foregoing, calculations in connection with the definitions,
covenants and other provisions used in Section 6.6 hereof shall utilize
accounting principles and policies in conformity with those used to prepare the
Historical Financial Statements. If at any time any change in GAAP would affect

 



 -44-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

the computation of any financial ratio or requirement set forth in any Credit
Document, and Borrowers or Administrative Agent shall so request, Administrative
Agent and Borrowers shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of Required Lenders), provided that until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP prior to such change therein and Borrowers shall provide to
Administrative Agent and Lenders reconciliation statements provided for in
Section 5.1(d). Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of Borrowers or any Restricted Subsidiary of any Borrower at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) in a manner such that any obligations relating to a
lease that was accounted for by a Person as an operating (or equivalent) lease
as of the date of this Agreement and any similar lease entered into after the
date of this Agreement by such Person shall be accounted for as obligations
relating to an operating lease and not as obligations relating to a Capital
Lease or other financing lease on the balance sheet of such Person. Furthermore,
notwithstanding anything to the contrary contained herein or in the definition
of “Capital Lease”, in the event of an accounting change or a change in the
application of GAAP requiring all or certain leases to be capitalized or
otherwise accounted for as liabilities on the balance sheet of the applicable
Person, unless the Borrowers elect otherwise, only those leases (assuming for
purposes hereof that such leases were in existence on the date hereof) that
would constitute Capital Leases (including leases that are classified as
“financing leases” for purposes of GAAP) in conformity with GAAP on the date
hereof shall be considered Capital Leases, and all calculations and deliverables
under this Agreement or any other Credit Document shall be made or delivered, as
applicable, in accordance therewith.

 

1.3              Terms Generally. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. References to “or”
shall be deemed to be disjunctive but not necessarily exclusive (i.e., unless
the context dictates otherwise, “or” shall be interpreted to mean “and/or”
rather than “either/or”). The use herein of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
no limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter. The use herein of the
word “issue” or “issuance” with respect to any Letter of Credit shall be deemed
to include any amendment, extension or renewal thereof. Unless otherwise
specifically indicated, the term “consolidated” with respect to any Person
refers to such Person consolidated

 



 -45-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

with its Subsidiaries. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

 

1.4Exchange Rates; Currency Equivalents

 

(a)                Administrative Agent or the applicable LC Issuing Bank, as
applicable, shall determine the applicable Spot Rate to be used for calculating
Dollar Equivalent and Canadian Dollar Equivalent amounts. Except for purposes of
financial statements delivered by Credit Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the
Credit Documents shall be such Dollar Equivalent amount as so determined by
Administrative Agent or the applicable LC Issuing Bank, as applicable.

 

(b)               Wherever in this Agreement in connection with the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, then with respect to
Canadian Dollar Denominated Letters of Credit, such amount shall be the relevant
Canadian Dollars Equivalent of such Dollar amount, as determined by
Administrative Agent or the applicable LC Issuing Bank, as the case may be.

 

1.5              Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time in Dollar Equivalents;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any LC Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit for purposes of determining the L/C Obligation at any specified time
shall be equal to the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time. In the event of any conflict between the terms hereof
and the terms of any LC Issuer Document, the terms in this Agreement shall
control.

 

1.6              Calculations. For purposes of all ratio and other calculations
hereunder, including in connection with calculating the Applicable Margin,
covering periods for which financial statements have not been delivered pursuant
to Section 5.1(a) or (b) hereof, and are instead or also to be based upon
information contained in the financial statements delivered pursuant to the
equivalent provisions of the Existing Credit Agreement, such calculations shall
be made on further pro forma basis taking into account all Restricted
Subsidiaries and Collateral with respect to the Revolving Loans hereunder that
do not provide credit support for the obligations (or are not “Restricted
Subsidiaries”) under the Existing Credit Agreement. Notwithstanding anything
herein to the contrary, in respect of any event for which a calculation
hereunder is to be made with reference to financial statements delivered
pursuant to Section 5.1(b), where such calculation is to be made during the
period following the end of the Fiscal Quarter ended December 31 of any Fiscal
Year, but prior to the delivery of audited financial statements pursuant to
Section 5.1(b) with respect to such Fiscal Year, the Borrowers may include such
Fiscal Quarter ended December 31 in such calculation; provided that, prior to so
doing, the Borrowers shall have delivered to the Agent unaudited financial
statements covering such Fiscal Quarter that would otherwise satisfy the
requirements of Section 5.1(a) (without regard to any deadlines for delivery set
forth in Section 5.1(a)).

 



 -46-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

1.7              Limited Conditionality. Notwithstanding anything to the
contrary herein (including in connection with any calculation made on a pro
forma basis), if the terms of this Agreement require (i) compliance with any
financial ratio or financial test (including, Section 6.6 hereof, any Leverage
Ratio test or any Interest Coverage Ratio test) or any cap expressed as a
percentage or multiple of Borrower Cash Flow, (ii) accuracy of any
representation or warranty or the absence of a Default or Event of Default (or
any type of default or event of default) or (iii) compliance with any basket or
other condition, as a condition to (1) the consummation of any Limited
Conditionality Transaction (including in connection with any acquisition or
similar Investment or the assumption or incurrence of Indebtedness that is a
Limited Conditionality Transaction) or (2) the making of any Restricted Payment
solely for purposes of consummating a Limited Conditionality Transaction, the
determination of whether the relevant condition is satisfied may be made, at the
election of the Borrower, (A) in the case of any Limited Conditionality
Transaction, at the time of (or on the basis of the financial statements for the
most recently ended Measurement Period at the time of) either (x) the execution
of the definitive agreement with respect to such Limited Conditionality
Transaction or (y) the consummation of such Limited Conditionality Transaction
and (B) in the case of any Restricted Payment solely for purposes of
consummating a Limited Conditionality Transaction, at the time of (or on the
basis of the financial statements for the most recently ended Measurement Period
at the time of) (x) the declaration of such related Restricted Payment or (y)
the making of such related Restricted Payment, in each case, after giving effect
to the relevant Limited Conditionality Transaction or such related Restricted
Payment on a pro forma basis (including, in each case, after giving effect to
the relevant transaction, any relevant Indebtedness (including the intended use
of proceeds thereof) and after giving pro forma effect to other Limited
Conditionality Transactions entered into in connection with such Limited
Conditionality Transaction for which definitive agreements have been executed,
and no Default or Event of Default shall be deemed to have occurred solely as a
result of an adverse change in such financial ratio or test occurring after the
time such election is made (but any subsequent improvement in the applicable
financial ratio or test may be utilized by the Borrowers or any Restricted
Subsidiary). For the avoidance of doubt, if the Borrowers shall have elected the
option set forth in clause (x) of any of the preceding clauses (1), (2) or (3)
in respect of any transaction, then (X) the Borrower shall be permitted to
consummate such Limited Conditionality Transaction or such related Restricted
Payment even if any applicable test or condition shall cease to be satisfied
subsequent to the Borrower’s election of such option and (Y) in connection with
any subsequent transaction or event that requires compliance with any financial
ratio, financial test, basket or other condition, the accuracy of a
representation or warranty or the absence of a Default or Event of Default
following the date of such election and prior to the earlier of (i) the date on
which such Limited Condition Transaction is consummated or such related
Restricted Payment is made or (ii) the date that the definitive agreement for
such Limited Condition Transaction is terminated or expires without consummation
of such Limited Condition Transaction, the compliance with any such financial
ratio, financial test, basket or other condition, accuracy of a representation
or warranty or the absence of a Default or Event of Default shall be calculated
or determined on a pro forma basis assuming such Limited Condition Transaction
or such related Restricted Payment (including any incurrence of Indebtedness and
the use of proceeds thereof) have been consummated until such time as such
Limited Condition Transaction has been consummated or the definitive agreement
with respect thereto has been terminated or expires or such related Restricted
Payment (or a

 



 -47-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

determination not to make such related Restricted Payment) has been made. The
provisions of this Section 1.7 shall also apply in respect of the incurrence of
any Incremental Facility.

 

1.8Alternative Currencies.

 

(a)          Borrowers may from time to time request that Revolving Loans be
made in a currency other than Dollars or Canadian Dollars or Letters of Credit
be issued in a currency other than Dollars or Canadian Dollars; provided that
such requested currency is a lawful currency that is readily available and
freely transferable and convertible into Dollars. Such request shall be subject
to the approval of all Revolving Lenders and, in the case of any such request
with respect to the issuance of Letters of Credit denominated in any such other
currency, such request shall be subject to the approval of the applicable LC
Issuing Banks, in each case as set forth in Section 10.5(c)(ii).

 

(b)         Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., fifteen (15) Business Days prior to the requested date of the
making of such Revolving Loan or issuance of such Letter of Credit (or such
other time or date as may be agreed by the Administrative Agent (acting at the
direction of all Revolving Lenders) and, in the case of any such request
pertaining to the issuance of Letters of Credit, the applicable Issuing Banks,
in its or their sole discretion). In the case of any such request pertaining to
Revolving Loans, the Administrative Agent shall promptly notify each Revolving
Lender and, in the case of any such request pertaining to the issuance of
Letters of Credit, the applicable LC Issuing Bank thereof. Each applicable
Revolving Lender (in the case of any such request pertaining to Revolving Loans)
and each applicable LC Issuing Bank (in the case of a request pertaining to
Letters of Credit) shall notify the Administrative Agent, not later than 11:00
a.m. (New York City time), ten (10) Business Days after receipt of such request
whether it consents (and which consent it shall be entitled to withhold in its
sole discretion) to the making of Revolving Loans or the issuance of Letters of
Credit, as the case may be, in such requested currency.

 

(c)          Any failure by a Revolving Lender or LC Issuing Bank, as the case
may be, to respond to such request within the time period specified in the
preceding paragraph shall be deemed to be a refusal by such Revolving Lender or
Issuing Bank, as the case may be, to permit Revolving Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all Revolving Lenders consent to making Revolving Loans or the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrowers, and the Borrowers and the Revolving Lenders
shall amend this Agreement and the other Credit Documents solely to the extent
necessary to accommodate such Borrowings or Letters of Credit (as applicable),
in accordance with Section 10.5(c)(ii). If the Administrative Agent shall fail
to obtain consent to any request for an additional currency under this Section
1.8, the Administrative Agent shall promptly so notify the Borrowers.

 

Section 2.LOANS AND LETTERS OF CREDIT

 

2.1Revolving Loans

 

(a)Revolving Commitments.

 



 -48-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

(i)                 On the Closing Date, the Revolving Loans of each Lender
outstanding under the Existing Credit Facility (each as defined therein) on the
Closing Date (immediately prior to the occurrence thereof), as set forth as
“Existing Closing Date Loans” in Schedule 2.1(a)(i), shall be continued (on a
cashless basis), and shall constitute and remain outstanding as Revolving Loans
hereunder. The continuations of such Revolving Loans shall not be subject to any
breakage or similar costs that might otherwise be payable pursuant to Section
2.16(c) or the equivalent provision of the Existing Credit Agreement. In
furtherance of the foregoing, on the Closing Date, the initial Lenders hereunder
shall make and receive payments among themselves, in a manner acceptable to and
approved by the Administrative Agent, so that, after giving effect thereto, the
Revolving Loans are, on (and immediately after the occurrence of) the Closing
Date, held ratably by the Revolving Lenders in accordance with the respective
Revolving Commitments of the Revolving Lenders on the Closing Date.

 

(ii)               During the Revolving Commitment Period, subject to the terms
and conditions hereof, each Lender severally agrees to make Revolving Loans,
which will be made in Dollars or Canadian Dollars, to Borrowers in an aggregate
amount up to but not exceeding such Lender’s Revolving Commitment; provided that
after giving effect to the making of any Revolving Loans in no event shall the
Total Utilization of Revolving Commitments exceed the Revolving Commitments then
in effect. Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date.

 

(b)Borrowing Mechanics for Revolving Loans.

 

(i)                 Revolving Loans shall be made in an aggregate minimum amount
of five hundred thousand Dollars ($500,000) or Canadian Dollars (CAD $500,000)
and integral multiples of fifty thousand Dollars ($50,000) or Canadian Dollars
(CAD $50,000) in excess of that amount.

 

(ii)               Whenever any Borrower desires that Lenders make Revolving
Loans, such Borrower shall deliver to Administrative Agent a fully executed and
delivered Borrowing Notice And Certificate no later than (x) 1:00 p.m. (New York
City time) at least three (3) Business Days in advance of the proposed Credit
Date in the case of a Revolving Loan that is a Eurodollar Rate Loan or CDOR
Loan, (y) 12:00 p.m. (New York City time) on the proposed Credit Date in the
case of a Revolving Loan that is a Base Rate Loan and (z) 1:00 p.m. (New York
City time) at least one (1) Business Day in advance of the proposed Credit Date
in the case of a Revolving Loan that is a Canadian Prime Rate Loan. A Borrowing
Notice And Certificate for a Revolving Loan that is a Eurodollar Rate Loan or
CDOR Loan shall be revocable on and after the related Interest Rate
Determination Date; provided that such Borrower shall be bound to make a
borrowing in accordance therewith unless such Borrower compensates Lenders in
accordance with Section 2.16(c). Each Lender may, at its option, make any
Revolving Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Revolving Loan; provided that any exercise of such option
shall not affect in any manner

 



 -49-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

the obligation of the Borrowers to repay such Revolving Loan in accordance with
the terms of this Agreement.

 

(iii)             Notice of receipt of each Borrowing Notice And Certificate in
respect of Revolving Loans, together with the amount of each Lender’s Pro Rata
Share thereof, if any, together with the applicable interest rate, shall be
provided by Administrative Agent to each applicable Lender by telefacsimile or
electronic transmission means with reasonable promptness, but (provided
Administrative Agent shall have received such notice by 1:00 p.m. (New York City
time)) not later than 1:30 p.m. (New York City time) on the same day as
Administrative Agent’s receipt of such Notice from Borrowers.

 

(iv)             Subject to Section 2.14(b), each Lender shall make the amount
of its Revolving Loan (in the applicable currency) available to Administrative
Agent not later than 1:00 p.m. (New York City time) on the applicable Credit
Date (or 2:30 p.m. on the Credit Date for same day Base Rate Borrowings) by wire
transfer of same day funds, at the Principal Office designated by Administrative
Agent. Except as provided herein, upon satisfaction or waiver of the conditions
precedent specified herein, Administrative Agent shall make the proceeds of such
Revolving Loans available to Borrowers (in the applicable currency) by no later
than 2:00 p.m. on the applicable Credit Date (or 3:00 p.m. on the Credit Date
for same day Base Rate Borrowings) by causing an amount of same day funds in the
requested currency equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of Borrowers as
may be designated in writing to Administrative Agent by Borrowers.

 

(c)                Right to Repay and Reborrow. Subject to the terms and
conditions of this Agreement, Borrowers may borrow, repay and reborrow under the
Revolving Commitment during the Revolving Commitment Period.

 

2.2Swingline Loans

 

(a)                Agreement to Make Swingline Loans. Subject to the terms and
conditions set forth herein, Swingline Lender agrees to make Swingline Loans to
Borrowers from time to time during the Revolving Commitment Period, in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans exceeding
twenty-five million Dollars ($25,000,000) or Canadian Dollars (CAD $25,000,000)
or (ii) the Total Utilization of Revolving Commitments exceeding the Revolving
Commitments then in effect; provided that Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Swingline
Lender may, at its option, make any Swingline Loan by causing any domestic or
foreign branch or Affiliate of the Swingline Lender to make such Swingline Loan;
provided that any exercise of such option shall not affect in any manner the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement. Within the foregoing limits and subject to the terms and
conditions set forth herein, Borrowers may borrow, prepay, and reborrow
Swingline Loans.

 

(b)               Notice of Swingline Loans by Borrowers. To request a Swingline
Loan, Borrowers shall notify Swingline Lender of such request in writing, not
later than 2:00 p.m.,

 



 -50-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

New York City time, on the day of a proposed Swingline Loan. Each such notice
shall be revocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan, and shall be deemed to
be a reaffirmation that the conditions set forth in Section 3.2 are satisfied as
of the date of the last Borrowing Notice And Certificate or Notice of LC
Activity and Certificate, whichever was most recently delivered to the
Administrative Agent. If limitations set forth in the first sentence of Section
2.2(a) are satisfied and no Event of Default has occurred and is continuing, (i)
Administrative Agent will promptly advise Swingline Lender of any such notice
received from Borrowers and (ii) the Swingline Lender shall make each Swingline
Loan available to Borrowers to an account of the applicable Borrower specified
in the request by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.

 

(c)                Repayment of Swingline Loan. Each Borrower, jointly and
severally, hereby unconditionally promises to pay to Swingline Lender the then
unpaid principal amount of each Swingline Loan upon the earlier of (i) the
Termination Date and (ii) on or prior to the date that is fifteen (15) Business
Days after the making of the relevant Swingline Loan; provided, however, that
upon the relevant Borrower’s tendering of the applicable Conversion/Continuation
Notice received by the Swingline Lender and the Administrative Agent no later
than 11 a.m. (New York City time) on the date of the expiration of (but during)
such fifteen (15) Business Day period, and limited to the amount of the
unutilized portion of the Revolving Commitments, the relevant Borrower may elect
to have such Swingline Loan converted into a Revolving Loan on such date, so
long as the conditions precedent set forth in Section 3.2 are met as of the date
of such conversion. Upon effectiveness of such conversion, the provisions of
Section 2.3(c) shall apply mutatis mutandis as though the Swingline Loan
converted into a Revolving Loan were a Letter of Credit as referred to therein.

 

(d)               Payments Directly to Swingline Lender. Except as otherwise
provided in Section 2.2(e), Borrowers shall make all payments of principal and
interest in respect of the Swingline Loans directly to Swingline Lender.

 

(e)                Participations by Lenders in Swingline Loans. The Swingline
Lender may, by written notice given to Administrative Agent not later than
2:00 p.m., New York City time, on any Business Day require the Lenders to
acquire participations in all or a portion of the Swingline Loans outstanding.
Such notice to Administrative Agent shall specify the aggregate amount of
Swingline Loans in which the Lenders will participate. Promptly upon receipt of
such notice, Administrative Agent will give notice thereof to each Lender,
specifying in such notice each Lender’s Pro Rata Share of such Swingline Loan or
Loans. Each Lender hereby absolutely and unconditionally agrees, within one
Business Day after receipt of notice as provided in this Section 2.2(c), to pay
to Administrative Agent, for the account of Swingline Lender, such Lender’s Pro
Rata Share of such Swingline Loan or Loans (and to the extent such amounts are
paid, such Swingline Loan shall be deemed to be a Revolving Loan (and not a
Swingline Loan) for purposes of this Agreement). Each Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this Section 2.2(e) is absolute and unconditional and shall not be affected
by any circumstance whatsoever, including the occurrence and continuation of a
Default or Event of Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
counterclaim, defense, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this Section 2.2(e) by wire
transfer of immediately available

 



 -51-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

funds, in the same manner as provided in Section 2.1(b)(iv) with respect to
Loans made by such Lender (and Section 2.1(b)(iv) shall apply, mutatis mutandis,
to the payment obligations of the Lenders), and Administrative Agent shall
promptly pay to Swingline Lender the amounts so received by it from the Lenders.
Administrative Agent shall notify Borrowers of any participation in any
Swingline Loan acquired pursuant to this Section 2.2(e), and thereafter payments
in respect of such Swingline Loan shall be made to Administrative Agent and not
to Swingline Lender. Any amounts received by Swingline Lender from Borrowers (or
other party on behalf of Borrowers) in respect of a Swingline Loan after receipt
by Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to Administrative Agent; any such amounts received by
Administrative Agent shall be promptly remitted by Administrative Agent to the
Lenders that shall have made their payments pursuant to this Section 2.2(e) and
to Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this Section 2.2(e) shall not
relieve Borrowers of any default in the payment thereof.

 

2.3Letters of Credit

 

(a)Letters of Credit.

 

(i)                 Subject to the terms and conditions set forth herein, (A) on
the Closing Date, each Existing Letter of Credit shall remain outstanding, in
accordance with its terms, and shall constitute a Letter of Credit hereunder;
(B) each LC Issuing Bank agrees, in reliance upon the agreements of the
Revolving Lenders set forth in this Section 2.3, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or in
Canadian Dollars (subject to the limitations set forth below) for the account of
US Borrower, Canada Borrower or their respective Affiliates in an aggregate
stated amount not to exceed such LC Issuing Bank’s “Revolving Loan and Letter of
Credit Commitment” set forth on Appendix A, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.3(b) below and the
applicable LC Issuing Banks shall continue any Existing Letters of Credit, and
(2) to honor drawings under the Letters of Credit; and (C) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of US
Borrower or Canada Borrower or their respective Affiliates and any drawings
thereunder; provided that, in the case of clause (B)(1) above, after giving
effect to any Credit Extension with respect to any Letter of Credit, (w) solely
with respect to Letters of Credit issued in support of obligations of Affiliates
of the US Borrower or Canada Borrower that are not Credit Parties or Restricted
Subsidiaries, the requirements of Section 6.4(c) shall have been satisfied as of
the date of such issuance, (x) the Total Utilization of Revolving Commitments
shall not exceed the Revolving Commitments then in effect and (y) the L/C
Obligations shall not exceed the L/C Sublimit then in effect. Each request by US
Borrower or Canada Borrower for the issuance, amendment or extension of a Letter
of Credit shall be deemed to be a representation by US Borrower or Canada
Borrower (as applicable) that the Credit Extension so requested complies with
the conditions set forth in clauses (x) and (y). Within the foregoing limits,
and subject to the terms and conditions hereof, US Borrower’s and Canada
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly US Borrower and Canada Borrower may,

 



 -52-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. Subject to
the L/C Sublimit, the US Borrower or Canada Borrower, and any Revolving Lender,
may agree to and amend Appendix A to establish or increase (as the case may be)
a commitment to issue Letters of Credit by such Revolving Lender, which, for the
avoidance of doubt, shall not require the consent of any other Person.

 

(ii)No LC Issuing Bank shall issue, amend or extend any Letter of Credit, if:

 

(1)               subject to Section 2.3(b), the expiry date of the requested
Letter of Credit would occur more than twelve (12) months after the date of
issuance or last extension, unless such LC Issuing Bank has approved such expiry
date; provided that any such Letter of Credit may provide for the renewal
thereof in accordance with Section 2.3(b); or

 

(2)               the expiry date of the requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless such Letter of Credit will be
Cash Collateralized on or prior to the Letter of Credit Expiration Date in an
amount equal to at least 102% of the face amount of such Letter of Credit;

 

provided that, the terms of each Letter of Credit may, if requested by the US
Borrower or Canada Borrower prior to issuance, amendment or extension, as
applicable, of such Letter of Credit, (A) require the LC Issuing Bank to give
the beneficiary named in such Letter of Credit notice of any notice of
termination or non-renewal and (B) permit such beneficiary, upon receipt of such
notice, to draw under such Letter of Credit prior to the date such Letter of
Credit otherwise would have been terminated or not renewed.

 

(iii)             No LC Issuing Bank shall be under any obligation to issue,
amend or extend any Letter of Credit if:

 

(1)               any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such LC Issuing Bank
from issuing the Letter of Credit, or any Governmental Rule applicable to such
LC Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such LC Issuing Bank
shall (A) prohibit, or request that such LC Issuing Bank refrain from, the
issuance of letters of credit generally or the Letter of Credit in particular,
(B) impose upon such LC Issuing Bank with respect to the Letter of Credit any
Change in Law or Governmental Rule regarding required capital adequacy or
liquidity (for which such LC Issuing Bank is not compensated under Section 2.17)
which was not in effect or applicable to such LC Issuing Bank on the Closing
Date, or (C) impose upon such LC Issuing Bank any

 



 -53-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

unreimbursed loss, cost or expense (for which such LC Issuing Bank is not
compensated under Section 2.17 or otherwise to the satisfaction of the LC
Issuing Bank, at the Borrowers’ election) which was not applicable on the
Closing Date and which such LC Issuing Bank in good faith, and in its sole
discretion, deems material to it;

 

(2)               the issuance of the Letter of Credit would violate one or more
policies of the applicable LC Issuing Bank applicable to letters of credit
generally applied to such LC Issuing Bank’s similarly situated customers,
including a policy not to issue Letters of Credit in the requested currency;

 

(3)               except as otherwise agreed by Administrative Agent and the
applicable LC Issuing Bank (such consent not to be unreasonably withheld), the
Letter of Credit is in an initial stated amount less than twenty-five thousand
Dollars ($25,000) or Canadian Dollars (CAD $25,000); or

 

(4)               any Revolving Lender is at that time a Defaulting Lender,
unless the applicable LC Issuing Bank in good faith, and in its sole discretion,
is satisfied that (x) the participations in any existing Letters of Credit as
well as the new, amended or extended Letter of Credit has been or will be fully
allocated among the Non-Defaulting Lenders in a manner consistent with Section
2.20(a)(iii) or (y) such Defaulting Lender shall not participate therein except
to the extent such Defaulting Lender’s participation has been or will be fully
Cash Collateralized in accordance with Section 2.20(c).

 

(iv)             Each LC Issuing Bank shall agree to amend or extend any Letter
of Credit if (1) such LC Issuing Bank would have any obligation at such time to
issue the Letter of Credit in its amended or extended form under the terms
hereof, and (2) the beneficiary of the Letter of Credit accepts the proposed
amendment or extension to the Letter of Credit.

 

(v)               Each LC Issuing Bank shall act on behalf of the Revolving
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each LC Issuing Bank shall have all of the benefits
and immunities (1) provided to Administrative Agent in Section 9 with respect to
any acts taken or omissions suffered by such LC Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and LC Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Section 9 included the LC Issuing Banks with
respect to such acts or omissions, and (2) as additionally provided herein with
respect to the LC Issuing Banks.

 

(b)               Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 



 -54-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

(i)                 Subject to Section 3.2(a), each Letter of Credit shall be
issued or amended, as the case may be, upon the request of the US Borrower or
Canada Borrower and delivered to the applicable LC Issuing Bank (with a copy to
Administrative Agent) in the form of a Notice of LC Activity and Certificate and
Letter of Credit Application, appropriately completed and signed by an
Authorized Representative of US Borrower or Canada Borrower (as applicant for
such Letter of Credit, as applicable); provided, however, that amendments not
expressly contemplated by such Notice of LC Activity and Certificate shall be as
reasonably agreed and coordinated by the LC Issuing Bank and the US Borrower or
Canada Borrower (as applicable). Such Notice of LC Activity and Certificate and
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
applicable LC Issuing Bank, by personal delivery or by any other means
acceptable to such LC Issuing Bank. Such Notice of LC Activity and Certificate
and Letter of Credit Application must be received by the applicable LC Issuing
Bank and Administrative Agent not later than 1:00 p.m. (New York City time) at
least three (3) Business Days (or such later date and time as Administrative
Agent, such LC Issuing Bank and US Borrower or Canada Borrower may agree in a
particular instance in their reasonable discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable LC Issuing Bank:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof (Dollars or Canadian
Dollars); (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as such
LC Issuing Bank may reasonably require in accordance with its customary
practice, as applied to similarly-situated customers. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable LC
Issuing Bank (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment (including, in the case of an extension of such Letter of
Credit, the extended expiry date, which shall be subject to Section 2.3(a)(ii));
and (4) such other matters as such LC Issuing Bank may reasonably require in
accordance with its customary practice, as applied to similarly-situated
customers. Additionally, US Borrower or Canada Borrower (as applicable) shall
furnish to the applicable LC Issuing Bank (with a copy to the Administrative
Agent) such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any LC Issuer Documents, as such LC
Issuing Bank may reasonably require in accordance with its customary practice,
as applied to similarly-situated customers.

 

(ii)               Promptly after receipt of any Notice of LC Activity and
Certificate and Letter of Credit Application, the applicable LC Issuing Bank
will confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such Notice of LC Activity and
Certificate and Letter of Credit Application from US Borrower or Canada Borrower
(as applicable) and, if not, the applicable LC

 



 -55-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Issuing Bank will provide Administrative Agent with a copy thereof. Unless the
applicable LC Issuing Bank has received written notice from any Lender,
Administrative Agent or any Credit Party, at least one (1) Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Section 3.2 shall not then
be satisfied, then, subject to the terms and conditions hereof, such LC Issuing
Bank shall, on the requested date, issue a Letter of Credit for the account of
US Borrower or Canada Borrower or their respective Affiliates (as applicable) or
enter into the applicable amendment, as the case may be, in each case in
accordance with such LC Issuing Bank’s usual and customary business practices
and, if requested, its standard Letter of Credit Application. Immediately upon
the issuance of each Letter of Credit, each Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from such LC
Issuing Bank a risk participation in such Letter of Credit in an amount equal to
the product of such Revolving Lender’s Pro Rata Share of the Revolving
Commitments times the amount of such Letter of Credit.

 

(iii)             If US Borrower or Canada Borrower so requests in any
applicable Notice of LC Activity and Certificate or Letter of Credit
Application, the applicable LC Issuing Bank may, in its sole discretion, agree
to issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such LC Issuing Bank to prevent any such extension at
least once in each twelve (12) month period (commencing with the date of
issuance of such Letter of Credit) by giving prior written notice to the
beneficiary thereof at least sixty (60) days prior to the then scheduled expiry
thereof (the “Non-Extension Notice Date”). US Borrower or Canada Borrower shall
not be required to make a specific request to such LC Issuing Bank for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) such LC Issuing Bank to
permit the extension of such Letter of Credit at any time prior to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that such LC Issuing Bank shall not permit any such extension if (A) such LC
Issuing Bank has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of Section 2.3(a)(ii) or (iii),
Section 3.2 (other than Section 3.2(a)(i) and (v)) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven (7) Business Days before the Non-Extension Notice Date from
Administrative Agent, any Lender or US Borrower or Canada Borrower (as
applicable) that one or more of the conditions specified in Section 3.2 (other
than Section 3.2(a)(i) and (v)), the satisfaction of which would be required to
issue such Letter of Credit in its revised form (as extended), is not then
satisfied, and in each such case directing such LC Issuing Bank not to permit
such extension; provided further that, the beneficiary of any such Letter of
Credit shall be permitted to draw upon such Letter of Credit at any time prior
to its scheduled expiry date.

 

(iv)             Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable LC Issuing Bank will also deliver to US
Borrower or

 



 -56-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Canada Borrower (as applicable) and Administrative Agent a true and complete
copy of such Letter of Credit or amendment.

 

(v)               The Existing Letters of Credit shall remain in place as if
issued under this Section 2.3(b) on the Closing Date and shall constitute
Letters of Credit under this Agreement for all purposes, including determining
usage of the Revolving Commitment, accrual and payment of fees in respect of
such Letters of Credit, the obligations of the applicable Borrower to reimburse
each LC Issuing Bank for any drawings under Existing Letters of Credit, the
deemed borrowing of any Revolving Loans in respect of any Unreimbursed Amounts,
and otherwise.

 

(c)Drawings and Reimbursements; Funding of Participations.

 

(i)                 Upon any payment by an LC Issuing Bank under any Letter of
Credit against presentation of the drafts or other documents or certificates
required for a beneficiary to draw under such Letter of Credit (the date of each
such payment, a “Honor Date”), the relevant LC Issuing Bank that issued such
Letter of Credit shall notify promptly US Borrower or Canada Borrower (as
applicable) and Administrative Agent thereof. Not later than 3:00 p.m. (New York
City time) on the third Business Day following the date of any payment by any LC
Issuing Bank under a Letter of Credit (each such date, a “Reimbursement Date”),
the applicable Borrower (that was the applicant with respect to such Letter of
Credit) shall reimburse such LC Issuing Bank in an amount equal to the amount of
such drawing together with interest (if any) on such amount calculated with
respect to Letters of Credit at the Base Rate or Canadian Prime Rate (as
applicable) (the “Reimbursement Amount”). Unless the applicable Borrower shall
have notified Administrative Agent and such LC Issuing Bank prior to 11:00 a.m.
(New York City time) on the Reimbursement Date that such Borrower intends to
reimburse such LC Issuing Bank for the Reimbursement Amount with funds other
than the proceeds of Revolving Loans, such Borrower (for its account) shall be
deemed to have given a timely Borrowing Notice And Certificate to Administrative
Agent (as described in the next sentence) and Administrative Agent shall
promptly notify each Revolving Lender of the Honor Date, the Reimbursement
Amount (expressed in Dollars or Canadian Dollars (as applicable)) (the
“Unreimbursed Amount”), and the amount of such Revolving Lender’s Pro Rata Share
thereof. In such event, so long as no Event of Default has occurred and is
continuing, the applicable Borrower shall be deemed to have requested a
borrowing (by such Borrower) of a Revolving Loan that is a Eurodollar Rate Loan
or CDOR Loan (as applicable) to be disbursed on the Reimbursement Date in an
amount equal to the Reimbursement Amount, without regard to the minimum and
multiples specified in Section 2.1 for the principal amount of Revolving Loans,
but subject to the amount of the unutilized portion of the Revolving
Commitments. Any notice given by such LC Issuing Bank or Administrative Agent
pursuant to this Section 2.3(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(ii)               Each Revolving Lender shall upon any notice pursuant to
Section 2.3(c)(i) make (or cause any domestic or foreign branch or Affiliate of
such

 



 -57-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Revolving Lender to make) funds available (and Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable LC
Issuing Bank, in Dollars or Canadian Dollars (as applicable), at Administrative
Agent’s Principal Office for Dollar or Canadian Dollar denominated payments (as
applicable with respect to such Letter of Credit) in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by Administrative Agent, whereupon, subject to the
provisions of Section 2.3(c)(iii), each Revolving Lender that so makes funds
available shall be deemed to have made a Revolving Loan that is a Eurodollar
Rate Loan or CDOR Loan to US Borrower or Canada Borrower (as applicable) in such
amount. Administrative Agent shall remit the funds so received to the applicable
LC Issuing Bank in Dollars or Canadian Dollars (as applicable).

 

(iii)             With respect to any Unreimbursed Amount that is not fully
refinanced by a borrowing of Revolving Loans because an Event of Default has
occurred and is continuing, US Borrower or Canada Borrower (as applicable with
respect to such Letter of Credit) shall be deemed to have incurred from the
applicable LC Issuing Bank an L/C Borrowing in the amount of the Reimbursement
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
by such Borrower on demand (together with interest) and shall bear interest at
the Default Rate from and after the date such L/C Borrowing is deemed to have
occurred. In such event, each payment by a Revolving Lender (or by such
Revolving Lender’s domestic or foreign branch or Affiliate) to Administrative
Agent for the account of the applicable LC Issuing Bank pursuant to Section
2.3(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Revolving Lender in
satisfaction of its participation obligation under this Section 2.3.

 

(iv)             Unless and until a Revolving Lender funds its Revolving Loan or
L/C Advance pursuant to this Section 2.3(c) to reimburse the applicable LC
Issuing Bank for any amount drawn under any Letter of Credit, interest in
respect of such Revolving Lender’s Pro Rata Share of such amount shall be solely
for the account of such LC Issuing Bank.

 

(v)               Each Revolving Lender’s obligation to make Revolving Loans or
L/C Advances to reimburse the applicable LC Issuing Bank for amounts drawn under
Letters of Credit, as contemplated by this Section 2.3(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against such LC Issuing Bank, US Borrower, Canada Borrower, any
Restricted Subsidiary or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that no Revolving Lender will be obligated to make Revolving
Loans pursuant to this Section 2.3(c) if an Event of Default has occurred and is
continuing. No such making of an L/C Advance shall relieve or otherwise impair
the obligation of US Borrower or Canada Borrower (with respect to Letters of
Credit issued at its request) to reimburse the applicable LC Issuing Bank for
the amount of any payment made by such LC Issuing Bank under any Letter of
Credit, together with interest as provided herein.

 



 -58-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

(vi)             If any Revolving Lender fails to make available to
Administrative Agent for the account of the applicable LC Issuing Bank any
amount required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.3(c) by the time specified in Section 2.3(c)(ii),
then, without limiting the other provisions of this Agreement, the applicable LC
Issuing Bank shall be entitled to recover from such Revolving Lender (acting
through Administrative Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to the applicable LC Issuing Bank at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the LC
Issuing Bank in connection with the foregoing. If such Revolving Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Revolving Loan included in the relevant
borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the applicable LC Issuing Bank submitted to any
Revolving Lender (through Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

 

(d)Repayment of Participations.

 

(i)                 At any time after the applicable LC Issuing Bank has made a
payment under any Letter of Credit and has received from any Revolving Lender
such Revolving Lender’s L/C Advance in respect of such payment in accordance
with Section 2.3(c), if Administrative Agent receives for the account of the
applicable LC Issuing Bank any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from US Borrower or Canada Borrower
(as applicable) or otherwise, including proceeds of Cash Collateral applied
thereto by Administrative Agent), Administrative Agent will distribute to such
Revolving Lender its Pro Rata Share thereof in Dollars, Canadian Dollars or in
the same funds as those received by Administrative Agent.

 

(ii)               If any payment received by Administrative Agent for the
account of the applicable LC Issuing Bank pursuant to Section 2.3(c)(i) is
required to be returned under any of the circumstances described in Section
10.10 (including pursuant to any settlement entered into by such LC Issuing Bank
in its discretion), each Revolving Lender shall pay to Administrative Agent for
the account of the applicable LC Issuing Bank its Pro Rata Share thereof on
demand of Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Revolving Lender, at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.
The obligations of the Revolving Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                Obligations Absolute. The obligation of US Borrower or Canada
Borrower (as applicable) to reimburse an LC Issuing Bank for each L/C Borrowing
(requested or deemed requested by it) under each Letter of Credit and to repay
each L/C Borrowing (as further set forth herein) shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 



 -59-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

(i)                 any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other Credit Document;

 

(ii)               the existence of any claim, counterclaim, setoff, defense or
other right that Borrowers or any Affiliate may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such LC Issuing Bank
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)             any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;

 

(iv)             waiver by such LC Issuing Bank of any requirement that exists
for such LC Issuing Bank’s protection and not the protection of US Borrower or
Canada Borrower or any waiver by such LC Issuing Bank which does not in fact
materially prejudice US Borrower or Canada Borrower (as applicable);

 

(v)               honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

(vi)             any payment made by such LC Issuing Bank in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable;

 

(vii)           any payment by such LC Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such LC Issuing
Bank under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(viii)         any adverse change in the relevant exchange rates or in the
availability of Canadian Dollars to US Borrower or Canada Borrower or any of
their respective Affiliates or in the relevant currency markets generally; or

 

(ix)             any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, US Borrower or
Canada Borrower or any of their respective Affiliates.

 

US Borrower or Canada Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of

 



 -60-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

noncompliance with US Borrower’s or Canada Borrower’s instructions or other
irregularity, US Borrower or Canada Borrower (as applicable) will promptly
notify the applicable LC Issuing Bank. US Borrower or Canada Borrower (as
applicable) shall be conclusively deemed to have waived any such claim against
the applicable LC Issuing Bank and its correspondents unless such notice is
given as aforesaid.

 

(f)                Role of LC Issuing Bank. In paying any drawing under a Letter
of Credit, each LC Issuing Bank shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the LC Issuing Banks, Administrative
Agent, any of their respective Related Parties nor any participant or assignee
of the LC Issuing Banks shall be liable to any Lender for (i) any action taken
or omitted in connection herewith at the request or with the approval of the
Lenders or the Required Revolving Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; or (iii)
the due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or LC Issuer Document. Each of US
Borrower and Canada Borrower (as applicable) hereby assumes all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude US Borrower or Canada Borrower from pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of the LC Issuing Banks, Administrative
Agent, any of their respective Related Parties nor any participant or assignee
of the LC Issuing Banks shall be liable or responsible for any of the matters
described in clauses (i) through (ix) of Section 2.3(e); provided, however, that
anything in such clauses to the contrary notwithstanding, US Borrower or Canada
Borrower (as applicable) may have a claim against the LC Issuing Banks, and the
LC Issuing Bank may be liable to US Borrower or Canada Borrower (as applicable),
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by either US Borrower or Canada
Borrower which US Borrower or Canada Borrower proves were caused by such LC
Issuing Bank’s willful misconduct or gross negligence. In furtherance and not in
limitation of the foregoing, such LC Issuing Bank may, in its sole discretion,
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such LC Issuing Bank shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The LC Issuing Banks may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (known as “SWIFT”) message
or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

 

(g)               Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by an LC Issuing Bank and US Borrower or Canada
Borrower (as applicable) when a Letter of Credit is issued, the rules of the ISP
or UCP shall apply to each Letter of Credit. Notwithstanding the foregoing, the
LC Issuing Banks shall not be responsible to US Borrower or Canada Borrower for,
and such LC Issuing Bank’s rights and remedies against US Borrower or Canada
Borrower (as applicable) shall not be impaired by, any action or inaction of
such LC Issuing Bank required or permitted under any Governmental Rule that is
required or permitted to

 



 -61-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

be applied to any Letter of Credit or this Agreement, including the Governmental
Rules of a jurisdiction where such LC Issuing Bank or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(h)               Reporting of Letter of Credit Information. For so long as any
Letter of Credit issued by an LC Issuing Bank other than Administrative Agent is
outstanding, such LC Issuing Bank shall deliver to Administrative Agent and US
Borrower or Canada Borrower on the last Business Day of each calendar month, and
on each date that an Credit Extension occurs with respect to any such Letter of
Credit, a report in the form satisfactory to Administrative Agent, appropriately
completed with the information for every outstanding Letter of Credit issued by
such LC Issuing Bank. Administrative Agent shall deliver to the Lenders on a
monthly basis a report of all outstanding Letters of Credit.

 

(i)                 Letters of Credit Issued for Affiliates. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Operating Company
Subsidiary or any other Affiliate of a Borrower, US Borrower or Canada Borrower
(as applicable) (as applicant with respect to such Letter of Credit) shall be
obligated to reimburse the applicable LC Issuing Bank hereunder for any and all
drawings under such Letter of Credit. Each Borrower hereby acknowledge that the
issuance of Letters of Credit for the account of any Restricted Operating
Company Subsidiary or any other Affiliate of such Borrower inures to the benefit
of such Borrower, and that such Borrower’s business derives substantial benefits
from the businesses of such parties.

 

(j)                 Limitations. Notwithstanding anything to the contrary
herein, for avoidance of doubt, any Letter of Credit requested by US Borrower
(and all obligations of reimbursement with respect thereto, including on account
of any L/C Borrowing) shall not be (or be deemed) guaranteed by Canada Borrower
or subject to reimbursement by Canada Borrower in excess of the limitations set
forth in Section 7.11.

 

2.4              Pro Rata Shares. All Revolving Loans shall be made, and all
participations in Letters of Credit and Swingline Loans shall be purchased, by
Lenders simultaneously and proportionately to their respective Pro Rata Shares,
it being understood that the obligations of the Lenders hereunder are separate,
no Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Revolving Loan requested hereunder or purchase
such participation required hereby nor shall any Revolving Commitment of any
Lender be increased or decreased as a result of a default by any other Lender in
such other Lender’s obligation to make a Revolving Loan requested hereunder or
purchase such participation required hereby.

 

2.5              Use of Proceeds. The proceeds of the Revolving Loans and the
issuance of Letters of Credit shall be applied by Borrowers for Permitted Uses.
The proceeds of a Swingline Loan shall be applied by Borrowers for Permitted
Swingline Uses. No portion of the proceeds of any Credit Extension shall be used
in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation U or Regulation X of the

 



 -62-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Board of Governors of the Federal Reserve System or any other regulation thereof
or to violate the Exchange Act.

 

2.6Evidence of Debt; Lenders’ Books and Records; Notes

 

(a)                Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Borrowers
to such Lender, including the amounts of the Revolving Loans made by it and each
repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on Borrowers, absent manifest error; provided that the
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Commitments or Borrowers’ Obligations in respect of any
applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.

 

(b)               Notes. If so requested by any Lender by written notice to
Borrowers (with a copy to Administrative Agent) at least five (5) Business Days
prior to the Closing Date, or at any time thereafter, to the effect that a
promissory note or other evidence of indebtedness is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Loans owing to, or to be made by, such Lender, the Borrowers
shall execute and deliver to such Lender (or, if applicable and if so specified
in such notice, to any Person who is a permitted assignee of such Lender
pursuant to Section 10.6) on the Closing Date (or, if such notice is delivered
after the date that is five (5) Business Days prior to the Closing Date,
promptly after Borrowers’ receipt of such notice) a Note or Notes to evidence
such Lender’s Loan, as the case may be (and, if applicable, prior to its receipt
of any such new Note or Notes, such Lender shall surrender any previously issued
Notes to Administrative Agent for cancellation).

 

(c)                Booking of Loans. Any Lender may make, carry or transfer
Loans at, to, or for the account of any of its branch offices or the office of
an Affiliate of such Lender.

 

2.7Interest on Loans

 

(a)                Except as otherwise set forth herein, each Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows: (i) if a
Base Rate Loan, at the Base Rate plus the Applicable Margin for Base Rate Loans;
(ii) if a Eurodollar Rate Loan, at the Eurodollar Rate plus the Applicable
Margin for Eurodollar Rate Loans; (iii) if a Canadian Prime Rate Loan, at the
Canadian Prime Rate plus the Applicable Margin for Canadian Prime Rate Loans;
and (iv) if a CDOR Loan, at the CDOR Rate plus the Applicable Margin for CDOR
Loans.

 

(b)               The basis for determining the rate of interest with respect to
any Revolving Loan, and the Interest Period with respect to any Eurodollar Rate
Loan or CDOR Loan, shall be selected by Borrowers and notified to Administrative
Agent pursuant to the applicable Borrowing Notice And Certificate or
Conversion/Continuation Notice, as the case may be. If on any day a Revolving
Loan is outstanding with respect to which a Borrowing Notice And Certificate or
Conversion/Continuation Notice has not been delivered to Administrative Agent in
accordance with the terms hereof specifying the applicable basis for

 



 -63-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

determining the rate of interest, then for that day such Revolving Loan shall be
a Base Rate Loan or Canadian Prime Rate Loan (as applicable). Each Swingline
Loan shall be a Base Rate Loan or Canadian Prime Rate Loan (as applicable).

 

(c)                In connection with Eurodollar Rate Loans and CDOR Loans (in
the aggregate) there shall be no more than eighteen (18) Interest Periods
outstanding at any time. In the event Borrowers fail to specify between a Base
Rate Loan or a Eurodollar Rate Loan (or a Canadian Prime Rate Loan or a CDOR
Loan, as applicable) in the applicable Borrowing Notice And Certificate or
Conversion/Continuation Notice, such Revolving Loan (if outstanding as a
Eurodollar Rate Loan or CDOR Loan) will be automatically converted into a Base
Rate Loan or Canadian Prime Rate Loan on the last day of the then-current
Interest Period for such Revolving Loan (or if outstanding as a Base Rate Loan
or Canadian Prime Rate Loan will remain as, or (if not then outstanding) will be
made as, a Base Rate Loan or Canadian Prime Rate Loan). In the event Borrowers
fail to specify an Interest Period for any Eurodollar Rate Loan or CDOR Loan in
the applicable Borrowing Notice And Certificate or Conversion/Continuation
Notice, Borrowers shall be deemed to have selected an Interest Period of one (1)
month. Administrative Agent shall promptly notify Borrowers and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans or
CDOR Loans upon determination of such interest rate. At any time that Base Rate
Loans or Canadian Prime Rate Loans are outstanding, Administrative Agent shall
notify Borrowers and the Lenders of any change in Administrative Agent’s prime
rate used in determining the Base Rate or Canadian Prime Rate promptly following
the public announcement of such change.

 

(d)               Interest payable pursuant to Section 2.7(a) shall be computed
(i) in the case of CDOR Loans and in the case of Base Rate Loans or Canadian
Prime Rate Loans bearing interest at a rate determined by reference to a Base
Rate or Canadian Prime Rate (as applicable) calculated pursuant to clause (a) of
the definition of Base Rate or Canadian Prime Rate (as applicable), on the basis
of a 365- day or 366-day year, as the case may be, and (ii) in the case of all
other Base Rate Loans, Canadian Prime Rate Loans and Eurodollar Rate Loans, on
the basis of a 360-day year, in each case for the actual number of days elapsed
in the period during which it accrues. In computing interest on any Revolving
Loan, the date of the making of such Revolving Loan or the first day of an
Interest Period applicable to such Revolving Loan or, with respect to a Base
Rate Loan or Canadian Prime Rate Loans being converted from a Eurodollar Rate
Loan or CDOR Loan (as applicable), the date of conversion of such Eurodollar
Rate Loan to such Base Rate Loan (or Canadian Prime Rate Loan to CDOR Loan), as
the case may be, shall be included, and the date of payment of such Revolving
Loan or the expiration date of an Interest Period applicable to such Revolving
Loan or, with respect to a Base Rate Loan or Canadian Prime Rate Loan being
converted to a Eurodollar Rate Loan or CDOR Loan, the date of conversion of such
Base Rate Loan to such Eurodollar Rate Loan (or Canadian Prime Rate Loan to CDOR
Loan), as the case may be, shall be excluded; provided, if a Revolving Loan is
repaid on the same day on which it is made, one (1) day’s interest shall be paid
on that Revolving Loan.

 

(e)                Except as otherwise set forth herein, interest on each
Revolving Loan (i) shall accrue on a daily basis and shall be payable in arrears
on each Interest Payment Date with respect to interest accrued on and to each
such payment date; (ii) shall accrue on a daily basis and shall be payable in
arrears upon any prepayment of that Revolving Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid; and (iii) shall
accrue

 



 -64-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

on a daily basis and shall be payable in arrears at maturity of the Revolving
Loans, including final maturity of the Revolving Loans.

 

(f)                US Borrower agrees to pay to the Administrative Agent (for
the benefit of each LC Issuing Bank), with respect to drawings honored under any
Letter of Credit issued by an LC Issuing Bank, interest on the amount paid by
such LC Issuing Bank in respect of each such honored drawing, at a rate equal to
(i) for the period from the Honor Date to but excluding the Reimbursement Date,
the rate of interest otherwise payable hereunder with respect to Revolving Loans
that are Base Rate Loans or Canadian Prime Rate Loans, and (ii) thereafter, the
Default Rate in respect of any Unreimbursed Amounts that have not been
refinanced in accordance with Section 2.3(c)(i). For the period of time between
the Honor Date and the Reimbursement Date (or such later date such amount is
reimbursed on behalf of US Borrower), the interest accruing on such amounts will
be for the account of the applicable LC Issuing Bank until reimbursed for all
amounts other than the LC Issuing Bank’s Pro Rata Share thereof.

 

(g)               Interest payable pursuant to Sections 2.7(f) shall be computed
on the basis of a 365/366-day year for the actual number of days elapsed in the
period during which it accrues, and shall be payable on demand or, if no demand
is made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full. Promptly upon receipt by the Administrative Agent of any
payment of interest pursuant to Section 2.7(f), the Administrative Agent shall
distribute to each Revolving Lender, out of the interest received by the
Administrative Agent in respect of the period from the date such drawing is
honored to but excluding the date on which the applicable LC Issuing Bank is
reimbursed for the amount of such drawing (including any such reimbursement out
of the proceeds of any Revolving Loans), the amount that such Revolving Lender
would have been entitled to receive in respect of the Letter of Credit Fees that
would have been payable in respect of such Letter of Credit for such period if
no drawing had been honored under such Letter of Credit.

 

(h)               Canada Interest Act. For the purposes of the Interest Act
(Canada) and disclosure under such act, whenever interest to be paid under this
Agreement is to be calculated on the basis of a year of 360 or 365 days or any
other period of time that is less than a calendar year, the yearly rate of
interest to which the rate used pursuant to such calculation is equivalent is
the rate so used multiplied by the actual number of days in the calendar year in
which the same is to be ascertained and divided by either 360 or 365 or such
other period of time, as the case may be.

 

2.8Conversion/Continuation

 

(a)                Subject to Section 2.16 and (with respect to continuations
of, or conversions into, Eurodollar Rate Loans or CDOR Loans) so long as no
Event of Default shall have occurred and then be continuing, Borrowers shall
have the option:

 

(i)                 to convert at any time all or any part of any Revolving Loan
in a minimum amount equal to five hundred thousand Dollars ($500,000) or
Canadian Dollars (CAD $500,000) and integral multiples of fifty thousand Dollars
($50,000) or Canadian Dollars (CAD $50,000) in excess of that amount or, if
different, the entire amount of the Revolving Loan being converted, from one
Type of Loan to another Type of Loan;

 



 -65-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

provided, a Eurodollar Rate Loan or CDOR Loan may only be converted on the
expiration of the Interest Period applicable to such Eurodollar Rate Loan or
CDOR Loan unless Borrowers shall pay all amounts due under Section 2.16 in
connection with any such conversion; or

 

(ii)               upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan or CDOR Loan, to continue all or any portion of such
Revolving Loan in a minimum amount equal to five hundred thousand Dollars
($500,000) or Canadian Dollars (CAD $500,000) and integral multiples of fifty
thousand Dollars ($50,000) or Canadian Dollars (CAD $50,000) in excess of that
amount or, if different, the entire amount of the Revolving Loan being
continued, as a Eurodollar Rate Loan or CDOR Loan.

 

(b)               Borrowers shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than 11:00 a.m. (New York City time) on the date
of the proposed Conversion/Continuation Date (in the case of a conversion to, or
continuation of, a Base Rate Loan or Canadian Prime Rate Loan) and at least
three (3) Business Days in advance of the proposed Conversion/Continuation Date
(in the case of a conversion to an Eurodollar Rate Loan or CDOR Loan). Subject
to the foregoing, in the event that the applicable Borrower shall not deliver a
Conversion/Continuation Notice with respect to any Eurodollar Rate Loan or CDOR
Loan as provided above, such Eurodollar Rate Loan or CDOR Loan (unless repaid)
shall automatically be continued as a Eurodollar Rate Loan or CDOR Loan (as
applicable) with a one month Interest Period at the expiration of the then
current Interest Period. A Conversion/Continuation Notice for conversion to, or
continuation of, any Eurodollar Rate Loan or CDOR Loan (or telephonic notice in
lieu thereof) shall be revocable on and after the related Interest Rate
Determination Date; provided that the applicable Borrower shall be bound to
effect a conversion or continuation in accordance therewith unless such Borrower
compensates Lenders in accordance with Section 2.16(c).

 

2.9              Default Interest. During such periods that an Event of Default
has occurred and is continuing, all outstanding Obligations shall bear interest
at a rate per annum equal to the Default Rate from the date such payment was due
to but excluding the date such Event of Default is remedied or waived. Interest
payable at the Default Rate shall be payable from time to time on demand.

 

2.10Fees

 

(a)                Borrowers agree to pay to Administrative Agent for the
ratable benefit of each Lender having Revolving Commitment fees equal to (1) the
average of the daily difference between (A) the Revolving Commitments
(regardless of any availability limitation as of the date of determination), and
(B) the Total Utilization of Revolving Commitments (excluding, except with
respect to the calculation of fees payable to the Swingline Lender, the
outstanding principal amount of the Swingline Loans), times (2) the applicable
Commitment Fee Rate for the applicable period.

 

(b)               US Borrower agrees to pay the following fees or cause the
following fees to be paid to:

 



 -66-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

(i)                 each LC Issuing Bank for its own account, a fronting fee
equal to one eighth of one percent (0.125%) per annum of the average aggregate
daily maximum amount available to be drawn under all Letters of Credit issued by
such LC Issuing Bank (determined as of the close of business on any date of
determination); and

 

(ii)               Administrative Agent for the ratable benefit of each Lender
participating in each Letter of Credit, letter of credit fees (“Letter of Credit
Fees”) equal to (1) the Applicable Margin for Revolving Loans that are
Eurodollar Rate Loans or CDOR Loans (as applicable), times (2)  the average
aggregate daily maximum amount available to be drawn under all such Letters of
Credit (regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).

 

(iii)             each LC Issuing Bank for its own account, such documentary and
processing charges for any issuance, amendment, transfer or payment of a Letter
of Credit as are in accordance with such LC Issuing Bank’s standard schedule for
such charges and as in effect (and delivered to US Borrower) at the time of such
issuance, amendment, transfer or payment, as the case may be.

 

(c)                All fees referred to in Sections 2.10(a) and (b)(ii) shall be
paid to Administrative Agent at its Principal Office and upon receipt,
Administrative Agent shall promptly distribute to each Lender its Pro Rata Share
thereof.

 

(d)               All fees referred to in Sections 2.10(a) and (b) shall be
calculated on the basis of a 360-day year and the actual number of days elapsed.
All fees referred to in Sections 2.10(a) and (b) shall be payable by Borrowers
quarterly in arrears on March 31, June 30, September 30 and December 31 of each
year during the Revolving Commitment Period commencing on the first such date to
occur after the Closing Date, and on the Revolving Commitment Termination Date;
provided, however, that any fronting fees pursuant to Section 2.10(b)(i) shall
be payable three (3) Business Days after receipt by US Borrower of an invoice
from the applicable LC Issuing Bank with respect thereto.

 

(e)                In addition to any of the foregoing fees, each Borrower
agrees to pay to Agents and Lenders such other fees in the amounts and at the
times separately agreed upon in fee letters.

 

(f)                No Revolving Commitment fees shall be payable with respect to
any unused portion of the Revolving Commitment to the extent irrevocably
cancelled by Borrowers.

 

2.11Voluntary Prepayments/Commitment Reductions

 

(a)Voluntary Prepayments.

 

(i)At any time and from time to time:

 

(1)               with respect to Base Rate Loans or Canadian Prime Rate Loans,
Borrowers may prepay any such Loans on any Business Day in whole or in part; and

 



 -67-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

(2)               with respect to Eurodollar Rate Loans or CDOR Loans, Borrowers
may prepay any such Loans on any Business Day in whole or in part.

 

(ii)All such prepayments shall be made:

 

(1)               without premium or penalty (except as provided in Section
2.16(c));

 

(2)               together with accrued interest on the principal amount being
prepaid;

 

(3)               (i) in respect of Eurodollar Rate Loans or CDOR Loans, in a
principal amount of $500,000 (Dollars or Canadian Dollars) or a whole multiple
of $50,000 (Dollars or Canadian Dollars) in excess thereof; and (ii) in respect
of Base Rate Loans or Canadian Prime Rate Loans, in a principal amount of
$500,000 (Dollars or Canadian Dollars) or a whole multiple of $50,000 (Dollars
or Canadian Dollars) in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding

 

(4)               upon written or telephonic notice received on the same day or
any Business Day prior thereto, in the case of Base Rate Loans or Canadian Prime
Rate Loans; and

 

(5)               upon not less than two (2) Business Days’ prior written or
telephonic notice in the case of Eurodollar Rate Loans or CDOR Loans;

 

in each case given to Administrative Agent, as the case may be, by 1:00 p.m.
(New York City time) on the date required and, if given by telephone, promptly
confirmed in writing to Administrative Agent (and Administrative Agent will
promptly transmit such telephonic or original notice for Loans by telefacsimile
or telephone to each applicable Lender). Upon the giving of any such notice, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein; provided that a notice of
prepayment may state that it is contingent upon the effectiveness of other
transactions, in which case such notice of prepayment may be revoked by the
applicable Borrower on or prior to the specified effective date. Any such
voluntary prepayment shall be applied as specified in Section 2.12(a).

 

(b)Commitment Reductions.

 

(i)                 Borrowers may, upon not less than one (1) Business Day’s
prior written or telephonic notice promptly confirmed in writing to
Administrative Agent (which original written or telephonic notice Administrative
Agent will promptly transmit by telefacsimile or telephone to each applicable
Lender), at any time and from time to time terminate in whole or permanently
reduce in part, without premium or penalty, the Revolving Commitments in an
amount up to the amount by which the Revolving Commitments exceed the Total
Utilization of Revolving Commitments at the time of such proposed termination or
reduction; provided, any such partial reduction of the

 



 -68-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Revolving Commitments shall be in an aggregate minimum amount of five million
Dollars ($5,000,000) and integral multiples of one million Dollars $1,000,000 in
excess of that amount.

 

(ii)               Borrowers’ notice to Administrative Agent shall designate the
date (which shall be a Business Day) of such termination or reduction and the
amount of any partial reduction, and such termination or reduction of the
Revolving Commitments shall be effective on the date specified in Borrowers’
notice and shall reduce the Revolving Commitment of each Lender proportionately
to its Pro Rata Share thereof.

 

2.12Mandatory Prepayments

 

(a)                Asset Sales. Subject to Sections 2.12(f) and 2.13(d), no
later than the tenth (10th) Business Day following the date of receipt by
Borrowers or Restricted Holding Company Subsidiary of any Net Asset Sale
Proceeds which exceed the amounts set forth in Section 6.7(d), the applicable
Borrower shall prepay the Loans as set forth in Section 2.13(b) in an aggregate
amount equal to such Net Asset Sale Proceeds; provided, however that with
respect to any Revolving Loans, no such prepayment shall be required to the
extent that during such 10 Business Day prepayment period the Borrowers could
have reborrowed Revolving Loans equal to or in excess of such prepayment amount.

 

(b)               Insurance/Condemnation Proceeds. Subject to Sections 2.12(f)
and 2.13(d), no later than the tenth (10th) Business Day following the date of
receipt by Borrowers or any Restricted Holding Company Subsidiary of any Net
Insurance/Condemnation Proceeds, the applicable Borrower shall prepay the Loans
as set forth in Section 2.13(b) in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds; provided, however that with respect to any
Revolving Loans, no such prepayment shall be required to be made to the extent
that during such 10 Business Day prepayment period, the Borrowers could have
reborrowed Revolving Loans equal to or in excess of such prepayment amount.

 

(c)                Issuance of Debt. No later than the tenth (10th) Business Day
following the date of receipt by Borrowers or any Restricted Holding Company
Subsidiary of any Net Cash Proceeds from the incurrence of any Indebtedness for
borrowed money by Borrowers or any Restricted Holding Company Subsidiary (other
than Permitted Indebtedness), Borrowers shall prepay the Loans as set forth in
Section 2.13(b) in an aggregate amount equal to such proceeds.

 

(d)               Equity Cure Proceeds. Immediately following receipt by
Borrowers of a Cure Amount pursuant to Section 8.12, Borrowers shall prepay the
Loans as set forth in Section 2.13(b) in an aggregate amount equal to such Cure
Amount. For the avoidance of doubt this clause (d) shall not require the
prepayment of any amount of any equity raised, or capital contribution received,
in excess of the Cure Amount, which excess amount may be retained by the
Borrowers (or any other party) to the extent otherwise permitted (or not
prohibited) hereunder.

 

(e)                Revolving Loans. Borrowers shall from time to time prepay the
Revolving Loans to the extent necessary so that the Total Utilization of
Revolving Commitments shall not at any time exceed the Revolving Commitments
then in effect; provided that, for

 



 -69-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

purposes of calculating the Dollar Equivalent of any Canadian Dollar Loans, the
Spot Rate used to determine the Total Utilization of Revolving Commitments from
time to time shall be the applicable Spot Rate on the Revaluation Date
immediately preceding such determination.

 

(f)                Prepayments of Incremental Equivalent Debt. Notwithstanding
Sections 2.12(a) through (d), Borrowers may, by written notice to the
Administrative Agent, elect to apply any such Net Asset Sale Proceeds, Net
Insurance/Condemnation Proceeds, Indebtedness proceeds or Equity Cure proceeds
on a pro rata basis (or, so long as no Event of Default shall be continuing,
greater than pro rata basis with respect to Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds with respect to first lien Incremental
Equivalent Debt in the form of notes or term loans) (i) in accordance with
Section 2.13(b) and (ii) to prepay, or offer to repurchase, any outstanding
senior secured first lien Incremental Equivalent Debt that by its terms
expressly requires Borrowers to prepay (or offer to repurchase) such Incremental
Equivalent Debt with such proceeds; it being understood that any such proceeds
not so applied to repay or repurchase such Incremental Equivalent Debt (due to
the declining of such offer to repurchase by the holders thereof or for any
other reason) shall, subject to Section 2.13(d) and the limitations set forth in
Sections 2.12(a) and (b), be applied in accordance with Section 2.13(b).

 

(g)               Prepayment Certificate. Concurrently with any prepayment of
the Revolving Loans pursuant to Sections 2.12(a) through 2.12(e), Borrowers
shall deliver to Administrative Agent a certificate of an Authorized
Representative demonstrating the calculation of the amount required to be
prepaid. In the event that Borrowers shall subsequently determine that the
actual amount received exceeded the amount set forth in such certificate,
Borrowers shall promptly make an additional prepayment of the Loans in an amount
equal to such excess, and Borrowers shall concurrently therewith deliver to
Administrative Agent a certificate of an Authorized Representative demonstrating
the derivation of such excess.

 

(h)               No Waiver. The acceptance by any Lender of any prepayment
amount shall not constitute a consent or waiver of such Lenders’ rights with
respect to any other provision set forth in the Credit Documents, including
covenants related to Lenders’ consent rights with respect to Asset Sales and
incurrence of Indebtedness.

 

(i)                 Repatriation. Notwithstanding anything in this Section 2.12
to the contrary, (1) Borrowers shall not be required to prepay any amount that
would otherwise be required to be paid pursuant to Sections 2.12(a)-(c) above to
the extent that the relevant Asset Sale is consummated by any Foreign
Subsidiary, the relevant Net Insurance/Condemnation Proceeds are received by any
Foreign Subsidiary or the relevant Indebtedness is incurred by any Foreign
Subsidiary (except to the extent the relevant Indebtedness is incurred by any
Foreign Subsidiary to refinance all or a portion of the Loans, as the case may
be, for so long as Borrowers determine in good faith that the repatriation to
the applicable Borrower of any such amount would be prohibited or delayed
(beyond the time period during which such prepayment is otherwise required to be
made pursuant to Section 2.12(a), (b) or (c) above) under any requirement of law
or conflict with the fiduciary duties of such Foreign Subsidiary’s directors, or
result in, or could reasonably be expected to result in, a material risk of
personal or criminal liability for any officer, director, employee, manager,
member of management or consultant of such Foreign Subsidiary (including on
account of financial assistance, corporate benefit, thin

 



 -70-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

capitalization, capital maintenance or similar considerations); it being
understood and agreed that (i) the applicable Borrower shall take all
commercially reasonable actions required by applicable requirements of law to
permit such repatriation and (ii) if the repatriation of the relevant affected
proceeds, as the case may be, is permitted under the applicable requirement of
law and, to the extent applicable, would no longer conflict with the fiduciary
duties of such director, or result in, or be reasonably expected to result in, a
material risk of personal or criminal liability for the Persons described above,
the relevant Foreign Subsidiary will promptly repatriate the relevant proceeds,
as the case may be, will be promptly (and in any event not later than two
Business Days after such repatriation) applied (net of additional Taxes payable
or reserved against such proceeds, as a result thereof, in each case by any
Party, such Party’s Subsidiaries, and any Affiliates or indirect or direct
equity owners of the foregoing) to the repayment of pursuant to this ‎Section
2.12 to the extent required herein (without regard to this clause ‎(i), (2)
Borrowers shall not be required to prepay any amount that would otherwise be
required to be paid pursuant to Sections ‎2.12 to the extent that the relevant
proceeds are received by any Joint Venture for so long as Borrowers determine in
good faith that the distribution to the applicable Borrower of such proceeds
would be prohibited under the Organizational Documents governing such Joint
Venture; it being understood that if the relevant prohibition ceases to exist,
the relevant Joint Venture will promptly distribute the relevant proceeds in
respect of Indebtedness, as the case may be, and the proceeds, as the case may
be, will be promptly (and in any event not later than ten Business Days after
such distribution) applied (net of additional Taxes payable or reserved against
as a result thereof) to the repayment of the Term Loans pursuant to this
‎Section 2.12 to the extent required herein (without regard to this clause ‎(i))
and (3) if Borrowers determine in good faith that the repatriation to Borrowers
of any amounts required to mandatorily prepay the Loans pursuant to Sections
‎2.12(a), (b) or (c) above would result in material and adverse tax
consequences, taking into account any foreign tax credit or benefit actually
realized in connection with such repatriation (such amount, a “Restricted
Amount”), as determined by Borrowers in good faith, the amount Borrowers shall
be required to mandatorily prepay pursuant to Sections ‎2.12(a), (b) or (c)
above, as applicable, shall be reduced by the Restricted Amount; provided that
to the extent that the repatriation of any such proceeds from the relevant
Foreign Subsidiary would no longer have a material and adverse tax consequence,
an amount equal to the subject proceeds in respect of any such Indebtedness, as
applicable, not previously applied pursuant to this clause ‎(C), shall be
promptly applied to the repayment of the Loans and Additional Term Loans
pursuant to Sections ‎2.12(a), (b) or (c) as otherwise required above (without
regard to this clause ‎(i)).

 

2.13Application of Prepayments

 

(a)                Application of Voluntary Prepayments by Type of Loans. Any
prepayment of any Loan pursuant to Section 2.11(a) shall be applied as specified
by Borrowers in the applicable notice of prepayment; provided, in the event
Borrowers fail to specify the Loans to which any such prepayment shall be
applied, such prepayments shall be applied to repay outstanding Loans (on a pro
rata basis) to the full extent thereof, without any permanent reduction of the
Revolving Commitments.

 



 



 -71-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

 

(b)               Application of Prepayments. Any amount required to be paid
pursuant to Section 2.12 (other than Section 2.12(e)) shall be applied as
follows (without any permanent reduction of the Revolving Commitments):

  

first, unless otherwise provided in any applicable Incremental Amendment and so
long as no Default or Event of Default shall be continuing, to prepay
Incremental Term Loans (and any fees or interest with respect thereto) to the
full extent thereof;

 

second, in the case of US Borrower, to prepay outstanding reimbursement
obligations with respect to Letters of Credit;

 

third, to prepay any Swingline Loans to the full extent thereof;

 

fourth, subject to Section 2.12(f), to prepay the Revolving Loans and, if a
Default or Event of Default shall be continuing, any Incremental Term Loans, on
a pro rata basis to the full extent thereof; and

 

fifth, if an Event of Default shall have occurred and be continuing, to provide
Cash Collateral for undrawn Letters of Credit; provided that such Cash
Collateral shall be subsequently released and returned to Borrower (i) at such
time as such Event of Default is no longer continuing and (ii) if such Event of
Default is continuing, (x) in proportion to any reductions in the maximum
exposure with respect to such Letters of Credit and (y) in full upon the
termination and return of such Letters of Credit undrawn; provided that, (1) in
the case of a release pursuant to clause (i) above, if any Obligations set forth
in priority second are outstanding at the time of such release or (2) in the
case of a release pursuant to clause (ii) above, if any Obligations set forth in
priorities second through fourth are outstanding, then, such Cash Collateral
shall first be applied to the repayment of such Obligations, as applicable, in
accordance with this Section 2.13(b).

 

(c)                Application of Prepayments of Revolving Loans to Base Rate
Loans, Primate Rate Loans, Eurodollar Rate Loans and CDOR Loans. Considering
each Type of Loan being prepaid separately, any prepayment thereof shall be
applied first to Base Rate Loans or Canadian Prime Rate Loans (with respect to
the applicable currency) to the full extent thereof before application to
Eurodollar Rate Loans or CDOR Loans, in each case in a manner which minimizes
the amount of any payments required to be made by Borrowers pursuant to Section
2.16(c).

 

(d)               Reinvestment Rights. Notwithstanding anything to the contrary
in Section 2.12 and this Section 2.13, the Borrowers shall not be required to
prepay proceeds received pursuant to Section 2.12(a) or Section 2.12(b) as long
as such proceeds are not distributed to Sponsor or the Pledgors as a Restricted
Payment and such proceeds are (x) used to purchase additional operating,
construction, or development stage Energy Projects to the extent owned by a
Restricted Operating Company Subsidiary immediately following such purchase, (y)
used to expand existing Energy Projects owned by Restricted Operating Company
Subsidiaries or (z) otherwise reinvested in assets accretive to the credit
profile of the Borrowers, in each case within 12 months (or 18 months if a
binding commitment with respect to such reinvestment is executed during such 12
month period) of receipt of such proceeds.

 



 -72-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

 

2.14General Provisions Regarding Payments

 

(a)                All payments by Borrowers of principal, interest, fees and
other Obligations shall be made in Dollars or Canadian Dollars (as applicable)
in same day funds,

without defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and delivered by wire transfer to Administrative Agent not later
than 2:00 p.m. (New York City time) on the date due at the Principal Office
designated by Administrative Agent for the account of Lenders or to the
Swingline Lender as set forth in Section 2.2(d); for purposes of computing
interest and fees, funds received by Administrative Agent after that time on
such due date shall be deemed to have been paid by Borrowers on the next
succeeding Business Day.

 

(b)               Unless Administrative Agent shall have received notice from a
Lender prior to any proposed Credit Date of Eurodollar Rate Loans or CDOR Loans
(or, in the case of any borrowing of Base Rate Loans or Canadian Prime Rate
Loans, prior to 1:00 p.m. (New York City time) on the date of such borrowing)
that such Lender will not make available to Administrative Agent such Lender’s
share of such borrowing, Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2 (or, in the
case of a borrowing of Base Rate Loans or Canadian Prime Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2) and may, in reliance upon such assumption, make available to
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable borrowing available to Administrative Agent,
then the applicable Lender agrees to pay to Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to Borrowers to but excluding the date of payment to Administrative Agent, at
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by Administrative Agent in connection with the foregoing. If
such Lender pays its share of the applicable borrowing to Administrative Agent,
then the amount so paid shall constitute such Lender’s Revolving Loan included
in such borrowing. If such Lender does not pay such corresponding amount
forthwith upon Administrative Agent’s demand therefor, Administrative Agent
shall promptly notify Borrowers and Borrowers shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans or
Canadian Prime Rate Loans for such Type of Loan. Nothing in this Section 2.14(b)
shall be deemed to relieve any Lender from its obligation to fulfill its
Revolving Commitments hereunder or to prejudice any rights that Borrowers may
have against any Lender as a result of any default by such Lender hereunder. A
notice of Administrative Agent to any Lender or Borrowers with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c)                Unless Administrative Agent shall have received notice from
Borrowers prior to the date on which any payment is due to Administrative Agent
for the account of the Lenders or the LC Issuing Banks hereunder that Borrowers
will not make such payment, Administrative Agent may assume that Borrowers have
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the LC Issuing Banks, as the case
may be, the amount due. In such event, if Borrowers have not in fact made such
payment, then each of the Lenders or the LC Issuing Banks, as the case may be,
severally agrees to repay to Administrative Agent forthwith on demand the amount
so distributed to such Lender or the LC Issuing Banks, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the Overnight Rate.

 



 -73-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

(d)               All payments in respect of the principal amount of any Loan
(other than voluntary prepayments of Loans that are Base Rate Loans or Canadian
Prime Rate Loans as provided in Section 2.11(a)(ii)(2) shall be accompanied by
payment of accrued interest on the principal amount being repaid or prepaid. If
at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest, fees,
costs and expenses then due hereunder, such funds shall be applied (i) first,
towards payment of interest, fees costs and expenses then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

 

(e)                Administrative Agent (or its agent or sub-agent appointed by
it) shall promptly distribute to each Lender at such address as such Lender
shall indicate in writing, such Lender’s applicable share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent, pro rata in accordance with the amounts
thereof then due and payable.

 

(f)                Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans or Canadian Prime Rate Loans in lieu of
its Pro Rata Share of any Eurodollar Rate Loans or CDOR Loans (as applicable),
Administrative Agent shall give effect thereto in apportioning payments received
thereafter.

 

(g)               Subject to the provisos set forth in the definition of
“Interest Period” as they may apply to Revolving Loans, whenever any payment to
be made hereunder with respect to any Revolving Loan shall be stated to be due
on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the Revolving Commitment
fees hereunder.

 

(h)               Borrowers hereby authorize Administrative Agent to charge
Borrowers’ accounts with Administrative Agent in order to cause timely payment
to be made to Administrative Agent of all principal, interest, fees and expenses
due hereunder (subject to sufficient funds being available in its accounts for
that purpose).

 

(i)                 Administrative Agent shall deem any payment by or on behalf
of Borrowers hereunder that is not made in same day funds prior to 2:00 p.m.
(New York City time) to be a non-conforming payment. Any such payment shall not
be deemed to have been received by Administrative Agent until the later of
(i) the time such funds become available funds, and (ii) the applicable next
Business Day. Administrative Agent shall give prompt telephonic notice to
Borrowers and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 8.1(a). Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable

 



 -74-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Business Day) at the rate determined pursuant to Section 2.9 from the date such
amount was due and payable until the date such amount is paid in full.

 

(j)                 If an Event of Default shall have occurred and not otherwise
been cured or waived, and the maturity of the Obligations shall have been
accelerated pursuant to Section 8.1 or pursuant to any sale of, any collection
from, or other realization upon all or any part of the Collateral, all payments
or proceeds received by Agents hereunder in respect of any of the Obligations,
shall be applied in accordance with the application arrangements described in
the US Pledge and Security Agreement.

 

(k)               The obligations of the Lenders hereunder to make Loans, to
fund participations in Letters of Credit and Swingline Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, or to
purchase its participation.

 

2.15          Ratable Sharing. Lenders hereby agree among themselves that,
except as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as Cash Collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrowers or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrowers expressly consent to
the foregoing arrangement and agree that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, set-off or
counterclaim with respect to any and all monies owing by Borrowers to that
holder with respect thereto as fully as if that holder were owed the amount of
the participation held by that holder. The provisions of this Section 2.15 shall
not be construed to apply to (a) any payment made by Borrowers pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (b) any
payment obtained by any Lender as consideration for the assignment or sale of a
participation in any of its Loans or other Obligations owed to it or (c) any
payment to

 



 -75-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

an LC Issuing Bank or the Swingline Lenders of a reimbursement obligation in
accordance with Section 2.3(c)(i) or Section 2.1(c), as applicable.

 

2.16Making or Maintaining Eurodollar Rate Loans or CDOR Loans

 

(a)                Inability to Determine Applicable Interest Rate. In the event
that Administrative Agent (upon the written instruction of the Required Lenders)
shall have determined in good faith (which determination shall be final and
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans or CDOR Loans, that
(1) by reason of circumstances affecting the applicable interbank market
adequate and fair means do not exist for ascertaining the interest rate
applicable to such Loans on the basis provided for in the definition of
Eurodollar Rate or CDOR Rate or (2) deposits are not being offered to banks in
the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Eurodollar Rate Loan or CDOR Loan,
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Borrowers and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans or CDOR Loans and (ii) in the event of a determination
with respect to the Eurodollar Rate component of the Base Rate or the CDOR Rate
component of the Canadian Prime Rate, the utilization of the Eurodollar Rate or
CDOR Rate component in determining the Base Rate or Canadian Prime Rate shall be
suspended, in each case until Administrative Agent (upon the written instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice,
Borrowers may revoke any pending Borrowing Notice And Certificate or
Conversion/Continuation Notice of Eurodollar Rate Loans or CDOR Loans in the
affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a borrowing of Base Rate Loans or
Canadian Prime Rate Loans in the amount specified therein.

 

(b)               Illegality or Impracticability of Eurodollar Rate Loans or
CDOR Loans. In the event that on any date any Lender shall have determined in
good faith (which determination shall be final and conclusive and binding upon
all parties hereto but shall be made only after consultation with Borrowers and
Administrative Agent) that the making, maintaining or continuation of its
Eurodollar Rate Loans or CDOR Loans (i) has become unlawful as a result of
compliance by such Lender in good faith with any Governmental Rule (or would
conflict with any Governmental Rule not having the force of law even though the
failure to comply therewith would not be unlawful), or (ii) has become
impracticable, as a result of contingencies occurring after the Closing Date
which materially and adversely affect the applicable interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to Borrowers and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) each Affected
Lender shall make such Loan as (or continue such Loan as or convert such Loan
to, as the case may be) a Base Rate Loan or Canadian Prime Rate Loan (as
applicable), (2) each Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans or CDOR Loans (the “Affected Loans”) shall be terminated
at the earlier to occur of the expiration of the relevant Interest Periods then
in effect with respect to the Affected Loans or when required by Governmental
Rules and Borrowers shall prepay or convert such Affected Loans together with
accrued interest, (3) the Affected Loans shall automatically convert into Base
Rate Loans or

 

 -76-CREDIT AGREEMENT (PATTERN REVOLVER)



 



 

Canadian Prime Rate Loans (as applicable) on the date of such termination and
(4) if such notice asserts the illegality of any Lender making or maintaining
Base Rate Loans or Canadian Prime Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate or CDOR Rate component of the
Base Rate or Canadian Prime Rate (as applicable), the interest rate on which
Base Rate Loans or Canadian Prime Rate Loans (as applicable) of such Lender
shall, if necessary to avoid such illegality, be determined by Administrative
Agent pursuant to such definition without reference to the Eurodollar Rate or
CDOR Rate component of the Base Rate or Canadian Prime Rate. Notwithstanding the
foregoing, to the extent a determination by an Affected Lender as described
above relates to a Eurodollar Rate Loan or CDOR Loan then being requested by
Borrowers pursuant to a Borrowing Notice And Certificate or a
Conversion/Continuation Notice, Borrowers shall have the option, subject to the
provisions of Section 2.16(c), to rescind such Borrowing Notice And Certificate
or Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender). If Borrowers do not rescind
such Borrowing Notice And Certificate or Conversion/Continuation Notice, each
Affected Lender’s share of such Loan shall constitute a Base Rate Loan or
Canadian Prime Rate Loan (as applicable). Except as provided in the immediately
preceding sentence, nothing in this Section 2.16(b) shall affect the obligation
of any Lender other than an Affected Lender to make or maintain Loans as, or to
convert Loans to, Eurodollar Rate Loans or CDOR Loans in accordance with the
terms hereof.

 

(c)                Compensation for Breakage or Non-Commencement of Interest
Periods. Borrowers shall compensate each Lender, upon written request by such
Lender (which request shall set forth the basis for requesting such amounts),
for all reasonable losses, expenses and liabilities (including (x) the
difference between any interest paid by such Lender to lenders of funds borrowed
by it to make or carry its Eurodollar Rate Loans or CDOR Loans and the
Eurodollar Rate or CDOR Rate such Lender would receive in connection with the
liquidation or re-employment of such funds and (y) amounts received by such
Lender in connection with the liquidation or re-employment of such funds and any
expense or liability incurred in connection therewith) which such Lender may
actually sustain: (i) if for any reason (other than a default by any such
Lender) a borrowing of any Eurodollar Rate Loan or CDOR Loan does not occur on a
date specified therefor in a Borrowing Notice And Certificate or a telephonic
request for borrowing, or a conversion to or continuation of any Eurodollar Rate
Loan or CDOR Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment under
Sections 2.11 or 2.12 of, or any conversion of, any of its Eurodollar Rate Loans
or CDOR Loans occurs on a date prior to the last day of an Interest Period
applicable to that Loan; (iii) if any prepayment of any of its Eurodollar Rate
Loans or CDOR Loans is not made on any date specified in a notice of prepayment
given by Borrowers; and (iv) if an assignment of any Loan by a Terminated Lender
pursuant to Section 2.16(c) occurs on a date prior to the last day of an
Interest Period applicable to that Loan.

 

(d)               Assumptions Concerning Funding of Eurodollar Rate Loans or
CDOR Loans. Calculation of all amounts payable to a Lender under Section 2.16(c)
shall be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans or CDOR Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant

 



 -77-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

to clause (i) of the definition of Eurodollar Rate or CDOR Rate in an amount
equal to the amount of such Eurodollar Rate Loan or CDOR Loan and having a
maturity comparable to the relevant Interest Period and through the transfer of
such Eurodollar deposit or CDOR deposit from an offshore office of such Lender
to a domestic office of such Lender in the United States of America; provided,
however, each Lender may fund each of its Eurodollar Rate Loans or CDOR Loans in
any manner it sees fit and the foregoing assumptions shall be utilized only for
the purposes of calculating amounts payable under Section 2.16(c).

 

2.17Increased Costs; Capital or Liquidity Adequacy

 

(a)                Compensation For Increased Costs and Taxes. Subject to the
provisions of Section 2.18 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender (which term shall include
each LC Issuing Bank for purposes of this Section 2.17(a)) shall determine that
any Change in Law: (i) subjects such Lender (or its applicable lending office)
to any additional Tax (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and (C) Connection
Income Taxes) with respect to this Agreement or any of the other Credit
Documents or any of its obligations hereunder or thereunder or any payments to
such Lender (or its applicable lending office) of principal, interest, fees or
any other amount payable hereunder; (ii) imposes, modifies or holds applicable
any reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender, or (iii) imposes any
other condition, cost or expense (other than with respect to Taxes) on or
affecting such Lender (or its applicable lending office) or its obligations
hereunder or the applicable interbank market; and the result of any of the
foregoing is to increase the cost to such Lender of agreeing to make, making,
continuing, converting into or maintaining Revolving Loans hereunder or to
reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then each Borrower shall promptly pay to
such Lender, upon receipt of the statement referred to in the next sentence,
such additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable by
such Borrower hereunder; provided, Borrowers shall not be obligated to pay such
Lender any compensation attributable to any period prior to the date that is one
hundred eighty (180) days prior to the date on which such Lender gave notice to
Borrowers of the circumstances entitling such Lender to compensation. Such
Lender shall deliver to Borrowers (with a copy to Administrative Agent) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to such Lender under this Section 2.17(a) and in the
calculation thereof, which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 

(b)               Capital or Liquidity Adequacy Adjustment. In the event that
any Lender (which term shall include each LC Issuing Bank for purposes of this
Section 2.17(b)) shall have determined that the adoption, effectiveness,
phase-in or change in applicability after the Closing Date of any

 



 -78-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Governmental Rule (or any provision thereof) regarding required capital adequacy
or liquidity, or any change therein or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or its applicable lending office) with any guideline, request or directive
regarding required capital adequacy or liquidity (whether or not having the
force of law) of any such Governmental Authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on the
capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans, Revolving Commitments
or Letters of Credit, or participations therein or other obligations hereunder
with respect to the Loans or the Letters of Credit to a level below that which
such Lender or such controlling corporation could have achieved but for such
adoption, effectiveness, phase-in, change in applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to required capital adequacy or liquidity), then from
time to time, within five (5) Business Days after receipt by Borrowers from such
Lender of the statement referred to in the next sentence, each Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such controlling corporation for such reduction; provided, Borrowers
shall not be obligated to pay such Lender any compensation attributable to any
period prior to the date that is two hundred seventy ( 270) days prior to the
date on which such Lender gave notice to Borrowers of the circumstances
entitling such Lender to compensation. Such Lender shall deliver to Borrowers
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to
Lender under this Section 2.17(b) and in the calculation thereof, which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

 

(c)                Additional Reserve Requirements. Each Borrower shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurodollar funds or
deposits (currently known as “Eurocurrency liabilities”, as such term is defined
in Regulation D) under regulations issued from time to time by the Board of
Governors of the Federal Reserve System or other applicable banking regulator,
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
or CDOR Loan equal to the actual costs of such reserves allocated to such Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive) commencing on and as of the effective date of any change in
the applicable reserve requirement, which shall be due and payable on each date
on which interest is payable on such Loan.

 

2.18Taxes; Withholding, Etc.

 

(a)                LC Issuing Bank. For purposes of this Section 2.18, the term
“Lender” includes any LC Issuing Bank.

 

(b)               Payments Free of Taxes. Any and all payments by or on account
of any Obligation of any Credit Party under any Credit Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
Governmental Rules. If any applicable Governmental Rules (as determined in the
good faith discretion of an applicable Withholding Agent) requires the deduction
or withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Governmental Rules
and, if such

 



 -79-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.18(b)) the applicable Beneficiary receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(c)                Payment of Other Taxes by Borrower. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
Governmental Rules, or at the option of Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

(d)               Indemnification by Credit Parties. Without duplication of
Section 2.18(b), the relevant Credit Party shall indemnify each Beneficiary,
within fifteen (15) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.18(d)) payable or paid by
such Beneficiary or required to be withheld or deducted from a payment to such
Beneficiary and any reasonable and documented out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided, however, the Credit Parties shall have no obligation to indemnify any
Beneficiary for any Indemnified Taxes imposed as a result of such Beneficiary’s
gross negligence or willful misconduct. A certificate as to the amount of such
payment or liability delivered to Borrowers by a Lender (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lender, shall be conclusive absent manifest error.

 

(e)                Indemnification by the Lenders. Each Lender shall severally
indemnify Administrative Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Credit Party has not already indemnified Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Credit Party to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(f) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Administrative Agent in connection with any Credit
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Credit Document or otherwise payable by Administrative Agent to the Lender from
any other source against any amount due to Administrative Agent under this
Section 2.18(e).

 

(f)                Evidence of Payments. As soon as practicable after any
payment of Taxes by any Credit Party to a Governmental Authority pursuant to
this Section 2.18, such Credit Party shall deliver to Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment available and reasonably satisfactory to Administrative
Agent.

 

(g)               Status of Lenders.

 



 -80-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

(i)                 Any Beneficiary that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to Borrowers and Administrative Agent, at the time or
times reasonably requested by Borrowers or Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrowers or
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Beneficiary, if reasonably
requested by Borrowers or Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrowers
or Administrative Agent as will enable Borrowers or Administrative Agent to
determine whether or not such Beneficiary is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.18(g)(ii)(1), (ii)(2) and (ii)(4) below) shall not be required if in the
Beneficiary’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Beneficiary.

 

(ii)               Without limiting the generality of the foregoing,

 

(1)               any Beneficiary that is a US Person shall deliver to Borrowers
and Administrative Agent on or prior to the date on which such Beneficiary
becomes a Beneficiary under this Agreement (and from time to time thereafter
upon the reasonable request of any Borrower or Administrative Agent), executed
copies of IRS Form W-9 certifying that such Beneficiary is exempt from U.S.
federal backup withholding tax;

 

(2)               any Non-US Lender or Non-US Agent shall, to the extent it is
legally entitled to do so, deliver to Borrowers and Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Non-US Lender or Non-US Agent becomes a Beneficiary under
this Agreement (and from time to time thereafter upon the reasonable request of
any Borrower or Administrative Agent), whichever of the following is applicable:

 

a.                   in the case of a Non-US Lender or Non-US Agent claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Credit Document, executed copies of
IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Credit
Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

b.                  executed copies of IRS Form W-8ECI;

 



 -81-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

c.                   in the case of a Non-US Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Non-US Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of either
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code and that interest payments on the Revolving Loan(s)
are not effectively connected with the conduct of a trade or business within the
United States of the Non-US Lender (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E; or

 

d.                  to the extent a Non-US Lender or Non-US Agent is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, or other
certification documents from each beneficial owner, as applicable; provided that
if a Non-US Lender is a partnership and one or more direct or indirect partners
of such Non-US Lender are claiming the portfolio interest exemption, such Non-US
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

 

(3)               any Non-US Lender or Non-US Agent shall, to the extent it is
legally entitled to do so, deliver to Borrowers and Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Non-US Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of any Borrower or
Administrative Agent), executed copies of any other form prescribed by
applicable Governmental Rules as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Governmental
Rules to permit Borrowers or Administrative Agent to determine the withholding
or deduction required to be made; and

 

(4)               each Lender shall deliver to the applicable Borrower and
Administrative Agent at the time or times prescribed by Governmental Rules and
at such time or times reasonably requested by the applicable Borrower or
Administrative Agent such documentation prescribed by applicable Governmental
Rules (including as prescribed by Section 1471(b)(3)(C)(i) of the Internal
Revenue Code) and such additional documentation reasonably requested by the
applicable Borrower or Administrative Agent as may be necessary for the
applicable Borrower and Administrative Agent to comply with their obligations
under FATCA

 



 -82-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (4), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and
Administrative Agent in writing of its legal inability to do so.

 

(h)               Status of Administrative Agent. Royal Bank, as Administrative
Agent, and any successor or supplemental Administrative Agent that is not a US
Person, shall deliver to Borrowers two duly completed copies of IRS Form W-8IMY
certifying that it is a “U.S. branch” and that the payments it receives for the
account of others are not effectively connected with the conduct of its trade or
business in the United States and that it is using such form as evidence of its
agreement with Borrowers to be treated as a US Person with respect to such
payments (and Borrowers and Administrative Agent agree to so treat
Administrative Agent as a US Person with respect to such payments), with the
effect that Borrowers can make payments to Administrative Agent without
deduction or withholding of any Taxes imposed by the United States.

 

(i)                 Treatment of Certain Refunds. If any party determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 2.18
(including by the payment of additional amounts pursuant to this Section 2.18),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made or additional amounts paid under this
Section 2.18 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.18(i) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.18(i), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.18(i) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
2.18(i) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(j)                 Survival. Each party’s obligations under this Section 2.18
shall survive the resignation or replacement of Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.

 



 -83-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

2.19          Obligation to Mitigate. Each Lender (which term shall include each
LC Issuing Bank for purposes of this Section 2.19) agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans or Letters of Credit, as the case may be, becomes aware of the occurrence
of an event or the existence of a condition that would cause such Lender to
become an Affected Lender or that would entitle such Lender to receive payments
under Section 2.16, 2.17 or 2.18, it will, to the extent not inconsistent with
the internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may in good faith deem
reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender pursuant to Section
2.16, 2.17 or 2.18 would be reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such Revolving
Commitments, Loans or Letters of Credit through such other office or in
accordance with such other measures, as the case may be, would not otherwise
materially adversely affect such Revolving Commitments, Loans or Letters of
Credit or the interests of such Lender; provided, such Lender will not be
obligated to utilize such other office pursuant to this Section 2.19 unless
Borrowers agree to pay all reasonable incremental expenses incurred by such
Lender as a result of utilizing such other office as described in clause (a)
above. A certificate as to the amount of any such expenses payable by Borrowers
pursuant to this Section 2.19 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to Borrowers (with a copy to
Administrative Agent) shall be conclusive absent manifest error.

 

2.20          Defaulting Lenders. (a)  Defaulting Lender Adjustments. Anything
contained herein to the contrary notwithstanding, if any Lender becomes a
Defaulting Lender, then until such time as such Lender is no longer a Defaulting
Lender, to the extent permitted by applicable Governmental Rules:

 

(i)                 Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders”, “Required Revolving Lenders”, “Required Incremental Term Loan Lenders”
(as applicable) or Section 10.5.

 

(ii)               Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by Administrative Agent for the account
of such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant
to Section 8 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 10.4 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any LC Issuing Bank or Swingline Lender hereunder; third,
to Cash Collateralize each LC Issuing Bank’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.20(c); fourth, as Borrowers
may request (so long as no Default or Event of Default shall have occurred and
be continuing), to the funding of any Revolving Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this

 



 -84-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Agreement, as determined by Administrative Agent; fifth, if so determined by
Administrative Agent and Borrowers, to be held in a Deposit Account and released
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize each LC Issuing Bank’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.20(c); sixth, to the payment of any
amounts owing to the Lenders, the LC Issuing Banks or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the LC Issuing Bank or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default shall have
occurred and be continuing, to the payment of any amounts owing to Borrowers as
a result of any judgment of a court of competent jurisdiction obtained by
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
reimbursement obligations with respect to Letters of Credit in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and reimbursement obligations with
respect to Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or reimbursement
obligations with respect to Letters of Credit owed to, such Defaulting Lender
until such time as all Revolving Loans and funded and unfunded participations in
Letters of Credit or Swingline Loans are held by the Lenders pro rata in
accordance with the applicable Revolving Commitments. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.20(a)(i) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)             Certain Fees.

 

(1)               No Defaulting Lender shall be entitled to receive any fee
pursuant to Section 2.10 for any period during which such Lender is a Defaulting
Lender (and Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to such Defaulting Lender); provided
that such Defaulting Lender shall be entitled to receive fees for any period
during which such Lender is a Defaulting Lender only to extent allocable to its
Pro Rata Share of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.20(c).

 

(2)               With respect to any fees not required to be paid to any
Defaulting Lender pursuant to clause (1) above, Borrowers shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting

 



 -85-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each LC Issuing Bank or the Swingline Lender the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to each LC
Issuing Bank’s or the Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)             Reallocation of Participations to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares (calculated without regard to
such Defaulting Lender’s Revolving Commitment) but only to the extent that (x)
the conditions set forth in Section 3.2 are satisfied at the time of such
reallocation (and, unless Borrowers shall have otherwise notified Administrative
Agent at such time, Borrowers shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause the aggregate Revolving Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)               Cash Collateral, Repayment of Swingline Loans. If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, US Borrower shall, without prejudice to any right or remedy available
to it hereunder or under Governmental Rules, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lender’s Fronting Exposure and (y) second,
Cash Collateralize each LC Issuing Bank’s Fronting Exposure in accordance with
the procedures set forth in Section 2.20(c); provided that US Borrower’s
obligation to so prepay Swingline Loans and Cash Collateralize such LC Issuing
Bank’s Fronting Exposure at any time shall be limited to the amount of excess
cash flow available to be distributed under Section 6.4 at such time; provided
further that, no subsequent Swingline Loans shall be required to be funded
unless the Swingline Lender is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan, and no subsequent Letter of Credit
may be issued under this Agreement at any time that there shall exist a
Defaulting Lender, unless US Borrower shall, upon issuance of such subsequent
Letter of Credit, Cash Collateralize the applicable LC Issuing Bank’s Fronting
Exposure (determined after giving effect to Section 2.20(a)(iii) and any Cash
Collateral provided by such Defaulting Lender).

 

(b)               Defaulting Lender Cure. If Borrowers, Administrative Agent,
each LC Issuing Bank and the Swingline Lender agree in writing that a Lender is
no longer a Defaulting Lender, Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Revolving Loans of the other Lenders or take
such other actions as Administrative Agent may determine to be necessary to
cause the Revolving

 



 -86-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Revolving
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of Borrowers while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.

 

(c)                Cash Collateral. At any time that there shall exist a
Defaulting Lender, within one (1) Business Day following the written request of
Administrative Agent or any LC Issuing Bank (with a copy to Administrative
Agent) US Borrower shall Cash Collateralize such LC Issuing Bank’s Fronting
Exposure (determined after giving effect to Section 2.20(a)(iv) and any Cash
Collateral provided by such Defaulting Lender); provided that each Borrower’s
obligation to Cash Collateralize such LC Issuing Bank’s Fronting Exposure at any
time shall be limited to the amount of excess cash flow available to be
distributed under Section 6.4 at such time; provided further that, no subsequent
Letter of Credit may be issued under this Agreement at any time that there shall
exist a Defaulting Lender, unless US Borrower shall, upon issuance of such
subsequent Letter of Credit, Cash Collateralize the applicable LC Issuing Bank’s
Fronting Exposure (determined after giving effect to Section 2.20(a)(iii) and
any Cash Collateral provided by such Defaulting Lender).

 

(i)                 Grant of Security Interest. US Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to
Administrative Agent, for the benefit of each LC Issuing Bank, and agrees to
maintain, a First Priority Lien in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letters of
Credit, to be applied pursuant to clause (ii) below. If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent and each LC Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the Defaulting Lender’s Pro Rata Share of the applicable Letters of Credit, US
Borrower will, promptly upon demand by Administrative Agent, pay or provide to
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(ii)               Application. Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section 2.20 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

(iii)             Termination of Requirement. Cash Collateral (or the
appropriate portion thereof) provided to reduce any LC Issuing Bank’s Fronting
Exposure shall no longer be required to be held as Cash Collateral pursuant to
this Section 2.20 following (x) the elimination of the applicable Fronting
Exposure (including by the termination of

 



 -87-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Defaulting Lender status of the applicable Lender) or (y) the determination by
Administrative Agent and such LC Issuing Bank that there exists excess Cash
Collateral; provided that subject to the other provisions of this Section 2.20,
the Person providing Cash Collateral and such LC Issuing Bank may agree that
Cash Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.

 

2.21          Removal or Replacement of a Lender. Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrowers that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.16 (other than Section 2.16(c)), 2.17 or 2.18, (ii) the circumstances
which have caused such Lender to be an Affected Lender or which entitle such
Lender to receive such payments shall remain in effect, and (iii) such Lender
shall fail to withdraw such notice within five (5) Business Days after
Borrowers’ request for such withdrawal; (b) (i) any Lender shall become and
continues to be a Defaulting Lender and (ii) such Defaulting Lender shall fail
to cure the default as a result of which it has become a Defaulting Lender,
pursuant to Section 2.20(b), within five (5) Business Days after Borrowers’
request that it cure such default; (c) any Lender (such Lender a “Non-Consenting
Lender”) has failed to consent to a proposed amendment, waiver, discharge or
termination requiring the consent of all of the Lenders or all of the affected
Lenders requested by Borrowers under or with respect to the Financing Documents,
and with respect to which the Required Revolving Lenders or Required Incremental
Term Loan Lenders (as applicable) shall have granted their consent, or (d) any
Lender (such Lender, a “Non-Extending Lender”) that has not elected to
participate in an Extension pursuant to Section 2.23 then, with respect to each
such Increased-Cost Lender, Defaulting Lender, Non-Consenting Lender or
Non-Extending Lender (the “Terminated Lender”), Borrowers may, subject to the
consent (not to be unreasonably withheld) of the Administrative Agent and each
LC Issuing Bank and by giving written notice to Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign all or
any part of its outstanding Loans and its Revolving Commitments, if any, in full
to one or more Eligible Assignees (each a “Replacement Lender”) in accordance
with the provisions of Section 10.6 and, in such case, (x) the applicable
Terminated Lender (except as provided in clause (y) below) shall pay any fees
payable thereunder in connection with such assignment from an Increased-Cost
Lender or a Defaulting Lender and (y) Borrowers shall pay any fees, costs or
expenses thereunder in connection with such assignment from a Non-Consenting
Lender or Non-Extending Lender; provided, (1) on the date of such assignment,
the Replacement Lender shall pay to Terminated Lender an amount equal to the sum
of (A) an amount equal to the principal of, and all accrued interest on, all
outstanding Revolving Loans of the Terminated Lender, (B) an amount equal to all
unreimbursed drawings that have been funded by such Terminated Lender, together
with all then unpaid interest with respect thereto at such time and (C) an
amount equal to all accrued, but theretofore unpaid fees owing to such
Terminated Lender pursuant to Section 2.10; (2) on the date of such assignment,
Borrowers shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.16(c), 2.17 or 2.18; (3) in the case of any such assignment resulting
from a claim for compensation under Section 2.17 or payments required to be made
pursuant to Section 2.18, such assignment will result in reduction in such
compensation or payments thereafter; (4) Administrative Agent shall have been
paid the assignment fee (if any) specified in Section 10.6(d)(i); (5) such
assignment does not conflict with applicable Governmental Rules and (6) no
Default or Event of Default has occurred and is continuing;


 



 -88-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

provided, Borrowers may not make such election with respect to any Terminated
Lender that is also an LC Issuing Bank unless, prior to the effectiveness of
such election, Borrowers shall have caused each outstanding Letter of Credit
issued thereby to be cancelled, fully Cash Collateralized or supported by a
“back-to-back” Letter of Credit reasonably satisfactory to such Terminated
Lender. In connection with any such replacement, if the replaced Lender does not
execute and deliver to Administrative Agent a duly completed Assignment
Agreement reflecting such replacement within a period of time deemed reasonable
by Administrative Agent, then such replaced Lender shall be deemed to have
executed and delivered such Assignment Agreement. Upon the prepayment of all
amounts owing to any Terminated Lender and the termination of such Terminated
Lender’s Revolving Commitments, if any, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling Borrowers to require such assignment and
delegation cease to apply.

 

2.22Additional Indebtedness

 

(a)                Upon written notice to the Administrative Agent, Borrowers
may from time to time request, prior to the Revolving Commitment Termination
Date, an increase in the existing Revolving Commitments (the “Increased
Commitments”) or to establish a new term loan Credit Facility (the “Incremental
Term Loan Commitments” and, together with the Increased Commitments, the
“Incremental Facilities”); provided that the amount of such Incremental
Facilities shall be determined by Borrowers and shall not exceed the greater of
$600,000,000 and 250% of Borrower Cash Flow as of the last day of the most
recently ended Measurement Period, in the aggregate for all Incremental
Facilities outstanding at any time (the “Available Incremental Amount”);
provided that any such request for Incremental Facilities shall be in a minimum
amount of $10,000,000.

 

(b)               Each such notice shall specify (i) the date (each, an
“Increased Amount Date”) on which Borrowers propose that the Increased
Commitments or Incremental Term Loan Commitments, as applicable, shall be
effective, which shall be a date not less than five (5) Business Days after the
date on which such notice is delivered to the Administrative Agent (unless the
Administrative Agent otherwise agrees to a shorter period) and (ii) the identity
of each Lender or other Person (which shall be an Eligible Assignee) (each, an
“Increased Commitment Lender” or “Incremental Term Loan Lender,” as applicable)
to whom Borrowers propose any portion of such Increased Commitments or
Incremental Term Loan Commitments, as applicable, initially be allocated and the
amounts of such allocations (and whether any such Increased Commitment Lender or
its Affiliates will become an Issuing Bank and, if so, the amount of each such
Person’s Lender Sublimit); provided that any existing Lender approached to
provide all or a portion of the Increased Commitments or Incremental Term Loan
Commitments, as applicable, may elect or decline, in its sole discretion, to
provide such commitments. Any Incremental Term Loans made on an Increased Amount
Date shall be designated as a separate series (a “Series”) of Incremental Term
Loans for all purposes of this Agreement or, if made on terms identical to any
existing Series of Incremental Term Loans, may constitute a part of such Series
of Incremental Term Loans.

 



 -89-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

(c)                The Administrative Agent shall promptly notify Borrowers and
the existing Lenders of (x) the Increased Commitments and the Increased
Commitment Lenders or the Incremental Term Loan Commitments and the Incremental
Term Loan Lenders, as applicable and (y) in the case of each notice to any
Lender, the respective interests in such Lender’s Revolving Loans, in each case
subject to the assignments contemplated by this Section 2.22. Each Increased
Commitment Lender and Incremental Term Loan Lender shall be subject to the
provisions of Section 2.18.

 

(d)               On any Increased Amount Date on which Increased Commitments
are made effective or available, subject to the satisfaction of the terms and
conditions in this Section 2.22, each of the existing Lenders shall assign to
each of the Increased Commitment Lenders, and each of the Increased Commitment
Lenders shall purchase from each of the existing Lenders, at the principal
amount thereof (together with accrued interest), such interests in the Revolving
Loans outstanding on such Increased Amount Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Revolving
Loans and unused Revolving Commitments will be held by existing Lenders and such
Increased Commitment Lenders ratably in accordance with their Revolving
Commitments after giving effect to the addition of such Increased Commitments to
the Revolving Commitments, (i) each Increased Commitment shall be deemed for all
purposes a Revolving Commitment and each Incremental Revolving Loan made
thereunder shall be deemed, for all purposes, a Revolving Loan and (ii) each
Increased Commitment Lender shall become a Lender with respect to the Increased
Commitment and all matters relating thereto. The Increased Commitments shall
become Revolving Commitments under this Agreement pursuant to an Incremental
Amendment and, as appropriate, amendments to the other Credit Documents. Such
amendment may, without the consent of any other Lender, effect such amendments
to this Agreement and the other Credit Documents as may be necessary, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.22.

 

(e)                On any Increased Amount Date on which any Incremental Term
Loan Commitments of any Series are effective, subject to the satisfaction of
terms and conditions to be mutually agreed between the applicable Borrower and
the Incremental Term Loan Lenders providing such Incremental Term Loans (and
including the terms and conditions in this Section 2.22), each Incremental Term
Loan Lender of such Series shall make a Loan to the applicable Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Loan
Commitment of such Series and (i) each Incremental Term Loan Lender of such
Series shall become a Lender hereunder with respect to its Incremental Term Loan
Commitment and the Incremental Term Loans of such Series made pursuant thereto.

 

(f)                The terms and provisions of the Incremental Facilities shall
be, (i) except as otherwise set forth herein, as agreed in the Incremental
Amendment and, as appropriate, any necessary amendments to the other Credit
Documents, executed by the Borrowers, the applicable Increased Commitment
Lenders and Incremental Term Loan Lenders providing such Increased Commitments
and Incremental Term Loan Commitments, respectively, and the Administrative
Agent and (ii) subject to the limitations in clauses (A) and (B) below, not more
restrictive, taken as a whole, to the Borrowers and the other Credit Parties
than those applicable to any Revolving Credit Facility at the time of incurrence
of such Incremental Facility, unless such other terms (1) apply only after the
Latest Maturity Date of each such Revolving Credit Facility in effect at the

 



 -90-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

time of incurrence of such Incremental Facility, (2) shall also apply to each
Revolving Credit Facility at the time of incurrence of such Incremental Facility
(which such application shall not require the consent of the Lenders or the
Administrative Agent if so reasonably determined by the Borrowers) or (3) in the
case of Incremental Term Facilities, relate to mandatory prepayments, premiums
(including make-whole provisions), interest, fees or (subject to the foregoing)
maturity or amortization. In any event, (A) the Weighted Average Life to
Maturity of any such Incremental Term Facility shall be no shorter than 75% of
the remaining time to maturity date of the Revolving Loans in effect at such
time of incurrence, (B) the applicable Maturity Date for any such Increased
Commitments shall be no shorter than the Latest Maturity Date for all Revolving
Loans at the time of incurrence of such Incremental Facility, (C) any Increased
Commitments (and the Revolving Loans made thereunder) shall have the same terms
as the existing Revolving Commitments and (D) each Incremental Facility shall be
secured by a pari passu or junior lien on the Collateral securing the Revolving
Credit Facility pursuant to documents substantially in the form of the
Collateral Documents in place on the Closing Date (or otherwise more favorable
to the Borrowers in the case of any Incremental Term Loans), with such changes
necessary to reflect the junior status of any junior liens. Without limiting the
foregoing, any Incremental Amendment establishing or increasing Incremental Term
Facilities may provide that the mandatory prepayment provisions of Section 2.12
permit such prepayments to be applied first to any Incremental Term Loans and
customary provisions to permit buy-backs of term loan debt (subject to no
Default or Event of Default).

 

(g)               Each Incremental Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, the Borrowers and the lenders providing the relevant
Incremental Facility, to effect the provisions of this Section 2.22 (including,
in the case of any Incremental Term Loans, to provide for additional mandatory
prepayments not already included herein and debt buyback provisions on customary
terms).

 

(h)               As a condition precedent to such increase, the Borrower shall
deliver to the Administrative Agent (x) reaffirmation agreements of the Credit
Parties which reaffirm the guaranty and Liens provided pursuant to the Credit
Documents and (y) a certificate of each Credit Party dated as of the Increased
Amount Date signed by an Authorized Representative of such Credit Party (i)
certifying and attaching the resolutions adopted by such Credit Party approving
or consenting to such increase and (ii) in the case of Borrowers, certifying
that, before and after giving effect to such increase, subject to Section 1.7,
(A) the representations and warranties contained in Section 4 and the other
Credit Documents are true and correct in all material respects (except to the
extent any such representation and warranty itself is qualified by
“materiality”, “Material Adverse Effect” or any similar qualifier, in which
case, it shall be true and correct in all respects) on and as of the Increased
Amount Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date; provided that to the extent such Incremental Facility
will be used concurrently with the initial provision of such Incremental
Facility to finance any Investment permitted pursuant to Section 6.5(i), the
such representations and warranties shall be limited to customary “SunGard”
representations and warranties (including those with respect to the target
contained in the acquisition or merger agreement to the extent failure of such
representations and warranties to be true and correct permits the Borrowers or
relevant Affiliates thereof not to consummate the transactions contemplated
thereby, (B) as of the time of

 



 -91-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

determination provided by Section 1.7, no Event of Default exists at such time
and no Event of Default would exist immediately after giving effect thereto and
(C) as of the time of determination provided by Section 1.7, Borrowers are in
compliance with the financial covenants set forth in Section 6.6 (treating any
such increase in the form of Increased Commitments as fully drawn for this
purpose). To the extent reasonably requested by the Administrative Agent (acting
in its capacity as such), Borrowers shall deliver or cause to be delivered legal
opinions which are similar to those delivered on the Closing Date pursuant to
Section 3.1(f) (or otherwise in form and substance reasonably satisfactory to
the Administrative Agent) and any other documents, in each case as reasonably
requested by the Administrative Agent in connection with any such transaction.

 

(i)                 This Section 2.22 shall supersede any provisions in Section
2.15 or 10.5 to the contrary.

 

2.23Extensions of Loan Terms

 

(a)                Borrowers may from time to time, pursuant to the provisions
of this Section 2.23, agree with one or more Lenders holding any Class
(“Existing Class”) of (x) Revolving Loans and Revolving Commitments or (y)
Incremental Term Loans and Incremental Term Loan Commitments to extend the
maturity date and to provide for other terms consistent with this Section 2.23
(each such modification, an “Extension”) pursuant to one or more written offers
(each an “Extension Offer”) made from time to time by the Borrowers to all
Lenders under any Class that is proposed to be extended under this Section 2.23,
in each case on a pro rata basis (based on the relative outstanding Revolving
Commitments or Incremental Term Loan Commitments, as applicable, of each Lender
in such Class (or if no such Revolving Commitments or Incremental Term Loan
Commitments, as applicable, are outstanding, the amount of Revolving Loans or
Incremental Term Loans, as applicable, of each Lender in such Class)) and on the
same terms to each such Lender. In connection with each Extension, Borrowers
will provide notification to the Administrative Agent (for distribution to the
Lenders of the applicable Class), no later than 30 days prior to the maturity of
the applicable Class or Classes to be extended of the requested new maturity
date for the (x) Extended Revolving Loans and Extended Revolving Commitments or
(y) Extended Incremental Term Loans and Extended Incremental Term Loan
Commitments of each such Class (each an “Extended Maturity Date”) and the due
date for Lender responses. In connection with any Extension, each Lender of the
applicable Class wishing to participate in such Extension shall, prior to such
due date, provide the Administrative Agent with a written notice thereof in a
form reasonably satisfactory to the Administrative Agent. Any Lender that does
not respond to an Extension Offer by the applicable due date shall be deemed to
have rejected such Extension. In connection with any Extension, Borrowers shall
agree to such procedures, if any, as may be reasonably established by, or
acceptable to, the Administrative Agent to accomplish the purposes of this
Section 2.23.

 

(b)               After giving effect to any Extension, the Extended Commitments
shall cease to be a part of the Class that they were a part of immediately prior
to the Extension and shall be a new Class hereunder; provided that at no time
shall there be more than six (6) different classes of Commitments; provided
further that, (i) all borrowings and all prepayments of Revolving Loans shall
continue to be made on a ratable basis among all Lenders, based on the relative
amounts of their Revolving Commitments, until the repayment of the Revolving
Loans

 



 -92-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

attributable to the non-extended Revolving Commitments on the relevant Revolving
Commitment Termination Date, (ii) all prepayments of Incremental Term Loans
shall continue to be made on a ratable basis among all Incremental Term Loan
Lenders, based on the relative amounts of their Incremental Term Loan
Commitments, until the repayment of the Incremental Term Loans attributable to
the non-extended Incremental Term Loans on their respective maturity date, (iii)
the allocation of the participation exposure with respect to any then-existing
or subsequently issued or made Letter of Credit and Swingline Loans as between
the Revolving Commitments of such new Class and the remaining Revolving
Commitments shall be made on a ratable basis in accordance with the relative
amounts thereof until the Revolving Commitment Termination Date relating to such
non-extended Revolving Commitments has occurred, (iv) no termination of Extended
Revolving Commitments and no repayment of Extended Revolving Loans accompanied
by a corresponding permanent reduction in Extended Revolving Commitments shall
be permitted unless such termination or repayment (and corresponding reduction)
is accompanied by at least a pro rata termination or permanent repayment (and
corresponding pro rata permanent reduction), as applicable, of all other Classes
of Revolving Loans and Revolving Commitments with an earlier Revolving
Commitment Termination Date (or all such Revolving Commitments and related
Revolving Loans shall have otherwise been terminated and repaid in full) and (v)
with respect any to Letters of Credit or Swingline Loans, the applicable
Revolving Commitment Termination Date cannot be extended without the prior
written consent of each such LC Issuing Bank and the Swingline Lender (as
applicable), and the availability of the Revolving Commitments cannot be
extended in a manner that extends the availability of the Letter of Credit
facility or Swingline Loan facility without the prior written consent of each LC
Issuing Bank and the Swingline Lender so extending (as applicable). If the Total
Utilization of Revolving Commitments exceeds the Revolving Commitment as a
result of the occurrence of the Revolving Commitment Termination Date with
respect to any Class of Revolving Commitments while an extended Class of
Revolving Commitments remains outstanding, the Borrower shall make such payments
as are necessary in order to eliminate such excess on such Revolving Commitment
Termination Date.

 

(c)                The consummation and effectiveness of each Extension shall be
subject to the following both before and after giving effect thereto:

 

(i)                 the Existing Commitments of any Lender extended pursuant to
any Extension of (x) Revolving Commitments (“Extended Revolving Commitments” and
the loans thereunder, “Extended Revolving Loans”) or (y) Incremental Term Loan
Commitments (“Extended Incremental Term Loan Commitments” and the loans
thereunder, “Extended Incremental Term Loans”) shall have the same terms as the
Class of existing (x) Revolving Commitments (“Existing Revolving Commitments”
and the loans thereunder, “Existing Revolving Loans”) or (y) Incremental Term
Loan Commitments (“Existing Incremental Term Loan Commitments” and the loans
thereunder, “Existing Incremental Term Loans”), as applicable, subject to the
related Extension Amendment; except (A) the final maturity date of any Extended
Commitments and Extended Loans of a Class to be extended pursuant to an
Extension shall be later than the Maturity Date of the Class of Existing
Commitments and Existing Loans subject to the related Extension Amendment, and
the Weighted Average Life to Maturity of any Extended Incremental Term Loan
Commitments and Extended Incremental Term Loans of a Class to be extended
pursuant to an Extension shall be no shorter than the Weighted

 



 -93-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Average Life to Maturity of the Class of Existing Incremental Term Loan
Commitments and Existing Incremental Term Loans subject to the related Extension
Amendment; (B) the all-in pricing (including, without limitation, with respect
to margins, fees and premiums) with respect to the Extended Commitments and
Extended Loans may be higher or lower than the all-in pricing (including,
without limitation, margins, fees and premiums) for the Existing Commitments and
Existing Loans; (C) the Revolving Commitment fee rate with respect to the
Extended Revolving Commitments may be higher or lower than the Revolving
Commitment fee rate for Existing Revolving Commitments; (D) no repayment of any
Extended Revolving Loans and no cancellation of any Extended Revolving
Commitments shall be permitted unless such repayment or cancellation, as
applicable, is accompanied by an at least pro rata repayment or cancellation, as
applicable, of all earlier maturing Revolving Loans and Revolving Commitments
(including previously extended Revolving Loans and Revolving Commitments) (or
all earlier maturing Revolving Loans and Revolving Commitments (including
previously extended Revolving Loans and Revolving Commitments) shall otherwise
be or have been terminated and repaid in full); (E) no repayment of any Extended
Incremental Term Loans shall be permitted unless such repayment is accompanied
by an at least pro rata repayment of all earlier maturing Incremental Term Loans
(including previously extended Incremental Term Loans); (F) the Extended
Commitments may contain a “most favored nation” provision for the benefit of
Lenders holding Extended Commitments; and (G) the other terms and conditions
applicable to Extended Commitments and Extended Loans may be different than
those with respect to the Existing Commitments and Existing Loans, so long as
such terms and conditions only apply after the Latest Maturity Date with respect
to Existing Loans in effect at the time of the Extension; provided further, each
Extension Amendment may, without the consent of any Lender other than the
applicable extending Lenders, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Borrowers, to give effect to the provisions of this
Section 2.23, including any amendments necessary to treat the applicable Loans
or Revolving Commitments of the extending Lenders as a new “Class” of loans or
commitments hereunder; provided, however, no Extension Amendment may provide for
any Class of Extended Commitments and Extended Loans to be secured by any
Collateral or other assets of any Credit Party that does not also secure the
Existing Commitments and Existing Loans;

 

(ii)               all documentation in respect of such Extension shall be
consistent with the foregoing; and

 

(iii)             a minimum amount in respect of such Extension (to be
determined in the Borrowers’ discretion and specified in the relevant Extension
Offer, but in no event less than $25,000,000, unless another amount is agreed to
by the Administrative Agent) shall be satisfied.

 

Any Lender that does not elect to participate in an Extension shall be deemed to
be a Non-Extending Lender and subject to being replaced pursuant to Sections
2.21 and 10.5.

 



 -94-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

(d)               The Lenders hereby irrevocably authorize the Administrative
Agent to enter into amendments (collectively, “Extension Amendments”) to this
Agreement and the other Credit Documents as may be necessary in order to
establish new Classes of Commitments and Loans created pursuant to an Extension,
in each case on terms consistent with this Section 2.23. Without limiting the
foregoing, in connection with any Extension, (i) the appropriate Credit Parties
shall (at their expense) amend (and the Administrative Agent is hereby directed
to amend) any Credit Document that the Administrative Agent reasonably requests
to be amended to reflect an Extension that has a maturity date prior to the
latest Extended Maturity Date so that such maturity date is extended to the then
latest Extended Maturity Date (or such later date as may be advised by counsel
to the Administrative Agent) and (ii) Borrowers shall deliver (A) board
resolutions, secretary’s certificates and officer’s certificates, in each case
as reasonably requested by the Administrative Agent and (B) if requested by the
Administrative Agent, a legal opinion, in form and substance reasonably
acceptable to the Administrative Agent, as to (x) the enforceability of such
Extension Amendment and (y) such other customary matters reasonably requested by
the Administrative Agent.

 

(e)                Promptly following the consummation and effectiveness of any
Extension, Borrowers will furnish to the Administrative Agent (who shall
promptly furnish to each Lender) written notice setting forth the Extended
Maturity Date and material economic terms of the Extension and the aggregate
principal amount of each Class of Loans and Commitments after giving effect to
the Extension and attaching a copy of the fully executed Extension Amendment.

 

(f)                This Section 2.23 shall supersede any provisions in Section
2.15 or 10.5 to the contrary.

 

2.24          Refinancing Facilities. (a) Notwithstanding anything to the
contrary in this Agreement, so long as no Event of Default has occurred and is
continuing (as determined pursuant to Section 1.7), the Borrowers may at any
time and from time to time by written notice to the Administrative Agent elect
to establish one or more additional Classes of Loans or Revolving Commitments
under this Agreement (“Refinancing Loans” or “Refinancing Commitments”), which
Refinancing Loans or Refinancing Commitments will refinance, pursuant to a
voluntary prepayment in accordance with Section 2.11, all or any portion of any
Class of Loans or Revolving Commitments (as applicable) then outstanding under
this Agreement (any portion thereof that is not so refinanced, the
“Non-Refinanced Loans” or “Non-Refinanced Commitments”). Each such notice shall
specify the date (each, a “Refinancing Effective Date”) on which the Borrowers
propose that the Refinancing Loans or Refinancing Commitments shall be made,
which shall be a date not less than five (5) Business Days after the date on
which such notice is delivered to the Administrative Agent (or such shorter
period as may be agreed to by the Administrative Agent in its sole discretion);
provided that:

 

(i)                 at no time shall there be more than six (6) different
Classes of Loans;

 

(ii)               before and after giving effect to the borrowing of such
Refinancing Loans or the incurrence of such Refinancing Commitments on the
Refinancing Effective Date, each of the conditions set forth in Section 3.2
shall be satisfied to the extent

 



 -95-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

required by the relevant Refinancing Amendment governing such Refinancing Loans
or Refinancing Commitments;

 

(iii)             the Refinancing Loans may have different amortization payments
and maturity dates than the other Loans and the Refinancing Commitments;
provided that the final maturity date and Weighted Average Life to Maturity of
such Refinancing Loans shall not be prior to or shorter than that applicable to
the Loans being refinanced thereby (or in the case of any Revolving Loans that
are refinanced with term loans, shall be no shorter than 75% of the remaining
time to stated maturity of such Revolving Loans being refinanced (in effect at
the time of such incurrence));

 

(iv)             all other terms applicable to such Refinancing Loans (other
than provisions relating to original issue discount, upfront fees and interest
rates, which shall be as agreed between the Borrower and the Refinancing Lenders
providing such Refinancing Loans) shall be no more restrictive, taken as a
whole, to the terms applicable to the Loans being refinanced thereby (except to
the extent such covenants and other terms (a) apply solely to any period after
the latest final maturity of the Loans in effect on the Refinancing Effective
Date immediately prior to the borrowing of such Refinancing Loans or (b) are
otherwise added for the benefit of the other Lenders hereunder);

 

(v)               at the request of the Administrative Agent, the Borrowers
shall deliver or cause to be delivered legal opinions that are similar to those
delivered on the Closing Date pursuant to Section 3.1(f) (or otherwise in form
and substance reasonably satisfactory to the Administrative Agent) and any other
customary documents reasonably requested by the Administrative Agent in
connection with any such transaction;

 

(vi)             the Credit Parties and the Administrative Agent shall enter
into such amendments to the Collateral Documents as may be requested by the
Administrative Agent (which shall not require any consent from any Lender) in
order to ensure that the Refinancing Loans and Refinancing Commitments are
provided with the benefit of the applicable Collateral Documents on a pari passu
basis with the other Obligations and shall deliver such other customary
documents and certificates in connection therewith as may be reasonably
requested by the Administrative Agent;

 

(vii)           the proceeds of Refinancing Loans shall be applied,
substantially concurrently with the incurrence thereof, to the refinancing of
the outstanding Loans so refinanced;

 

(viii)         the principal amount of Refinancing Loans and the Refinancing
Commitment does not exceed the principal amount of Loans being refinanced
thereby except by an amount equal to unpaid accrued interest and premium thereon
plus other amounts owing or unpaid related to such Loans being refinanced and
fees and expenses incurred in connection with such refinancing (including,
underwriting, commitment, syndication, legal and similar fees);

 



 -96-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

(ix)             there shall be no obligor in respect of such Refinancing Loans
that is not a Credit Party, and Borrowers shall be the borrowers of such
Refinancing Loans; and

 

(x)               Refinancing Loans that are term loans may participate on a pro
rata basis or a less than pro rata basis (but not a greater than pro rata basis)
than the other term loans hereunder in any prepayment hereunder and Refinancing
Loans that are revolving loans shall participate on a pro rata basis with all
other Revolving Loans hereunder in any prepayment hereunder.

 

(b)               The Borrowers may approach any Lender or any other Person that
would be an Eligible Assignee to provide all or a portion of the Refinancing
Loans or Refinancing Commitments (a “Refinancing Lender”); provided that any
Lender offered or approached to provide all or a portion of the Refinancing
Loans or Refinancing Commitments may elect or decline, in its sole discretion,
to provide a Refinancing Loan or Refinancing Commitment. Any Refinancing Loans
or Refinancing Commitments with the same terms made on any Refinancing Effective
Date shall be designated a Class of Refinancing Loans or Refinancing Commitments
for all purposes of this Agreement; provided that any Refinancing Loans or
Refinancing Commitments may, to the extent provided in the applicable
Refinancing Amendment, be designated as an increase in any previously
established Class of Loans or Revolving Commitment if it has the same terms as
such previously established Class of Loans or Revolving Commitments in all
respects.

 

(c)                The Refinancing Loans and Refinancing Commitments shall be
established pursuant to an amendment to this Agreement among the Credit Parties,
the Administrative Agent and the Refinancing Lenders providing such Refinancing
Loans and Refinancing Commitment (a “Refinancing Amendment”) which shall be
consistent with the provisions set forth in this Section 2.24 (but which shall
not require the consent of any other Lender).

 

(d)               The Lenders hereby irrevocably authorize the Administrative
Agent to enter into amendments to this Agreement and the other Credit Documents
with the applicable Credit Parties as may be necessary or advisable in order to
effectuate the transactions contemplated by this Section 2.24. Each Refinancing
Amendment shall be binding on the Lenders, the Credit Parties and the other
parties hereto. In addition to any other terms and changes required or permitted
by this Section 2.24, each Refinancing Amendment establishing a Class of
Refinancing Loans to refinance Incremental Term Loans shall amend the scheduled
amortization payments provided under any Incremental Amendment with respect to
the related Non-Refinanced Loans to reduce each scheduled installment for such
Non-Refinanced Loans to an aggregate amount equal to the product of (1) the
original aggregate amount of such installment with respect to the corresponding
Loans being refinanced thereby, multiplied by (2) a fraction, the numerator of
which is the aggregate principal amount of such related Non-Refinanced Loans and
(y) the denominator of which is the aggregate principal amount of such Loans
being refinanced thereby prior to the effectiveness of such Refinancing
Amendment (it being understood that the amount of any installment payable with
respect to any individual Non-Refinanced Loan or Non-Refinanced Commitment shall
not be reduced as a result thereof

 



 -97-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

without the consent of the holder of such individual Non-Refinanced Loan). This
Section 2.24(d) shall supersede any provisions in Section 10.5 to the contrary.

 

Section 3. CONDITIONS PRECEDENT

 

3.1              Closing Date. The effectiveness of the amendment and
restatement of the Existing Credit Agreement provided for herein is subject to
the satisfaction of the following conditions on or before the Closing Date (or
waiver in accordance with Section 10.5):

 

(a)                Credit Documents. Administrative Agent shall have received a
counterpart of the Credit Documents required to be executed as of the Closing
Date, in each case, executed and delivered by each Credit Party (including, in
each such party’s capacity as a Guarantor), as applicable, and, in the case of
this Agreement, each Lender party hereto and the Required Lenders under and as
defined in the Existing Credit Agreement.

 

(b)               Organizational Documents; Incumbency. Administrative Agent
shall have received (i) a copy of each Organizational Document of each Credit
Party and each other Restricted Subsidiary, as applicable, and, to the extent
applicable, certified as of a recent date by the appropriate governmental
official, each dated the Closing Date or a recent date prior thereto;
(ii) signature and incumbency certificates of the officers of each Credit Party
executing the Credit Documents to which it is a party; (iii) resolutions of the
board of directors or similar governing body of each Credit Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party or by which it or its assets may
be bound as of the Closing Date, certified as of the Closing Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment (unless such modification or amendment is otherwise
disclosed); and (iv) a good standing certificate or similar certificate from the
applicable Governmental Authority of the jurisdiction of incorporation,
organization or formation of each Credit Party (or, as applicable, any other
jurisdiction in which a Credit Party carries on business) and each other
Restricted Subsidiary, each dated a recent date prior to the Closing Date.

 

(c)                [Reserved.]

 

(d)               Collateral. The Collateral Agent shall have received:

 

(i)                 [Reserved.]

 

(ii)               the results of a recent search, by a Person reasonably
satisfactory to Collateral Agent, of the UCC or PPSA filing offices in the
jurisdictions specified by each Credit Party, together with copies of all such
filings disclosed by such search;

 

(iii)             [Reserved.]

 

(iv)             [Reserved.]

 

(v)               evidence that each Credit Party shall have taken or caused to
be taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument and made or caused to be
made any other

 



 -98-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

filing and recording (other than as set forth herein) reasonably required by
Collateral Agent to create or perfect a First Priority Lien on the Collateral.

 

The Liens purported to be created by the Collateral Documents shall have
attached and shall constitute valid, perfected and enforceable First Priority
Liens on the Collateral.

 

(e)                Financial Statements; Projections. Administrative Agent shall
have received (i) the Historical Financial Statements and (ii) the Base Case
Model and Projections.

 

(f)                Opinions of Counsel to Credit Parties. Administrative Agent
shall have received executed copies of the favorable written opinions of
(i) Davis Polk & Wardwell LLP, New York counsel for Credit Parties, (ii) Blake,
Cassels & Graydon LLP, Canadian counsel for Credit Parties, (iii) McInnes
Cooper, Nova Scotia counsel for Credit Parties and (iv) Morris, Nichols, Arsht &
Tunnell LLP, Delaware counsel to the Credit Parties, in the form of Exhibits
D-1, D-2, D-3, and D-4 respectively, each dated as of the Closing Date and
otherwise in form and substance reasonably satisfactory to Administrative Agent
(and each Credit Party hereby instructs such counsel to deliver such opinions to
Administrative Agent).

 

(g)               Fees. Borrowers shall have paid (i) to the Administrative
Agent, Collateral Agent, Syndication Agent, Documentation Agent and Lenders, all
fees and expenses due and owing pursuant to the Credit Documents and payable on
the Closing Date (including the amounts due under the Fee Letter) and (ii) to
the Joint Bookrunners, Agents and Lenders (each as defined in the Existing
Credit Agreement) all fees (including commitment fees and Letter of Credit Fees
(as defined in the Existing Credit Agreement)) and expenses, whether accrued or
due and owing, under the Existing Credit Agreement.

 

(h)               Solvency Certificate. Administrative Agent shall have received
a Solvency Certificate dated as of the Closing Date and addressed to
Administrative Agent and Lenders, and substantially in the form of Exhibit G
hereto.

 

(i)                 No Litigation. There shall not exist any Adverse Proceeding,
individually or in the aggregate, that could reasonably be expected to result in
a Material Adverse Effect.

 

(j)                 No Event of Default or Default. No Event of Default or
Default has occurred and is continuing as of the Closing Date or would result
from this Agreement becoming effective in accordance with its terms.

 

(k)               Closing Date Certificate. Administrative Agent shall have
received a Closing Date Certificate dated as of the Closing Date.

 

(l)                 Patriot Act. Administrative Agent shall have received all
documentation and other information about the Credit Parties at least fifteen
(15) Business Days prior to the Closing Date as shall have been requested by
Administrative Agent (either on its behalf or on behalf of any Lender) that
Administrative Agent or any Lender shall have reasonably determined is required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

 



 -99-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by any Agent, Required
Lenders or Lenders, as applicable on the Closing Date unless Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

3.2Conditions to Each Credit Extension

 

(a)                Conditions Precedent. Except with respect to any Incremental
Facility or Incremental Equivalent Debt (as applicable), the obligation of each
Lender to make any Loan (other than Revolving Loans converted pursuant to
Section 2.3(c) or Swingline Loans) on any Credit Date (including the Closing
Date), any LC Issuing Bank to issue, amend or extend any Letter of Credit on any
Credit Date (including the Closing Date) are subject to the satisfaction of the
following conditions precedent (or waiver in accordance with Section 10.5):

 

(i)                 Administrative Agent shall have received a fully executed
and delivered Borrowing Notice And Certificate or Notice of LC Activity and
Certificate, as the case may be, which shall include certifications that
Borrowers have satisfied the conditions precedent in clauses (ii) through (viii)
below as of the applicable Credit Date or Increased Amount Date;

 

(ii)               after making the Credit Extensions requested on such Credit
Date, the Total Utilization of Revolving Commitments shall not exceed the
Revolving Commitments then in effect;

 

(iii)             as of such Credit Date, the representations and warranties of
the Credit Parties (including those made on behalf of the Restricted
Subsidiaries pursuant to Section 5.10) contained herein and in the other Credit
Documents shall be true and correct in all material respects (except to the
extent any such representation and warranty itself is qualified by
“materiality”, “Material Adverse Effect” or any similar qualifier, in which
case, it shall be true and correct in all respects) on and as of that Credit
Date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (except to the extent any such representation
and warranty itself is qualified by “materiality”, “Material Adverse Effect” or
any similar qualifier, in which case, it shall have been true and correct in all
respects) on and as of such earlier date;

 

(iv)             as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute either a Default or an Event of Default under
this Agreement;

 

(v)               on or before the date of issuance, amendment or extension of
any Letter of Credit, Administrative Agent shall have received all other
information required under Section 2.3;

 



 -100-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

(vi)             as of such Credit Date, Borrowers shall be in compliance with
the Leverage Ratio and Interest Coverage Ratio requirements described in Section
6.6 for the immediately preceding Measurement Period;

 

(vii)           since December 31, 2016, no event, circumstance or change has
occurred that has caused or could reasonably be expected to result in a Material
Adverse Effect; and

 

(viii)         neither Administrative Agent nor any Lender shall have received
any order or demand in respect of a Borrower under Section 224(1.1) of the ITA
or Section 317 of the Excise Tax Act (Canada) or any similar federal, state,
provincial or local legislation.

 

(b)               Notices. Any Notice shall be executed by an Authorized
Representative in a writing delivered to Administrative Agent. In lieu of
delivering a Notice, Borrowers may give Administrative Agent telephonic notice
by the required time of any proposed borrowing, conversion/continuation or
issuance of a Letter of Credit, as the case may be; provided each such notice
shall be promptly confirmed in writing by delivery of the applicable Notice to
Administrative Agent on or before the applicable date of borrowing,
continuation/conversion or issuance. Neither Administrative Agent nor any Lender
shall incur any liability to Borrowers in acting upon any telephonic notice
referred to above that Administrative Agent believes in good faith to have been
given by a duly Authorized Representative or other person authorized on behalf
of Borrowers or for otherwise acting in good faith.

 

(c)                Request and Acceptance of Proceeds. The request and
acceptance, respectively, by the Borrowers of the proceeds of any Loan or the
incurrence of any L/C Obligations shall be deemed to constitute, as of the
respective date thereof, a representation and warranty by the Borrowers that the
conditions in this Section 3.2 have been satisfied.

 

Section 4.REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders and LC Issuing Banks to enter into this Agreement and
to make each Credit Extension to be made thereby, the Credit Parties, on behalf
of themselves and, where applicable, on behalf of the Restricted Operating
Company Subsidiaries and, pursuant to Section 5.10, the other Restricted
Subsidiaries, each represent and warrant to each Lender and each LC Issuing
Bank, on the Closing Date and on each Credit Date, that the following statements
are true and correct (it being understood and agreed that the representations
and warranties made on the Closing Date are deemed to be made concurrently with
the consummation of the Transactions contemplated hereby):

 

4.1              Organization; Requisite Power and Authority; Qualification.
Each Credit Party (a) is duly organized, validly existing and in good standing
under the Governmental Rules of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents, if any, to which it is a party
and to carry out the transactions contemplated thereby, and (c) is qualified to
do business and in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its

 



 -101-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

business and operations, except in the case of clauses (b) and (c), where the
failure to do so would not be reasonably expected to have, a Material Adverse
Effect. Each Credit Party represents and warrants that the foregoing is true
with respect to each Restricted Operating Company Subsidiary.

 

4.2              Subsidiaries; Capital Stock and Ownership. Schedule 4.2 sets
forth as of the Closing Date the name and jurisdiction of incorporation of each
Subsidiary of each Credit Party and the ownership interest of the Credit Parties
and their respective Subsidiaries as of the Closing Date. The Capital Stock of
each of Borrowers and the Restricted Holding Company Subsidiaries the shares of
which are pledged under the Pledge Agreements has been duly authorized and
validly issued and is fully paid and non-assessable. Except as set forth on
Schedule 4.2, as of the date hereof, there is no existing option, warrant, call,
right, commitment or other agreement to which, Borrowers or any of the
Restricted Holding Company Subsidiaries is a party requiring, and there is no
membership interest or other Capital Stock of Borrowers or any of the Restricted
Holding Company Subsidiaries outstanding which upon conversion or exchange would
require, the issuance by Borrowers or any of the Restricted Holding Company
Subsidiaries of any Capital Stock of Borrowers or any of the Restricted Holding
Company Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase Capital Stock of Borrowers or
any of the Restricted Holding Company Subsidiaries.

 

4.3              Due Authorization. The execution, delivery and performance of
the Credit Documents have been duly authorized by all necessary action on the
part of each Credit Party that is a party thereto.

 

4.4No Conflict.

 

(a)                The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(i) violate any provision of Governmental Rules applicable to the Credit
Parties, any of the Organizational Documents of the Credit Parties or any order,
judgment or decree of any court or other Governmental Authority binding on the
Credit Parties; (ii) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any material Contractual
Obligation of the Credit Parties; (iii) result in or require the creation or
imposition of any Lien upon any of the properties or assets of the Credit
Parties (other than any Liens created under any of the Credit Documents in favor
of Collateral Agent, on behalf of Secured Parties, or any other Lien permitted
hereunder); or (iv) require any approval of stockholders, members or partners or
any approval or material consent of any Person under the applicable
Organizational Documents of the Credit Parties, except for such approvals or
consents which will be obtained on or before the Closing Date and disclosed to
Administrative Agent or approvals to enforce certain remedies in the case of a
foreclosure.

 

(b)               The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not (i)
violate any provision of any Governmental Rule applicable to the Restricted
Operating Company Subsidiaries or any order, judgment or decree of any court or
other Governmental Authority binding on the Restricted Operating Company

 



 -102-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Subsidiaries except where such violation would not reasonably be expected to
have a Material Adverse Effect; (ii) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of the Restricted Operating Company Subsidiaries
(including the Project Financing Documents) except where such conflict, breach
or default would not reasonably be expected to have a Material Adverse Effect;
(iii) result in or require the creation or imposition of any Lien upon any of
the properties or assets of the Restricted Operating Company Subsidiaries
(except for Permitted Liens); or (iv) require any approval of stockholders,
members or partners or any approval or material consent of any Person under the
applicable Organizational Documents of the Restricted Operating Company
Subsidiaries, except for such approvals or consents which will be obtained on or
before the Closing Date and disclosed to Administrative Agent.

 

4.5Governmental Authorizations.

 

(a)                The execution, delivery and performance by the Credit Parties
of the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except for (i) the registrations,
consents, approvals, notices or other actions which have been duly obtained,
taken, given or made and, are in full force and effect, (ii) registrations,
consents, approvals, notices or other actions required by Governmental Rules in
connection with an exercise of remedies, and (iii) such registrations, consents,
approvals, notices or other actions that if not obtained and maintained in full
force and effect would not reasonably be expected to have a Material Adverse
Effect.

 

(b)               As of the Closing Date, no Governmental Authorization, and no
notice to, filing with, or consent or approval of any Governmental Authority is
required in connection with the operation of the Projects in accordance with any
applicable Governmental Rule and as otherwise contemplated by this Agreement,
except for Governmental Authorizations required to be obtained as of the date
hereof by the terms of the applicable Project Financing Documents and that (i)
have been duly obtained, taken, given or made and are in full force and effect
or (ii) the failure of which to obtain and maintain would not reasonably be
expected to result in a Material Adverse Effect. Each Credit Party and
Restricted Operating Company Subsidiary is in compliance with each Governmental
Authorization applicable to it in respect of this Agreement, the other Credit
Documents and the Project Financing Documents (as the case may be), the conduct
of its business and the ownership of its property, and the construction,
operation or maintenance of the Projects, except, in the case of a Restricted
Operating Company Subsidiary, where failure of such compliance would not
reasonably be expected to have a Material Adverse Effect.

 

4.6              Binding Obligation. Each Credit Document has been duly executed
and delivered by each Credit Party that is a party thereto and is the legally
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar Governmental
Rules relating to or limiting creditors’ rights generally or by equitable
principles (whether enforcement is sought in equity or at law).

 



 -103-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

4.7              Historical Financial Statements. The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, of the Persons described in such
financial statements as at the respective dates thereof and the results of
operations and cash flows, of the entities described therein for each of the
periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end adjustments and
the absence of footnotes. As of the Closing Date, none of the Credit Parties nor
any Restricted Operating Company Subsidiary has Indebtedness other than
Indebtedness established under the Credit Documents or permitted by the Project
Financing Documents, as the case may be. Since December 31, 2016, there has been
no change in the business, results of operations or condition (financial or
otherwise) of the Credit Parties that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

4.8              Projections. As of the Closing Date, the projections of
Borrowers and their Restricted Subsidiaries for the period Fiscal Year 2018
through and including Fiscal Year 2022 (the “Projections”) set forth in the base
case model in the form attached hereto as Schedule 4.8 (the “Base Case Model”)
are based on good faith estimates and assumptions made by the management of
Borrowers believed by management to have been reasonable at the time made;
provided, the Projections are not to be viewed as facts and actual results
during the period or periods covered by the Projections may differ from such
Projections and that the differences may be material.

 

4.9              Adverse Proceedings, Etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. No Credit Party nor any Restricted Operating Company
Subsidiary is subject to or in default with respect to any final judgments,
writs, injunctions, decrees, rules or regulations of any court or any federal,
state, provincial, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

4.10          Payment of Taxes. As of the Closing Date, except as otherwise
permitted under Section 5.3 and except as would not reasonably be expected to
have a Material Adverse Effect, all material tax returns and reports of each
Credit Party and Restricted Operating Company Subsidiary required to be filed by
any of them have been timely filed, and all material taxes and all material
assessments, fees and other governmental charges upon such parties and upon
their respective properties, assets, income, businesses and franchises which are
due and payable have been paid when due and payable. No Credit Party knows of
any material tax assessment that has not been disclosed to Administrative Agent
that has been assessed in writing against it or any Restricted Operating Company
Subsidiary as of the Closing Date which is not being actively contested by such
party in good faith and by appropriate proceedings; provided, such reserves or
other appropriate provisions, if any, as shall be required in conformity with
GAAP shall have been made or provided therefor.

 

4.11          Properties. Each Borrower and its Restricted Subsidiaries has
(a) good, sufficient and legal title to (in the case of fee interests in real
property), (b) valid leasehold interests in (in the case of leased property),
and (c) good title to or rights in (in the case of all other personal property),
all of their respective material properties and assets reflected in their

 



 -104-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

respective Historical Financial Statements referred to in Section 4.7 and in the
most recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed as permitted under Section 6.7 or as would otherwise
not be reasonably expected to give rise to a Material Adverse Effect. Each
Borrower and its Restricted Subsidiaries has good title to the Capital Stock of
its Subsidiaries owned by it. Except for Permitted Liens and Permitted Project
Liens, all such properties and assets are free and clear of Liens.

 

4.12          Environmental Matters. No Credit Party nor any Restricted
Operating Company Subsidiary nor any of their respective Facilities or
operations are subject to any outstanding written order, consent decree or
settlement agreement with any Person relating to any Environmental Law, any
Environmental Claim, any Environmental Liability or any Release or threatened
Release of Hazardous Materials that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Each Project is in
compliance with all Environmental Laws, and any past non-compliance with
Environmental Law has been fully resolved without any pending, on-going or
future obligation or cost, except to the extent that any such failure to comply
or past non-compliance, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect. Each Credit Party and each
Restricted Operating Company Subsidiary has obtained, maintained and complied
with all Governmental Authorizations necessary under any Environmental Law to
own, construct, operate or maintain the Projects, and such Governmental
Authorizations are in full force and effect and not subject to any pending or,
to each Credit Party’s knowledge, threatened appeal or Environmental Claim,
except as, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. No Credit Party nor any Restricted Operating
Company Subsidiary has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable Environmental Law, except,
with respect to matters that would not reasonably be expected to have a Material
Adverse Effect. To each Credit Party’s knowledge, there are and have been no
conditions or occurrences, including any Release, threatened Release, use,
generation, storage, treatment, transportation, processing, disposal, removal or
remediation of, or exposure to, Hazardous Materials, which could reasonably be
expected to form the basis of any Environmental Claim against, or any
Environmental Liability with respect to, any Credit Party or any Restricted
Operating Company Subsidiary that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. No Credit Party nor
any Restricted Operating Company Subsidiary has been issued or required to
obtain a permit for the treatment, storage or disposal of hazardous waste for
any of its currently owned or operated Facilities, pursuant to the federal
Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et. seq. and its
implementing regulations (“RCRA”), or any comparable Environmental Law, nor are
any such Facilities regulated as “interim status” facilities required to undergo
corrective action pursuant to RCRA, except in either case to the extent that
such Facilities’ obligations pursuant to RCRA, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect. Compliance
with all requirements of Environmental Law or, to each Credit Party’s knowledge,
reasonably likely future requirements arising from existing Environmental Laws
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

4.13          No Defaults. No Default or Event of Default has occurred and is
continuing. As of the Closing Date, no Credit Party nor any Restricted Operating
Company Subsidiary is in

 



 -105-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

default in the performance, observance or fulfillment of any of its material
obligations, covenants or conditions contained in any other Transaction Document
to which it is a party, which with the giving of notice or the lapse of time or
both, could constitute an event of default under such other Transaction
Document, but only to the extent the occurrence of such an event of default
could reasonably be expected to have, individually or in the aggregate, in a
Material Adverse Effect.

 

4.14          Liens. Each Lien created and perfected under the Credit Documents
in favor of Collateral Agent constitutes a valid and enforceable First Priority
Lien on the Collateral that is subject to such Lien.

 

4.15          Compliance with Laws. No Credit Party nor any Restricted Operating
Company Subsidiary is in violation of, or has failed to comply with, the
requirements of any applicable Governmental Rules, the violation of, or the
failure to comply with, could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

4.16          Governmental Regulation. No Credit Party is subject to regulation
under the Federal Power Act or the Investment Company Act of 1940 or under any
other federal, state or provincial statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable. No Credit Party is a “registered investment
company” or a company “controlled” by a “registered investment company” as such
terms are defined in the Investment Company Act of 1940.

 

4.17          Margin Stock. No Credit Party or any Restricted Operating Company
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying any
Margin Stock. No part of the proceeds of the Revolving Loans made to Borrowers
will be used to purchase or carry any such Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any such Margin Stock or for
any purpose that violates, or is inconsistent with, the provisions of
Regulation U or X of said Board of Governors.

 

4.18          Employee Matters. Except as would otherwise be reasonably expected
to result in a Material Adverse Effect, (a) neither Borrowers nor any of their
Restricted Subsidiaries (i) has, nor has it ever had, any employees and it has
never directly contracted with individuals who are not independent contractors,
(ii) maintains, contributes to or has any direct obligation to maintain or
contribute to, any Employee Benefit Plan; and (iii) has any actual or potential
liabilities with respect to any Pension Plan, including as a result of its
affiliation with any of its ERISA Affiliates or as a result of the occurrence of
an ERISA Event, or (b) no Person treated as an independent contractor by either
Borrower or any of their Restricted Subsidiaries shall have been classified as
an employee under any Governmental Rule.

 

4.19          Solvency. The Credit Parties and the Restricted Operating Company
Subsidiaries are each Solvent on the Closing Date.

 

4.20          Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to Lenders by or on behalf of any Credit Party for
use in connection with the transactions contemplated hereby contains, when taken
as a whole with other such representations and

 



 -106-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

warranties, any untrue statement of a material fact or omits to state a material
fact (known to the Credit Parties, in the case of any document not furnished by
either of them) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by the
Credit Parties to be reasonable at the time made, it being recognized by Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and that such differences may be material.

 

4.21          Sanctions, Patriot Act, FCPA. To the extent applicable, each
Credit Party and Restricted Operating Company Subsidiary and, to the knowledge
of each such Credit Party, each of their respective officers, directors,
employees and agents, is in compliance, in all material respects, with each of
(i) the sanctions regulations of the United States Treasury Department’s Office
of Foreign Assets Control (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). Neither the Credit
Party nor any Restricted Operating Company Subsidiary will use, directly or
indirectly, any part of the proceeds for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

4.22          OFAC. No Credit Party or Restricted Operating Company Subsidiary,
or, to the knowledge of each such Credit Party, any  officer, director, employee
or agent of any of the foregoing, is (a) currently the subject of any Sanctions
or (b) is engaged in any transaction with any Person who is the subject of
Sanctions or who is located, organized or residing in any Designated
Jurisdiction. No Revolving Loan, nor the proceeds from any Revolving Loan, has
been used, directly or indirectly, by any Credit Party to lend, contribute,
provide or has otherwise made available to fund any activity or business in any
Designated Jurisdiction or, to the knowledge of any Credit Party, to fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions, or in any other
manner that will result in any violation by any Person (including any Lender,
Administrative Agent or LC Issuing Bank) of Sanctions.

 

4.23          Canadian Pension and Benefit Plans. There are no Canadian Pension
Plans or Canadian Multiemployer Pension Plans presently in force. The Canadian
Benefit Plans have been administered in all material respects in accordance with
their terms, applicable collective bargaining agreements, and administrative
guidelines and applicable Governmental Rules. No Borrower or Subsidiary of a
Borrower has breached any fiduciary duty owed to beneficiaries of any Canadian
Benefit Plan. There are no outstanding disputes, investigations, examinations or
legal proceedings concerning the assets of any Canadian Benefit Plans (other
than routine claims for benefits). No contributions or premium payments required
to be made or paid by any Borrower or any Subsidiary of a Borrower to the
Canadian Benefit Plans have been missed. There are no outstanding material
liabilities in connection with any Canadian Benefit Plan relating to the
employees, former employees (or their beneficiaries) of any Borrower or

 



 -107-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Subsidiary of a Borrower that has been terminated, and each such terminated
Canadian Benefit Plan has been terminated in accordance with its terms and
applicable Governmental Rules. There are no current pending actions, suits,
claims, or investigations in respect of any Canadian Benefit Plan (other than
routine claims for benefits).

 

Section 5.AFFIRMATIVE COVENANTS

 

The Credit Parties covenant and agree that until the Termination Date, each
Credit Party shall perform, and where applicable shall cause its Restricted
Subsidiaries to perform, all covenants in this Section 5 unless a written
consent or waiver is obtained in accordance with Section 10.5.

 

5.1              Financial Statements and Other Reports. Borrowers will deliver
to Administrative Agent and Lenders (which delivery to Lenders may be satisfied
by the posting of relevant documents to IntraLinks):

 

(a)                Quarterly Financial Statements. As soon as available, and in
any event within sixty (60) days (or earlier as may be required for the filing
of Sponsor’s financial statements by the SEC) after the end of each of the first
three (3) Fiscal Quarters of each Fiscal Year (commencing with the end of the
first Fiscal Quarter following the Closing Date), (i) the unaudited consolidated
balance sheets of Sponsor and its Subsidiaries and the unaudited balance sheet
of the Borrowers (on a combined basis for Borrowers), as at the end of such
Fiscal Quarter, (ii) the related unaudited statements of income and cash flows
of (A) Sponsor and its Subsidiaries and (B) the Borrowers, in each case for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, (in each case, without footnotes)
setting forth in each case, in comparative form the corresponding figures for
the corresponding periods of the previous Fiscal Year all in reasonable detail
and in accordance with GAAP, and (iii) with respect to any Fiscal Quarter during
which a Subject Transaction is made, calculations of the unaudited balance
sheets and related unaudited statements of income and cash flows pursuant to
clauses (i) and (ii) of this Section 5.1(a) with respect to such Fiscal Quarter
made on a pro forma basis (including pro forma adjustments arising out of events
which are directly attributable to a specific transaction, are factually
supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the SEC) using the
historical financial statements of any business so acquired or to be acquired or
sold or to be sold and the financial statements of Borrowers and the Restricted
Subsidiaries, which shall be reformulated as if such Subject Transaction, and
any Indebtedness incurred or repaid in connection therewith, had been
consummated or incurred or repaid at the beginning of such Fiscal Quarter (and
assuming that such Indebtedness bears interest during any portion of the
applicable Fiscal Quarter prior to the relevant acquisition at the weighted
average of the interest rates applicable to outstanding Loans incurred during
such period);

 

(b)               Annual Audited Financial Statements. As soon as available, and
in any event within one hundred twenty (120) days (or earlier as may be required
for the filing of Sponsor’s financial statements by the SEC) after the end of
each Fiscal Year (and in the case of the Restricted Subsidiaries in the form
required under the Project Financing Documents), (i) the audited consolidated
balance sheets of Sponsor and its Subsidiaries and the audited balance

 



 -108-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

sheets of Borrowers (on a combined basis for Borrowers) as at the end of such
Fiscal Year, (ii) the related audited statements of income and cash flows for
such Fiscal Year setting forth in each case, in comparative form the
corresponding figures for the previous Fiscal Year in reasonable detail and in
accordance with GAAP, and (iii) with respect to any Fiscal Quarter during which
a Subject Transaction is made, calculations of the audited balance sheets and
related audited statements of income and cash flows pursuant to clauses (i) and
(ii) of this Section 5.1(b) with respect to such Fiscal Quarter made on a pro
forma basis (including pro forma adjustments arising out of events which are
directly attributable to a specific transaction, are factually supportable and
are expected to have a continuing impact, in each case determined on a basis
consistent with Article 11 of Regulation S-X promulgated under the Securities
Act and as interpreted by the staff of the SEC) using the historical financial
statements of any business so acquired or to be acquired or sold or to be sold
and the financial statements of Borrowers and the Restricted Subsidiaries, which
shall be reformulated as if such Subject Transaction, and any Indebtedness
incurred or repaid in connection therewith, had been consummated or incurred or
repaid at the beginning of such Fiscal Year (and assuming that such Indebtedness
bears interest during any portion of the applicable Fiscal Year prior to the
relevant acquisition at the weighted average of the interest rates applicable to
outstanding Loans incurred during such period);

 

(c)                Compliance Certificate and Other Information. together with
each delivery of financial statements pursuant to Sections 5.1(a), and 5.1(b), a
duly executed and completed Compliance Certificate which shall include (A)
calculations in reasonable detail of Borrower Cash Flow, Borrower Debt, the
Leverage Ratio and Interest Coverage Ratio as of the date of each such financial
statement, (B)  a description of each event, condition or circumstance during
the last Fiscal Quarter covered by such Compliance Certificate requiring a
mandatory prepayment under Sections 2.12(a), 2.12(b), 2.12(c), or 2.12(d), and
(C) a list of each Restricted Subsidiary as of the date of delivery of such
Compliance Certificate;

 

(d)               Statements of Reconciliation. If, as a result of any change in
accounting principles and policies from those used in the preparation of the
Historical Financial Statements, the financial statements delivered pursuant to
Section 5.1(a) or 5.1(b) will differ in any material respect from the financial
statements that would have been delivered pursuant to such subdivisions had no
such change in accounting principles and policies been made, then together with
the first delivery of such financial statement after such change, (i) one or
more statements of reconciliation for all such prior financial statements in
form and substance satisfactory to Administrative Agent, and (ii) statements of
reconciliation taking into account any adjustments made to calculations of
Borrower Cash Flow and Borrower Debt for all prior Compliance Certificates
delivered in connection with all such prior financial statements.

 

(e)                Notice of Default, Material Adverse Effect. Promptly upon any
Authorized Representative of Borrowers obtaining knowledge (i) of any condition
or event that constitutes a Default or an Event of Default or that notice has
been given to Borrowers or any other Credit Party with respect thereto; (ii) of
any (A) condition or event that constitutes an event of default or enforcement
action by lenders under the Project Financing Documents, (B) condition or event
that constitutes or causes a material force majeure, material casualty loss or
material condemnation and (C) notice that has been given to Credit Parties with
respect to the items set forth in clauses (A) and (B); (iii) that any Person has
given any notice to any Credit Party or taken any action asserting the
occurrence of any event or condition set forth in Section

 



 -109-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

8.1(b); or (iv) of the occurrence of any other event or change that has caused
or evidences, either in any case or in the aggregate, a Material Adverse Effect,
in each case, deliver a certificate of its Authorized Representatives specifying
the nature and period of existence of such condition, event or change, or
specifying the notice given and action taken by any such Person and the nature
of such claimed Event of Default, Default, default, event or condition, and what
action any Credit Party has taken, is taking and proposes to take with respect
thereto; provided, however, that with respect to the preceding clause (ii), such
preparation and delivery of notice shall only be required to the extent a
similar preparation and delivery of notice is required pursuant to the
applicable Project Financing Documents.

 

(f)                Notice of Litigation. Promptly upon any Authorized
Representative of Borrowers obtaining knowledge of the institution of, or
non-frivolous written threat of, any material Adverse Proceeding (i) with
respect to any Credit Party or Project not previously disclosed in writing by
Borrowers to Lenders under the Transaction Documents, or (ii)  that seeks to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of any borrowing or use of proceeds under the Credit
Documents, in each case written notice thereof containing sufficient information
to enable Lenders and their counsel to evaluate such matters; provided, however,
that with respect to the preceding clause (i), such preparation and delivery of
notice shall only be required to the extent a similar preparation and delivery
of notice is required pursuant to the applicable Project Financing Documents.

 

(g)               Annual Credit Parties Budget. As soon as available, and in any
event within fifteen (15) days prior to the commencement of any Fiscal Year, an
annual budget for the Credit Parties for such Fiscal Year, prepared on a
quarterly basis, including a reasonable estimate of the management fees and
expenses expected to be incurred during such period. Each such annual budget for
the Credit Parties shall include, for the following year, estimated Borrower
Cash Flow, projected usage of the Revolving Commitments, and an explanation of
the assumptions on which such forecasts are based. The annual budget shall be
accompanied by a certificate of the Credit Parties certifying that such annual
budget is based upon Borrowers’ good faith reasonable estimates.

 

Any documents required to be delivered pursuant to Section 5.1(a) or (b) may be
delivered electronically (including by having been publicly filed with the SEC)
and if so delivered, shall be deemed to have been delivered on the date (i) on
which Sponsor posts such documents, or provides a link thereto on Sponsor’s
website; (ii) on which such documents are posted on the Borrowers’ behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent has access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); or (iii) publicly filed with the
SEC, as of the date of such filing. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of documents referred
to above, and in any event shall have no responsibility to monitor compliance by
the Borrowers with any such requests for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

 

5.2              Existence. Except as otherwise permitted hereunder, each Credit
Party will at all times preserve and keep in full force and effect its existence
and all rights and franchises, licenses and permits material to its business,
and, except to the extent the failure to do so could reasonably be expected to
result in a Material Adverse Effect or as otherwise permitted

 



 -110-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

hereunder, obtain and preserve its qualification to do business in each
jurisdiction in which such qualification is or will be necessary to protect the
validity and enforceability of its Organizational Documents and each other
instrument or agreement necessary or appropriate to properly administer its
Organizational Documents.

 

5.3              Payment of Indebtedness, Taxes and Claims. Without limiting the
provisions set forth in Section 6.1, each Credit Party shall duly and punctually
pay and discharge all obligations in respect of their Indebtedness, to the
extent such Indebtedness is for an amount equal to or exceeding $100,000,000 in
the aggregate, howsoever arising. Each Credit Party will pay all income and
other material Taxes imposed upon it or any of its properties or assets or in
respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon, and all claims (including claims for labor, services,
materials and supplies) for material sums that have become due and payable and
that by law have or may become a Lien (other than a Permitted Lien) upon any of
its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto except, in each case, where such Tax or claim is
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP, shall have been made
therefor, or where the failure to make such payment would not reasonably be
expected to have a Material Adverse Effect. No Credit Party will file or consent
to the filing of any consolidated income tax return with any Person other than
any other Credit Party, Sponsor or any of their respective Subsidiaries.

 

5.4              Maintenance of Properties and Assets. Except to the extent the
failure to do so could reasonably be expected to result in a Material Adverse
Effect, each Credit Party will maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear excepted, all
material properties used or useful in their business and from time to time will
make or cause to be made all appropriate repairs, renewals and replacements
thereof. Each Credit Party will preserve or renew all of its registered patents,
trademarks, trade names, domain names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

5.5              Insurance. Each Credit Party will (i) maintain, with
financially sound and reputable insurers, insurance as of the type and providing
such coverage as is customarily carried by businesses of substantially similar
size and character (including a general commercial liability policy and
directors and officers insurance), and (ii) will cause its Restricted Operating
Company Subsidiaries to maintain, with financially sound and reputable insurers,
such insurances as may be required under any applicable Project Financing
Documents.

 

5.6              Books and Records; Inspections. Each Credit Party will, at all
times, keep proper books and records and accounts in compliance with GAAP. At
any reasonable time and from time to time upon reasonable prior notice, each
Credit Party will, and Borrowers and Restricted Holding Company Subsidiaries
will cause Restricted Operating Company Subsidiaries to, permit any authorized
representatives designated by (i) Administrative Agent (prior to an Event of
Default at Administrative Agent’s expense to the extent Administrative Agent
visits more than once per year) or (ii) any Lender coordinated through
Administrative Agent (at such Lender’s expense) to visit and inspect any of the
properties of any such party to inspect, copy and take extracts from their
financial and accounting records, and to discuss its and their affairs,

 



 -111-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

finances and accounts with its and their Representatives (provided that
Borrowers may, if they so choose, be present and participate in any such
discussion), in each case all upon reasonable notice and at such reasonable
times during normal business hours and as often as may reasonably be requested
and, with respect to any Lender, provided that it coordinates its efforts with
Administrative Agent and so long as no Event of Default has occurred and is
continuing, such visit by such Lender shall be limited to once per year.

 

5.7          Compliance with Laws. Each Credit Party will comply, and shall use
its commercially reasonable efforts to cause each of its Restricted Operating
Company Subsidiaries to comply with the requirements of all applicable
Governmental Rules, noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Each Credit
Party shall preserve and maintain all of their Governmental Authorizations
necessary for the Projects or otherwise, except where failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

5.8Environmental

 

(a)                Hazardous Materials Activities, Etc. Each Credit Party shall,
or shall cause its Restricted Operating Company Subsidiaries to, promptly take
any and all actions necessary to (i) cure any violation of applicable
Environmental Laws by such Credit Party or any Restricted Operating Company
Subsidiary that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and (ii) make an appropriate response to
any Environmental Claim against any Credit Party or any Restricted Operating
Company Subsidiary and discharge any obligations it may have to any Person
thereunder where failure to so respond or discharge could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

(b)               Environmental Disclosure. Promptly after any Borrower becoming
aware of the assertion or occurrence thereof, the US Borrower will deliver to
Administrative Agent written notice describing any of the following in
reasonable detail: (i) any Release that individually or in the aggregate could
reasonably be expected to require a Remedial Action or give rise to
Environmental Claims or Environmental Liabilities, (ii) any Environmental Claim
or any Environmental Liability or (iii) any noncompliance by any Credit Party or
any of their respective Subsidiaries with any Environmental Law, in each case
that could reasonably be expected to have a Material Adverse Effect.

 

5.9          Subsidiaries. Upon the formation or acquisition of any new
Subsidiary to be designated a Restricted Holding Company Subsidiary (unless such
Restricted Holding Company Subsidiary’s Organizational Documents or any tax
equity, joint venture arrangement (including any prospective joint venture
arrangement that is contingent on the exercise by the applicable joint venture
partner of a then existing option or substantially similar right to enter into
such joint venture arrangement (or a similar obligation on the part of the
Borrowers or their Subsidiaries (contingent or otherwise) to enter into such
joint venture arrangement)), voting rights agreement or similar arrangement (in
the case of a Restricted Holding Company Subsidiary that is not wholly-owned by
any Credit Party (or will not be a Wholly-Owned Subsidiary upon the
effectiveness of such contingent joint venture following the exercise of such
option or similar right or satisfaction or a similar obligation)), or any
Project Financing Document applicable to

 



 -112-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

such Restricted Holding Company Subsidiary or any of its Subsidiaries, prohibits
the making of any such guaranty or the incurrence of any such Lien on the
properties or assets or Capital Stock (or tax equity interests) of such
Restricted Holding Company Subsidiary, but only to the extent and during the
period of such prohibition, and if such prohibition ceases to be in effect then
Sections 5.9(a), (b) and (c) shall apply to such Restricted Holdings Company
Subsidiary), then the applicable Borrower shall, at such Borrower’s expense:

 

(a) within 10 Business Days (or such longer period as may be agreed by the
Administrative Agent in its reasonable discretion) after such formation or
acquisition, cause such Restricted Holding Company Subsidiary to, (i) in the
case of a US Restricted Holding Company Subsidiary of US Borrower that is not a
FSHCO or a Disregarded US Subsidiary, become a Guarantor hereunder and a Grantor
under the US Pledge and Security Agreement by executing and delivering to the
Administrative Agent and Collateral Agent a Counterpart Agreement and (ii) in
the case of a Restricted Holding Company Subsidiary that is a Subsidiary of US
Borrower and that is a not a US Restricted Holding Company Subsidiary (but also
not a CFC), take such actions as the Administrative Agent may reasonably request
to cause such Restricted Holding Company Subsidiary to guaranty the Obligations,
pursuant to documentation to be reasonably agreed between such Restricted
Holding Company Subsidiary and the Administrative Agent (it being understood
that such documentation shall be consistent with the terms of the Collateral
Documents (or otherwise consistent with local practice in such jurisdiction) and
that, under no circumstance, shall any such Restricted Holding Company
Subsidiary be required to pledge any asset or provide any guaranty to the extent
that taking such action (x) would cause it to be in violation of its
Organizational Documents, any tax equity, joint venture, voting rights or
similar arrangement, (y) result in any adverse tax consequences that are
material to the Sponsor or any of its Subsidiaries, (z) cause such Restricted
Holding Company Subsidiary or any Borrower or other Restricted Subsidiary (or
any directors, officers or other representatives thereof) to be in violation of
any law or (iv) require any Borrower or Restricted Subsidiary to incur costs in
excess of the benefit of the credit support to be provided thereby);

 

(b) within 15 Business Days (or such longer period as may be agreed by the
Administrative Agent in its reasonable discretion or as provided for in any
Collateral Document) after such formation or acquisition, cause the applicable
Restricted Holding Company Subsidiary and relevant Borrower to comply with all
obligations under the Collateral Documents to which such Restricted Holding
Company Subsidiary or Borrower are party (which, for the avoidance of doubt,
shall not include any opinions of local counsel), including with respect to
physical delivery of the shares representing any pledged Capital Stock; and

 

(c) within 10 Business Days (or such longer period as may be agreed by the
Administrative Agent in its reasonable discretion) after such formation or
acquisition, deliver an amended Exhibit K to reflect the new Restricted Holding
Company Subsidiary and any other Restricted Subsidiaries that are Subsidiaries
thereof.

 

5.10          Non-Wholly Owned Subsidiaries; Other Restricted Subsidiaries. Each
Borrower and each Restricted Holding Company Subsidiary, as applicable, hereby
make, on behalf of their Restricted Subsidiaries that are neither Restricted
Holding Company Subsidiaries nor Restricted Operating Company Subsidiaries, as
applicable, all representations and warranties in Section 4 made by (or on
behalf of) the Restricted Holding Company Subsidiaries. The

 



 -113-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Borrowers and each Restricted Holding Company Subsidiary, as applicable, shall
cause their respective Restricted Subsidiaries that are (i) direct or indirect
Non-Wholly Owned Subsidiaries or (ii) Wholly-Owned Subsidiaries that are neither
Restricted Holding Company Subsidiaries nor Restricted Operating Company
Subsidiaries, in each case to comply with all terms and conditions of this
Agreement applicable to Restricted Operating Company Subsidiaries, other than
any terms and conditions set forth in Section 7; provided that nothing in this
Agreement shall cause any Restricted Subsidiary to be in violation of the
provisions of any tax equity documents, charter documents, bylaws, operating
agreement, joint venture agreements, partnership agreements or similar
documents.

 

5.11          Maintenance of Liens; Further Assurances. Each Credit Party shall
take all action reasonably required to maintain and preserve the Liens created
by the Credit Documents to which it is a party and to maintain and preserve the
priority of such Liens. At any time or from time to time at the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts, as
Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents that do not involve material
expansion of any Credit Party’s obligations or duties under the Credit Documents
from those originally mutually intended or contemplated. In furtherance and not
in limitation of the foregoing, (i) each Credit Party shall take such actions as
Administrative Agent or Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guaranteed by the Guarantors and are
secured by the Collateral (subject to limitations contained in the Credit
Documents); and (ii) in respect of any amalgamation of a Credit Party pursuant
to any Governmental Rule of Canada, the resulting entity shall deliver to the
Administrative Agent and the Collateral Agent such confirmations, evidence of
registrations and opinions as may be reasonably requested by the Administrative
Agent and Collateral Agent.

 

5.12          Separateness. Without limiting the ability of the Credit Parties
to undertake any transaction permitted pursuant to the terms of this Agreement,
the Credit Parties shall comply at all times with, and shall cause the
Restricted Operating Company Subsidiaries to comply at all times with, the
separateness provisions set forth on Schedule 5.12.

 

5.13[Reserved.]

 

Section 6. NEGATIVE COVENANTS

 

The Credit Parties covenant and agree that, until the Termination Date, unless a
consent or waiver is obtained in accordance with Section 10.5, each Credit Party
shall perform, and where specified shall cause its Restricted Subsidiaries to
perform, all covenants in this Section 6.

 

6.1              Indebtedness. No Credit Party shall, nor shall any Credit Party
permit any of its Restricted Subsidiaries to, directly or indirectly, create,
incur, assume or guaranty, or otherwise become or remain directly or indirectly
liable with respect to, any Indebtedness, except the following Indebtedness
(“Permitted Indebtedness”):

 



 -114-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

(a)                the Obligations (including the Indebtedness incurred pursuant
to Sections 2.22 and 2.24);

 

(b)               Permitted Project Debt and any Permitted Refinancing thereof;

 

(c)                to the extent constituting Indebtedness, contingent
obligations under or in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, financial assurances and completion guarantees, indemnification
obligations, workers’ compensation claims and self-insurance obligations,
obligations to pay insurance premiums, take or pay obligations and similar
obligations in each case incurred by a Borrower or Restricted Subsidiary, in the
ordinary course of business and not in connection with debt for borrowed money;

 

(d)               intercompany Indebtedness owed by (i) (x) US Borrower to US
Pledgor (or its permitted successor that owns one hundred percent (100%) of the
Capital Stock of US Borrower) or (y) Canada Borrower to Canada Pledgor (or its
permitted successor that owns one hundred percent (100%) of the Capital Stock of
Canada Borrower), (ii) any Restricted Holding Company Subsidiary to the Borrower
that is its parent company, (iii) any Restricted Operating Company Subsidiary to
its respective Restricted Holding Company Subsidiary (or, in any case, to the
Borrower or Restricted Subsidiary that is its parent company), (iv) any
Restricted Subsidiary that is neither a Restricted Holding Company Subsidiary
nor a Restricted Operating Company Subsidiary, to the Borrower or Restricted
Subsidiary that is its parent company, (v) (x) US Pledgor to Sponsor (or its
permitted successor that owns one hundred percent (100%) of the Capital Stock of
US Pledgor) or (y) Canada Pledgor to Sponsor (or its permitted successor that
owns one hundred percent (100%) of the Capital Stock of Canada Pledgor), or (vi)
(x) US Borrower to Canada Borrower or (y) Canada Borrower to US Borrower;
provided that, (1) in the case of such Indebtedness owed to a Borrower or
Guarantor, such Indebtedness shall be subject to an intercompany note and
pledged as Collateral (subject to the applicable exclusions set forth in the
Collateral Documents) and (2) in the case of such Indebtedness held by a
Restricted Subsidiary that is not a Guarantor (with respect to Indebtedness owed
by a Borrower or Guarantor), shall be subordinated pursuant to the Subordination
Agreement or another subordination agreement reasonably acceptable to the
Administrative Agent;

 

(e)                other unsecured Indebtedness of the Borrowers (including
guarantees of any Permitted Project Debt and Permitted Refinancing thereof);
provided that (i) no Default or Event of Default shall exist before or after
giving effect to the incurrence of such Indebtedness and (ii) the Borrowers
shall be in pro forma compliance with the covenants set forth in Section 6.6,
such compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 5.1(a) or 5.1(b) (or, if no financial information shall have been
delivered pursuant to Section 5.1(a) or 5.1(b), the equivalent financial
information most recently delivered pursuant to the Existing Credit Agreement),
as though such Indebtedness had been incurred as of the first day of the most
recently completed Measurement Period and remained outstanding;

 

(f)                senior secured first lien or junior lien debt securities,
senior unsecured debt securities or subordinated debt securities, in each case
issued by a Borrower in a public offering, Rule 144A or other private placement
or bridge financing, secured “mezzanine” debt or any other secured or unsecured
debt (including secured or unsecured loans) (and including

 



 -115-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

guarantees of any Permitted Project Debt and Permitted Refinancing thereof) in
an amount not to exceed the Available Incremental Amount minus the principal
amount of any Incremental Facilities incurred on or prior to the date of the
incurrence of any such Indebtedness pursuant to this clause (f) (such debt,
“Incremental Equivalent Debt”); provided that, (i) at the applicable time set
forth in Section 1.7, no Event of Default shall exist before or after giving
effect to the incurrence of such Incremental Equivalent Debt; (ii) at the
applicable time set forth in Section 1.7, the representations and warranties
contained in Section 4 and the other Credit Documents are true and correct in
all material respects (except to the extent any such representation and warranty
itself is qualified by “materiality”, “Material Adverse Effect” or any similar
qualifier, in which case, it shall be true and correct in all respects) on and
as of the date of incurrence of such Incremental Equivalent Debt, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are so true and correct as of such earlier date;
provided that to the extent such Incremental Equivalent Debt will be used
concurrently with the initial provision of such Incremental Equivalent Debt to
finance any Investment permitted pursuant to Section 6.5(i), then such
representations and warranties shall be limited to customary “SunGard”
representations and warranties (including those with respect to the target
contained in the acquisition or merger agreement to the extent failure of such
representations and warranties to be true and correct permits the Borrowers or
relevant Affiliates thereof not to consummate the transactions contemplated
thereby); (iii) such Incremental Equivalent Debt shall not be guaranteed by any
Person that is not a Guarantor or the Sponsor; (iv) subject to the limitations
in clauses (v) and (vi) below, the terms and provisions of such Incremental
Equivalent Debt shall not be more restrictive, taken as a whole, to the Borrower
and the other Credit Parties than those applicable to any Revolving Facility at
the time of incurrence of such Incremental Equivalent Debt, unless such other
terms (1) apply only after the Latest Maturity Date of each Revolving Facility
at the time of incurrence of such Incremental Equivalent Debt, (2) shall also
apply to the existing Revolving Facilities (which such application shall not
require the consent of the Lenders or the Administrative Agent if so reasonably
determined by the Borrower) or (3) relate only to mandatory prepayments
customary for such type of debt securities, premiums (including make-whole
provisions), interest, fees or (subject to the foregoing) maturity or
amortization; (v) the Weighted Average Life to Maturity of such Incremental
Equivalent Debt that is not revolving debt shall be no shorter than 75% of the
remaining time to stated maturity of the Revolving Loans (as in effect on the
date of such incurrence); (vi) the stated maturity of such Incremental
Equivalent Debt that is revolving debt, shall be no shorter than the Latest
Maturity Date at the time of incurrence of such Incremental Equivalent Debt;
(vii) if such Incremental Equivalent Debt is in the form of secured debt, a
representative acting on behalf of the holders of such Incremental Equivalent
Debt shall have executed and delivered an intercreditor agreement in form and
substance reasonably acceptable to Administrative Agent (acting at the direction
of the Required Lenders, except with respect to any forms of intercreditor
agreement previously agreed between the Borrower and the Administrative Agent);
and (viii) at the applicable time set forth in Section 1.7, Borrowers are in
compliance with the financial covenants set forth in Section 6.6 (treating any
Incremental Equivalent Debt as fully issued or drawn, as applicable, for this
purpose);

 

(g)               Indebtedness in respect of any Hedge Agreements not prohibited
by the terms of this Agreement;

 



 -116-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

(h)               Guarantees by any Borrower or Restricted Subsidiary of any
Indebtedness otherwise permitted hereunder of any Credit Party (as applicable),
and guarantees by any Restricted Operating Company Subsidiary in respect of
Indebtedness permitted hereunder of any other Restricted Operating Company
Subsidiary;

 

(i)                 Indebtedness that may be deemed to have arisen as a result
of agreements of any Borrower or Restricted Subsidiary providing for
indemnification, adjustment of purchase price or any similar obligations, in
each case, incurred in connection with the disposition of any business, assets
or equity interests of any Subsidiary permitted hereunder, but only to the
extent the aggregate maximum liability associated with such provisions do not
exceed the gross proceeds (including non-cash proceeds) of such disposition;

 

(j)                 Indebtedness of any Borrower or Restricted Subsidiary
consisting of obligations under deferred compensation, deferred purchase price,
earn-outs or similar arrangements incurred in connection with any acquisition
permitted under Section 6.5(i);

 

(k)               any other Indebtedness in an amount not to exceed $100,000,000
in the aggregate for the Borrowers and all Restricted Subsidiaries; and

 

(l)                 Indebtedness of any Person that becomes a Restricted
Subsidiary or Indebtedness assumed in connection with an acquisition or other
Investment permitted hereunder after the Closing Date; provided that (i) such
Indebtedness (1) existed at the time such Person became a Restricted Subsidiary
or the assets subject to such Indebtedness were acquired and (2) was not created
or incurred in anticipation thereof and (ii) the Borrowers remain in pro forma
compliance with the financial covenants contained in Section 6.6.

 

For the avoidance of doubt, nothing in this Section 6.1 shall be construed to
limit the ability of any Affiliate of any Borrower that is not a Restricted
Subsidiary from directly or indirectly, creating, incurring, assuming or
guaranteeing, or otherwise becoming or remaining directly or indirectly liable
with respect to any Indebtedness. For purposes of determining compliance with,
and the outstanding principal amount of, any particular Indebtedness incurred
pursuant to and in compliance with this Section 6.1, in the event that an item
of Indebtedness meets the criteria of one or more than one of the categories of
Permitted Indebtedness described in clauses (a) through (k) of this Section 6.1,
the Borrowers may, in their sole discretion, divide and classify (or at any time
reclassify) such item (or items) of Indebtedness in any manner that complies
with this Section 6.1.

 

6.2              Liens. No Credit Party shall, nor shall any Credit Party permit
any of its Restricted Subsidiaries to, directly or indirectly, create, incur,
assume or permit to exist any Lien on or with respect to any property or asset
of any kind (including any document or instrument in respect of goods or
accounts receivable) of any such Person, whether now owned or hereafter
acquired, or any income or profits therefrom, except for the following Liens
(the “Permitted Liens”):

 

(a)                Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document;

 



 -117-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

(b)               Liens for Taxes not yet delinquent or other Taxes if
obligations with respect to such other Taxes are being contested in good faith
by appropriate proceedings promptly instituted and diligently conducted and
adequate reserves for such other Taxes have been established and are being
maintained by the applicable Person in accordance with GAAP;

 

(c)                Liens arising by virtue of any Governmental Rules or market
custom relating to banker’s liens, rights of set-off (in respect of deposits
maintained by a financial institution or otherwise) or similar rights;

 

(d)               Liens securing judgments for the payment of money not
constituting a Default under Section 8.1(h) or securing appeal or other surety
bonds related to such judgments;

 

(e)                Liens or pledges of deposits of Cash or Cash Equivalents
securing deductibles, self-insurance, co-payment, co-insurance, retentions or
similar obligations to providers or liability insurance in the ordinary course
of business;

 

(f)                Permitted Project Liens;

 

(g)               Liens securing Indebtedness related to a Permitted
Refinancing, provided that in each case the Liens securing any such Permitted
Refinancing shall attach only to the assets that were subject to Liens securing
the Indebtedness so refinanced;

 

(h)               Liens securing Incremental Equivalent Debt incurred in
accordance with Section 6.1(f);

 

(i)                 solely with respect to Restricted Operating Company
Subsidiaries, the carriers’, warehousemen’s, mechanics’, materialman’s,
repairmen’s or other like Liens arising in the ordinary course of business,
which are not overdue for a period of more than 45 days or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person;

 

(j)                 pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation; provided that any Lien imposed by ERISA shall not be a
Permitted Lien;

 

(k)               solely with respect to Restricted Operating Company
Subsidiaries, deposits to secure the performance of bids, trade contracts,
contractual obligations and leases (in each case, other than Indebtedness),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(l)                 solely with respect to Restricted Operating Company
Subsidiaries, easements, rights-of-way, restrictions (including zoning
restrictions), encroachments, reservations, protrusions and other similar
encumbrances and title defects affecting real property which, in the aggregate
are not substantial in amount, and which do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 



 -118-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

(m)             Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.1(h);

 

(n)               Liens on assets or securities deemed to arise in connection
with the execution, delivery or performance of contracts to sell such assets or
stock otherwise permitted under this Agreement;

 

(o)               Liens resulting from restrictions on any Capital Stock or
undivided interests, as the case may be, of a Person providing for a breach,
termination or default under any joint venture, stockholder, membership, limited
liability company, partnership, owners’, participation, voting rights or other
similar agreement between such Person and one or more other holders of Capital
Stock or undivided interests of such Person, as the case may be, if a Lien is
created on such Capital Stock or undivided interest, as the case may be, as a
result thereof;

 

(p)               other Liens securing Indebtedness outstanding in an aggregate
principal amount not to exceed $100,000,000 in the aggregate for the Borrowers
and all Restricted Subsidiaries;

 

(q)               Liens existing on any property or asset prior to the
acquisition thereof by any Borrower or Restricted Subsidiary or existing prior
to the time such Person becomes a Restricted Subsidiary (or merges with any
Borrower in a transaction permitted pursuant to this Agreement) on any property
or asset of any Person that becomes a Restricted Subsidiary (or merges with any
Borrower in a transaction permitted pursuant to this Agreement) after the date
hereof, provided that (A) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Restricted Subsidiary
(or merging with a Borrower), as the case may be, (B) such Lien shall not apply
to any other property or asset of any Borrower or Restricted Subsidiary and
(C) such Lien shall secure only those obligations that it secures on the date of
such acquisition or the date such Person becomes a Restricted Subsidiary (or
mergers with a Borrower), as the case may be, and extensions, renewals and
replacements thereof so long as the principal amount secured does not exceed the
principal amount of the obligations being extended, renewed or replaced (plus
any accrued but unpaid interest and premium thereon and fees, costs and expenses
associated with such extensions, renewals and replacements);

 

(r)                 Liens on Cash or Cash Equivalents at any time pledged to
secure Hedge Agreements permitted under Section 6.12, and, solely with respect
to Restricted Subsidiaries that are not Credit Parties, Liens on the property
and assets of such Restricted Subsidiaries (including Cash and Cash Equivalents)
at any time pledged to secure Hedge Agreements not otherwise prohibited
hereunder;

 

(s)                leases, subleases, licenses, sublicenses, or occupancy
agreements in the ordinary course of business;

 

(t)                 solely with respect to Restricted Operating Company
Subsidiaries, purchase money liens or purchase money security interests upon or
in any property acquired by a Credit Party or Restricted Company Operating
Subsidiary in the ordinary course of business to secure the purchase price or
construction cost of such property or to secure Indebtedness incurred

 



 -119-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

solely for the purpose of financing the acquisition of such property or
construction of improvements on such property;

 

(u)               Liens on Capital Stock of Joint Ventures securing capital
contributions to, or obligations of, such Persons and customary rights of first
refusal and tag, drag and similar rights in joint venture agreements and
agreements with respect to Non-Wholly-Owned Subsidiaries; and

 

(v)               Liens resulting from restrictions on any Capital Stock or
undivided interests, as the case may be, of a Person providing for a breach,
termination or default under any joint venture, stockholder, membership, limited
liability company, partnership, owners’, participation or other similar
agreement between such Person and one or more other holders of Capital Stock or
undivided interests of such Person, as the case may be, if a security interest
or Lien is created on such Equity Interest or undivided interest, as the case
may be, as a result thereof.

 

6.3              Burdensome Agreements. No Credit Party will enter into or
permit to exist any contractual obligation (other than this Agreement or any
other Credit Document, or contained in the documents governing unsecured
Indebtedness permitted pursuant to Section 6.1(e) and Incremental Equivalent
Debt incurred in accordance with Section 6.1(f)) that limits the ability (a) of
any Credit Party to make Restricted Payments to either Borrower, except for any
agreement in effect on the date hereof and set forth on Schedule 6.3, or with
respect to any Restricted Holding Company Subsidiary formed or acquired by a
Borrower after the date hereof, existing on such date of formation or
acquisition (and not entered into for primarily for the purpose of avoiding the
provisions of this Section 6.3) or (b) of any Credit Party to create, incur,
assume or suffer to exist Liens on property of such Person to secure the
Obligations; provided, however, that this Section 6.3 shall not apply to (i) any
Transaction Documents, the documents and contracts governing any Permitted
Project Debt or Permitted Project Acquisitions, or any restrictions on the
pledge or transfer of any Capital Stock of any Permitted Minority Investment
Company or Restricted Operating Company Subsidiary (or any other Restricted
Subsidiary that is neither a Restricted Operating Company Subsidiary nor a
Restricted Holding Company Subsidiary) or any intercompany debt with respect
thereto and (ii) provisions limiting the disposition or distribution of assets
or property in joint venture, partnership, membership, stockholder and limited
liability company agreements, asset sale agreements, sale-leaseback agreements,
stock sale agreements and other similar agreements, including owners’,
participation or similar agreements governing projects owned through an
undivided interest, which limitation is applicable only to the assets that are
the subject of such agreements.

 

6.4              Restricted Payments. Neither Borrowers nor any Restricted
Holding Company Subsidiary shall, directly or indirectly, declare or make any
Restricted Payment except as follows:

 

(a)                Each Restricted Holding Company Subsidiary may make
Restricted Payments to each Borrower, or to any other Person that owns any
Capital Stock in such Restricted Holding Company Subsidiary, ratably according
to their respective holdings of the type of Capital Stock in respect of which
such Restricted Payment is being made;

 



 -120-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

(b)               During any period in which a Default or Event of Default shall
have occurred and be continuing, Borrowers may make Restricted Payments not to
exceed the sum of (i) ten million Dollars ($10,000,000) and (ii) solely for the
purpose of paying Sponsor G&A Expenses, the Sponsor G&A Amount, in the aggregate
for all Restricted Payments made pursuant to this Section 6.4(b);

 

(c)                So long as (i) no Event of Default shall have occurred and be
continuing or would be caused by such Restricted Payment and (ii) Borrowers
shall have complied, before and after giving effect to such declaration or
payment of such Restricted Payment, with the Leverage Ratio and Interest
Coverage Ratio requirements described in Section 6.6, Credit Parties may declare
any Restricted Payment and consummate such Restricted Payment within ten (10)
days after such date of declaration;

 

(d)               Each Borrower and Restricted Holding Company Subsidiary may
declare and make dividend payments or other distributions payable solely in the
common stock or other common Capital Stock of such Person that is not
Disqualified Stock;

 

(e)                Each Borrower and Restricted Holding Company Subsidiary may
issue common Capital Stock to any Credit Party, in each case that is its direct
parent;

 

(f)                Each Borrower and Restricted Holding Company Subsidiary may
purchase, redeem or otherwise acquire its common Capital Stock with the proceeds
received from the substantially concurrent issue of new common Capital Stock;
and

 

(g)               Each Borrower and Restricted Holding Company Subsidiary may
make Restricted Payments that are part of and consideration for the consummation
of any transaction permitted by Section 6.5(i).

 

6.5              Investments. No Credit Party shall, nor shall it permit any of
its Restricted Subsidiaries to, directly or indirectly, make or own any
Investment in any Person except:

 

(a)                Investments in Permitted Investments and, with respect to
Restricted Operating Company Subsidiaries, Investments permitted under the
relevant Project Financing Documents;

 

(b)               equity Investments in effect as of the Closing Date, or with
respect to any Restricted Subsidiary formed or acquired after the Closing Date,
any equity Investment in effect immediately following such formation or
acquisition, in (A) any Restricted Subsidiary (solely for the purpose of making
an Investment pursuant to clause (B) of this Section 6.5(b) in such Restricted
Subsidiary’s applicable Restricted Operating Company Subsidiary) or (B) any
Restricted Operating Company Subsidiary (and any modification, renewal,
reinvestment, increase or extension thereof); provided that the amount of the
original Investment is not increased except pursuant to the terms of such
original Investment);

 

(c)                additional Investments made after the Closing Date in (A) any
Restricted Subsidiary (solely for the purpose of making an Investment pursuant
to clause (B) of this Section 6.5(c) in such Restricted Subsidiary’s applicable
Restricted Operating Company Subsidiary) or (B) any Restricted Operating Company
Subsidiary (including if such Investment is in the form of

 



 -121-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Permitted Subordinated Indebtedness); provided that, on the date of such
Investment (i) Borrowers shall be in compliance with the Leverage Ratio and
Interest Coverage Ratio requirements set out in Section 6.6; and (ii) no
Project-Level Default by the Restricted Operating Company Subsidiary in which
such additional Investment is made or to be made shall have occurred and be
continuing or would be caused by such Investment; and (iii) no Default or Event
of Default shall have occurred and be continuing or would be caused by such
Investment; provided, further, that, notwithstanding the foregoing, if on the
date of such Investment, a Project-Level Default by the Restricted Operating
Company Subsidiary in which such Investment is made shall have occurred and be
continuing, or would be caused by such Investment, such Investment shall
nonetheless be permitted to the extent such Investment (x) could be made as a
Restricted Payment hereunder (such Investment deemed a Restricted Payment for
purposes of this paragraph), (y) shall be funded using the proceeds of an equity
investment in a Borrower or other Credit Party or Restricted Subsidiary not
existing on the date hereof, or (z) is required by any guaranty or other
contractual arrangement entered into prior to the existence of such
Project-Level Default and at the time so entered into such Investment would have
been permitted hereunder;

 

(d)               demand or deposit accounts with banks or other financial
institutions;

 

(e)                Investments made after the Closing Date using proceeds of
Permitted Subordinated Indebtedness owed to, or proceeds of equity contributions
from, the Sponsor, the Pledgors or any of their respective Affiliates that are
not Credit Parties or Restricted Subsidiaries thereof;

 

(f)                Investments made using proceeds of Cash permitted to be
distributed in accordance with Section 6.4;

 

(g)               solely with respect to Restricted Operating Company
Subsidiaries, Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors;

 

(h)               to the extent constituting Investments, guarantees permitted
by Section 6.1;

 

(i)                 the purchase or other acquisition of all or any portion of
the Capital Stock in or substantially all of the property of, any Person that,
upon the consummation thereof, will be owned directly by a Borrower or one or
more Restricted Subsidiaries that are not Restricted Operating Company
Subsidiaries (including as a result of a merger or consolidation with a
Restricted Subsidiary); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 6.5(i):

 

(i)                 the Credit Parties shall comply with the requirements of
Sections 5.09 and 5.11, to the extent applicable;

 

(ii)               the lines of business of the Person to be (or the property of
which is to be) so purchased or otherwise acquired shall consist of Energy
Projects (or related property); and

 



 -122-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

(iii)             immediately before and immediately after giving pro forma
effect to any such purchase or other acquisition, no Default or Event of Default
shall have occurred and be continuing, and, with respect to any acquisition for
an amount over $75,000,000, the US Borrower shall deliver to the Administrative
Agent a certificate of its chief executive officer, chief financial officer,
treasurer or controller (or similar officer or representative) demonstrating
compliance with Section 6.6 on a pro forma basis, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 5.1(a) or (b) (or
the equivalent provisions of the Existing Credit Agreement if no financial
information shall have yet been delivered pursuant to Section 5.1(a) or (b)) as
though such purchase or other acquisition had been consummated as of the first
day of the fiscal period covered thereby (any such purchase or acquisition
meeting the foregoing criteria set forth in (i), (ii) and (iii) above, a
“Permitted Project Acquisitions”); and

 

(j)                 to the extent (if any) constituting an Investment, Hedge
Agreements not prohibited by the terms of this Agreement.

 

6.6Financial Covenants

 

(a)                Leverage Ratio. As of June 30, 2017 and as of the last day of
each Fiscal Quarter thereafter, Borrowers shall not have a Leverage Ratio that
exceeds (i)  5.50:1.00.

 

(b)               Interest Coverage Ratio. As of June 30, 2017 and as of the
last day of each Fiscal Quarter thereafter, Borrowers shall not have an Interest
Coverage Ratio that is less than 1.75:1.00.

 

(c)                Certain Calculations. With respect to any period during which
any repayment of Indebtedness, a Credit Extension, a Restricted Payment or an
Investment pursuant to Section 6.5(c) or Section 6.5(i) is made, or during which
Borrower has otherwise acquired or disposed of any Capital Stock in a Restricted
Operating Company Subsidiary, a Borrower or any of its Restricted Subsidiaries
has acquired or disposed of, or there is an Abandonment with respect to, any
property with a value in excess of fifty million Dollars ($50,000,000) (each, a
“Subject Transaction”), for purposes of determining compliance with the
financial covenants set forth in this Section 6.6, Borrower Cash Flow shall be
calculated with respect to such period on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to a specific
transaction, are factually supportable and are expected to have a continuing
impact, in each case determined on a basis consistent with Article 11 of
Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the SEC, which pro forma adjustments shall be certified by the chief
financial officer of Borrowers (or officer or representative with similar
responsibilities)) using the historical financial statements of any business so
acquired or to be acquired or sold or to be sold (or deemed historical cash
flows for any such business acquired or sold prior to or during its Ramp-up
Phase, which cash flows shall be annualized in accordance with the last two
sentences of this Section 6.6(c)) and the consolidated financial statements of
Borrowers and the Restricted Subsidiaries which shall be reformulated as if such
Subject Transaction, and any Indebtedness incurred or repaid in connection
therewith, had been consummated or incurred or repaid at the beginning of such
period (and assuming that such Indebtedness bears interest during any portion of
the applicable

 



 -123-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

measurement period prior to such Subject Transaction at the weighted average of
the interest rates applicable to outstanding Loans incurred during such period).
Notwithstanding the foregoing, if a Borrower or any of its Restricted
Subsidiaries has acquired, disposed of, or effected an Abandonment with respect
to, any property with a value that does not exceed fifty million Dollars
($50,000,000), Borrowers shall be permitted (but shall not be required) to give
such pro forma effect to such acquisition, disposition or Abandonment. For
purposes of determining Available Cash solely for the calculation of the ratios
set forth in this Section 6.6, distributions of Available Cash (other than
Qualifying Cash) in respect of such Project or business made during the Ramp-up
Phase of such Project or business shall be annualized by the amount of any such
distributions multiplied by a fraction, the numerator of which is twelve (12)
and the denominator of which is the number of months from and including the
beginning of such Ramp-up Phase. Such annualization of such distributions shall
be net of any previous annualization made during such Ramp-up Phase (e.g., and
for indicative purposes only (x) in the case of a distribution of $100 in
respect of the first month of the Ramp-up Phase, annualized Available Cash shall
be $1,200; (y) in the case of distributions of $100 in respect of the first
month and $90 in respect of the second month of the Ramp-up Phase, annualized
Available Cash shall be $1140; and (z) in the case of a distribution of $300 in
the aggregate in respect of the first three months of the Ramp-up Phase,
annualized Available Cash shall be $1,200).

 

6.7              Disposition of Assets. No Credit Party shall, nor shall any
Credit Party permit any of its Restricted Subsidiaries to, Transfer all or any
part of its business, assets or property of any kind whatsoever (including
Capital Stock), whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, except:

 

(a)                Transfers of obsolete, damaged, surplus or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business;

 

(b)               the liquidation, sale or use of Permitted Investments;

 

(c)                subject to Section 6.8 (if applicable) and Section 6.7(d),
any Transfer of physical assets or properties by any Restricted Operating
Company Subsidiary, to the extent permitted under the Project Financing
Documents;

 

(d)               Transfers by any Borrower or Restricted Subsidiary not
otherwise permitted by this Section 6.7; provided that, (i) no Default or Event
of Default has occurred and is continuing at the time of and immediately after
giving effect to such Transfer; (ii) with respect to any Transaction resulting
in Net Asset Sale Proceeds in excess of $50,000,000 the US Borrower shall
deliver to the Administrative Agent a certificate of its chief executive
officer, chief financial officer, treasurer or controller (or similar officer or
representative) demonstrating compliance with Section 6.6 on a pro forma basis,
such compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 5.1(a) or (b) (or the equivalent provisions of the Existing Credit
Agreement if no financial information shall have yet been delivered pursuant to
Section 5.1(a) or (b)) as though such Transfer had been consummated as of the
first day of the fiscal period covered thereby; and (iii) the Net Asset Sale
Proceeds received by the Credit Parties in excess of $50,000,000 in the
aggregate in any Fiscal Year or $100,000,000 in the aggregate during the

 



 -124-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

term of this Agreement shall, in each case, be applied in accordance with
Section 2.12(a) (including giving effect to all exceptions and allowances
thereunder);

 

(e)                Transfers of equipment or real property to the extent that
such property is exchanged for credit against the purchase price of similar
replacement property;

 

(f)                Transfers of property, or issuances of its Capital Stock, by
any Restricted Subsidiary to a Borrower or to another Restricted Subsidiary that
is wholly-owned, directly or indirectly, by a Borrower; and

 

(g)               Transfers permitted by Sections 6.4 or 6.11.

 

6.8              Transactions with Affiliates. No Credit Party shall, nor shall
it permit any of its Restricted Subsidiaries to (except as required or permitted
under any Project Financing Document), directly or indirectly, enter into or
permit to exist any transaction (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any Affiliate, other than
those on fair and reasonable terms substantially as favorable to such Borrower
or Restricted Subsidiary as would be obtainable by such Borrower or Restricted
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate thereof; provided that the foregoing restriction shall
not apply to (a) the provision or receipt of administrative, cash management,
legal and regulatory, engineering, accounting, marketing, insurance, operation
and maintenance and other services to and from Subsidiaries of the Sponsor and
the allocation of such costs of services and of overhead and corporate group
costs among the Sponsor and its Subsidiaries (including insurance and any
Sponsor G&A Expenses) consistent with GAAP and the Sponsor’s accounting policies
generally applied, (b) transactions contemplated by the agreements listed in
Schedule 6.8, (c) Restricted Payments made in accordance with the terms of this
Agreement, (d) a transaction between one or more Credit Parties or Restricted
Subsidiaries, (e) any issuance of Capital Stock of any Borrower or Restricted
Subsidiary and (f) any guarantee of Indebtedness or other obligation of any
Affiliate, to the extent that after giving effect to such guarantee, the
Borrowers would immediately thereafter be in compliance with Section 6.6 on a
pro forma basis).

 

6.9              Conduct of Business. From and after the Closing Date, no Credit
Party shall, nor shall it permit any of its Restricted Subsidiaries to, engage
in any material line of business substantially different than (i) the businesses
engaged in by such parties on the Closing Date (or with respect to any
Restricted Subsidiary formed or acquired by a Credit Party after the Closing
Date, on such date of formation or acquisition) and similar, related,
incidental, ancillary or complimentary businesses (including the establishment,
construction, acquisition and operation of projects substantially equivalent to
the Projects or energy storage products and activities) and (ii) such other
lines of business as may be consented to by Required Lenders.

 

6.10          Amendments of Organizational Documents; Accounting Changes. No
Credit Party shall (a) amend its Organizational Document, other than amendments
that do not, taken as a whole, materially, adversely affect the interest of the
Administrative Agent or the Lenders or (b) make any material change in
accounting policies or reporting practices, except as required by GAAP
(including any early adoption of any change to GAAP).

 



 -125-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

6.11          Fundamental Changes. No Credit Party shall, nor shall any Credit
Party allow any Restricted Subsidiary to, merge, amalgamate, dissolve,
liquidate, consolidate with or into another Person or Transfer (whether in one
transaction or a series of transactions) all or substantially all of its assets
(whether now owned or hereafter acquired) to or in favor of any Person, except
that, so long as no Event of Default exists or would result therefrom:

 

(a)                (i) any Restricted Subsidiary may merge or amalgamate with a
Credit Party or Restricted Operating Company Subsidiary; provided that such
Credit Party or Restricted Operating Company Subsidiary shall be the continuing
or surviving Person, and (ii) any Restricted Subsidiary may merge or amalgamate
with any Restricted Subsidiary not described in the foregoing clause (i);

 

(b)               (i) any Credit Party that is not a Borrower may dispose of all
or substantially all of its assets (including any Transfer that is in the nature
of a liquidation) to any other Credit Party, (ii) any Restricted Operating
Company Subsidiary may dispose of all or substantially all of its assets
(including a Transfer that is in the nature of a liquidation) to any other
Restricted Operating Company Subsidiary or any Credit Party, and (iii) any
Restricted Subsidiary that is neither a Credit Party nor a Restricted Operating
Company Subsidiary may dispose of all or substantially all of its assets
(including a Transfer that is in the nature of a liquidation) to any Borrower or
any other Restricted Subsidiary;

 

(c)                in connection with any acquisition permitted under Section
6.5, any Restricted Subsidiary may merge into, amalgamate or consolidate with
any other Person or permit any other Person to merge into, amalgamate or
consolidate with it; provided that, in the case of a Person that is a
Wholly-Owned Subsidiary, the Person surviving such merger or amalgamation shall
be a Wholly-Owned Subsidiary of a Borrower;

 

(d)               any Borrower or Restricted Subsidiary may consummate any
transaction permitted pursuant to Section 6.7; and

 

(e)                any Borrower or Restricted Subsidiary may, to the extent not
already permitted by clause (c) above, consummate any transaction permitted
pursuant to any Permitted Investment.

 

6.12          Hedge Agreements. No Credit Party shall enter into any Hedge
Agreement, except for Hedge Agreements that are entered into in the ordinary
course of business and not for speculative purposes.

 

6.13          Sanctions. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, permit any Revolving Loan or the proceeds of any
Revolving Loan, directly or indirectly, (a) to be knowingly lent, contributed or
otherwise made available to fund any activity or business in any Designated
Jurisdiction or (b) to knowingly fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction or who is the
subject of any Sanctions.

 

6.14          No Employees. No Credit Party shall, nor shall it permit any of
its Restricted Subsidiaries to, hire any employees or enter into any contractual
or other arrangements with any Person that would require any such Credit Party
or Restricted Subsidiary to be subject to or to

 



 -126-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

comply with any applicable Governmental Rules concerning labor, employment,
wages or worker benefits, in each case (i) in the United States or (ii) outside
of the United States if, in the case of this clause (ii), such hiring or
entering into any contractual or other arrangements could reasonably be expected
to result in a Material Adverse Effect. No Credit Party shall, nor shall it
permit any of its Restricted Subsidiaries to, maintain or contribute to, or have
any obligation to maintain or contribute to (i) any Employee Benefit Plan or
(ii) any Canadian Pension Plan or Canadian Multiemployer Pension Plan if, in the
case of this clause (ii), such maintenance or contribution could reasonably be
expected to result in a Material Adverse Effect.

 

6.15[Reserved.]

 

6.16          Disqualified Stock. The Credit Parties shall not issue any
Disqualified Stock, except to the extent that if constituting “Indebtedness”,
Section 6.1 would permit the issuance thereof.

 

6.17          Project Financing Documents. No Borrower or Restricted Subsidiary
shall consent to any amendment or other modification to any Project Financing
Document or Transaction Document, except to the extent such amendment or other
modification would not reasonably be expected to have a Material Adverse Effect.

 

6.18          Subsidiaries. No Credit Party shall have any Subsidiaries, other
than Restricted Subsidiaries. No Credit Party shall permit any of its Restricted
Operating Company Subsidiaries to have any Subsidiaries other than non-operating
Subsidiaries established primarily for the purpose of establishing or otherwise
facilitating the structuring of Permitted Project Debt.

 

Section 7.GUARANTY

 

7.1              Guaranty of the Obligations. Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty to Administrative Agent for the
ratable benefit of the Beneficiaries the due and punctual payment in full of all
Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of an automatic stay under
Section 362(a) of the Bankruptcy Code or any other Debtor Relief Laws)
(collectively, the “Guaranteed Obligations”).

 

7.2              Payment by Guarantors. Guarantors hereby jointly and severally
agree, in furtherance of the foregoing and not in limitation of any other right
which any Beneficiary may have at law or in equity against any Guarantor by
virtue hereof, that upon the failure of Borrowers to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code), Guarantors will upon demand
pay, or cause to be paid, in Cash, to Administrative Agent for the ratable
benefit of Beneficiaries, an amount equal to the sum of the unpaid principal
amount of all Guaranteed Obligations then due as aforesaid, accrued and unpaid
interest on such Guaranteed Obligations (including interest which, but for
Borrowers’ becoming the subject of a case under the Bankruptcy Code or any other
Debtor Relief Laws, would have accrued on such Guaranteed Obligations, whether
or not a claim is

 



 -127-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

allowed against Borrowers for such interest in the related bankruptcy or
insolvency case) and all other Guaranteed Obligations then owed to Beneficiaries
as aforesaid.

 

7.3              Liability of Guarantors Absolute. Each Guarantor agrees that
its obligations hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
of the Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:

 

(a)                this Guaranty is a guaranty of payment when due and not of
collectability. For the Guarantors organized in the United States, this Guaranty
is a primary obligation of each Guarantor and not merely a contract of surety;

 

(b)               Administrative Agent may enforce this Guaranty upon the
occurrence and during the continuance of an Event of Default notwithstanding the
existence of any dispute between Borrowers and any Beneficiary with respect to
the existence of such Event of Default;

 

(c)                the obligations of each Guarantor hereunder are independent
of the obligations of Borrowers and the obligations of any other guarantor
(including any other Guarantor) of the obligations of Borrowers, and a separate
action or actions may be brought and prosecuted against such Guarantor whether
or not any action is brought against Borrowers or any of such other guarantors
and whether or not Borrowers have joined in any such action or actions;

 

(d)               payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;

 

(e)                any Beneficiary, upon such terms as it deems appropriate,
without notice or demand and without affecting the validity or enforceability
hereof or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor’s liability hereunder, from time to time may
(i) subject to the other provisions of this Agreement, renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto or subordinate the payment of the same to the payment
of any other obligations; (iii) request and accept other guaranties of the
Guaranteed Obligations and take and hold security for the payment hereof or the
Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed

 



 -128-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against Borrowers or any security for the
Guaranteed Obligations; and (vi) exercise any other rights available to it under
the Credit Documents; and

 

(f)                this Guaranty and the obligations of Guarantors hereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason (other than
payment in full of the Guaranteed Obligations), including the occurrence of any
of the following, whether or not any Guarantor shall have had notice or
knowledge of any of them: (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Credit Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents, or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Credit Document or any agreement relating to such other
guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the Credit Documents or from
the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for Indebtedness other than the
Guaranteed Obligations) to the payment of Indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of a Borrower or any of its Restricted Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which Borrowers may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; (viii) any law, regulation, decree or order of any
jurisdiction, or any other court, affecting any form of any Guaranteed
Obligation or any Beneficiary’s rights with respect thereto; and (ix) any other
act or thing or omission, or delay to do any other act or thing, which may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Guaranteed Obligations.

 

7.4              Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance

 



 -129-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

by such Guarantor, to (i) proceed against Borrowers, any other guarantor
(including any other Guarantor) of the Guaranteed Obligations or any other
Person, (ii) proceed against or exhaust any security held from Borrowers, any
such other guarantor or any other Person, (iii) proceed against or have resort
to any balance of any Deposit Account or credit on the books of any Beneficiary
in favor of Borrowers or any other Person, or (iv) pursue any other remedy in
the power of any Beneficiary whatsoever; (b) any defense arising by reason of
the incapacity, lack of authority or any disability or other defense of
Borrowers or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Borrowers or any other Guarantor from any cause other than full
and final payment of the Guaranteed Obligations; (c) any defense based upon any
Governmental Rule which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any Governmental Rules, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) to the extent permitted by Governmental Rules, the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
Credit Extension to Borrowers and notices of any of the matters referred to in
Section 7.3 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

 

7.5              Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Termination Date, each Guarantor hereby waives any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
Borrowers or any other Guarantor or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by Governmental Rule or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against Borrowers with respect to the Guaranteed Obligations, (b) any right
to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against Borrowers, and (c) any benefit
of, and any right to participate in, any collateral or security now or hereafter
held by any Beneficiary. In addition, until the Guaranteed Obligations shall
have been indefeasibly paid in full and the Revolving Commitments shall have
terminated and all Letters of Credit shall have expired or been cancelled, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor (including any other Guarantor) of the
Guaranteed Obligations. Each Guarantor further agrees that, to the extent the
waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such

 



 -130-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Guarantor may have against Borrowers or against any collateral or security, and
any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights any Beneficiary may
have against Borrowers, to all right, title and interest any Beneficiary may
have in any such collateral or security, and to any right any Beneficiary may
have against such other guarantor. If any amount shall be paid to any Guarantor
on account of any such subrogation, reimbursement, indemnification or
contribution rights at any time when all Guaranteed Obligations shall not have
been finally and indefeasibly paid in full, such amount shall be held in trust
for Administrative Agent on behalf of Beneficiaries and shall forthwith be paid
over to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

 

7.6              Subordination of Other Obligations. Any Indebtedness of
Borrowers or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after receipt of notice of an Event of Default (which has occurred and
is continuing) by Administrative Agent shall be held in trust for Administrative
Agent on behalf of Beneficiaries and shall forthwith, upon demand of the
Administrative Agent, be paid over to Administrative Agent for the benefit of
Beneficiaries to be credited and applied against the Guaranteed Obligations but
without affecting, impairing or limiting in any manner the liability of the
Obligee Guarantor under any other provision hereof.

 

7.7              Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until the Termination Date. Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
pursuant to this Agreement giving rise to any Guaranteed Obligations.

 

7.8              Authority of Guarantors or Borrowers. It is not necessary for
any Beneficiary to inquire into the capacity or powers of any Guarantor or
Borrowers or the Representatives acting or purporting to act on behalf of any of
them.

 

7.9              Financial Condition of Borrowers. Any Credit Extension may be
made to Borrowers or continued from time to time, in each case without notice to
or authorization from any Guarantor regardless of the financial or other
condition of Borrowers at the time of any such grant or continuation. No
Beneficiary shall have any obligation to disclose or discuss with any Guarantor
its assessment, or any Guarantor’s assessment, of the financial condition of
Borrowers. Each Guarantor has adequate means to obtain information from
Borrowers on a continuing basis concerning the financial condition of Borrowers
and its ability to perform its obligations under the Credit Documents and each
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Borrowers and of all circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Borrowers
now known or hereafter known by any Beneficiary.

 



 -131-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

7.10Bankruptcy, Etc.

 

(a)                So long as any Guaranteed Obligations remain outstanding, no
Guarantor shall, without the prior written consent of Administrative Agent
acting pursuant to the instructions of Required Lenders, commence or join with
any other Person in commencing any involuntary bankruptcy, reorganization or
insolvency case or proceeding of or against Borrowers or any other Guarantor.
The obligations of Guarantors hereunder shall not be reduced, limited, impaired,
discharged, deferred, suspended or terminated by any case or proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of Borrowers or any other Guarantor
or by any defense which Borrowers or any other Guarantor may have by reason of
the order, decree or decision of any court or administrative body resulting from
any such proceeding.

 

(b)               Each Guarantor acknowledges and agrees that any interest on
any portion of the Guaranteed Obligations which accrues after the commencement
of any case or proceeding referred to in clause (a) above against Borrowers (or,
if interest on any portion of the Guaranteed Obligations ceases to accrue by
operation of law by reason of the commencement of such case or proceeding, such
interest as would have accrued on such portion of the Guaranteed Obligations if
such case or proceeding had not been commenced) shall be included in the
Guaranteed Obligations because it is the intention of Guarantors and
Beneficiaries that the Guaranteed Obligations which are guaranteed by Guarantors
pursuant hereto should be determined without regard to any rule of law or order
which may relieve Borrowers of any portion of such Guaranteed Obligations.
Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar person to pay
Administrative Agent, or allow the claim of Administrative Agent in respect of,
any such interest accruing after the date on which such case or proceeding is
commenced.

 

(c)                In the event that all or any portion of the Guaranteed
Obligations are paid by Borrowers, the obligations of Guarantors hereunder shall
continue and remain in full force and effect or be reinstated, as the case may
be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments which are so rescinded
or recovered shall constitute Guaranteed Obligations for all purposes hereunder.

 

7.11Guarantors, Defined; Discharge of Guaranty

 

(a)                “Guarantor” means each of (a) the US Borrower, as guarantor
of the Obligations of Canada Borrower; (b) the US Restricted Holding Company
Subsidiaries as of the date hereof, jointly and severally, as guarantors of the
Obligations of US Borrower and Canada Borrower; (c) Canada Borrower, as
guarantor of the Obligations of US Borrower but with recourse limited solely to
and secured by any Collateral owned by Canada Borrower (the “Limited Recourse
Collateral”); and (d) any Restricted Holding Company Subsidiary that executes a
guaranty pursuant to, and subject to the limitations set forth in, Section 5.9;
provided that, notwithstanding anything to the contrary in this Agreement or any
other Credit Document, (i) the Limited Recourse Collateral shall exclude thirty
five percent (35%) of the ownership of the Capital Stock of each of the Canada
Restricted Holding Company Subsidiaries (ii) not more than 65% of the Capital
Stock of any first-tier CFC or FSHCO shall constitute Collateral and no

 



 -132-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Equity Interests of a direct or indirect Subsidiary of a first-tier CFC or FSHCO
shall constitute Collateral. For the avoidance of doubt, notwithstanding
anything to the contrary herein, no current or future Restricted Operating
Company Subsidiary or Restricted Holding Company Subsidiary that is a Subsidiary
of Canada Borrower shall be a Guarantor.

 

(b)               Whenever Canada Borrower is referred to as a Guarantor for
purposes of this Agreement, such reference shall be to its status as a Guarantor
of the Obligations of US Borrower with recourse solely limited to the Limited
Recourse Collateral. Notwithstanding any other provision in this Agreement or
any other Credit Document, the only remedies that the Administrative Agent shall
have against Canada Borrower in the event of non-payment by Canada Borrower of
the Obligations of US Borrower shall be to enforce its rights in respect of the
Limited Recourse Collateral. No judgment in the nature of a deficiency judgment
shall be enforced against Canada Borrower, in its capacity as a Guarantor of the
Obligations of the US Borrower, out of any of its property, assets or
undertaking other than the Limited Recourse Collateral. In the event of any
conflict or inconsistency between this Section 7.11(b) and any other provision
in this Agreement or any other Credit Document, this Section 7.11(b) shall
prevail to the extent of such conflict or inconsistency.

 

(c)                If all of the Capital Stock of any Guarantor or any of its
successors in interest hereunder shall be sold or otherwise disposed of
(including by merger, amalgamation or consolidation) to a Person that is not a
Borrower or a Subsidiary of a Borrower in accordance with the terms and
conditions hereof or if any Guarantor shall otherwise no longer be a Subsidiary
of the applicable Borrower, the Guaranty of such Guarantor or such successor in
interest, as the case may be, hereunder shall automatically be discharged and
released without any further action by any Beneficiary or any other Person
effective as of the time of such sale or disposition.

 

Section 8.EVENTS OF DEFAULT

 

8.1Events of Default. If any one or more of the following conditions or events
shall occur:

 

(a)                Failure to Make Payments When Due. Failure by Borrowers to
pay (i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) except as otherwise provided in Section 2.3 with
respect to the automatic conversion of Letter of Credit drawings into Revolving
Loans, when due any amount payable to an LC Issuing Bank in reimbursement of any
drawing under a Letter of Credit; (iii) any interest on any Loan within three
(3) Business Days after the date such interest becomes due; (iv) any fee or any
other amount due hereunder within five (5) days after the date such fee or
amount becomes due; or

 

(b)               Cross Defaults, Cross Acceleration.

 

(i)                 Failure of any Credit Party to pay when due any principal of
or interest on or any other amount payable in respect of Permitted Indebtedness
of such Credit Party then outstanding (other than Permitted Indebtedness
referred to in Section 6.1(a)), beyond the grace period, if any, provided
therefor, and the aggregate

 



 -133-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

outstanding interest, principal and other amounts due and payable with respect
to such Permitted Indebtedness equals or exceeds one hundred million Dollars
($100,000,000); or

 

(ii)               Failure of any Restricted Subsidiary (other than a Restricted
Holding Company Subsidiary) to (A) pay when due any principal of or interest on
or any other amount payable in respect of Indebtedness of such Restricted
Subsidiary then outstanding beyond the grace period, if any provided therefor (a
“Project Payment Default”) or (B) to observe or perform any other agreement,
term or condition relating to any Indebtedness of such Restricted Subsidiary, or
contained in any instrument or agreement evidencing or securing such
Indebtedness, and the holder or holders of such Indebtedness shall have
exercised their rights to accelerate the maturity of such Indebtedness prior to
its scheduled maturity or to cause such Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its stated maturity (a “Project Non-Payment Acceleration”), and, in the case of
either subclause (A) or subclause (B) of this Section 8.1(b)(ii), such
Restricted Subsidiary, together with any other Restricted Subsidiary (other than
a Restricted Holding Company Subsidiary) that shall have incurred a Project
Payment Default that is continuing or the Indebtedness of which is subject to a
Project Non-Payment Acceleration or that is then the subject of an event
described in Section 8.1(f) or (g), has made Restricted Payments, directly or
indirectly (but without duplication of any amounts), to a Borrower in an amount
equal to or greater than thirty percent (30%) of the Borrower Cash Flow. Such
Borrower Cash Flow threshold is calculated using (i) the Restricted Payments of
any such Restricted Subsidiary that is the subject of a Project Payment Default
or event described in Section 8.1(f) or (g) or the Indebtedness of which is
subject to a Project Non-Payment Acceleration during the Measurement Period most
recently completed prior to the occurrence of the applicable Project Payment
Default, Project Non-Payment Acceleration or event described in Section 8.1(f)
or (g), as applicable and (ii) the Restricted Payments of any other such
Restricted Subsidiary during the most recently completed Measurement Period; or

 

(iii)             Any other event or condition occurs with respect to any Credit
Party that would permit the holder or holders of Permitted Indebtedness (other
than Permitted Indebtedness referred to in Section 6.1(a)) of such Credit Party
in the aggregate outstanding interest, principal and other amounts equal or
exceeding one hundred million Dollars ($100,000,000) to accelerate the maturity
thereof prior to its scheduled maturity or that results in the holder or holders
of such Permitted Indebtedness or any trustee or agent on its or their behalf to
cause such Permitted Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its stated maturity or
the stated maturity of any underlying obligation, as the case may be; provided
that this clause (iii) shall not apply to secured Permitted Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Permitted Indebtedness if such sale or transfer is
permitted under the Credit Documents and under the documents providing for such
Permitted Indebtedness.

 

(c)                Breach of Certain Covenants. Failure of any Credit Party to
perform or comply with any term or condition applicable to such Credit Party
contained in Section 2.5, Section 5.2 or Section 6 (except for
Section 6.7(d)(ii)); or

 



 -134-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

(d)               Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party in writing pursuant hereto or thereto or in connection herewith or
therewith shall be incorrect in any material respect as of the date made or
deemed made; provided, however, that if the effect of any such misrepresentation
or misstatement (1) has not caused a Material Adverse Effect, (2) has not caused
or is not related to any other Event of Default, Default or Project Level
Default, and (3) is capable of being remedied, Borrowers may remedy the effect
of such misrepresentation or misstatement (and no Event of Default shall be
deemed to have occurred solely as a result thereof) by delivering a written
representation and warranty to Administrative Agent, in form and substance
satisfactory to Administrative Agent, evidencing that the circumstances giving
rise to such misrepresentation or misstatement have been corrected and by
otherwise remedying in all material respects the effect of such
misrepresentation or misstatement within thirty (30) days of the date that
Borrowers have knowledge, or should have had knowledge, of such
misrepresentation or misstatement;

 

(e)                Other Defaults. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other provision of
this Section 8.1, and such default or noncompliance shall remain unremedied (x)
until thirty (30) days after the earlier of (i) the date on which an Authorized
Representative of such Credit Party becomes aware of such default or
noncompliance, and (ii) the date on which written notice thereof shall have been
received by the Borrowers from the Administrative Agent or any Lender; provided
that (A) if such failure, default or noncompliance does not involve the payment
of money to any Person and is not susceptible to cure within such thirty (30)
day period, (B) such Person is proceeding with diligence and good faith to cure
such failure, default or noncompliance and such failure, default or
noncompliance is susceptible to cure within ninety (90) days and (C) the
existence of such failure has not resulted in a Material Adverse Effect, such
thirty (30) day period shall be extended as may be necessary to cure such
failure, default or noncompliance, such extended period not to exceed ninety
(90) days in the aggregate (inclusive of the original thirty (30) day period),
or (y) if earlier, ninety (90) days after the occurrence of such failure,
default or noncompliance; and

 

(f)                Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A
court of competent jurisdiction shall enter a decree or order for relief in
respect of any Credit Party or any Restricted Subsidiary (other than a
Restricted Holding Company Subsidiary) in an involuntary case under any Debtor
Relief Laws now or hereafter in effect (including pursuant to which Canada
Borrower has been declared bankrupt or insolvent under Canadian Insolvency
Legislation) which decree or order for relief is not immediately stayed; or any
other similar relief shall be granted under any applicable federal, state or
provincial Governmental Rule, and such relief is not immediately stayed; or
(ii) an involuntary case shall be commenced against any Credit Party or any such
Restricted Subsidiary under any Debtor Relief Laws now or hereafter in effect;
or a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, receiver-manager, administrator, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
such Credit Party or such Restricted Subsidiary, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, receiver, receiver-manager,
administrator, trustee

 



 -135-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

or other custodian of any Credit Party or any such Restricted Subsidiary for all
or a substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of any Credit Party or any such Restricted Subsidiary, and any such
event described in this clause (ii) shall continue for sixty (60) days without
having been dismissed, bonded or discharged (provided, that in either (i) or
(ii) above, no Default or Event of Default shall occur hereunder, in the case of
any such Restricted Subsidiary unless such event could reasonably be expected to
have a Material Adverse Effect); or

 

(g)               Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any
Credit Party or any Restricted Subsidiary (other than a Restricted Holding
Company Subsidiary) shall have an order for relief entered with respect to it,
or shall give notice of intention to file a proposal, or file a proposal, or
shall commence a voluntary case, in each case under any Debtor Relief Laws now
or hereafter in effect, or shall consent to the entry of an order for relief in
an involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such Governmental Rule, or shall consent to the appointment of
or taking possession by a receiver, receiver-manager, administrator, trustee or
other custodian for all or a substantial part of its property; or any Credit
Party or any such Restricted Subsidiary shall make any assignment for the
benefit of creditors; or (ii) any Credit Party or any such Restricted Subsidiary
shall be unable, or shall fail generally, or shall admit in writing its (or
their) inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body (or any committee thereof)) of any Credit
Party or any such Restricted Subsidiary shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 8.1(f) (provided, that in either (i) or (ii) above, no Default or Event
of Default shall occur hereunder, in the case of any Restricted Subsidiary
(other than a Restricted Holding Company Subsidiary) unless such event could
reasonably be expected to have a Material Adverse Effect); or

 

(h)               Judgments and Attachments. Any money judgment, writ or warrant
of attachment, execution, distress or similar process involving in any
individual case or in the aggregate at any time an amount in excess of one
hundred million Dollars ($100,000,000) (in either case to the extent not
adequately covered by insurance) shall be entered or filed against (i) any
Credit Party or any of their respective assets (such assets excluding Restricted
Subsidiaries (other than Restricted Holding Company Subsidiaries)) and shall
remain undischarged, unvacated, unbonded or unstayed for a period of sixty
(60) days (or in any event later than five (5) days prior to the date of any
proposed sale thereunder); or (ii) any Restricted Subsidiaries (other than
Restricted Holding Company Subsidiaries) or any of their respective assets and
shall remain undischarged, unvacated, unbonded or unstayed for a period of sixty
(60) days (or in any event later than five (5) days prior to the date of any
proposed sale thereunder); provided, that in the case of clause (ii) only, no
Default or Event of Default shall occur hereunder unless such process could
reasonably be expected to result in a Material Adverse Effect; or

 

(i)                 Dissolution. Any order, judgment or decree shall be entered
against any Credit Party decreeing the dissolution or split up of such any
Credit Party and such order shall remain undischarged or unstayed for a period
in excess of thirty (30) days; or

 

(j)                 Employee Benefit Plans. There (i) shall occur one or more
ERISA Events which individually or in the aggregate results in or could
reasonably be expected to result in a

 



 -136-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Material Adverse Effect during the term hereof or (ii) there is a negative
change in the funded status of any Canadian Benefit Plan that could reasonably
be expected to have a Material Adverse Effect;

 

(k)               Guaranties, Collateral Documents and other Credit Documents.
At any time after the execution and delivery thereof, (i) any Guaranty for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any other Credit Document ceases to be in
full force and effect (other than by reason of a release of Collateral in
accordance with the terms hereof or thereof or the satisfaction in full of the
Obligations in accordance with the terms hereof) or shall be declared null and
void, or Collateral Agent shall not have or shall cease to have a valid and
perfected Lien in any portion of the Collateral purported to be covered and to
the extent required by the Collateral Documents with the priority required by
the relevant Collateral Document, in each case for any reason other than the
failure of Collateral Agent or any Secured Party to take any action within its
control, (iii) any Credit Party shall contest the validity or enforceability of
any Credit Document in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any
Credit Document to which it is a party, or (iv) the Permitted Subordinated
Indebtedness ceases to be subordinated (unless such Indebtedness is not required
to be subordinated by its terms and would otherwise be permitted under the
Available Incremental Amount); or

 

(l)               Change of Control. A Change of Control of either or both
Borrowers shall have occurred;

 

(m)             Abandonment. The occurrence of an Event of Abandonment;

 

THEN, (1) upon the occurrence of any Event of Default described in
Sections 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and
continuance of any other Event of Default, upon notice to the Borrower by
Administrative Agent, at the request of (or with the consent of) the Required
Lenders (or, in the case of clause (A) below, the Required Revolving Lenders
with respect to the Revolving Commitments and, in the case of clause (D) below,
each LC Issuing Bank, with respect to its obligations to issue Letters of Credit
and to Cash Collateralize), (A) the Revolving Commitments, if any, of each
Lender having such Revolving Commitments and the obligation of an LC Issuing
Bank to issue any Letter of Credit shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Loans, (II) an amount equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit),
and (III) all other Obligations; (C) Administrative Agent may cause Collateral
Agent to enforce any and all Liens and security interests created pursuant to
Collateral Documents; and (D) Administrative Agent shall direct Borrowers to pay
(and Borrowers hereby agrees upon receipt of such notice, or upon the occurrence
and continuance of any Event of Default specified in Section 8.1(f) or (g) to
pay)

 



 -137-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

to Administrative Agent such additional amounts of cash, to be held as security
for Borrowers’ reimbursement obligations in respect of Letters of Credit then
outstanding, equal to the L/C Obligation at such time;

 

8.2Right to Cure

 

(a)                Notwithstanding anything to the contrary contained in this
Section 8, in the event that Borrowers fail to comply with the requirements of
Section 6.6, until the expiration of the tenth Business Day subsequent to the
date the certificate calculating such compliance is required to be delivered
pursuant to Section 5.1(c) (the period from such failure to comply to such tenth
Business Day, the “Cure Period”), Borrowers shall have the right to issue common
stock or Permitted Subordinated Indebtedness for cash, or otherwise receive cash
contributions to the capital of the Borrowers (including pursuant to Permitted
Subordinated Indebtedness transactions) (collectively, the “Cure Right”), and
upon the receipt by Borrowers of such cash in an amount sufficient to cure such
failure (the “Cure Amount”) pursuant to the exercise by Borrowers of such Cure
Right, compliance with the covenants set forth in Section 6.6 shall be
recalculated giving effect to the following pro forma adjustments:

 

(i)                 Borrower Cash Flow shall be increased, solely for the
purpose of measuring compliance with Section 6.6 and not for any other purpose
under this Agreement, by an amount equal to the Cure Amount; and

 

(ii)               if, after giving effect to the foregoing recalculations,
Borrowers shall then be in compliance with the requirements of Section 6.6,
Borrowers shall be deemed to have satisfied the requirements of Section 6.6 as
of the relevant date of determination with the same effect as though there had
been no failure to comply therewith at such date, and the applicable breach or
default of Section 6.6 that had occurred shall be deemed cured for the purposes
of this Agreement.

 

(b)               Notwithstanding anything herein to the contrary, (a) such Cure
Right may not be exercised more than two (2) times in any twelve month period,
(b) the Cure Amount shall be no greater than the amount required for purposes of
complying, on a pro forma basis, with Section 6.6 as of the relevant date of
determination, (c) no more than five (5) Cure Rights may be exercised in the
aggregate and (d) Section 8.2 may not be relied on for, and the Cure Amount
received and the use of proceeds thereof shall be disregarded for, all purposes
of this Agreement (except as expressly set forth in Section 8.2(a)), including
for determining any financial ratio-based terms (including pricing) or
conditions and any increase to any available basket under this Agreement or
calculating compliance with any of the financial covenants or tests hereunder.
Any amount contributed or raised as a Cure Amount shall be immediately applied
as described in Section 2.12 and may then be reborrowed subject to the
provisions of Section 3.2 (while giving effect to such Cure Amount for purposes
of determining compliance with Section 6.6 in connection with such Loan). For
the avoidance of doubt, nothing in this Section 8.2 shall preclude any Credit
Party or Restricted Company Operating Subsidiary from issuing Permitted
Subordinated Indebtedness or common stock in excess of the Cure Amount. Any
amount contributed, raised or issued in excess of the Cure Amount may be applied
as otherwise permitted under the Financing Documents.

 



 -138-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Section 9. AGENTS

 

9.1Appointment of Agents

 

(a)                Each of the Lenders and the LC Issuing Banks and, by their
acceptance of the benefits hereof and the other Credit Documents, the other
Secured Parties, hereby irrevocably appoints Royal Bank to act on its behalf as
Administrative Agent and Royal Bank to act on its behalf as Collateral Agent
hereunder and under the other Credit Documents and authorizes Administrative
Agent and Collateral Agent, as applicable, to take such actions on its behalf
and to exercise such powers as are delegated to Administrative Agent and
Collateral Agent, as applicable by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto. The provisions of
this Section 9 are solely for the benefit of Administrative Agent, Collateral
Agent, the Lenders and the LC Issuing Banks, and neither Borrowers nor any other
Credit Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Credit Documents (or any other similar term) with reference to
Administrative Agent or Collateral Agent, as applicable, is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Governmental Rule. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

(b)               Bank of Montreal, Chicago Branch, is hereby appointed as
Syndication Agent, and each Lender and LC Issuing Bank hereby authorizes the
Syndication Agent to act as its agent in accordance with the terms hereof and
the other Credit Documents. The Syndication Agent, without consent of or notice
to any party hereto, may assign any and all of its rights or obligations
hereunder to any of its Affiliates. As of the Closing Date, Bank of Montreal,
Chicago Branch, in its capacity as Syndication Agent shall not have any
obligations but shall be entitled to all benefits of this Section 9.

 

(c)                Citibank, N.A. is hereby appointed as Documentation Agent,
and each Lender and LC Issuing Bank hereby authorizes the Documentation Agent to
act as its agent in accordance with the terms hereof and the other Credit
Documents. The Documentation Agent, without consent of or notice to any party
hereto, may assign any and all of its rights or obligations hereunder to any of
its Affiliates. As of the Closing Date, Citibank, N.A., in its capacity as
Documentation Agent shall not have any obligations but shall be entitled to all
benefits of this Section 9.

 

9.2              Powers and Duties. Each Lender irrevocably authorizes each
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Credit Documents as are
specifically delegated or granted to such Agent by the terms hereof and thereof,
together with such powers, rights and remedies as are reasonably incidental
thereto. Each Agent shall have only those duties and responsibilities that are
expressly specified herein and the other Credit Documents. Each Agent may
exercise such powers, rights and remedies and perform such duties by or through
its agents or employees. No Agent shall have, by reason hereof or any of the
other Credit Documents, a fiduciary relationship in respect of any Lender; and
nothing herein or any of the other Credit Documents, expressed or implied, is
intended to or shall be so construed as to impose upon any Agent any obligations
in respect

 



 -139-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

hereof or any of the other Credit Documents except as expressly set forth herein
or therein regardless of whether a Default or Event of Default has occurred and
is continuing.

 

9.3General Immunity

 

(a)                Reliance by Agents. Agents shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Agents also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Revolving
Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the LC
Issuing Banks, Agents may presume that such condition is satisfactory to such
Lender or the LC Issuing Banks unless Agents shall have received notice to the
contrary from such Lender or the LC Issuing Banks prior to the making of such
Revolving Loan or the issuance of such Letter of Credit. Agents may consult with
legal counsel (who may be counsel for Borrowers), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

(b)               Exculpatory Provisions. No Agent nor any of its
Representatives shall be liable to Lenders for any action taken or omitted by
any Agent under or in connection with any of the Credit Documents except to the
extent caused by such Agent’s gross negligence or willful misconduct as
determined by final and nonappealable judgment of a court of competent
jurisdiction. Each Agent shall be entitled to refrain from any act or the taking
of any action (including the failure to take an action) in connection herewith
or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent, in the case of any Agent other than Collateral Agent, shall have
received instructions in respect thereof from Required Lenders (or such other
Lenders as may be required to give such instructions under Section 10.5) or, in
the case of Collateral Agent, in accordance with the Pledge Agreements or other
applicable Collateral Documents, and, upon receipt of such instructions from
Required Lenders (or such other Lenders, as the case may be); provided that no
Agent shall be required to take any action that in its opinion or the opinion of
its counsel, may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law. Without prejudice to
the generality of the foregoing, no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents, in the case of any Agent other than Collateral Agent, in accordance
with the instructions of Required Lenders (or such other Lenders as may be
required to give such instructions under Section 10.5) or, in the case of
Collateral Agent, in accordance with the Pledge Agreements or other applicable
Collateral Document. No Agent shall, except as expressly set forth herein and in
the other Credit Documents, have any duty to disclose and shall not be liable
for the failure to disclose, any information relating to Borrowers or any of its
Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The Agents shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement,

 



 -140-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

warranty or representation made in or in connection with this Agreement or any
other Credit Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 3 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Administrative
Agent.

 

(c)                Delegation of Duties. Each of Administrative Agent and
Collateral Agent may perform any and all of its duties and exercise its rights
and powers under this Agreement or under any other Credit Document by or through
any one or more sub-agents appointed by it. Each of Administrative Agent,
Collateral Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory, indemnification and other provisions of this
Section 9.3 shall apply to any of the Related Parties of Administrative Agent or
Collateral Agent and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent or Collateral Agent. All of the rights,
benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 9.3 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent or Collateral Agent, (i) such sub-agent shall
be a third party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent or Collateral Agent, as the case maybe, and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

 

9.4              Agents Entitled to Act as Lender. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, any Agent in its individual capacity as a Lender
hereunder. With respect to its participation in the Loans and the Letters of
Credit, each Agent shall have the same rights and powers hereunder as any other
Lender and may exercise the same as if it were not performing the duties and
functions delegated to it hereunder, and the term “Lender” shall, unless the
context clearly otherwise indicates, include each Agent in its individual
capacity. Any Agent and its Affiliates may accept deposits from, lend money to,
own securities of, and generally engage in any kind of banking, trust, financial
advisory or other business with the Credit Parties or any of their Affiliates as
if it were not performing the duties specified herein, and may accept fees and
other consideration from Borrowers for services in connection herewith and
otherwise without having to account for the same to Lenders.

 



 -141-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

9.5              Lenders’ Representations, Warranties and Acknowledgment. Each
Lender represents and warrants that, without reliance upon Administrative Agent
or any other Lender or any of their Related Parties, it has made its own
independent investigation of the financial condition and affairs of the Credit
Parties in connection with Credit Extensions hereunder and that it has made and
shall continue to make its own appraisal of the creditworthiness of the Credit
Parties. No Agent shall have any duty or responsibility, either initially or on
a continuing basis, to make any such investigation or any such appraisal on
behalf of Lenders or to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Revolving Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

 

9.6Resignation of Administrative Agent

 

(a)                Administrative Agent or Collateral Agent may at any time give
notice of its resignation to the Lenders, the LC Issuing Banks and Borrowers.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with the consent of Borrowers (such consent not to be unreasonably
withheld, conditioned or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent or Collateral Agent, as
applicable, gives notice of its resignation (or such earlier day as shall be
agreed by the Required Lenders and Borrowers) (the “Resignation Effective
Date”), then the retiring Administrative Agent or Collateral Agent, as
applicable, may (but shall not be obligated to) on behalf of the Lenders and the
LC Issuing Banks, appoint a successor Administrative Agent or Collateral Agent,
as applicable, meeting the qualifications set forth above and accepting such
appointment. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

 

(b)               If the Person serving as Administrative Agent or Collateral
Agent, as applicable, is a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Required Lenders may, to the extent permitted by
applicable Governmental Rules, by notice in writing to Borrowers and such Person
remove such Person as Administrative Agent or Collateral Agent, as applicable,
and, with the consent of Borrowers (such consent not to be unreasonably
withheld, conditioned or delayed), appoint a successor. The Person serving as
Administrative Agent or Collateral Agent, as applicable, may be removed
involuntarily for a material breach of its duties hereunder or under the other
Credit Documents or for gross negligence or willful misconduct in connection
with the performance of its duties hereunder or under the other Credit
Documents, and then only upon an affirmative vote of the Required Lenders
(excluding Administrative Agent or Collateral Agent, as applicable, from such
vote and the Revolving Exposure attributable to the Administrative Agent or
Collateral Agent from the amounts used to determine the portion of the Revolving
Exposure necessary to constitute the required aggregate Revolving Exposure of
the remaining Lenders), and, with the consent of Borrowers (such consent not to
be unreasonably withheld, conditioned or delayed), appoint a successor. If in
each case, no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Required Lenders and

 



 -142-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Borrowers) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

 

(c)                With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent or Collateral Agent, as applicable, shall be discharged
from its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by Administrative Agent
or Collateral Agent, as applicable, on behalf of the Lenders or the LC Issuing
Banks under any of the Credit Documents, the retiring or removed Administrative
Agent or Collateral Agent, as applicable, shall continue to hold such collateral
security until such time as a successor Administrative Agent or Collateral
Agent, as applicable, is appointed) and (ii) except for any indemnity payments
or other amounts then owed to the retiring or removed Administrative Agent or
Collateral Agent, as applicable, all payments, communications and determinations
provided to be made by, to or through Administrative Agent or Collateral Agent,
as applicable, shall instead be made by or to each Lender and LC Issuing Banks
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent or Collateral Agent, as applicable, as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent or
Collateral Agent, as applicable, hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent or Collateral Agent, as applicable
(other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent or Collateral Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent or Collateral Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section 9.6). After the retiring or removed Administrative Agent or Collateral
Agent’s resignation or removal hereunder and under the other Credit Documents,
the provisions of this Section 9, and Sections 10.2 and 10.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent or
Collateral Agent, as applicable, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent or Collateral Agent was
acting as Administrative Agent or Collateral Agent, as applicable.

 

9.7Collateral Documents and Guaranty

 

(a)                Agents under Collateral Documents and Guaranty. Each Lender
hereby further authorizes Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of Lenders, to be the agent for and
representative of Lenders with respect to the Guaranty, the Collateral and the
Collateral Documents. Subject to Section 10.5, without further written consent
or authorization from Lenders, Administrative Agent or Collateral Agent, as
applicable may execute any documents or instruments necessary to (i) release any
Lien encumbering any item of Collateral (x) that is the subject of a sale or
other disposition of assets permitted hereby, (y) to which Required Lenders (or
such other Lenders as may be required to give such consent under Section 10.5)
have otherwise consented or (z) upon termination of the Revolving Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to
Administrative Agent and the LC Issuing Bank shall have been made) or
(ii) release any Guarantor from the Guaranty pursuant to

 



 -143-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Section 7.11 or with respect to which Required Lenders (or such other Lenders as
may be required to give such consent under Section 10.5) have otherwise
consented.

 

(b)               Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Borrowers, Administrative Agent, Collateral Agent and each Lender hereby agree
that no Lender shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by Administrative
Agent, on behalf of Lenders in accordance with the terms hereof, and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
Collateral Agent. The Secured Parties hereby irrevocably authorize the
Collateral Agent, at the direction of the Required Lenders, to credit bid all or
any portion of the Obligations (including in combination with Cash or other
consideration, including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Debtor Relief Laws in any other jurisdictions to
which a Credit Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Collateral Agent (whether by judicial action or otherwise)
in accordance with any applicable Governmental Rule. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Capital Stock or debt instruments of the
acquisition vehicle or vehicles that are used to consummate such purchase). In
connection with any such bid (i) the Agents shall be authorized to form one or
more acquisition vehicles to make a bid and to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Agents with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or Capital Stock thereof shall be governed, directly
or indirectly, by the vote of the Required Lenders, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in clauses (a) through (g) of Section
10.5 of this Agreement), (ii) the relevant Obligations shall automatically be
assigned to any such acquisition vehicle pro rata by the Lenders, as a result of
which each of the Lenders shall be deemed to have received a pro rata portion of
any Capital Stock or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Lender or acquisition vehicle to take any further action, and (iii)
to the extent that Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Obligations assigned to the acquisition
vehicle exceeds the amount of debt credit bid by the acquisition vehicle or
otherwise), such Obligations shall automatically be reassigned to the Lenders
pro rata and the Capital Stock or debt instruments issued by any acquisition
vehicle on account of the Obligations that had been assigned to the acquisition
vehicle shall automatically be cancelled, without the need for any Lender or any
acquisition vehicle to take any further action.

 



 -144-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

9.8              No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, the Syndication Agent or the
Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as Administrative Agent,
Collateral Agent, Lender or LC Issuing Bank hereunder.

 

Section 10.MISCELLANEOUS

 

10.1Notices

 

(a)                Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)               if to any Credit Party, Administrative Agent, Collateral
Agent, or the LC Issuing Banks, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Appendix B; and

 

(ii)               if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its administrative
questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its administrative questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to Borrowers).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received or five (5) Business Days after depositing it in the United States mail
with postage prepaid and properly addressed; notices and other communications
sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

 

(b)               Electronic Communications. Notices and other communications to
the Lenders and the LC Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent and the LC Issuing
Banks, provided that the foregoing shall not apply to notices to any Lender or
the LC Issuing Banks pursuant to Section 2 if such Lender or the LC Issuing
Banks, as applicable, has notified Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. Administrative
Agent or Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an

 



 -145-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement) and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(c)                Change of Address, Etc. Each of Borrowers, Administrative
Agent, and the LC Issuing Bank may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to Borrowers,
Administrative Agent, and the LC Issuing Bank. In addition, each Lender agrees
to notify Administrative Agent from time to time to ensure that Administrative
Agent has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

(d)               Reliance by Administrative Agent, LC Issuing Bank and Lenders.
Administrative Agent, the LC Issuing Bank and the Lenders shall be entitled to
rely and act upon any notices (including telephonic or electronic Borrowing
Notice And Certificates or Letter of Credit Applications) purportedly given by
or on behalf of Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. All telephonic notices to and
other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.2          Expenses. Whether or not the transactions contemplated hereby
shall be consummated, Borrowers agree to pay promptly upon demand (a) all the
actual and reasonable costs and expenses incurred by Administrative Agent and
Collateral Agent of preparation of the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the costs of
furnishing all opinions by counsel for the Credit Parties; (c) all reasonable
costs incurred (including, US, Canadian and other attorneys’ fees and any other
legal expenses) and reasonable out-of-pocket expenses of Lenders, Administrative
Agent and Collateral Agent, in connection with the negotiation, preparation,
syndication, execution and administration of the Credit Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Borrowers; (d) all the actual costs and
reasonable expenses of creating and perfecting Liens in favor of Collateral
Agent, for the benefit of Secured Parties, including, without duplication of
amounts paid pursuant to Section 2.18, filing and recording fees, expenses and
taxes, stamp or documentary taxes, search fees, title insurance premiums and
reasonable fees, expenses and disbursements of one counsel to Administrative
Agent and Collateral Agent; (e) all the actual costs and reasonable fees,
expenses and disbursements of any Representatives (prior to any Default or Event
of Default subject to the consent of Borrowers); (f) all reasonable
out-of-pocket expenses incurred by any LC Issuing

 



 -146-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (g) after the
occurrence of an Event of Default and during its continuance, all costs and
out-of-pocket expenses, including reasonable attorneys’ fees of counsel to the
Agents and the Lenders, and costs of settlement, incurred by Administrative
Agent and Collateral Agent and any Lender in enforcing any Obligations of or in
collecting any payments due from any Credit Party hereunder or under the other
Credit Documents by reason of such Event of Default (including in connection
with the sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty) or in connection with any
negotiations, refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy cases or proceedings. The agreements in this Section 10.2 shall
survive repayment of the Revolving Loans and all other amounts payable
hereunder. All fees and disbursements payable to US or Canadian counsel in
connection with this Agreement and the other Credit Documents shall be paid on a
full indemnity basis.

 

10.3Indemnity

 

(a)                In addition to the payment of expenses pursuant to
Section 10.2, whether or not the transactions contemplated hereby shall be
consummated, each Credit Party agrees to defend, indemnify, pay promptly upon
demand and hold harmless, each Agent, Lender and LC Issuing Bank and their
respective Related Parties (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities; provided, no Credit Party shall have any obligation to
any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent (i) such Indemnified Liabilities are found by a final and nonappealable
judgment of a court of competent jurisdiction to arise from the gross negligence
or willful misconduct of that Indemnitee, (ii) such Indemnified Liabilities are
found by a final and nonappealable judgment of a court of competent jurisdiction
to arise out of a breach of any obligation of such Indemnitee due to its gross
negligence or willful misconduct under this Agreement and the other Credit
Documents, including to the wrongful dishonor by an LC Issuing Bank of a proper
demand for payment made under any Letter of Credit issued by it or (iii) such
Indemnified Liabilities arise out of any dispute solely among Indemnitees (other
than claims against any Indemnitee in its capacity or in fulfilling its role as
Agent and the other Credit Documents and other than any claims involving any act
or omission on the part of Borrowers, their Restricted Subsidiaries or any other
Affiliates). To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 10.3 may be unenforceable in whole or in
part because they are violative of any Governmental Rule or public policy, the
applicable Credit Party shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable Governmental Rules to the payment
and satisfaction of all Indemnified Liabilities incurred by Indemnitees or any
of them. Without limiting the provisions of Section 2.18(d), this
Section 10.3(a) shall not apply with respect to Taxes other than Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(b)               To the extent that Borrowers for any reason fail to
indefeasibly pay any amount required under Sections 10.2 and 10.3(a) to be paid
by it to any Agent (or any sub-agent thereof), the LC Issuing Banks, or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
such Agent (or any such sub-agent), the LC Issuing Banks, or such Related Party,
as the case may be, such Lender’s pro rata share of such unpaid amount
(including

 



 -147-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

any such unpaid amount in respect of a claim asserted by such Lender); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against such
Agent (or any such sub-agent) or the LC Issuing Banks in its respective capacity
as such, or against any Related Party of any of the foregoing acting for such
Agent (or any such sub-agent) or the LC Issuing Banks in connection with such
capacity. The obligations of the Lenders under this subsection (b) are subject
to the provisions of Section 2.14. For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its share of the sum of the outstanding
Loans (other than Swingline Loans), participations in Swingline Loans and
Letters of Credit or Unreimbursed Amounts under Letters of Credit and unused
Commitments at the time.

 

(c)                To the extent permitted by applicable Governmental Rules, no
Credit Party shall assert, and each Credit Party hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, arising
out of, as a result of, or in any way related to, this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Credit Party hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor. No
Indemnitee above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(d)               To the extent permitted by applicable Governmental Rules, no
Indemnitee shall assert, and each Indemnitee hereby waives, any claim against
the Credit Parties and their respective Subsidiaries and Affiliates, or
Representatives, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, arising
out of, as a result of, or in any way related to, this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Indemnitee hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor; provided
that nothing contained in this sentence shall limit the Credit Parties’
indemnity obligations under the Credit Documents to the extent such special,
indirect, consequential or punitive damages are included in any third party
claim in connection with which such Indemnitee is entitled to indemnification
hereunder.

 



 -148-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

The agreements in this Section 10.3 shall survive the resignation of
Administrative Agent, the LC Issuing Bank, the replacement of any Lender, the
termination of the Revolving Commitments and the repayment of the Loans and all
other amounts payable hereunder.

 

10.4          Set-Off. In addition to any rights now or hereafter granted under
applicable Governmental Rules and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default each
Lender, each LC Issuing Bank and each of their respective Affiliates is hereby
authorized by each Credit Party at any time or from time to time subject to the
consent of Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed), without notice to any Credit Party or to any other
Person (other than Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Lender, LC Issuing Bank or
Affiliate of such Lender or LC Issuing Bank to or for the credit or the account
of any Credit Party against and on account of the obligations and liabilities of
any Credit Party to such Lender, LC Issuing Bank or Affiliate of such Lender or
LC Issuing Bank hereunder, the Letters of Credit and participations therein and
under the other Credit Documents, including all claims of any nature or
description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Credit Document, irrespective of
whether or not(a) such Lender, LC Issuing Bank or Affiliate of such Lender or LC
Issuing Bank shall have made any demand hereunder or (b) the principal of or the
interest on the Revolving Loans or any amounts in respect of the Letters of
Credit or any other amounts due hereunder shall have become due and payable
pursuant to Section 2 and although such obligations and liabilities, or any of
them, may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to Administrative Agent for further
application in accordance with the provisions of Sections 2.15 and 2.20 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of Administrative Agent, LC
Issuing Banks, Lenders and their respective Affiliates, and (y) Defaulting
Lender shall provide promptly to Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each LC Issuing Bank
and each of their respective Affiliates under this Section 10.4 are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, LC Issuing Bank or Affiliate of such Lender or LC Issuing Bank may have.

 

10.5Amendments and Waivers

 

(a)                Required Lenders’ Consent. Subject to Section 10.5(b)
and 10.5(c), no amendment, modification, termination or waiver of any provision
of the Credit Documents, or consent to any departure by any Credit Party
therefrom, shall in any event be effective without the written concurrence of
the Required Lenders; provided that (i) any term of the Credit Documents may be
amended or waived by Borrowers and Administrative Agent (or if applicable,
Collateral Agent) without the consent of any other party if that amendment or
waiver is to cure defects or omissions, resolve ambiguities or inconsistencies
or reflect changes of a minor, technical or administrative nature, or otherwise
for the benefit of all or any of the Secured Parties

 



 -149-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

and (ii) any amendment, waiver or modification of any term or provision relating
only to the Revolving Lenders shall not require the consent of any Incremental
Term Loan Lender unless such Incremental Term Loan Lender would be directly
affected by any such amendment, waiver or modification that has an effect set
forth in any of Sections 10.5(b)(i)-(vii).

 

(b)               Affected Lenders’ Consent. Without the written consent of each
Lender (other than, solely with respect to Sections 10.5(iii) through (vii), a
Defaulting Lender) that would be directly affected thereby, no amendment,
modification, termination, or consent (including amendments or modifications to
any relevant definitions in Section 1) shall be effective if the effect thereof
would:

 

(i)                 extend (i) any Revolving Commitment of such Lender or (ii)
the scheduled final maturity of any Loan or Note of such Lender;

 

(ii)               increase any Commitment of any Lender over the amount thereof
then in effect without the consent of such Lender;

 

(iii)             reduce the Commitment Fee Rate or the rate of interest on any
Loan of such Lender (other than any waiver of any increase in the interest rate
applicable to any Loan pursuant to Section 2.9 or the definition of “Default
Rate”) or any fee (including Letter of Credit Fee) or other payment obligations
payable hereunder to such Lender; provided that any amendment or other
modification of any financial covenant definition in this Agreement shall not
constitute a reduction in the rate of interest for the purpose of this
clause (iii); provided further, that the establishment of an alternative rate of
interest, as referenced in the definition of “Eurodollar Rate” and related
amendments to effectuate such establishment shall only require the consent of
the Required Lenders;

 

(iv)             extend the time for payment of any such interest, fees or
scheduled payments in respect of Incremental Term Loans payable to a Lender
under this Agreement without the written consent of the Lender to which such
interest or fee is directly payable (excluding the waiver of any mandatory
prepayment or the payment of any expense, cost or indemnity);

 

(v)               reduce the principal amount of any Loan or any reimbursement
obligation in respect of any Letter of Credit due to such Lender;

 

(vi)             amend the definition of “Required Lenders”, “Required Revolving
Lenders”, “Required Incremental Term Loan Lenders” or “Pro Rata Share” or any
other provision in this Agreement affecting the ratable treatment of the
repayment of principal, interest and fees or other Obligations under this
Agreement; provided that, with the consent of the Required Lenders, Required
Revolving Lenders or Required Incremental Term Loan Lenders, as applicable,
additional extensions of credit pursuant hereto may be included in the
determination of “Required Lenders”, “Required Revolving Lenders”, “Required
Incremental Term Loan Lenders” or “Pro Rata Share” on substantially the same
basis as the Commitments and the Loans are included on the Closing Date;

 



 -150-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

(vii)           release or otherwise Transfer (x) all or substantially all of
the Collateral (except as expressly permitted in the Credit Documents), or (y)
all or substantially all of the value of the Guaranty (except as expressly
permitted in the Credit Documents); and

 

(viii)         amend this Section 10.5(b).

 

Notwithstanding the foregoing, the Fee Letter and Engagement Letter may be
amended, or the rights or privileges thereunder waived, in writing executed only
by the parties thereto.

 

(c)Other Consents.

 

(i)                 No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

 

(1)               amend, modify, terminate or waive any provision of Section 9
as the same applies to any Agent, or any other provision hereof as the same
applies to the rights or obligations of any Agent, in each case without the
consent of such Agent;

 

(2)               amend, modify, terminate or waive any provision hereof
relating to the Letters of Credit without the consent of each LC Issuing Bank;
provided that Borrowers may amend, modify, terminate or waive any Letter of
Credit or any LC Issuer Document issued or to be issued by an LC Issuing Bank
with only the consent of such LC Issuing Bank; and

 

(3)               amend, modify, terminate or waive any provision hereof
relating to the Swingline Loan without the consent of Swingline Lender; or

 

(ii)               Solely with the consent of the Borrowers, the Revolving
Lenders and, if applicable, the LC Issuing Banks, subject to the provisions of
Section 1.8, this Agreement may be amended or otherwise modified to the extent
necessary to permit the availability of Revolving Loans or Letters of Credit
denominated in a currency other than Dollars or Canadian Dollars and to make
technical changes to this Agreement and any other Credit Document to accommodate
the inclusion of any such new currency; provided that the rights of any Lenders
other than the Revolving Lenders shall not be affected by any such amendment or
modification.

 

(d)               Execution of Amendments, etc. Administrative Agent may, but
shall have no obligation to, with the concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of such Lender. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or

 



 -151-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

consent effected in accordance with this Section 10.5 shall be binding upon each
Lender at the time outstanding, each future Lender and, if signed by a Credit
Party, on such Credit Party.

 

Notwithstanding anything to the contrary in this Agreement (including this
Section 10.5) or any other Credit Document, the consent of the Required Lenders,
Required Revolving Lenders or Required Incremental Term Loan Lenders shall not
be required to make any changes that are necessary in connection with an
increase in the Commitments hereunder in accordance with Section 2.22 or any
Extension pursuant to Section 2.23.

 

10.6Successors and Assigns; Participations; Sale and Transfer Limitations

 

(a)                Generally. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of Lenders. No
Credit Party’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by any Credit Party without the prior written consent of
Administrative Agent and all Lenders. No Lender may Transfer or participate any
of its rights under the Credit Documents except as set forth in this
Section 10.6 and the penultimate sentence of Section 2.21. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, participants to the extent provided in Section 10.6(f),
sub-agents to the Agents to the extent provided in Section 9.3(c), and, to the
extent expressly contemplated hereby, the Related Parties of each of
Administrative Agent, the LC Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)               Register. Administrative Agent, acting solely for this purpose
as an agent of Borrowers (and such agency being solely for tax purposes), shall
maintain at Administrative Agent’s Principal Office a copy of each Assignment
Agreement delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Revolving
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and Borrowers, Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(c)                Right to Assign. Each Lender shall have the right at any time
to Transfer all or a portion of its rights and obligations under this Agreement,
including all or a portion of its Revolving Commitment or Loans (including
participations in L/C Obligations and Swingline Loans) or other Obligations
owing to it, to any Person meeting the criteria of “Eligible Assignee” (subject
to Section 10.6(g)) consented to by Borrowers (not to be unreasonably withheld,
conditioned or delayed); provided that no consent of Borrowers shall be required
(x) in the case of a Transfer to an Affiliate of a Lender, (y) if an Event of
Default has occurred and is continuing or (z) in the case of any Lender, for a
Transfer of any Loan and any Revolving Commitment to a Lender. Notwithstanding
the foregoing, (a) if any Letter of Credit is outstanding, no Lender may
Transfer its payment obligations, matured or contingent, owing to any LC Issuing
Bank under Section 2.3(c)(ii) or with respect to L/C Advances under Section
2.3(c)(iii) unless (A) such

 



 -152-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Transfer is to a Revolving Lender or (B) each LC Issuing Bank has approved such
Transfer (such approval not to be unreasonably withheld, conditioned or
delayed); provided that each LC Issuing Bank shall be deemed to have consented
to such Transfer unless it objects thereto by written notice to Administrative
Agent and the assigning Lender within ten (10) Business Days after having
received written notice thereof; or (b) if a Swingline Loan has been made, no
Lender may Transfer its payment obligations, owing to any Swingline Lender under
Section 2.2(e) unless (A) such Transfer is to a Revolving Lender or (B) the
Swingline Lender has approved such Transfer (such approval not to be
unreasonably withheld, conditioned or delayed); provided that the Swingline
Lender shall be deemed to have consented to such Transfer unless it objects
thereto by written notice to Administrative Agent and the assigning Lender
within ten (10) Business Days after having received written notice thereof.

 

(d)Mechanics.

 

(i)                 Assignments and assumptions of Loans and Revolving
Commitments shall only be effected by execution and delivery to Administrative
Agent of an Assignment Agreement together with a processing and recordation fee
in the amount of three thousand five hundred Dollars ($3,500); provided,
however, that Administrative Agent may, in its sole discretion, elect to waive
such processing and recordation fee in the case of any assignment. Assignments
made pursuant to the foregoing provision shall be effective as of the effective
date specified in each Assignment Agreement (the “Assignment Effective Date”).
Any assignee of any Lender under Section 10.6(c) (an “Assignee”) shall, if not
already a Lender, deliver to Administrative Agent an administrative
questionnaire in which the Assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about Borrowers, their Affiliates and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable Governmental Rules, including Federal, state and provincial
securities laws. In connection with all assignments there shall also be
delivered to Administrative Agent and Borrowers such forms, certificates or
other evidence, if any, with respect to United States federal tax withholding
matters as the assignee under such Assignment Agreement may be required to
deliver pursuant to Section 2.18(g).

 

(ii)               In connection with any assignment of rights and obligations
of any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrowers and Administrative Agent, the applicable
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to Administrative Agent, LC Issuing Banks, and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans and participations in Letters
of Credit. Notwithstanding the foregoing, in the event

 



 -153-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Governmental Rules without compliance
with the provisions of this Section 10.6(d)(ii), then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

(e)                Effect of Assignment. Subject to the terms and conditions of
this Section 10.6 (including recordation of the assignment in the Register
pursuant to Section 10.6(b)), as of the “Assignment Effective Date” (i) the
assignee thereunder shall have the rights and obligations of a “Lender”
hereunder to the extent of its interest in the Loans and Revolving Commitments
as reflected in the Register and shall thereafter be a party hereto and a
“Lender” for all purposes hereof; (ii) the assigning Lender thereunder shall, to
the extent that rights and obligations hereunder have been assigned to the
assignee, relinquish its rights (other than any rights which survive the
termination hereof under Section 10.8) and be released from its obligations
hereunder (and, in the case of an assignment covering all or the remaining
portion of an assigning Lender’s rights and obligations hereunder, such Lender
shall cease to be a party hereto on the Assignment Effective Date; provided,
anything contained in any of the Credit Documents to the contrary
notwithstanding, (y) an assigning LC Issuing Bank shall continue to have all
rights and obligations thereof with respect to such Letters of Credit until the
cancellation or expiration of such Letters of Credit and the reimbursement of
any amounts drawn thereunder and (z) such assigning Lender shall continue to be
entitled to the benefit of all indemnities hereunder as specified herein with
respect to matters arising out of the prior involvement of such assigning Lender
as a Lender hereunder to the extent provided hereunder); provided that, except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender;
(iii) the Revolving Commitments shall be modified to reflect the Revolving
Commitment of such assignee; and (iv) if any such assignment occurs after the
issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrowers, at its expense, shall issue and deliver new Notes, if so
requested by the assignee or assigning Lender, to such assignee or to such
assigning Lender, with appropriate insertions, to reflect the new Revolving
Commitments or outstanding Loans of the assignee or the assigning Lender. Any
Transfer by a Lender of rights or obligations under this Agreement that does not
comply with Section 10.6(c) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.6(f).

 

(f)                Participations. Each Lender shall have the right at any time
to sell one or more participations to (i) any Eligible Assignee or (ii) any
bank, trust company or other financial institution that has a tangible net worth
of at least five hundred million Dollars ($500,000,000) and has outstanding
unguaranteed and unsecured long-term indebtedness which is rated “BBB” or better
by S&P, “Baa2” or better by Moody’s or “BBB” or better by Fitch (subject to
Section 10.6(g)), in each case in all or any part of its Revolving Commitments,
Loans (including such Lender’s participations in L/C Obligations and Swingline
Loans) or in any other Obligation. The holder of any such participation, other
than an Affiliate of the Lender granting such participation, shall not be
entitled or permitted to require such Lender to take or omit to take any action
hereunder (except as set forth in any agreement between the applicable Lender
and the holder of any such participation with respect to (solely) (i) an
extension of the final maturity of any Loan

 



 -154-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

in which such participant is participating, (ii) a reduction in the principal
amount of any Loan in which such participant is participating, (iii) consent to
the assignment or transfer by any Borrower of its obligations under this
Agreement or (iv) release of all or substantially all of the Collateral (taken
as a whole) under the Collateral Documents). Borrowers agree that each
participant shall be entitled to the benefits of Sections 2.16(c), 2.17 and 2.18
(it being understood that the documentation required under Section 2.18(g) shall
be delivered to the Lender who sells the participation) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to Section
10.6(c); provided, (1) a participant shall not be entitled to receive any
greater payment under Sections 2.16(c), 2.17 or 2.18 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such participant, unless the sale of such participation to such participant is
made with Borrowers’ prior written consent, (2) a participant shall not be
entitled to the benefits of Section 2.18 unless such participant complies with
Section 2.18 as though it were a Lender and (3) a participant agrees to be
subject to the provisions of Sections 2.19 and 2.21 as if it were an assignee
under Section 10.6(c). Each Lender that sells a participation agrees, at
Borrowers’ request and expense, to use reasonable efforts to cooperate with
Borrowers to effectuate the provisions of Section 2.19 with respect to any
participant. To the extent permitted by Governmental Rules, each participant
also shall be entitled to the benefits of Section 10.4 as though it were a
Lender, provided, such participant agrees to be subject to Section 2.15 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of Borrowers, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other Obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
Revolving Commitments, Loans, Letters of Credit or other Obligations under any
Credit Document) to any Person except to the extent that such disclosure is
necessary to establish that such Revolving Commitment, Loan, Letter of Credit or
other Obligation is in registered form under Treasury Regulations
section 5f.103-1(c). The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(g)               Certain Other Assignments. In addition to any other assignment
permitted pursuant to this Section 10.6, any Lender may assign or pledge all or
any portion of its Revolving Loans, the other Obligations owed by or to such
Lender, and its Notes, if any, to secure obligations of such Lender including
any Federal Reserve Bank or any pledge or assignment to any holders of
obligations owed, or securities issued, by such Lender as collateral security
for such obligations or securities, or to any trustee for, or any other
representative of, such holders as collateral security pursuant to Regulation A
of the Board of Governors of the Federal Reserve System and any operating
circular issued by such Federal Reserve Bank; provided, no Lender, as between
Borrowers and such Lender, shall be relieved of any of its obligations hereunder
as a result of any such assignment and pledge, and provided further, in no event
shall the applicable Federal Reserve Bank, pledgee or trustee be considered to
be a “Lender” or be entitled to require the assigning Lender to take or omit to
take any action hereunder.

 



 -155-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

(h)               Resignation as LC Issuing Bank after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time an LC
Issuing Bank assigns all of its Revolving Commitment and Revolving Loans
pursuant to Section 10.6(c) above, such LC Issuing Bank may, upon sixty (60)
days’ notice to Borrowers and the Lenders, resign as LC Issuing Bank. In the
event of any such resignation as LC Issuing Bank, Borrowers shall be entitled to
appoint among the Lenders a successor LC Issuing Bank which accepts such
appointment hereunder; provided, however, that no failure by Borrowers to
appoint any such successor shall affect the resignation of such LC Issuing Bank.
The retiring LC Issuing Bank shall retain all the rights, powers, privileges and
duties of the LC Issuing Bank hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as LC Issuing Bank and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or CDOR Loans or fund risk participations with
respect to L/C Borrowings pursuant to Section 2.3(c)). Upon the appointment of
and acceptance by a successor LC Issuing Bank, (x) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring LC Issuing Bank and (y) the successor LC Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring LC Issuing Bank to effectively assume the obligations of such retiring
LC Issuing Bank with respect to such Letters of Credit.

 

10.7          Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

10.8          Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and the
making of any Credit Extension. Such representations and warranties have been or
will be relied upon by Administrative Agent and each Lender, regardless of any
investigation made by Administrative Agent or any Lender or on their behalf and
notwithstanding that Administrative Agent or any Lender may have had notice or
knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding. Notwithstanding anything herein or implied
by law to the contrary, the agreements of each Credit Party set forth in
Sections 2.16, 2.17, 2.18, 2.19, 2.20, 10.1, 10.2, 10.3 and 10.4 and the
agreements of Lenders set forth in Sections 2.15, 2.18, 10.1 and 10.10 and
Section 9 shall survive the payment of the Loans, the cancellation or expiration
of the Letters of Credit, the reimbursement of any amounts drawn thereunder, and
the termination hereof.

 

10.9          No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or

 



 -156-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any Governmental Rule or in any of the
other Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

 

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 8.1 for the benefit of all the Lenders and the
LC Issuing Banks; provided, however, that the foregoing shall not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Credit Documents, (b) any LC Issuing Bank
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as LC Issuing Bank, as the case may be) hereunder and under the other
Credit Documents, (c) any Swingline Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Swingline Lender,
as the case may be) hereunder and under the other Credit Documents, (d) any
Lender from exercising setoff rights in accordance with Section 10.4 (subject to
the terms of Section 2.15), or (e) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to
Administrative Agent pursuant to Section 8.1 and (ii) in addition to the matters
set forth in clauses (b), (c), (d) and (e) of the preceding proviso and subject
to Section 2.15, any Lender may, with the consent of the Required Lenders,
enforce any rights and remedies available to it and as authorized by the
Required Lenders.

 

10.10      Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent or Lenders enforce any security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party under any Debtor Relief Law, any other
state, provincial or federal Governmental Rule or any equitable cause, then, to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred. Each
Lender and LC Issuing Bank severally agrees to pay to Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by Administrative Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the

 



 -157-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

Lenders and LC Issuing Banks under the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

10.11      Severability. In case any provision in or obligation hereunder or any
Note shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

10.12      Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and not joint and no Lender shall
be responsible for the obligations or Revolving Commitment of any other Lender
hereunder or to make payments pursuant to Section 10.3(c). Nothing contained
herein or in any other Credit Document, and no action taken by Lenders pursuant
hereto or thereto, shall be deemed to constitute Lenders as a partnership, an
association, a joint venture or any other kind of entity. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.3(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.3(c). The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 9.7(b), each Lender shall be entitled
to protect and enforce its rights arising out hereof and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

 

10.13      No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), Borrowers and each other Credit Party acknowledges and agrees that:
(i) (A) the services regarding this Agreement provided by Agents, LC Issuing
Banks and the Lenders are arm’s-length commercial transactions between
Borrowers, each other Credit Party and their respective Affiliates, on the one
hand, and Agents, LC Issuing Banks and the Lenders, on the other hand,
(B) Borrowers and each other Credit Party have consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) Borrowers and each other Credit Party are capable of evaluating, and
understand and accept, the terms, risks and conditions of the transactions
contemplated hereby and by the Credit Documents; (ii) (A) each Agent, each LC
Issuing Bank and Lender is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for Borrowers, any
other Credit Party or any of their respective Affiliates, or any other Person
and (B) neither any Agent, any LC Issuing Bank nor any Lender has any obligation
to Borrowers, any other Credit Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; and (iii) Agents,
LC Issuing Banks and the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of Borrowers, the other Credit Parties and their respective Affiliates, and
neither any Agent, any LC Issuing Bank nor any Lender has any obligation to
disclose any of such interests to Borrowers, any other Credit Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of
Borrowers and each other Credit Party hereby waives and releases any claims that
it may have

 



 -158-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

against Agents, LC Issuing Banks or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.14      Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.

 

10.15      APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF NEW YORK.

 

10.16      CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NON-EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO
ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED
BY THE GOVERNMENTAL RULES OTHER THAN THE GOVERNMENTAL RULES OF THE STATE OF NEW
YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (b) WAIVES ANY DEFENSE
OF FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION  10.1; (d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (c)
ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (e) AGREES AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
GOVERNMENTAL RULES OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.

 

10.17      WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY HEREBY
AGREES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE GOVERNMENTAL
RULES, ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR DIRECTLY OR INDIRECTLY ARISING HEREUNDER OR UNDER ANY OF THE OTHER
CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE

 



 -159-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 
10.17 AND EXECUTED BY THE PARTY AGAINST WHICH ENFORCEMENT IS SOUGHT), AND THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT. EACH PARTY HERETO CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OR
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

 

10.18Usury Savings Clause.

 

(a)                Notwithstanding any other provision herein, the aggregate
interest rate charged with respect to any of the Obligations, including all
charges or fees in connection therewith deemed in the nature of interest under
applicable Governmental Rules shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Revolving Loans made hereunder shall bear interest at the Highest
Lawful Rate until, to the extent permitted by Governmental Rules, the total
amount of interest due hereunder equals the amount of interest which would have
been due hereunder if the stated rates of interest set forth in this Agreement
had at all times been in effect. In addition, if when the Revolving Loans made
hereunder are repaid in full the total interest due hereunder (taking into
account the increase provided for above) is less than the total amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect, then to the extent
permitted by Governmental Rules, Borrowers shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrowers to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such

 



 -160-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

excess shall be deemed to be adjusted to the Highest Lawful Rate as if such
excess had never existed, cancelled automatically and, if previously paid, shall
at such Lender’s option be applied to the outstanding amount of the Revolving
Loans made hereunder or be refunded to Borrowers.

 

(b)               Canadian Usury. If any provision of this Agreement would
obligate the Canada Borrower to make any payment of interest or other amount
payable to any Lender domiciled in Canada in an amount or calculated at a rate
which would be prohibited by law or would result in a receipt by that Lender of
“interest” at a “criminal rate” (as such terms are construed under the Criminal
Code (Canada)), then, notwithstanding such provision, such amount or rate shall
be deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by such Lender domiciled in Canada of “interest” at a
“criminal rate”, such adjustment to be effected, to the extent necessary (but
only to the extent necessary), as follows: (i) first, by reducing the amount or
rate of interest or the amount or rate of any Letter of Credit Fee required to
be paid to the affected Lender under Section 2.10(b)(ii), and (ii) thereafter,
by reducing any fees, commissions, premiums and other amounts required to be
paid to the affected Lender which would constitute interest for purposes of
Section 347 of the Criminal Code (Canada).

 

10.19      Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif” shall be
effective as delivery of an original executed counterpart of this Agreement.

 

10.20      Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Borrowers and Administrative Agent of written, electronic or telephonic
notification of such execution and authorization of delivery thereof.

 

10.21      Patriot Act. Each Lender and Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies Borrowers, which information includes the name and address of
Borrowers and other information that will allow such Lender or Administrative
Agent, as applicable, to identify Borrowers in accordance with the Act.

 

10.22      Canadian AML Legislation. Each Borrower acknowledges that, pursuant
to the Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada)
and other applicable Canadian anti-money laundering, anti-terrorist financing,
government sanction and “know your client” laws (collectively, including any
guidelines or orders thereunder and all as amended from time to time or any
successors thereto, “Canadian AML Legislation”), Administrative Agent and
Lenders may be required to obtain, verify and record information regarding
Borrowers and their respective directors, authorized signing officers, direct or
indirect shareholders or other Persons in control of Borrowers, and the
transactions contemplated hereby and in that regard, without limiting the
generality of the foregoing, may require that the authorized signing officers
who will be signing this Agreement, and other Credit Documents (each, a
“signatory”) shall have made themselves available to Administrative Agent or
Lender in

 



 -161-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

person, and shall have produced to Administrative Agent or Lender a minimum of
two unexpired identification documents (at least one of which must be a birth
certificate, driver’s license, passport, provincial health insurance card, if
permitted by the applicable provincial Governmental Rules, or other
government-issued document) and permitted examination and the making of copies
of same with a view to Administrative Agent or Lender gathering the full names
of, and the dates of birth of each such signatory, the type of identification
document examined, the reference numbers of each of the identification documents
examined (collectively, the “Personal Information”) and such Personal
Information (together with photocopies of each identification document examined)
shall have been provided to Lender on or prior to the date hereof. Each Borrower
shall promptly provide all such information, including supporting documentation
and other evidence, as may be reasonably requested by Administrative Agent or
Lender, or any prospective assignee or participant of a Lender, in order to
comply with the Canadian AML Legislation.

 

10.23      Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Governmental Rules, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Governmental Rules based on the
Uniform Electronic Transactions Act.

 

10.24      Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of Borrowers
or Guarantors, as applicable, in respect of any such sum due from it to
Administrative Agent, any LC Issuing Bank or any Lender hereunder or under the
other Credit Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by Administrative Agent, such LC Issuing Bank or such Lender, as the
case may be, of any sum adjudged to be so due in the Judgment Currency,
Administrative Agent, such LC Issuing Bank or such Lender, as the case may be,
may in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to Administrative Agent, any LC Issuing Bank
or any Lender from Borrowers or Guarantors, as applicable, in the Agreement
Currency, Borrowers or Guarantors, as applicable, agree, as a separate
obligation and notwithstanding any such judgment, to indemnify Administrative
Agent, such LC Issuing Bank or such Lender, as the case may be, against such
loss. If the amount of the Agreement Currency so purchased is greater than the
sum originally due to Administrative Agent, any LC Issuing Bank or any Lender in
such currency, Administrative Agent, such LC Issuing Bank or such Lender, as the
case may be, agrees to return the amount of any excess to Borrowers or
Guarantors, as applicable (or to any other Person who may be entitled thereto
under applicable Governmental Rules).

 



 -162-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

10.25      ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

10.26      No Recourse to Sponsor or Pledgors. Anything herein to the contrary
notwithstanding, the obligations of the Credit Parties under this Agreement and
the other Credit Documents, and any certificate, notice, instrument or document
delivered pursuant hereto or thereto are obligations of the Credit Parties, as
applicable, and do not constitute a debt or obligation of (and no recourse shall
be had with respect thereto to) the Sponsor or the Pledgors or any of their
Affiliates, or any shareholder, partner, member, officer, director or employee
of the Sponsor, the Pledgors or such Affiliates, other than the Credit Parties
(collectively, the “Non-Recourse Parties”), except to the extent of the
obligations of any such Non-Recourse Party expressly provided for in any of the
Credit Documents. Except for actions under or in respect of the Credit Documents
to which they are a party, no action shall be brought against the Non-Recourse
Parties, and no judgment for any deficiency upon the obligations hereunder or
under the other Credit Documents, shall be obtainable by any Secured Party
against the Non-Recourse Parties; provided that nothing contained in this
Section 10.26 shall be deemed to release any Non-Recourse Party from liability
for its own fraudulent actions or willful misconduct.

 

10.27      Disclaimer. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY AND WITHOUT LIMITING SECTION 10.3(d), TO THE EXTENT PERMITTED BY
APPLICABLE GOVERNMENT RULES, NO CLAIM MAY BE MADE BY ANY CREDIT PARTY OR ANY OF
ITS AFFILIATES AGAINST ANY INDEMNITEE OR ANY OF THEIR RESPECTIVE AFFILIATES FOR
ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM
FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATING TO, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER CREDIT DOCUMENTS, AND EACH CREDIT PARTY (ON BEHALF OF
ITSELF AND ITS AFFILIATES) HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON
ANY CLAIM FOR ANY SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.

 

10.28      Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the LC Issuing Banks agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to each of their Affiliates and Related Parties who have a
reason to receive such Information (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) as
required for the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement

 



 -163-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

of rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantively the same as those of this Section 10.28, to (i) any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to a Borrower and
its obligations, this Agreement or payments hereunder, but, in the case of each
of (i) and (ii), only to the extent such Person is an Eligible Assignee; (g) on
a confidential basis, with approval of the Borrowers, to (i) any rating agency
in connection with rating the Borrowers or their Subsidiaries or the Credit
Facilities or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Credit
Facilities; (h) with the consent of the Borrowers; or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 10.28 or any other confidentiality obligations between the parties
or (y) becomes available to the Administrative Agent, any Lender, any LC Issuing
Bank or any of their respective Affiliates on a nonconfidential basis from a
source other than any Covered Party or any of its Related Parties. In addition,
the Administrative Agent, the Lenders and the LC Issuing Banks may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agents, the Lenders or the LC Issuing Banks in connection with
the administration of this Agreement, the other Credit Documents, and the
Commitments.

 

For purposes of this Section, “Information” means all information received from
the Borrowers or any of their Subsidiaries, the Sponsor or any Pledgor (together
the “Covered Parties”) or any Related Party thereof, relating to any Covered
Parties or any of their respective businesses, other than any such information
that is available to the Administrative Agent, any Lender or any LC Issuing Bank
on a nonconfidential basis prior to disclosure by any Covered Party. Any Person
required to maintain the confidentiality of Information as provided in this
Section 10.28 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

10.29      Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and each party hereto agrees and consents to, and acknowledges and agrees to be
bound by:

 

(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)               the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 



 -164-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or

 

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

 

10.30Amendment and Restatement.

 

Subject to Section 2.1(a)(i) and Section 2.3(a)(i)(A), each of the parties
hereto agrees as follows:

 

(a)                this Agreement shall not constitute a novation of the
obligations and liabilities of the parties under the Existing Credit Agreement
or the other Credit Documents as in effect prior to the Closing Date and that
remain outstanding as of the Closing Date;

 

(b)               this Agreement (including all Exhibits and Schedules) shall
amend, restate and replace in its entirety the Existing Credit Agreement
(including all exhibits and schedules attached thereto) on the Closing Date and
the Existing Credit Agreement (including all exhibits and schedules attached
thereto) shall thereafter be of no further force and effect, except to evidence
(i) the incurrence by the Borrowers of the “Obligations” (under and as defined
in the Existing Credit Agreement), whether or not such “Obligations” are
contingent as of the Closing Date and (ii) the representations and warranties
made by the Credit Parties prior to the Closing Date (which representations and
warranties shall not be superseded or rendered ineffective by this Agreement as
they pertain to the period prior to the Closing Date);

 

(c)                from and after the Closing Date, all references to the
“Credit Agreement” contained in the Credit Documents shall be deemed to refer to
this Agreement and all references to any Article or Section (or subsection) of
this Agreement in any other Credit Document shall be amended to become
references to the corresponding provisions of this Agreement;

 

(d)               all Obligations (as such Obligations may be amended, restated,
supplemented or otherwise modified by this Agreement on the Closing Date) shall
continue to be valid, enforceable and in full force and effect and not be
impaired, in any respect, by the effectiveness of this Agreement; and

 

(e)                this amendment and restatement shall be limited as written
and not be a consent to any other amendment, restatement, supplement, waiver or
other modification, whether or not similar and, except as expressly provided
herein or in any other Credit Document, all terms and conditions of the Credit
Documents remain in full force and effect unless otherwise specifically amended
hereby.

 

[Signature pages follow]

 

 -165-CREDIT AGREEMENT (PATTERN REVOLVER)



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 





  Pattern US FINANCE COMPANY LLC,   as US Borrower           By:  /s/ Dyann
Blaine   Name: Dyann Blaine     Title:  Vice President



 





  Pattern Canada FINANCE COMPANY ULC,   as Canada Borrower           By:  /s/
Dyann Blaine   Name: Dyann Blaine     Title:  Vice President







 





  Pattern Gulf Wind Equity LLC,   as Guarantor and US Restricted Holding Company
Subsidiary           By:  /s/ Dyann Blaine   Name: Dyann Blaine     Title:  Vice
President





[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 











 





  Hatchet Ridge Holdings LLC,   as Guarantor and US Restricted Holding Company
Subsidiary           By:  /s/ Dyann Blaine   Name: Dyann Blaine     Title:  Vice
President

 

  Nevada Wind Holdings LLC,   as Guarantor and US Restricted Holding Company
Subsidiary           By:  /s/ Dyann Blaine   Name: Dyann Blaine     Title:  Vice
President

 









  Santa Isabel Holdings LLC,   as Guarantor and US Restricted Holding Company
Subsidiary           By:  /s/ Dyann Blaine   Name: Dyann Blaine     Title:  Vice
President







 





  Ocotillo WIND HOLDINGS LLC,   as Guarantor and US Restricted Holding Company
Subsidiary           By:  /s/ Dyann Blaine   Name: Dyann Blaine     Title:  Vice
President

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

 



  PANHANDLE WIND HOLDINGS LLC,   as Guarantor and US Restricted Holding Company
Subsidiary           By:  /s/ Dyann Blaine   Name: Dyann Blaine     Title:  Vice
President

 











  PANHANDLE B MEMBER 2 LLC,   as Guarantor and US Restricted Holding Company
Subsidiary           By:  /s/ Dyann Blaine   Name: Dyann Blaine     Title:  Vice
President

  





  Lost Creek Wind Finco, LLC,   as Guarantor and US Restricted Holding Company
Subsidiary           By:  /s/ Dyann Blaine   Name: Dyann Blaine     Title:  Vice
President



[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 



 





 

Lincoln County Wind Project Holdco, LLC,

  as Guarantor and US Restricted Holding Company Subsidiary           By:  /s/
Dyann Blaine   Name: Dyann Blaine     Title:  Vice President

 







  Logan’s Gap B Member LLC,   as Guarantor and US Restricted Holding Company
Subsidiary           By:  /s/ Dyann Blaine   Name: Dyann Blaine     Title:  Vice
President





 













  Fowler Ridge IV B Member LLC,   as Guarantor and US Restricted Holding Company
Subsidiary           By:  /s/ Dyann Blaine   Name: Dyann Blaine     Title:  Vice
President









 





  Broadview Finco Pledgor LLC,   as Guarantor and US Restricted Holding Company
Subsidiary           By:  /s/ Dyann Blaine   Name: Dyann Blaine     Title:  Vice
President

  

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 







 







  Pattern St. Joseph Holdings Inc.,   as Canada Restricted Holding Company
Subsidiary           By:  /s/ Dyann Blaine   Name: Dyann Blaine     Title:  Vice
President



[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

 





  ROYAL BANK OF CANADA,   ACTING THROUGH ITS NEW YORK BRANCH,   as
Administrative Agent           By:  /s/ Yvonne, Brazier   Name: Yvonne, Brazier
    Title:  Manager, Agency







 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

 







  ROYAL BANK OF CANADA,   ACTING THROUGH ITS NEW YORK BRANCH,   as Collateral
Agent           By:  /s/ Yvonne, Brazier   Name: Yvonne, Brazier     Title:
 Manager, Agency





 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

 

  ROYAL BANK OF CANADA,   ACTING THROUGH ITS NEW YORK BRANCH,   as Revolving
Lender, Swingline Lender and LC Issuing Bank           By:  /s/ Frank Lambrinos
  Name: Frank Lambrinos     Title:  Authorized Signatory

 



[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

 

  BANK OF MONTREAL,   CHICAGO BRANCH,   as Revolving Lender and LC Issuing Bank
          By:  /s/ Brian L. Banke   Name: Brian L. Banke     Title:  Managing
Director

 



[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 



 

  MORGAN STANLEY BANK, N.A.,   as Revolving Lender and LC Issuing Bank          
By:  /s/ Michael King   Name: Michael King     Title:  Authorized Signatory

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

 



 

CITIBANK, N.A.,

  as Revolving Lender and LC Issuing Bank           By:  /s/ Carl Cho   Name:
Carl Cho     Title:  Vice President

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

 



  BANK OF AMERICA, N.A.,   as Revolving Lender and LC Issuing Bank          
By:  /s/ Maggie Halleland   Name: Maggie Halleland     Title:  Vice President

 



  BANK OF AMERICA, N.A. (Canada Branch),   as Revolving Lender           By: 
/s/ Medina Sales de Andrade   Name: Medina Sales de Andrade     Title:  Vice
President

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

 



  KEYBANK NATIONAL ASSOCIATION,   as Revolving Lender           By:  /s/ Sukanya
V. Raj   Name: Sukanya V. Raj     Title:  Senior Vice President

  

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

 



  MUFG UNION BANK, N.A.,           By:  /s/ Jeffrey Flagg   Name: Jeffrey Flagg
    Title:  Director

  

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

 



  SUMITOMO MITSUI BANKING CORPORATION,   as Revolving Lender           By:  /s/
Juan Kreutz   Name: Juan Kreutz     Title:  Managing Director

  

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

 





  SOCIETE GENERALE,   as Revolving Lender           By:  /s/ Richard Bernal  
Name: Richard Bernal     Title:  Managing Director

 



[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

 



  WELLS FARGO BANK,   NATIONAL ASSOCIATION,   as Revolving Lender           By: 
/s/ Bobby Ausman   Name: Bobby Ausman     Title:  Vice President

  

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

 

  GOLDMAN SACHS BANK USA,   as Revolving Lender           By:  /s/ Rebecca Kratz
  Name: Rebecca Kratz     Title: Authorized Signatory

  

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

 

Schedule 1.1(a)

 

Existing Letters of Credit

 

1.Irrevocable Standby Letter of Credit No. 2012111500 in an aggregate face
amount of $11,867,815.74, issued by Morgan Stanley Bank, N.A. in favor of Union
Bank, N.A.



2.Irrevocable Standby Letter of Credit No. 94277/S25018 in an aggregate face
amount of $5,156,467.53, issued by Royal Bank of Canada in favor of Union Bank,
N.A.



3.Irrevocable Standby Letter of Credit No. 94277/S25052 in an aggregate face
amount of $525,000.00, issued by Royal Bank of Canada in favor of Union Bank,
N.A.



4.Irrevocable Standby Letter of Credit No. 69606325 in an aggregate face amount
of $750,000.00, issued by Citibank, N.A. in favor of 1201 Louisiana Co. L.P.



5.Irrevocable Standby Letter of Credit No. 94277/S25306 in an aggregate face
amount of $2,045,618.68, issued by Royal Bank of Canada in favor of Union Bank,
N.A.



6.Irrevocable Standby Letter of Credit No. BMCH532659OS in an aggregate face
amount of $7,066,666.00, issued by Bank of Montreal, Chicago, Illinois in favor
of Credit Agricole Corporate and Investment Bank



7.Irrevocable Standby Letter of Credit No. 94277/S25129 in an aggregate face
amount of $2,000,000.00, issued by Royal Bank of Canada in favor of Deutsche
Bank Trust Company Americas



8.Irrevocable Standby Letter of Credit No. 94277/S25131 in an aggregate face
amount of $2,000,000.00, issued by Royal Bank of Canada in favor of Deutsche
Bank Trust Company Americas



9.Irrevocable Standby Letter of Credit No. 2013072400 in an aggregate face
amount of $1,152,000.00, issued by Morgan Stanley Bank, N.A. in favor of
Deutsche Bank Trust Company Americas



10.Irrevocable Standby Letter of Credit No. 69606449 in an aggregate face amount
of $3,751,539.00, issued by Citibank, N.A. in favor of AMB Pier One, LLC



SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Schedule 1.1(b)

 

Closing Date Management

 

Name Title Role Armistead, Hunter Executive Director Executive Management
Elkort, Daniel Director of Legal Services General Counsel Garland, Michael Chief
Executive Officer CEO Lyon, Michael Chief Financial Officer CFO Shugart,
Christopher Senior Vice President, Operations

Asset Management & Construction

 



SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Schedule 1.1(c)

 

Projects

 

Wind Farm Restricted Operating
Company Subsidiary Location Nameplate Capacity
(in MWs) Restricted Holding
Company Subsidiary Gulf Wind Project Pattern Gulf Wind LLC, a Delaware limited
liability company (“Gulf Wind”) Texas 283.2 Pattern Gulf Wind Equity LLC, a
Delaware limited liability company Hatchet Ridge Project Hatchet Ridge Wind,
LLC, a Delaware limited liability company (“Hatchet Ridge”) California 101.2
Hatchet Ridge Holdings LLC, a Delaware limited liability company Spring Valley
Project Spring Valley Wind LLC, a Nevada limited liability company (“Spring
Valley”) Nevada 151.8 Nevada Wind Holdings LLC, a Delaware limited liability
company Santa Isabel Project Pattern Santa Isabel LLC, a Delaware limited
liability company (“Santa Isabel”) Puerto Rico 101.2 Santa Isabel Holdings LLC,
a Delaware limited liability company St. Joseph Project St. Joseph Windfarm
Inc., a Canadian federal corporation (“St. Joseph”) Manitoba 138.0 Pattern St.
Joseph Holdings Inc., a Canadian federal corporation Ocotillo Wind Project
Ocotillo Express LLC, a Delaware limited liability company (“Ocotillo”)
California 265.0 Ocotillo Wind Holdings LLC, a Delaware limited liability
company Panhandle Wind 1 Project Pattern Panhandle Wind LLC, a Delaware limited
liability company (“Panhandle I”) Texas 218.0 Panhandle Wind Holdings LLC, a
Delaware limited liability company Panhandle Wind 2 Project Pattern Panhandle
Wind 2 LLC, a Delaware limited liability company (“Panhandle II”) Texas 182.0
Panhandle B Member 2 LLC, a Delaware limited liability company Grand Renewable
Wind Project Grand Renewable Wind LP, an Ontario limited partnership (“Grand”)
Ontario 149.0 Grand Renewable Wind GP Inc., a Canada federal corporation South
Kent Wind Project South Kent Wind LP, an Ontario limited partnership (“South
Kent”) Ontario 270.0 South Kent Wind GP Inc., a Canada federal corporation Lost
Creek Wind Project Lost Creek Wind, LLC Missouri 150.0 Lost Creek Wind Finco,
LLC

 



SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Post Rock Wind Project Post Rock Wind Power Project, LLC Kansas 201.0 Lincoln
County Wind Project Holdco, LLC Logan’s Gap Wind Project Logan’s Gap Wind LLC
Texas 200.1 Logan’s Gap B Member LLC Amazon Wind Farm (Fowler Ridge) Fowler
Ridge IV Wind Farm LLC Indiana 149.5 Fowler Ridge IV B Member LLC Broadview Wind

Broadview Energy KW, LLC

 

Broadview Energy JN, LLC

 

Western Interconnect LLC

New Mexico

 

New Mexico

 

Texas 

324.0 Broadview Finco Pledgor LLC Meikle Wind Project Meikle Wind Energy Limited
Partnership British Columbia 179.0 N/A




 



SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Schedule 1.1(d)

 

Project PPAs

 



1. Power Purchase and Sale Agreement, dated as of November 20, 2008, between
Pacific Gas and Electric Company and Hatchet Ridge Wind, LLC, as amended by the
Amendment Letter, dated as of March 30, 2009, between Pacific Gas and Electric
Company and Hatchet Ridge Wind, LLC, as amended by the Amendment Letter, dated
as of June 12, 2009, between Pacific Gas and Electric Company and Hatchet Ridge
Wind, LLC.

 

2. Power Purchase and Operating Agreement, dated as of June 11, 2010, between
Puerto Rico Electric Power Authority and Pattern Santa Isabel LLC, as amended by
Amendment No.1 to Power Purchase and Operating Agreement dated as of August 29,
2012.

 

3. Long-Term Firm Portfolio Energy Credit and Renewable Power Purchase
Agreement, dated as of January 28, 2010, between Nevada Power Company (d/b/a NV
Energy) and Spring Valley Wind LLC, as amended by the First Amendment to the
Power Purchase Agreement between Nevada Power Company and Spring Valley Wind
LLC, dated as of August 6, 2010, between Nevada Power Company (d/b/a NV Energy)
and Spring Valley Wind LLC, as further amended by the Second Amendment to the
Power Purchase Agreement between Nevada Power Company and Spring Valley Wind
LLC, dated as of October 13, 2010, between Nevada Power Company (d/b/a NV
Energy) and Spring Valley Wind LLC.

 

4. Power Purchase Agreement for Wind Generated Energy (Power Supply Business
Unit), dated as of March 18, 2010, between the Manitoba Hydro-Electric Board and
St. Joseph Windfarm Inc.

 

5. Power Purchase Agreement, dated as of February 1, 2011, between San Diego Gas
& Electric Company and Ocotillo Express LLC, as amended by the First Amendment
to Power Purchase Agreement, dated as of September 28, 2011, between San Diego
Gas & Electric Company and Ocotillo Express LLC, as amended by the Second
Amendment to Power Purchase Agreement, dated as of February 14, 2012, between
San Diego Gas & Electric Company and Ocotillo Express LLC, as amended by the
Third Amendment to Power Purchase Agreement, dated as of September 14, 2012,
between San Diego Gas & Electric Company and Ocotillo Express LLC.

 

6. Haldimand Wind Project Power Purchase Agreement, dated as of August 2, 2011,
between Ontario Power Authority and Grand Renewable Wind LP, as amended by the
Contract Amendment Agreement to the Haldimand Wind Project Power Purchase
Agreement, dated as of January 29, 2013, between Ontario Power Authority and
Grand Renewable Wind LP, as amended by the Contract Amendment Agreement to the
Haldimand Wind Project Power Purchase Agreement, dated as of August 22, 2013,
between Ontario Power Authority and Grand Renewable Wind LP, as amended by the
Amended and Restated Contract Amendment Agreement to the Haldimand Wind Project
Power Purchase Agreement, dated as of August 22, 2013, between Ontario Power
Authority and Grand Renewable Wind LP, as amended by the Facility Amendment
Consent Agreement, dated as of September 6, 2013, between Ontario Power
Authority and Grand Renewable Wind LP, as amended by the Amending Agreement RE:



 



SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Extension of Milestone Date for Commercial Operation RE ERT Delays dated
November 15, 2013 between Ontario Power Authority and Grand Renewable Wind LP.

 

7. South Kent Wind Project Power Purchase Agreement, dated as of August 2, 2011,
between Ontario Power Authority and South Kent Wind LP, as amended by the
Consent Agreement to the South Kent Wind Project Power Purchase Agreement dated
as of December 4, 2012, as amended by the Contract Amendment Agreement to the
South Kent Wind Project Power Purchase Agreement, dated as of January 28, 2013,
as amended by the Contract Amendment Agreement to the South Kent Wind Project
Power Purchase Agreement, dated as of July 25, 2013, between Ontario Power
Authority and South Kent Wind LP, as amended by the Amended and Restated
Contract Amendment Agreement to the South Kent Wind Project Power Purchase
Agreement, dated as of November 15, 2013, between Ontario Power Authority and
South Kent Wind LP, as amended by the Amending Agreement RE: Extension of
Milestone Date for Commercial Operation RE ERT Delays, dated as of November 21,
2013, between Ontario Power Authority and South Kent Wind LP.

 

8. Panhandle ISDA 2002 Master Agreement, dated as of August 8, 2013, between
Citigroup Energy Inc. and Pattern Panhandle Wind LLC, as amended by the Amended
and Restated Schedule to the ISDA 2002 Master Agreement, dated as of August 19,
2013, Citigroup Energy Inc. and Pattern Panhandle Wind LLC, as amended by
Amendment No. 1 to the Amended and Restated Schedule to the ISDA 2002 Master
Agreement, dated as of December 2, 2013, Citigroup Energy Inc. and Pattern
Panhandle Wind LLC, as amended by ISDA Amended and Restated Paragraph 13 to the
Credit Support Annex to the Amended and Restated Schedule to the ISDA 2002
Master Agreement, dated as of August 19, 2013, Citigroup Energy Inc. and Pattern
Panhandle Wind LLC, as amended by the Amended and Restated Power Confirmation,
dated as of August 19, 2013, Citigroup Energy Inc. and Pattern Panhandle Wind
LLC.

 

9. Panhandle II ISDA 2002 Master Agreement, dated as of December 12, 2013,
between Morgan Stanley Capital Group Inc. and Pattern Panhandle Wind 2 LLC, as
amended by the Amended and Restated Schedule to the ISDA 2002 Master Agreement,
dated as of December 20, 2013, between Morgan Stanley Capital Group Inc. and
Pattern Panhandle Wind 2 LLC, as amended by the ISDA Amended and Restated
Paragraph 13 to the Credit Support Annex to the Amended and Restated Schedule to
the ISDA 2002 Master Agreement, dated as of December 20, 2013, between Morgan
Stanley Capital Group Inc. and Pattern Panhandle Wind 2 LLC, as amended by
Amendment 1 to the ISDA Confirmation to the ISDA 2002 Master Agreement, dated as
of December 30, 2013, between Morgan Stanley Capital Group Inc. and Pattern
Panhandle Wind 2 LLC.

 

10. Gulf Wind ISDA 1992 Master Agreement dated as of March 16, 2010 between
Pattern Gulf Wind LLC and Credit Suisse Energy LLC, ISDA International Swaps and
Derivatives Association, Inc. Schedule to the 1992 Master Agreement dated as of
March 16, 2010 between Pattern Gulf Wind LLC and Credit Suisse Energy LLC,
Elections and Variables to the ISDA Credit Support Annex (Paragraph 13.) dated
as of March 16, 2010 between Pattern Gulf Wind LLC and Credit Suisse Energy LLC.

 

11. Renewable Energy Purchase Agreement, dated as of December 6, 2010, between
Westar

 



SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Energy Inc. and Post Rock Wind Power Project, LLC.

 

12. Wind Generation Purchase Agreement, dated as of December 16, 2008, between
Associated Electric Cooperative, Inc. and Lost Creek Wind, LLC, as amended by
that certain First Amendment to Wind Generation Purchase Agreement, dated as of
October 14, 2009, and as further amended by that certain Second Amendment to
Wind Generation Purchase Agreement, dated as of April 21, 2010.

 

13. Power Purchase Agreement, dated as of October 17, 2013, between Logan’s Gap
Wind LLC and Wal-Mart Stores, Inc., as amended by that certain First Amendment
to Power Purchase Agreement, dated as of June 18, 2014, between Logan’s Gap Wind
LLC and Wal-Mart Stores, Inc., as amended by that certain Second Amendment to
Power Purchase Agreement, dated as of December 9, 2014, between Logan’s Gap Wind
LLC and Wal-Mart Stores, Inc..

 

14. Wind Project Development and Performance Agreement, dated as of December 19,
2014, by and among Fowler Ridge IV Wind Farm LLC and Vadata, Inc, and any Power
Purchase Agreement (as defined therein) with any Vadata Market Participant (as
defined therein) entered into pursuant thereto.

 

15. Renewable Power Purchase and Sale Agreement, dated as of August 7, 2015, by
and between Broadview Energy JN, LLC and Southern California Edison Company, as
amended by that certain Amendment No. 1 to the Renewable Power Purchase and Sale
Agreement dated as of June 28, 2016 and that certain Acknowledgement Letter
dated as of June 28, 2016.

 

16. Renewable Power Purchase and Sale Agreement, dated as of August 7, 2015, by
and between Broadview Energy KW, LLC and Southern California Edison Company, as
amended by that certain Amendment No. 1 to the Renewable Power Purchase and Sale
Agreement dated as of June 28, 2016 and that certain Acknowledgement Letter
dated as of June 28, 2016.

 

17. Meikle Wind Project Electricity Purchase Agreement (Amendment Agreement),
dated as of March 14, 2014, by and between Meikle Wind Energy Limited
Partnership, a limited partnership formed under the laws of British Columbia,
represented by its general partner Meikle Wind Energy Corp., a corporation
incorporated under the laws of British Columbia, and British Columbia Hydro and
Power Authority, a corporation continued under the Hydro and Power Authority
Act, R.S.B.C. 1996, c. 212.

 

SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Schedule 2.1(a)(i)

 

Existing Closing Date Loans

 

Loan Type Amount Eurodollar Rate Loan $62,000,000.00 Swingline Loans
$5,000,000.00 Total $67,000,000.00

 

SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Schedule 3.1(e)

 

UCC or PPSA Financing Statements To Be Terminated

 

 

 

 

None.


 



SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Schedule 4.1

 

Jurisdictions of Organization

 

Credit Party Jurisdiction of Organization Pattern US Finance Company LLC
Delaware Pattern Canada Finance Company ULC Nova Scotia Pattern Gulf Wind Equity
LLC Delaware Nevada Wind Holdings LLC Delaware Santa Isabel Holdings LLC
Delaware Pattern St. Joseph Holdings Inc. (but not a Guarantor) Canada Hatchet
Ridge Holdings LLC Delaware Ocotillo Wind Holdings LLC Delaware Panhandle Wind
Holdings LLC Delaware Panhandle B Member 2 LLC Delaware Lost Creek Wind Finco,
LLC Delaware Lincoln County Wind Project Holdco, LLC Delaware Logan’s Gap B
Member LLC Delaware Fowler Ridge IV B Member LLC Delaware Broadview Finco
Pledgor LLC Delaware

 

SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Schedule 4.2

 

Subsidiaries; Capital Stock and Ownership

 

Name of Subsidiary Jurisdiction of Organization Owner Percentage and Class of
Capital  Stock Owned Pattern Gulf Wind Equity LLC Delaware Pattern US Finance
Company LLC (“PUSF”) 100% membership interest Pattern Gulf Wind Holdings LLC
Delaware Pattern Gulf Wind Equity LLC 100% membership interest Nevada Wind
Holdings LLC Delaware PUSF 100% membership interest Santa Isabel Holdings LLC
Delaware PUSF 100% membership interest Hatchet Ridge Holdings LLC Delaware PUSF
100% membership interest Ocotillo Wind Holdings LLC Delaware PUSF 100%
membership interest Pattern St. Joseph Holdings Inc. Canada Pattern Canada
Finance Company ULC (“PCFC”)

100% of outstanding shares (100

Common shares 

Pattern Gulf Wind LLC Delaware Pattern Gulf Wind Holdings LLC 100% membership
interest Hatchet Ridge Wind, LLC Delaware Hatchet Ridge Holdings LLC 100%
membership interest Spring Valley Wind LLC Nevada Nevada Wind Holdings LLC 100%
membership interest Pattern Santa Isabel LLC Delaware Santa Isabel Holdings LLC
100% membership interest Ocotillo Express LLC Delaware Ocotillo Wind Holdings
LLC 100% membership interest St. Joseph Windfarm Inc. Canada Pattern St. Joseph
Holdings Inc.

100% of outstanding shares

(1,000,000 Common shares)

 



SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Name of Subsidiary Jurisdiction of Organization Owner Percentage and Class of
Capital  Stock Owned Panhandle Wind Holdings LLC Delaware PUSF 100% membership
interest Panhandle B Holdco LLC Delaware Panhandle Wind Holdings LLC 100%
membership interest Panhandle B Member LLC Delaware Panhandle B Holdco LLC 100%
membership interest Pattern Panhandle Wind LLC Delaware Panhandle B Member LLC
100% Class B membership interest (127,175,000 Class B Units, approximately 38%
of total outstanding membership interest) Panhandle B Member 2 LLC Delaware PUSF
100% membership interest Panhandle Wind Holdings 2 LLC Delaware Panhandle B
Member 2 LLC 100% Class B membership interest (116,754,264 Class B Units,
approximately 37% of total outstanding membership interest) Pattern Panhandle
Wind 2 LLC Delaware Panhandle Wind Holdings 2 LLC 100% membership interest
(indirectly PUSF holds 37% interest) Grand Renewable Wind GP Inc. Canada PCFC

50% of outstanding shares (19,038 Common Shares)

Grand Renewable Wind LP Canada PCFC and Grand Renewable Wind GP Inc.

45% limited partner interest (PCFC) 0.02% general partner interest (Grand
Renewable Wind GP Inc.)

South Kent Wind GP Inc. Canada PCFC

50% of outstanding shares (30,434 Common Shares)

South Kent Wind LP Canada PCFC and South Kent Wind GP Inc.

50% limited partner interest (PCFC) 0.02% general partner interest (South Kent
Wind GP Inc.

Lost Creek Wind Finco, LLC Delaware PUSF 100% membership interest

 



SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Name of Subsidiary Jurisdiction of Organization Owner Percentage and Class of
Capital  Stock Owned Lost Creek Wind Holdco, LLC Delaware Lost Creek Wind Finco,
LLC 100% Class B membership interest (9505 Class B Units) (100% of non-tax
equity interests) Lost Creek Wind, LLC Delaware Lost Creek Wind Holdco, LLC 100%
membership interest Lincoln County Wind Project Holdco, LLC Delaware PUSF 100%
membership interest Post Rock Wind Power Project, LLC Delaware Lincoln County
Wind Project Holdco, LLC 100% Class B membership interest (136,903,546.91 Class
B Units) (100% of non-tax equity interests) Logan’s Gap B Member LLC Delaware
PUSF 100% membership interest Logan’s Gap Holdings LLC Delaware Logan’s Gap B
Member LLC 100% Class B membership interest (102,905,924.80 Class B Units) (100%
of non-tax equity interests) Logan’s Gap Wind LLP Delaware Logan’s Gap Holdings
LLC 100% membership interest Fowler Ridge IV B Member LLC Delaware PUSF 100%
membership interest Fowler Ridge IV Holdings LLC Delaware Fowler Ridge IV B
Member LLC 100% Class B membership interest (126,784,735.00 Class B Units) (100%
of non-tax equity interests)

 



SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Name of Subsidiary Jurisdiction of Organization Owner Percentage and Class of
Capital  Stock Owned Fowler Ridge IV Wind Farm LLC Delaware Fowler Ridge IV
Holdings LLC 100% membership interest Broadview Finance Company LLC Delaware
Broadview Finco Pledgor LLC 100% membership interest Broadview B Member LLC
Delaware Broadview Finance Company LLC 100% membership interest Broadview
Corporate Holdings LLC Delaware Broadview B Member LLC 100% membership interest
Broadview Energy Holdings LLC Delaware Broadview B Member LLC

·      Broadview Corporate Holdings LLC: 1% of Class B (1% of non-tax equity
interests)

·      Broadview B Member LLC: 99% of Class B (99% of non-tax equity interests)

Broadview Energy Project Finco LLC Delaware Broadview Energy Holdings LLC 100%
membership interest

 



SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Name of Subsidiary Jurisdiction of Organization Owner Percentage and Class of
Capital  Stock Owned Broadview Energy KW, LLC New Mexico Broadview Energy
Project Finco LLC 100% membership interest Broadview Energy JN, LLC New Mexico
Broadview Energy Project Finco LLC 100% membership interest Broadview Energy KW
Investments LLC Delaware Broadview Energy KW, LLC 100% membership interest
Broadview Energy JN Investments LLC Delaware Broadview Energy JN, LLC 100%
membership interest Broadview Finco Pledgor LLC Delaware PUSF 100% membership
interest WI Holdings Pledgor LLC Delaware Broadview Finance Company LLC 100%
membership interest Pattern Western Interconnect Holdings LLC Delaware WI
Holdings Pledgor LLC 100% membership interest Western Interconnect LLC Delaware
Pattern Western Interconnect Holdings LLC

·      Pattern Western Interconnect Holdings LLC: 99% membership interest

·      Tres Amigas, LLC: 1% membership interest

Western Interconnect Investments LLC Delaware Western Interconnect LLC 100%
membership interest Meikle Wind Energy Corp. British Columbia PCFC 70% of
outstanding shares. Meikle Wind Energy Limited Partnership British Columbia

(1) PCFC

 

(2) Meikle Wind Energy Corp.

(1) PCFC: 50.99% of outstanding shares

 

(2) Meikle Wind Energy Corp: 0.02% of outstanding shares

 



SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Schedule 4.8

 

Base Case Model

 

[Provided Separately]

 

 

SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Schedule 5.12

 


Separateness

 

Subject in all cases to the paragraph at the end of this Schedule 5.12:

 

(i)maintain its own Deposit Accounts, separate from those of the other Credit
Parties, the Restricted Operating Company Subsidiaries and its other Affiliates;

 

(ii)conduct its business only in its own name and maintain its own books and
records, separate from those of the other Credit Parties, the Restricted
Operating Company Subsidiaries and its other Affiliates;

 

(iii)use its own stationery, invoices and checks, separate from those of the
other Credit Parties, the Restricted Operating Company Subsidiaries and its
other Affiliates;

 

(iv)not hold itself out as having agreed to pay, or as being liable for, the,
obligations of any other Credit Party, any Restricted Operating Company
Subsidiary or its other Affiliates, in each case, except as expressly permitted
or otherwise contemplated in the Credit Documents (including in all respects
with respect to Project Financing Documents);

 

(v)not commingle its assets with those of any other Person, except as expressly
permitted or otherwise contemplated in the Credit Documents;

 

(vi)pay its own obligations out of its own funds or as otherwise permitted by
the Credit Documents;

 

(vii)comply in all material respects with all corporate formalities under its
Organizational Documents and applicable law;

 

(viii)maintain adequate capital in light of its contemplated business
operations;

 

(ix)not acquire obligations of the other Credit Parties, the Restricted Company
Operating Subsidiaries or other Affiliates, in each case, except as expressly
permitted or otherwise contemplated in the Credit Documents (including in all
respects with respect to Project Financing Documents);

 

(x)hold itself out as a legal entity separate from all other Persons;

 

(xi)correct any known misunderstanding regarding its separate existence;

 

(xii)cause its Authorized Representatives to act at all times with respect to
such Credit Party or such Restricted Operating Company Subsidiary, as
applicable, in a manner consistent with, and in furtherance of, the foregoing in
all material respects; and

 

(xiii)except as expressly permitted or otherwise contemplated in the Credit
Documents, maintain separate financial statements, and not have its assets
listed on the financial

 



SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

statements of any other Person; provided that a Credit Party’s assets may be
included in a consolidated financial statement of its Affiliates so long as
appropriate notations are made on such consolidated financial statements to
indicate that (A) such Credit Party is a separate legal entity and (B) such
Credit Party’s assets are not available to satisfy the debts and other
obligations of such Affiliates.



 

Notwithstanding the foregoing, the provisions of this Schedule 5.12 shall not in
any manner restrict any Restricted Subsidiary from eliminating or consolidating,
with a Borrower or another Restricted Subsidiary, deposit accounts or securities
accounts (or similar accounts) for purposes of ordinary course cash management
among the Borrowers and their respective Restricted Subsidiaries, in each case,
to the extent, as applicable, such Restricted Subsidiary continues to comply
with the requirements of the Credit Documents, and provided that such cash
management shall at all times be subject to the Credit Documents, including
Section 6.4 of the Agreement.

 

SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Schedule 6.1(d)  


Form of Subordination Agreement1

 

SUBORDINATION AGREEMENT

 

This SUBORDINATION AGREEMENT, dated as of [______] 20[__] (as amended, amended
and restated, supplemented or otherwise modified from time to time, this
“Agreement”), is entered into by and among [______], a [______] (the
“Subordinated Creditor”), [______], a [______], (the “Subordinated Debtor”), and
ROYAL BANK OF CANADA, as Administrative Agent and as Collateral Agent.

 

RECITALS:

 

WHEREAS, reference is made to the Second Amended and Restated Credit and
Guaranty Agreement, dated as of November 21, 2017 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Pattern US Finance Company LLC, a Delaware limited
liability company (“US Borrower”), Pattern Canada Finance Company ULC, a Nova
Scotia unlimited company (“Canada Borrower” and, together with US Borrower,
“Borrowers”), the Restricted Holding Company Subsidiaries party thereto, the
Lenders party thereto from time to time, Royal Bank of Canada, acting through
its New York Branch, as Swingline Lender, Administrative Agent and Collateral
Agent and Royal Bank of Canada, acting through its New York Branch, Bank of
Montreal, Morgan Stanley Bank, N.A. and Citibank, N.A., each as an LC Issuing
Bank. All capitalized terms used but not defined herein have the meanings
ascribed to such terms in the Credit Agreement.

 

WHEREAS, Subordinated Debtor desires to become indebted to Subordinated
Creditor, as, and subject to the conditions, set forth in this Agreement and the
Credit Documents, and as evidenced by an intercompany note or loan agreement
(such Indebtedness of the Subordinated Debtor to the Subordinated Creditor
(whether created directly or acquired by assignment or otherwise), and interest
and premiums, if any, thereon and other amounts payable in respect thereof are
hereinafter collectively referred to as the “Intercompany Indebtedness”), and
the Administrative Agent and the Collateral Agent, for itself and on behalf of
the Secured Parties, wishes to acknowledge and agree that the Intercompany
Indebtedness constitutes Permitted Subordinated Indebtedness under and as
defined in the Credit Agreement; and

 

WHEREAS, the obligations of the Secured Parties under the Credit Agreement are
subject to the condition, among others, that the Intercompany Indebtedness be
subordinated to the Obligations (such term referred to herein as the “Senior
Indebtedness”) in the manner set forth herein.

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant

 



 

 1 [For any Intercompany Indebtedness incurred prior to the Closing Date, a
Subordination Agreement in the form of Subordination Agreement attached to the
Existing Credit Agreement shall be and remain sufficient.] 

 



SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

and agree as follows:

 

1.                  Definitions; Interpretation. All capitalized terms used
herein (including the preamble and recitals hereto) and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement. For all
purposes of this Agreement, except as otherwise expressly provided or unless the
context otherwise requires, the rules of interpretation set forth in Section 1.3
of the Credit Agreement are hereby incorporated by reference, mutatis mutandis,
as if fully set forth herein.

 

2.                  Subordination of Liabilities. Subordinated Debtor, for
itself, its successors and assigns, covenants and agrees, and Subordinated
Creditor covenants and agrees that the payment of the principal of, and interest
on, and all other amounts owing in respect of, Intercompany Indebtedness is
hereby and shall be subordinated, to the extent and in the manner hereinafter
set forth, to the Senior Indebtedness until the Termination Date. The
subordination provisions set forth herein shall constitute a continuing
obligation benefiting all persons who, in reliance upon such provisions, become,
or continue to be, Secured Parties, and such provisions are made for the benefit
of the Secured Parties, which are hereby made obligees hereunder to the same
extent as if their names were written herein as such, and they and/or each of
them may proceed to enforce such provisions.

 

3.                  No Payments with Respect to Intercompany Indebtedness in
Certain Circumstances.

 

(a)                Upon the maturity (whether at stated maturity, by
acceleration or otherwise) of any Senior Indebtedness (including interest
thereon or fees or any other amounts owing in respect thereof), all principal
thereof and premium, if any, and interest thereon or fees or any other amounts
owing in respect thereof, in each case to the extent due and owing at such time,
shall first be paid in full in cash or discharged in full, or such payment duly
provided for in cash, including Cash Collateralization of any outstanding
Letters of Credit thereunder, before any payment is made on account of the
principal of (including installments thereof), or interest on, or any amount
otherwise owing in respect of, Intercompany Indebtedness. Subordinated Creditor
hereby agrees that, so long as any portion of the Senior Indebtedness remains
outstanding, it shall not make, ask, demand, sue for, or otherwise take, accept
or receive any amounts owing in respect of Intercompany Indebtedness except for
such amounts that, at the time of payment, constitute Cash that would otherwise
be permitted to be distributed as a Restricted Payment under Section 6.4 of the
Credit Agreement, and as long as the Total Utilization of Revolving Commitments
does not exceed the Revolving Commitments then in effect.

 

(b)               In the event that Subordinated Creditor receives any amounts
owing in respect of Intercompany Indebtedness in violation of this Agreement, it
shall hold such payment in trust for the benefit of, and shall pay forthwith
over and deliver to, the Collateral Agent (acting on behalf of the Secured
Parties) for application in accordance with the Credit Documents.

 

(c)                For the avoidance of doubt, notwithstanding anything to the
contrary contained in this Agreement or any other Credit Document, the
capitalization of interest on the Intercompany Indebtedness in accordance
with its terms shall be permitted without restriction.

 



SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

4.                  Dissolution, Liquidation or Reorganization of Subordinated
Debtor. Upon any distribution of assets of Subordinated Debtor that constitute
Collateral following the dissolution, winding up, liquidation or reorganization
of Subordinated Debtor (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise):

 

(a)                the Secured Parties shall first be entitled to receive
payment in full in cash of the principal thereof, premium, if any, and interest
(including, without limitation, all interest accruing after the commencement of
any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided in the governing documentation whether or not such interest is an
allowed claim in such proceeding) and all other amounts due and payable thereon
before the Subordinated Creditor is entitled to receive any payment on account
of the principal of or interest on or any other amount owing by Subordinated
Debtor in respect of Intercompany Indebtedness;

 

(b)               any payment or distribution of assets of Subordinated Debtor
of any kind or character that constitute Collateral, whether in cash, property
or securities, to which Subordinated Creditor would be entitled except for the
subordination provisions set forth herein, shall be paid by the liquidating
trustee or agent or other person making such payment or distribution, whether a
trustee or agent, directly to the Collateral Agent (on behalf of the Secured
Parties), for application in accordance with the Credit Documents; and

 

(c)                any payment or distribution of assets of any kind or
character (whether in cash, property or securities) that constitute Collateral
on account of principal of, or interest or other amounts due on, Intercompany
Indebtedness received by Subordinated Creditor before the payment in full in
cash of all Senior Indebtedness shall be received by Subordinated Creditor and
held in trust for, and shall be paid over to, the Collateral Agent (on behalf of
the Secured Parties), for application in accordance with the Credit Documents.

 

5.                  Furtherance of Subordination. If any proceeding referred to
in Section 4 above is commenced by or against Subordinated Debtor:

 

(a)                the Collateral Agent or its designee (acting on behalf of
each Secured Party) may (in its own name or in the name of the Subordinated
Creditor or otherwise), but shall have no obligation to, demand, sue for,
collect and receive every payment or distribution referred to in Section 3(b)
and give acquittance therefor and to file claims and proofs of claim and take
such other action (including, without limitation, voting the claims arising
under Intercompany Indebtedness or enforcing any security interest or other lien
securing payment of Intercompany Indebtedness) as it may deem necessary or
advisable for the exercise or enforcement of the rights or interests of the
Secured Parties hereunder; and

 

(b)               Subordinated Creditor shall promptly take such action as the
Collateral Agent may reasonably require (i) to collect Intercompany Indebtedness
for the account of the Secured Parties and to file appropriate claims or proofs
of claim in respect of

 



SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Intercompany Indebtedness, (ii) to execute and deliver to the Collateral Agent
such powers of attorney, assignments or other instruments as the Collateral
Agent reasonably requires in order to enable the Collateral Agent to enforce any
and all with respect to, and any security interests and other liens securing
payment of, Intercompany Indebtedness, and (iii) to collect and receive any and
all payments or distributions that may be payable or deliverable upon or with
respect to Intercompany Indebtedness.

 

6.                  Subrogation. Subject to the payment in full in cash of all
Senior Indebtedness, Subordinated Creditor shall be subrogated to the rights of
the Secured Parties to receive payments or distributions of assets of
Subordinated Debtor applicable to Senior Indebtedness until all amounts owing in
respect of Intercompany Indebtedness shall be paid or discharged in full, and
for the purpose of such subrogation no payments or distributions to the Secured
Parties by or on behalf of Subordinated Debtor or by or on behalf of
Subordinated Creditor by virtue of the subordination provisions set forth herein
that otherwise would have been made to the Subordinated Creditor, shall be
deemed to be payment by Subordinated Debtor to or on account of Intercompany
Indebtedness, it being understood that the subordination provisions set forth
herein are and are intended solely for the purpose of defining the relative
rights of the Subordinated Creditor, on the one hand, and the Secured Parties,
on the other hand.

 

7.                  Subordination Rights Not Impaired by Acts or Omissions. No
rights of any present or future Secured Parties to enforce subordination as
herein provided shall at any time and in any way be prejudiced or impaired by an
act or failure to act on the part of Subordinated Debtor, Subordinated Creditor
or any Secured Party, or by any noncompliance by Subordinated Debtor or
Subordinated Creditor with the terms and provisions of Intercompany Indebtedness
or this Agreement, regardless of any knowledge of a Secured Party thereof. The
Secured Parties may, without in any way affecting the obligations of the
Subordinated Creditor with respect thereto, at any time or from time to time and
in their absolute discretion, change the manner, place or terms of payment of,
change or extend the time of payment of, or renew or alter, any Senior
Indebtedness, or amend, modify or supplement any agreement or instrument
governing or evidencing such Senior Indebtedness or any other document referred
to therein, or exercise or refrain from exercising any other of their rights
under Senior Indebtedness including, without limitation, the waiver of a default
thereunder and the release of any collateral securing such Senior Indebtedness,
all without notice to or consent from the Subordinated Creditor, but subject to
the terms and provisions of the Credit Documents.

 

8.                  Acknowledgment and Agreement by Agents. Each of the
Administrative Agent and the Collateral Agent, for itself and on behalf of the
Secured Parties, hereby acknowledges and agrees that the Intercompany
Indebtedness constitutes Permitted Subordinated Indebtedness under and as
defined in the Credit Agreement.

 

9.                  Modification, Amendments or Waivers. Any and all agreements
amending or changing any provision of this Agreement or the rights of the
Secured Parties hereunder, and any and all waivers or consents hereunder, shall
be made only by written agreement, waiver or consent signed by the Subordinated
Creditor, the Subordinated Debtor and the Collateral Agent, acting on behalf of
the Secured Parties.

 



SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

10.              Severability. In case any provision herein or obligation
hereunder shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

11.              Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.

 

12.              Successors and Assigns. This Agreement shall inure to the
benefit of the Secured Parties and their respective successors and assigns, as
permitted in the Credit Agreement, and the rights and obligations of the
Subordinated Debtor and the Subordinated Creditor hereunder shall inure to the
benefit of, and be binding upon, their respective successors and assigns.

 

13.              Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when executed and delivered, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.

 

14.              Remedies. In the event of a breach by any of the Subordinated
Debtor or Subordinated Creditor in the performance of any of the terms of this
Agreement, the Collateral Agent, on behalf of the Secured Parties, may demand
specific performance of this Agreement and seek injunctive relief and may
exercise any other remedy available at law or in equity, it being recognized
that the remedies of the Collateral Agent, on behalf of the Secured Parties, at
law may not fully compensate the Collateral Agent, on behalf of the Secured
Parties, for the damages they may suffer in the event of a breach hereof.

 

15.              Notices. All notices, statements, requests and demands and
other communications given to or made among the Subordinated Debtor or
Subordinated Creditor, the Collateral Agent or the Secured Parties in accordance
with the provisions of this Agreement shall be given or made as provided in
Section 10.1 of the Credit Agreement.

 

16.              Termination. This Agreement shall continue in force and effect
until the Temrination Date. Upon the Termination Date, this Agreement shall
terminate and be of no further force and effect, without further action on the
part of the parties hereto

 

[Remainder of page intentionally left blank]

 

SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

  [__________________],   as Subordinated Debtor       By:      Name:     Title:

 





  [__________________],   as Subordinated Creditor       By:      Name:    
Title:



SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)







 

  ROYAL BANK OF CANADA   as Administrative Agent and Collateral Agent       By: 
      Name:     Title:

 

SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)







 

Schedule 6.3

 

Burdensome Agreements

 

None.

 



SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)







 




 

Schedule 6.8

 

Affiliate Transactions

 

1. Reimbursement agreements entered into from time to time between PEG LP,
Pattern Energy Group 2 LP and their affiliates, including the Credit Parties and
the Borrowers, at arms’ length or on terms that are no less favorable to the
applicable Credit Party than those that would have been obtained at the relevant
time from Persons who are not Affiliates, pursuant to which PEG LP, Pattern
Energy Group 2 LP and their affiliates are reimbursed for costs and expenses of
employees.

 

 



SCHEDULES TO CREDIT AGREEMENT (PATTERN REVOLVER)





